UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-58431 Name of Registrant: Vanguard Valley Forge Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31 Date of reporting period: March 31, 2016 Item 1: Schedule of Investments Vanguard Balanced Index Fund Schedule of Investments As of March 31, 2016 Market Value Shares ($000) Common Stocks (60.2%) 1 Basic Materials (1.5%) Dow Chemical Co. 846,759 43,066 EI du Pont de Nemours & Co. 661,652 41,896 Praxair Inc. 214,011 24,494 Ecolab Inc. 202,180 22,547 LyondellBasell Industries NV Class A 263,009 22,508 PPG Industries Inc. 199,174 22,206 Air Products & Chemicals Inc. 146,118 21,048 International Paper Co. 321,338 13,188 Nucor Corp. 238,795 11,295 Newmont Mining Corp. 403,327 10,720 Alcoa Inc. 998,294 9,564 Freeport-McMoRan Inc. 883,773 9,138 Eastman Chemical Co. 108,155 7,812 Mosaic Co. 273,536 7,385 Celanese Corp. Class A 107,411 7,035 International Flavors & Fragrances Inc. 60,733 6,910 Airgas Inc. 47,674 6,753 Albemarle Corp. 85,490 5,465 CF Industries Holdings Inc. 169,999 5,328 Ashland Inc. 47,915 5,269 Avery Dennison Corp. 66,369 4,786 RPM International Inc. 98,624 4,668 FMC Corp. 106,839 4,313 Steel Dynamics Inc. 178,772 4,024 * WR Grace & Co. 51,623 3,675 Reliance Steel & Aluminum Co. 48,561 3,360 NewMarket Corp. 7,731 3,063 * Axalta Coating Systems Ltd. 103,834 3,032 Axiall Corp. 118,100 2,579 Royal Gold Inc. 47,747 2,449 Domtar Corp. 57,974 2,348 Sensient Technologies Corp. 36,348 2,307 PolyOne Corp. 72,364 2,189 Olin Corp. 119,064 2,068 Cabot Corp. 42,448 2,052 CONSOL Energy Inc. 167,900 1,896 ^ United States Steel Corp. 115,734 1,858 HB Fuller Co. 43,039 1,827 Compass Minerals International Inc. 25,045 1,775 Minerals Technologies Inc. 30,092 1,711 Commercial Metals Co. 93,031 1,579 Balchem Corp. 24,471 1,518 Allegheny Technologies Inc. 86,200 1,405 Carpenter Technology Corp. 37,916 1,298 Westlake Chemical Corp. 27,626 1,279 Worthington Industries Inc. 34,333 1,224 * Chemtura Corp. 46,208 1,220 * Cambrex Corp. 26,265 1,156 Kaiser Aluminum Corp. 12,438 1,051 * Stillwater Mining Co. 97,874 1,042 * GCP Applied Technologies Inc. 51,623 1,029 Chemours Co. 147,000 1,029 * Clearwater Paper Corp. 20,582 998 Neenah Paper Inc. 15,588 992 US Silica Holdings Inc. 40,949 930 Quaker Chemical Corp. 10,739 911 Hecla Mining Co. 322,811 897 * Ferro Corp. 75,364 895 * Platform Specialty Products Corp. 103,100 887 Innospec Inc. 19,307 837 KapStone Paper and Packaging Corp. 60,016 831 Stepan Co. 13,316 736 * Coeur Mining Inc. 124,300 699 A Schulman Inc. 23,666 644 Calgon Carbon Corp. 45,480 638 Huntsman Corp. 47,685 634 Ferroglobe plc 71,068 626 PH Glatfelter Co. 30,014 622 * Univar Inc. 35,114 603 * AK Steel Holding Corp. 139,600 577 Innophos Holdings Inc. 18,010 557 Aceto Corp. 22,266 525 * Koppers Holdings Inc. 21,205 476 * Kraton Performance Polymers Inc. 26,421 457 Chase Corp. 8,579 451 Haynes International Inc. 12,139 443 Rayonier Advanced Materials Inc. 43,371 412 *,^ Cliffs Natural Resources Inc. 132,955 399 Deltic Timber Corp. 6,307 379 Tronox Ltd. Class A 55,079 352 SunCoke Energy Inc. 52,479 341 * OMNOVA Solutions Inc. 53,353 297 * Century Aluminum Co. 41,600 293 * CSW Industrials Inc. 9,197 290 * LSB Industries Inc. 18,868 241 Hawkins Inc. 6,172 223 Tredegar Corp. 13,065 205 * Veritiv Corp. 5,308 198 * American Vanguard Corp. 12,311 194 Ampco-Pittsburgh Corp. 10,863 151 * Universal Stainless & Alloy Products Inc. 14,638 149 *,^ Uranium Energy Corp. 193,200 145 * Ryerson Holding Corp. 20,950 116 FutureFuel Corp. 9,700 114 * Northern Technologies International Corp. 7,900 100 KMG Chemicals Inc. 3,499 81 Synalloy Corp. 9,475 75 Olympic Steel Inc. 4,100 71 * Senomyx Inc. 26,231 68 * Handy & Harman Ltd. 2,000 55 United-Guardian Inc. 2,401 50 * Real Industry Inc. 5,414 47 * NL Industries Inc. 17,860 40 * General Moly Inc. 84,279 29 * Codexis Inc. 8,779 27 Gold Resource Corp. 5,890 14 * Solitario Exploration & Royalty Corp. 24,360 11 * Centrus Energy Corp. Class A 500 2 Consumer Goods (6.4%) Procter & Gamble Co. 2,047,256 168,510 Coca-Cola Co. 2,939,769 136,376 Philip Morris International Inc. 1,172,841 115,067 PepsiCo Inc. 1,092,707 111,981 Altria Group Inc. 1,479,319 92,694 NIKE Inc. Class B 1,021,594 62,797 Colgate-Palmolive Co. 676,233 47,776 Mondelez International Inc. Class A 1,132,748 45,446 Ford Motor Co. 2,960,134 39,962 Kimberly-Clark Corp. 271,379 36,503 Kraft Heinz Co. 458,799 36,043 General Motors Co. 1,050,750 33,025 Reynolds American Inc. 646,915 32,546 Monsanto Co. 334,895 29,384 General Mills Inc. 438,047 27,750 Johnson Controls Inc. 501,219 19,532 Constellation Brands Inc. Class A 128,054 19,348 *,^ Tesla Motors Inc. 75,335 17,310 VF Corp. 259,606 16,812 Archer-Daniels-Midland Co. 456,455 16,574 Delphi Automotive plc 214,278 16,075 Estee Lauder Cos. Inc. Class A 166,284 15,682 * Monster Beverage Corp. 116,861 15,587 Tyson Foods Inc. Class A 221,857 14,789 * Electronic Arts Inc. 223,340 14,765 ConAgra Foods Inc. 327,714 14,623 Activision Blizzard Inc. 417,775 14,138 Kellogg Co. 181,617 13,903 Dr Pepper Snapple Group Inc. 144,823 12,950 Molson Coors Brewing Co. Class B 133,667 12,856 Mead Johnson Nutrition Co. 143,057 12,156 Clorox Co. 94,397 11,900 Stanley Black & Decker Inc. 112,230 11,808 * Under Armour Inc. Class A 138,260 11,729 JM Smucker Co. 86,332 11,209 Genuine Parts Co. 109,830 10,913 Whirlpool Corp. 58,472 10,545 Hershey Co. 108,928 10,031 Campbell Soup Co. 148,432 9,468 * Jarden Corp. 158,519 9,345 Church & Dwight Co. Inc. 100,286 9,244 Newell Rubbermaid Inc. 203,484 9,012 * Mohawk Industries Inc. 46,044 8,790 Mattel Inc. 256,626 8,628 Hormel Foods Corp. 197,745 8,550 Coach Inc. 212,709 8,527 Hanesbrands Inc. 299,849 8,498 McCormick & Co. Inc. 84,503 8,406 DR Horton Inc. 271,187 8,198 Coca-Cola Enterprises Inc. 156,462 7,939 Brown-Forman Corp. Class B 74,839 7,369 * Michael Kors Holdings Ltd. 128,746 7,333 Lennar Corp. Class A 149,912 7,250 Harley-Davidson Inc. 140,327 7,203 Hasbro Inc. 84,764 6,790 BorgWarner Inc. 174,366 6,696 Snap-on Inc. 42,534 6,677 * LKQ Corp. 208,770 6,666 Goodyear Tire & Rubber Co. 196,480 6,480 PVH Corp. 63,352 6,276 Bunge Ltd. 110,439 6,259 Lear Corp. 54,982 6,112 Ingredion Inc. 54,992 5,873 * WhiteWave Foods Co. Class A 138,156 5,615 *,^ lululemon athletica Inc. 73,044 4,946 Harman International Industries Inc. 54,185 4,825 PulteGroup Inc. 249,973 4,677 * Middleby Corp. 43,654 4,661 Leggett & Platt Inc. 96,160 4,654 Polaris Industries Inc. 46,668 4,596 * NVR Inc. 2,650 4,591 Leucadia National Corp. 269,933 4,365 * WABCO Holdings Inc. 39,406 4,213 Ralph Lauren Corp. Class A 43,215 4,160 Pinnacle Foods Inc. 90,045 4,023 * TreeHouse Foods Inc. 44,745 3,882 Carter's Inc. 36,261 3,821 * Edgewell Personal Care Co. 44,829 3,610 Brunswick Corp. 73,634 3,533 * Toll Brothers Inc. 115,426 3,406 *,^ Herbalife Ltd. 53,828 3,314 Gentex Corp. 210,174 3,298 * Post Holdings Inc. 47,257 3,250 * Hain Celestial Group Inc. 79,342 3,246 * Skechers U.S.A. Inc. Class A 97,378 2,965 Pool Corp. 29,284 2,569 Flowers Foods Inc. 138,960 2,565 * Vista Outdoor Inc. 47,846 2,484 Visteon Corp. 31,167 2,481 Scotts Miracle-Gro Co. Class A 33,625 2,447 * Take-Two Interactive Software Inc. 64,929 2,446 * Tempur Sealy International Inc. 39,294 2,389 * Kate Spade & Co. 92,128 2,351 * Helen of Troy Ltd. 21,088 2,187 Thor Industries Inc. 33,982 2,167 * Tenneco Inc. 40,156 2,068 Energizer Holdings Inc. 49,729 2,015 Tupperware Brands Corp. 34,544 2,003 Vector Group Ltd. 87,443 1,997 Spectrum Brands Holdings Inc. 17,999 1,967 CalAtlantic Group Inc. 55,294 1,848 Snyder's-Lance Inc. 54,627 1,720 * TRI Pointe Group Inc. 144,715 1,705 B&G Foods Inc. 47,677 1,660 WD-40 Co. 14,817 1,600 Lancaster Colony Corp. 14,353 1,587 Dana Holding Corp. 112,364 1,583 * Darling Ingredients Inc. 119,568 1,575 HNI Corp. 39,888 1,562 Nu Skin Enterprises Inc. Class A 40,521 1,550 Avon Products Inc. 313,950 1,510 Cooper Tire & Rubber Co. 40,487 1,499 * Steven Madden Ltd. 39,537 1,464 * Dorman Products Inc. 26,662 1,451 * G-III Apparel Group Ltd. 29,476 1,441 * Deckers Outdoor Corp. 24,006 1,438 * Fossil Group Inc. 31,511 1,400 *,^ Pilgrim's Pride Corp. 54,098 1,374 Drew Industries Inc. 20,722 1,336 * Manitowoc Foodservice Inc. 90,452 1,333 Columbia Sportswear Co. 22,052 1,325 Herman Miller Inc. 42,085 1,300 Wolverine World Wide Inc. 70,016 1,290 Sanderson Farms Inc. 13,963 1,259 MDC Holdings Inc. 50,207 1,258 J&J Snack Foods Corp. 11,583 1,254 * Tumi Holdings Inc. 44,782 1,201 * Boston Beer Co. Inc. Class A 6,394 1,183 * Zynga Inc. Class A 515,369 1,175 Dean Foods Co. 66,147 1,146 Fresh Del Monte Produce Inc. 27,156 1,142 ^ Cal-Maine Foods Inc. 20,944 1,087 * Gentherm Inc. 24,992 1,039 La-Z-Boy Inc. 38,861 1,039 KB Home 72,628 1,037 Interface Inc. Class A 54,773 1,015 * Meritage Homes Corp. 27,145 990 Universal Corp. 16,725 950 *,^ Blue Buffalo Pet Products Inc. 35,484 911 * ACCO Brands Corp. 100,463 902 * iRobot Corp. 24,649 870 * Cooper-Standard Holding Inc. 11,858 852 ^ Coty Inc. Class A 30,601 852 * Wayfair Inc. 19,516 843 * American Axle & Manufacturing Holdings Inc. 54,473 838 Oxford Industries Inc. 12,425 835 Steelcase Inc. Class A 55,028 821 Knoll Inc. 37,546 813 Calavo Growers Inc. 14,012 800 Briggs & Stratton Corp. 30,814 737 Schweitzer-Mauduit International Inc. 23,342 735 Andersons Inc. 23,033 723 * TiVo Inc. 76,018 723 * Seaboard Corp. 237 712 * Universal Electronics Inc. 10,955 679 * M/I Homes Inc. 36,370 678 * Select Comfort Corp. 34,864 676 Coca-Cola Bottling Co. Consolidated 4,139 661 Ethan Allen Interiors Inc. 19,828 631 * Taylor Morrison Home Corp. Class A 44,300 626 * USANA Health Sciences Inc. 5,014 609 Winnebago Industries Inc. 26,569 596 * Motorcar Parts of America Inc. 14,579 554 * Central Garden & Pet Co. Class A 33,733 550 Nutrisystem Inc. 25,976 542 * Crocs Inc. 55,484 534 * Cavco Industries Inc. 5,396 504 Inter Parfums Inc. 16,144 499 Tootsie Roll Industries Inc. 13,955 488 Standard Motor Products Inc. 13,847 480 Movado Group Inc. 17,079 470 Callaway Golf Co. 49,970 456 Phibro Animal Health Corp. Class A 15,403 416 Kimball International Inc. Class B 35,921 408 * Federal-Mogul Holdings Corp. 40,619 401 * National Beverage Corp. 9,474 401 * Nautilus Inc. 20,736 401 John B Sanfilippo & Son Inc. 5,657 391 * Vera Bradley Inc. 18,662 380 * Revlon Inc. Class A 10,265 374 * LGI Homes Inc. 15,044 364 MGP Ingredients Inc. 14,780 358 * Unifi Inc. 15,391 353 Medifast Inc. 11,307 341 Orchids Paper Products Co. 12,153 334 * Blount International Inc. 31,829 318 * Iconix Brand Group Inc. 38,910 313 Tower International Inc. 11,407 310 Libbey Inc. 15,729 293 * Nutraceutical International Corp. 11,999 292 Culp Inc. 10,839 284 * Amplify Snack Brands Inc. 19,550 280 Bassett Furniture Industries Inc. 8,483 270 * Perry Ellis International Inc. 13,920 256 Superior Industries International Inc. 11,347 251 * DTS Inc. 11,395 248 * Freshpet Inc. 32,575 239 * Stoneridge Inc. 16,264 237 Flexsteel Industries Inc. 5,296 231 National Presto Industries Inc. 2,662 223 Hooker Furniture Corp. 6,619 217 * WCI Communities Inc. 11,471 213 * ZAGG Inc. 23,585 212 A-Mark Precious Metals Inc. 10,615 211 * Omega Protein Corp. 11,680 198 Weyco Group Inc. 7,270 194 * Modine Manufacturing Co. 17,129 189 * Glu Mobile Inc. 65,501 185 * Lifevantage Corp. 20,187 184 * Fox Factory Holding Corp. 11,400 180 * Hovnanian Enterprises Inc. Class A 110,909 173 Strattec Security Corp. 2,925 168 * Beazer Homes USA Inc. 18,315 160 Arctic Cat Inc. 9,186 154 * Eastman Kodak Co. 13,500 146 * William Lyon Homes Class A 9,742 141 * Sequential Brands Group Inc. 21,930 140 Johnson Outdoors Inc. Class A 6,125 136 Alliance One International Inc. 7,305 128 Oil-Dri Corp. of America 3,637 123 * Farmer Brothers Co. 4,375 122 * Malibu Boats Inc. Class A 6,763 111 Alico Inc. 3,661 101 * New Home Co. Inc. 7,785 95 Lifetime Brands Inc. 6,025 91 * Lifeway Foods Inc. 8,078 87 *,^ Jamba Inc. 7,035 87 * Century Communities Inc. 4,912 84 * Cherokee Inc. 4,265 76 * JAKKS Pacific Inc. 9,900 74 * Seneca Foods Corp. Class A 1,893 66 *,^ Elizabeth Arden Inc. 7,751 63 Rocky Brands Inc. 4,880 62 * Charles & Colvard Ltd. 52,713 61 Limoneira Co. 3,951 60 Nature's Sunshine Products Inc. 6,088 58 Marine Products Corp. 7,638 58 * Inventure Foods Inc. 10,030 57 LS Starrett Co. Class A 4,950 51 Escalade Inc. 4,289 50 Acme United Corp. 2,950 48 P&F Industries Inc. Class A 4,580 44 Metaldyne Performance Group Inc. 2,600 44 * Black Diamond Inc. 8,914 40 Golden Enterprises Inc. 6,718 34 * Natural Alternatives International Inc. 2,300 31 Titan International Inc. 5,000 27 Superior Uniform Group Inc. 1,500 27 * Dixie Group Inc. 6,200 26 * Craft Brew Alliance Inc. 2,154 18 * Lipocine Inc. 1,400 14 * Nova Lifestyle Inc. 10,524 12 * Fuel Systems Solutions Inc. 1,842 10 * Emerson Radio Corp. 12,062 10 * Willamette Valley Vineyards Inc. 902 6 * MCBC Holdings Inc. 434 6 * Crystal Rock Holdings Inc. 1,860 1 * Stanley Furniture Co. Inc. 364 1 Consumer Services (8.5%) * Amazon.com Inc. 285,609 169,549 Home Depot Inc. 959,754 128,060 Comcast Corp. Class A 1,842,822 112,560 Walt Disney Co. 1,112,475 110,480 CVS Health Corp. 834,555 86,568 McDonald's Corp. 678,606 85,287 Wal-Mart Stores Inc. 1,216,170 83,295 Starbucks Corp. 1,055,886 63,036 Walgreens Boots Alliance Inc. 656,618 55,313 Costco Wholesale Corp. 334,702 52,742 Lowe's Cos. Inc. 694,347 52,597 * Priceline Group Inc. 37,615 48,484 Time Warner Cable Inc. 212,857 43,555 Time Warner Inc. 570,415 41,384 Target Corp. 463,964 38,175 TJX Cos. Inc. 480,579 37,653 Twenty-First Century Fox Inc. Class A 1,185,311 33,046 * Netflix Inc. 308,886 31,577 Delta Air Lines Inc. 584,636 28,460 McKesson Corp. 174,264 27,403 Kroger Co. 706,598 27,027 Yum! Brands Inc. 293,396 24,014 Southwest Airlines Co. 481,940 21,591 Cardinal Health Inc. 250,393 20,520 * eBay Inc. 855,269 20,407 * O'Reilly Automotive Inc. 71,073 19,450 American Airlines Group Inc. 459,518 18,845 * AutoZone Inc. 22,928 18,266 Sysco Corp. 384,865 17,985 Ross Stores Inc. 307,742 17,818 CBS Corp. Class B 313,014 17,244 Dollar General Corp. 197,999 16,949 L Brands Inc. 188,541 16,556 Carnival Corp. 313,434 16,540 * United Continental Holdings Inc. 272,825 16,331 Las Vegas Sands Corp. 301,646 15,589 Omnicom Group Inc. 180,736 15,043 * Dollar Tree Inc. 169,018 13,937 Nielsen Holdings plc 259,081 13,643 AmerisourceBergen Corp. Class A 145,791 12,618 *,^ Charter Communications Inc. Class A 56,185 11,374 Royal Caribbean Cruises Ltd. 132,344 10,872 * Chipotle Mexican Grill Inc. Class A 22,941 10,805 Starwood Hotels & Resorts Worldwide Inc. 128,153 10,692 Macy's Inc. 241,585 10,651 Viacom Inc. Class B 257,392 10,625 Expedia Inc. 94,127 10,149 Hilton Worldwide Holdings Inc. 417,553 9,403 Tractor Supply Co. 103,584 9,370 Marriott International Inc. Class A 126,709 9,019 * Ulta Salon Cosmetics & Fragrance Inc. 46,014 8,915 * Liberty Interactive Corp. QVC Group Class A 343,862 8,682 Advance Auto Parts Inc. 53,004 8,499 Whole Foods Market Inc. 258,308 8,036 * CarMax Inc. 153,968 7,868 Alaska Air Group Inc. 93,583 7,676 Signet Jewelers Ltd. 60,870 7,550 * DISH Network Corp. Class A 160,957 7,446 * MGM Resorts International 346,605 7,431 Best Buy Co. Inc. 227,108 7,367 Interpublic Group of Cos. Inc. 297,490 6,827 Foot Locker Inc. 105,842 6,827 Kohl's Corp. 146,262 6,817 * Norwegian Cruise Line Holdings Ltd. 123,280 6,816 Wyndham Worldwide Corp. 84,846 6,485 * IHS Inc. Class A 51,709 6,420 * Rite Aid Corp. 786,550 6,410 Tiffany & Co. 85,272 6,257 * Sirius XM Holdings Inc. 1,530,332 6,045 ^ Wynn Resorts Ltd. 62,153 5,807 Aramark 174,265 5,772 * Bed Bath & Beyond Inc. 115,938 5,755 * TripAdvisor Inc. 84,752 5,636 Darden Restaurants Inc. 83,722 5,551 Staples Inc. 501,776 5,535 ^ Nordstrom Inc. 95,158 5,444 * Liberty Media Corp. 140,684 5,359 * Discovery Communications Inc. 197,089 5,321 * JetBlue Airways Corp. 243,869 5,150 H&R Block Inc. 191,929 5,071 Gap Inc. 171,391 5,039 Cablevision Systems Corp. Class A 151,524 5,000 Domino's Pizza Inc. 37,679 4,968 News Corp. Class A 369,750 4,722 Sabre Corp. 157,810 4,564 FactSet Research Systems Inc. 28,842 4,370 Scripps Networks Interactive Inc. Class A 62,127 4,069 * ServiceMaster Global Holdings Inc. 105,881 3,990 TEGNA Inc. 161,834 3,797 KAR Auction Services Inc. 99,203 3,784 * Sally Beauty Holdings Inc. 113,444 3,673 Vail Resorts Inc. 27,267 3,646 Service Corp. International/US 146,383 3,613 Casey's General Stores Inc. 31,233 3,539 * Panera Bread Co. Class A 17,115 3,506 Williams-Sonoma Inc. 63,221 3,461 * Burlington Stores Inc. 61,434 3,455 Dick's Sporting Goods Inc. 71,752 3,354 * Sprouts Farmers Market Inc. 113,026 3,282 * VCA Inc. 55,956 3,228 Dunkin' Brands Group Inc. 67,791 3,198 * Copart Inc. 76,715 3,128 * Discovery Communications Inc. Class A 108,792 3,115 Dun & Bradstreet Corp. 30,049 3,097 Six Flags Entertainment Corp. 52,170 2,895 * AMC Networks Inc. Class A 44,372 2,882 * AutoNation Inc. 61,436 2,868 ^ Cracker Barrel Old Country Store Inc. 18,506 2,825 Cinemark Holdings Inc. 76,011 2,723 * Spirit Airlines Inc. 56,568 2,714 ^ GameStop Corp. Class A 83,956 2,664 * Madison Square Garden Co. Class A 15,411 2,564 * Liberty Media Corp. Class A 64,716 2,500 * JC Penney Co. Inc. 210,726 2,331 Tribune Media Co. Class A 60,258 2,311 * Live Nation Entertainment Inc. 103,010 2,298 CST Brands Inc. 58,852 2,253 * Urban Outfitters Inc. 67,397 2,230 American Eagle Outfitters Inc. 127,980 2,133 Rollins Inc. 77,172 2,093 * Bright Horizons Family Solutions Inc. 31,797 2,060 * Buffalo Wild Wings Inc. 13,866 2,054 Texas Roadhouse Inc. Class A 46,859 2,042 * Avis Budget Group Inc. 72,576 1,986 * Michaels Cos. Inc. 70,597 1,975 Brinker International Inc. 42,830 1,968 Graham Holdings Co. Class B 4,086 1,961 * Houghton Mifflin Harcourt Co. 96,854 1,931 ^ Lions Gate Entertainment Corp. 87,537 1,913 * Murphy USA Inc. 31,099 1,911 GNC Holdings Inc. Class A 59,594 1,892 * Starz 70,341 1,852 Wendy's Co. 169,776 1,849 * WebMD Health Corp. 29,502 1,848 Allegiant Travel Co. Class A 10,048 1,789 * Hawaiian Holdings Inc. 37,399 1,765 * Cabela's Inc. 36,075 1,756 * Pinnacle Entertainment Inc. 49,913 1,752 * Beacon Roofing Supply Inc. 42,472 1,742 Abercrombie & Fitch Co. 54,622 1,723 Big Lots Inc. 37,282 1,688 Bloomin' Brands Inc. 99,894 1,685 John Wiley & Sons Inc. Class A 33,985 1,662 Jack in the Box Inc. 25,920 1,655 Cheesecake Factory Inc. 30,986 1,645 Sinclair Broadcast Group Inc. Class A 53,230 1,637 Monro Muffler Brake Inc. 22,902 1,637 AMERCO 4,560 1,629 * GrubHub Inc. 64,514 1,621 * Pandora Media Inc. 178,075 1,594 Matthews International Corp. Class A 30,838 1,587 Meredith Corp. 33,024 1,569 Churchill Downs Inc. 10,393 1,537 DSW Inc. Class A 55,596 1,537 Chemed Corp. 11,328 1,534 PriceSmart Inc. 18,074 1,529 * United Natural Foods Inc. 37,923 1,528 Dolby Laboratories Inc. Class A 34,125 1,483 * Five Below Inc. 35,867 1,483 Dillard's Inc. Class A 17,275 1,467 * Grand Canyon Education Inc. 34,004 1,453 Choice Hotels International Inc. 26,769 1,447 ^ Regal Entertainment Group Class A 68,404 1,446 Cable One Inc. 3,266 1,428 New York Times Co. Class A 114,545 1,427 Aaron's Inc. 56,492 1,418 Hillenbrand Inc. 47,066 1,410 * Ascena Retail Group Inc. 126,912 1,404 * Express Inc. 64,500 1,381 * Acxiom Corp. 64,293 1,378 Penske Automotive Group Inc. 36,341 1,377 Lithia Motors Inc. Class A 15,709 1,372 Time Inc. 85,852 1,326 * Genesco Inc. 18,138 1,310 DineEquity Inc. 13,939 1,302 Chico's FAS Inc. 97,894 1,299 Sonic Corp. 36,826 1,295 Morningstar Inc. 14,641 1,292 Core-Mark Holding Co. Inc. 15,812 1,290 * Hertz Global Holdings Inc. 122,302 1,288 * Groupon Inc. Class A 320,483 1,279 Gannett Co. Inc. 83,595 1,266 * DreamWorks Animation SKG Inc. Class A 49,685 1,240 Children's Place Inc. 14,430 1,204 Group 1 Automotive Inc. 20,223 1,187 * Penn National Gaming Inc. 70,093 1,170 * Boyd Gaming Corp. 56,217 1,161 Sotheby's 43,128 1,153 ^ Buckle Inc. 33,989 1,151 HSN Inc. 21,959 1,149 * Stamps.com Inc. 10,788 1,147 Papa John's International Inc. 20,676 1,120 SeaWorld Entertainment Inc. 53,000 1,116 * Shutterfly Inc. 23,878 1,107 * Hyatt Hotels Corp. Class A 21,700 1,074 * Media General Inc. 64,660 1,055 * Liberty TripAdvisor Holdings Inc. Class A 47,262 1,047 * Krispy Kreme Doughnuts Inc. 66,606 1,038 * Asbury Automotive Group Inc. 17,089 1,023 * Dave & Buster's Entertainment Inc. 26,305 1,020 Caleres Inc. 35,828 1,014 Extended Stay America Inc. 61,266 999 * Office Depot Inc. 139,305 989 * comScore Inc. 32,011 962 *,^ Diplomat Pharmacy Inc. 34,644 949 * Yelp Inc. Class A 47,600 946 * Popeyes Louisiana Kitchen Inc. 17,987 936 Marriott Vacations Worldwide Corp. 13,718 926 SpartanNash Co. 30,091 912 Nexstar Broadcasting Group Inc. Class A 20,476 906 Guess? Inc. 45,663 857 SkyWest Inc. 42,766 855 Bob Evans Farms Inc. 17,820 832 EW Scripps Co. Class A 53,339 832 * Fiesta Restaurant Group Inc. 25,211 826 MDC Partners Inc. Class A 34,796 821 *,^ Mattress Firm Holding Corp. 19,358 821 * Gray Television Inc. 69,079 810 Finish Line Inc. Class A 37,093 783 * Belmond Ltd. Class A 81,755 776 Cato Corp. Class A 19,785 763 ClubCorp Holdings Inc. 52,984 744 * MSG Networks Inc. 42,961 743 * Apollo Education Group Inc. 90,384 742 National CineMedia Inc. 48,573 739 * Diamond Resorts International Inc. 30,125 732 Scholastic Corp. 18,751 701 * Hibbett Sports Inc. 19,289 692 * Denny's Corp. 66,199 686 * Virgin America Inc. 16,900 652 * Rush Enterprises Inc. Class A 35,705 651 * Francesca's Holdings Corp. 33,900 650 International Speedway Corp. Class A 17,499 646 AMC Entertainment Holdings Inc. 22,277 624 * Performance Food Group Co. 25,937 606 * Strayer Education Inc. 12,190 594 * Providence Service Corp. 11,612 593 * BJ's Restaurants Inc. 14,075 585 Barnes & Noble Inc. 46,568 576 * Vitamin Shoppe Inc. 18,521 573 *,^ Zoe's Kitchen Inc. 14,569 568 *,^ Quotient Technology Inc. 52,200 553 Rent-A-Center Inc. 33,816 536 * Red Robin Gourmet Burgers Inc. 8,221 530 New Media Investment Group Inc. 31,832 530 * Rubicon Project Inc. 28,128 514 * Regis Corp. 33,533 509 * Etsy Inc. 58,545 509 Sonic Automotive Inc. Class A 27,233 503 Ingles Markets Inc. Class A 13,209 495 Fred's Inc. Class A 31,791 474 * Carmike Cinemas Inc. 15,527 466 * Bankrate Inc. 50,718 465 PetMed Express Inc. 25,701 460 * Chuy's Holdings Inc. 14,662 456 Capella Education Co. 7,860 414 * Wingstop Inc. 17,834 404 Ruth's Hospitality Group Inc. 21,850 402 Interval Leisure Group Inc. 27,598 398 * La Quinta Holdings Inc. 31,529 394 * Potbelly Corp. 28,950 394 * Lands' End Inc. 15,258 389 Pier 1 Imports Inc. 52,371 367 Weis Markets Inc. 8,026 362 World Wrestling Entertainment Inc. Class A 20,153 356 * FTD Cos. Inc. 13,416 352 * Tile Shop Holdings Inc. 23,506 350 * Ruby Tuesday Inc. 62,948 339 * XO Group Inc. 20,857 335 * Scientific Games Corp. Class A 35,364 333 *,^ Sears Holdings Corp. 21,675 332 * Del Frisco's Restaurant Group Inc. 19,976 331 * Caesars Entertainment Corp. 48,700 331 * Del Taco Restaurants Inc. 31,200 322 * Chefs' Warehouse Inc. 15,709 319 * Carrols Restaurant Group Inc. 21,476 310 * Clean Energy Fuels Corp. 105,600 309 * Zumiez Inc. 15,329 305 Marcus Corp. 15,559 295 * Career Education Corp. 63,788 290 * Natural Grocers by Vitamin Cottage Inc. 13,500 287 * Entercom Communications Corp. Class A 27,038 286 Carriage Services Inc. Class A 13,202 285 Shoe Carnival Inc. 10,511 283 * SP Plus Corp. 11,737 282 * American Public Education Inc. 13,660 282 * Lumber Liquidators Holdings Inc. 21,367 280 Entravision Communications Corp. Class A 37,271 277 * Global Eagle Entertainment Inc. 32,463 277 Blue Nile Inc. 10,736 276 * MarineMax Inc. 13,861 270 *,^ Shake Shack Inc. Class A 7,140 266 * Smart & Final Stores Inc. 16,426 266 *,^ Conn's Inc. 20,994 262 * Biglari Holdings Inc. 680 253 * Tuesday Morning Corp. 29,321 240 * Bojangles' Inc. 13,819 235 * Party City Holdco Inc. 15,498 233 * TechTarget Inc. 31,042 230 Haverty Furniture Cos. Inc. 10,595 224 Tailored Brands Inc. 12,407 222 * Daily Journal Corp. 1,128 221 * El Pollo Loco Holdings Inc. 16,500 220 Stage Stores Inc. 26,792 216 * Isle of Capri Casinos Inc. 15,073 211 * West Marine Inc. 23,189 211 *,^ Chegg Inc. 45,886 205 Kirkland's Inc. 11,486 201 * Angie's List Inc. 24,490 198 * Lindblad Expeditions Holdings Inc. 19,500 194 * 1-800-Flowers.com Inc. Class A 23,555 186 * Townsquare Media Inc. Class A 16,400 184 * Eldorado Resorts Inc. 15,634 179 * TubeMogul Inc. 13,800 179 Saga Communications Inc. Class A 4,416 177 * Demand Media Inc. 35,012 175 * Liquidity Services Inc. 32,900 170 * Barnes & Noble Education Inc. 17,283 169 Speedway Motorsports Inc. 8,106 161 Citi Trends Inc. 9,013 161 Big 5 Sporting Goods Corp. 14,278 159 * Overstock.com Inc. 10,886 157 Stein Mart Inc. 21,111 155 * America's Car-Mart Inc. 6,119 153 * Full House Resorts Inc. 102,362 147 * K12 Inc. 14,900 147 * Ollie's Bargain Outlet Holdings Inc. 6,136 144 * Destination XL Group Inc. 27,724 143 * Avid Technology Inc. 21,165 143 * Caesars Acquisition Co. Class A 22,905 140 * Reading International Inc. Class A 11,662 140 * Sportsman's Warehouse Holdings Inc. 11,000 139 * Titan Machinery Inc. 11,700 135 ^ Natural Health Trends Corp. 4,000 133 Clear Channel Outdoor Holdings Inc. Class A 28,026 132 Journal Media Group Inc. 10,840 130 Collectors Universe Inc. 7,501 124 * J Alexander's Holdings Inc. 11,698 124 * Habit Restaurants Inc. Class A 6,200 115 * Monarch Casino & Resort Inc. 5,883 114 * Autobytel Inc. 6,554 114 Twenty-First Century Fox Inc. 3,922 111 * Leap Wireless International Inc CVR 39,632 100 * Ascent Capital Group Inc. Class A 6,741 100 DeVry Education Group Inc. 5,612 97 * Bravo Brio Restaurant Group Inc. 12,003 93 * Noodles & Co. Class A 7,600 90 CSS Industries Inc. 3,040 85 Village Super Market Inc. Class A 3,510 85 * Kona Grill Inc. 6,103 79 * PCM Inc. 9,786 78 * SUPERVALU Inc. 13,073 75 * Intrawest Resorts Holdings Inc. 8,610 74 * CafePress Inc. 19,289 71 Destination Maternity Corp. 10,343 71 *,^ Remark Media Inc. 14,727 70 * Planet Fitness Inc. Class A 3,975 65 * Sears Hometown and Outlet Stores Inc. 10,000 64 * Build-A-Bear Workshop Inc. 4,746 62 * Papa Murphy's Holdings Inc. 5,000 60 * ITT Educational Services Inc. 18,431 57 Winmark Corp. 563 55 * Luby's Inc. 10,342 50 * McClatchy Co. Class A 47,000 49 * Century Casinos Inc. 7,747 48 CBS Corp. Class A 800 47 * Golden Entertainment Inc. 4,142 45 * Red Lion Hotels Corp. 5,286 45 * Radio One Inc. 28,183 40 Tribune Publishing Co. 4,900 38 *,^ Empire Resorts Inc. 2,695 37 * Restoration Hardware Holdings Inc. 800 34 Ark Restaurants Corp. 1,599 33 Marchex Inc. Class B 7,400 33 * Care.com Inc. 5,120 31 * Profire Energy Inc. 30,130 29 * Famous Dave's of America Inc. 4,588 28 * Rave Restaurant Group Inc. 5,000 27 * Insignia Systems Inc. 9,200 26 * Emmis Communications Corp. Class A 37,190 22 * Tilly's Inc. Class A 2,905 19 *,^ DraftDay Fantasy Sports Inc. 77,926 19 * Adolor Corp. Rights Exp. 07/01/2019 34,581 18 * Hemisphere Media Group Inc. Class A 1,300 17 *,^ Fairway Group Holdings Corp. 46,600 16 TheStreet Inc. 12,030 15 A H Belo Corp. Class A 3,025 15 * Gaiam Inc. Class A 2,251 14 RCI Hospitality Holdings Inc. 1,511 13 * Spark Networks Inc. 5,500 12 * New York & Co. Inc. 2,966 12 * Cambium Learning Group Inc. 2,620 11 Liberty Tax Inc. 530 10 * Lee Enterprises Inc. 5,325 10 * Nathan's Famous Inc. 200 9 * Fogo De Chao Inc. 537 8 * Gaming Partners International Corp. 800 8 *,^ Live Ventures Inc. 3,600 5 Beasley Broadcast Group Inc. Class A 1,014 4 * Cubist Pharmaceuticals, Inc. CVR 14,500 2 * Bridgepoint Education Inc. 171 2 * SPAR Group Inc. 1,100 1 * Gerber Scientific Inc. CVR 16,800 — Financials (11.2%) * Berkshire Hathaway Inc. Class B 1,347,705 191,212 Wells Fargo & Co. 3,459,445 167,299 JPMorgan Chase & Co. 2,781,619 164,727 Visa Inc. Class A 1,454,776 111,261 Bank of America Corp. 7,849,723 106,128 Citigroup Inc. 2,150,107 89,767 MasterCard Inc. Class A 743,057 70,219 US Bancorp 1,248,544 50,678 Simon Property Group Inc. 232,941 48,380 Goldman Sachs Group Inc. 289,642 45,468 American International Group Inc. 830,333 44,879 Chubb Ltd. 332,056 39,564 American Express Co. 621,565 38,164 American Tower Corporation 319,547 32,712 PNC Financial Services Group Inc. 379,276 32,075 Public Storage 110,560 30,496 MetLife Inc. 669,100 29,400 Bank of New York Mellon Corp. 784,793 28,904 Morgan Stanley 1,122,786 28,081 Capital One Financial Corp. 400,324 27,746 BlackRock Inc. 80,417 27,388 Travelers Cos. Inc. 222,355 25,951 Charles Schwab Corp. 903,899 25,327 Prudential Financial Inc. 347,234 25,077 Marsh & McLennan Cos. Inc. 393,239 23,905 CME Group Inc. 245,465 23,577 Crown Castle International Corp. 251,613 21,765 Aon plc 205,215 21,435 Intercontinental Exchange Inc. 90,991 21,396 Equity Residential 273,099 20,491 McGraw Hill Financial Inc. 205,331 20,324 AvalonBay Communities Inc. 102,576 19,510 Allstate Corp. 288,066 19,407 BB&T Corp. 571,144 19,002 Welltower Inc. 270,119 18,730 Weyerhaeuser Co. 600,011 18,588 Aflac Inc. 290,553 18,346 * Synchrony Financial 630,869 18,081 Prologis Inc. 397,448 17,559 State Street Corp. 290,315 16,989 * Berkshire Hathaway Inc. Class A 78 16,649 Ventas Inc. 255,982 16,117 Discover Financial Services 314,531 16,016 Equinix Inc. 46,893 15,508 Boston Properties Inc. 117,114 14,883 Progressive Corp. 414,682 14,572 Hartford Financial Services Group Inc. 310,408 14,304 SunTrust Banks Inc. 387,082 13,966 T. Rowe Price Group Inc. 176,894 12,995 Moody's Corp. 126,537 12,218 Willis Towers Watson plc 101,847 12,085 Vornado Realty Trust 126,902 11,983 M&T Bank Corp. 107,632 11,947 General Growth Properties Inc. 400,262 11,900 Ameriprise Financial Inc. 126,173 11,862 Realty Income Corp. 187,523 11,722 Essex Property Trust Inc. 49,742 11,633 HCP Inc. 355,996 11,598 Northern Trust Corp. 166,628 10,859 Franklin Resources Inc. 271,700 10,610 Fifth Third Bancorp 614,600 10,258 Equifax Inc. 88,315 10,094 Invesco Ltd. 322,113 9,911 Digital Realty Trust Inc. 110,512 9,779 Host Hotels & Resorts Inc. 585,492 9,778 Principal Financial Group Inc. 233,577 9,215 Macerich Co. 113,555 8,998 * Markel Corp. 10,031 8,943 Citizens Financial Group Inc. 409,354 8,576 Loews Corp. 221,683 8,482 XL Group plc Class A 229,159 8,433 Kimco Realty Corp. 287,441 8,273 Regions Financial Corp. 1,025,656 8,051 Extra Space Storage Inc. 85,916 8,030 Federal Realty Investment Trust 51,394 8,020 Cincinnati Financial Corp. 117,124 7,655 SL Green Realty Corp. 78,611 7,616 First Republic Bank/CA 111,577 7,435 UDR Inc. 191,873 7,393 Western Union Co. 378,710 7,305 Lincoln National Corp. 183,653 7,199 Annaly Capital Management Inc. 693,945 7,120 FNF Group 203,910 6,913 * Affiliated Managers Group Inc. 41,695 6,771 KeyCorp 611,618 6,752 * Ally Financial Inc. 340,472 6,374 VEREIT Inc. 709,489 6,293 * CBRE Group Inc. Class A 216,508 6,240 * Arch Capital Group Ltd. 86,885 6,178 Duke Realty Corp. 270,271 6,092 Arthur J Gallagher & Co. 136,136 6,055 Huntington Bancshares Inc. 615,894 5,876 Unum Group 187,872 5,809 Mid-America Apartment Communities Inc. 55,878 5,711 New York Community Bancorp Inc. 358,007 5,692 Nasdaq Inc. 82,922 5,504 TD Ameritrade Holding Corp. 174,098 5,489 * Alleghany Corp. 10,803 5,360 * E*TRADE Financial Corp. 215,795 5,285 Camden Property Trust 62,613 5,265 Comerica Inc. 137,228 5,197 * Signature Bank/New York NY 38,117 5,188 Iron Mountain Inc. 152,831 5,182 Omega Healthcare Investors Inc. 146,352 5,166 Regency Centers Corp. 68,826 5,152 Alexandria Real Estate Equities Inc. 56,072 5,096 Voya Financial Inc. 169,168 5,036 Everest Re Group Ltd. 25,161 4,968 MSCI Inc. Class A 66,548 4,930 CIT Group Inc. 155,646 4,830 Raymond James Financial Inc. 100,534 4,786 Apartment Investment & Management Co. 114,067 4,770 SEI Investments Co. 109,494 4,714 American Capital Agency Corp. 249,812 4,654 Torchmark Corp. 85,576 4,635 Reinsurance Group of America Inc. Class A 48,009 4,621 National Retail Properties Inc. 98,126 4,533 American Campus Communities Inc. 96,119 4,526 Kilroy Realty Corp. 72,185 4,466 DDR Corp. 246,477 4,385 WP Carey Inc. 68,354 4,254 Jones Lang LaSalle Inc. 35,065 4,114 * SVB Financial Group 40,309 4,114 Equity LifeStyle Properties Inc. 56,072 4,078 * Realogy Holdings Corp. 111,591 4,030 Forest City Realty Trust Inc. Class A 189,260 3,991 CubeSmart 118,215 3,937 CBOE Holdings Inc. 59,457 3,884 Lazard Ltd. Class A 99,750 3,870 * Liberty Ventures Class A 98,729 3,862 RenaissanceRe Holdings Ltd. 31,671 3,795 WR Berkley Corp. 67,370 3,786 Lamar Advertising Co. Class A 61,540 3,785 Assurant Inc. 48,174 3,717 Highwoods Properties Inc. 76,988 3,681 Axis Capital Holdings Ltd. 66,268 3,675 Brixmor Property Group Inc. 141,927 3,636 Liberty Property Trust 107,481 3,596 People's United Financial Inc. 225,716 3,596 American Financial Group Inc. 50,925 3,584 Zions Bancorporation 147,972 3,582 MarketAxess Holdings Inc. 28,181 3,518 Starwood Property Trust Inc. 182,817 3,461 Sovran Self Storage Inc. 29,016 3,422 Senior Housing Properties Trust 190,401 3,406 Spirit Realty Capital Inc. 302,359 3,402 East West Bancorp Inc. 104,726 3,402 Navient Corp. 277,106 3,317 Weingarten Realty Investors 84,528 3,171 Old Republic International Corp. 171,179 3,129 First American Financial Corp. 81,683 3,113 Corrections Corp. of America 95,656 3,066 PacWest Bancorp 82,318 3,058 Douglas Emmett Inc. 101,451 3,055 Legg Mason Inc. 87,331 3,029 Sun Communities Inc. 41,875 2,999 * Howard Hughes Corp. 28,252 2,992 Endurance Specialty Holdings Ltd. 45,661 2,983 First Horizon National Corp. 227,650 2,982 Umpqua Holdings Corp. 187,833 2,979 Healthcare Trust of America Inc. Class A 100,252 2,949 Taubman Centers Inc. 41,319 2,943 Brown & Brown Inc. 82,088 2,939 Hospitality Properties Trust 110,399 2,932 EPR Properties 43,099 2,871 Retail Properties of America Inc. 180,286 2,858 Assured Guaranty Ltd. 111,980 2,833 * Liberty Broadband Corp. 48,422 2,806 Investors Bancorp Inc. 239,073 2,783 STORE Capital Corp. 106,942 2,768 Hanover Insurance Group Inc. 30,467 2,749 DCT Industrial Trust Inc. 69,403 2,739 Two Harbors Investment Corp. 338,017 2,684 Commerce Bancshares Inc. 59,248 2,663 American Homes 4 Rent Class A 166,925 2,654 Gaming and Leisure Properties Inc. 85,760 2,652 Synovus Financial Corp. 90,533 2,617 * Equity Commonwealth 92,546 2,612 Validus Holdings Ltd. 55,290 2,609 Eaton Vance Corp. 77,610 2,601 Medical Properties Trust Inc. 198,641 2,578 Gramercy Property Trust 301,978 2,552 FirstMerit Corp. 120,659 2,540 Tanger Factory Outlet Centers Inc. 69,786 2,540 CNO Financial Group Inc. 141,632 2,538 White Mountains Insurance Group Ltd. 3,145 2,524 Sunstone Hotel Investors Inc. 178,891 2,504 Prosperity Bancshares Inc. 53,823 2,497 Cullen/Frost Bankers Inc. 45,294 2,496 First Niagara Financial Group Inc. 255,801 2,476 CyrusOne Inc. 54,142 2,472 BankUnited Inc. 71,618 2,467 Aspen Insurance Holdings Ltd. 51,600 2,461 Piedmont Office Realty Trust Inc. Class A 119,361 2,424 Bank of the Ozarks Inc. 57,684 2,421 Allied World Assurance Co. Holdings AG 68,996 2,411 Webster Financial Corp. 66,684 2,394 DuPont Fabros Technology Inc. 58,939 2,389 ^ Apple Hospitality REIT Inc. 120,470 2,387 Blackstone Mortgage Trust Inc. Class A 88,110 2,367 *,^ Zillow Group Inc. 99,690 2,366 Post Properties Inc. 39,478 2,358 Healthcare Realty Trust Inc. 76,075 2,350 LaSalle Hotel Properties 92,173 2,333 Acadia Realty Trust 66,095 2,322 * Western Alliance Bancorp 67,021 2,237 Popular Inc. 78,100 2,234 Communications Sales & Leasing Inc. 98,750 2,197 Radian Group Inc. 175,926 2,181 Federated Investors Inc. Class B 75,572 2,180 * SLM Corp. 341,970 2,175 New Residential Investment Corp. 186,400 2,168 First Industrial Realty Trust Inc. 95,204 2,165 Rayonier Inc. 87,311 2,155 MFA Financial Inc. 314,403 2,154 Equity One Inc. 74,740 2,142 Bank of Hawaii Corp. 31,179 2,129 Outfront Media Inc. 100,118 2,112 PrivateBancorp Inc. 54,649 2,109 RLI Corp. 31,324 2,094 RLJ Lodging Trust 91,471 2,093 Columbia Property Trust Inc. 92,288 2,029 MB Financial Inc. 62,231 2,019 * LendingClub Corp. 243,187 2,018 FNB Corp. 151,382 1,969 Paramount Group Inc. 122,305 1,951 ProAssurance Corp. 38,432 1,945 Washington Federal Inc. 85,635 1,940 CBL & Associates Properties Inc. 160,785 1,913 Education Realty Trust Inc. 45,845 1,907 * MGIC Investment Corp. 247,349 1,897 Retail Opportunity Investments Corp. 93,592 1,883 Associated Banc-Corp 104,932 1,882 AmTrust Financial Services Inc. 72,537 1,877 GEO Group Inc. 54,060 1,874 Erie Indemnity Co. Class A 19,917 1,852 Chimera Investment Corp. 136,255 1,852 Janus Capital Group Inc. 123,348 1,805 Corporate Office Properties Trust 68,206 1,790 Pebblebrook Hotel Trust 61,538 1,789 DiamondRock Hospitality Co. 176,410 1,785 Trustmark Corp. 77,501 1,785 Hudson Pacific Properties Inc. 61,648 1,783 Home BancShares Inc. 43,376 1,776 Urban Edge Properties 68,662 1,774 Brandywine Realty Trust 126,342 1,773 Glacier Bancorp Inc. 69,466 1,766 United Bankshares Inc. 47,812 1,755 Kennedy-Wilson Holdings Inc. 79,207 1,735 Interactive Brokers Group Inc. 43,572 1,713 National Health Investors Inc. 25,752 1,713 Fulton Financial Corp. 124,807 1,670 NorthStar Asset Management Group Inc. 146,909 1,667 Colony Capital Inc. Class A 99,184 1,663 Care Capital Properties Inc. 60,983 1,637 Hancock Holding Co. 70,008 1,607 Kite Realty Group Trust 57,929 1,605 QTS Realty Trust Inc. Class A 33,764 1,600 Select Income REIT 69,237 1,596 Primerica Inc. 35,649 1,587 Waddell & Reed Financial Inc. Class A 67,429 1,587 Xenia Hotels & Resorts Inc. 101,265 1,582 First Citizens BancShares Inc. Class A 6,267 1,573 Cousins Properties Inc. 151,071 1,568 Ryman Hospitality Properties Inc. 30,341 1,562 * HRG Group Inc. 112,083 1,561 Wintrust Financial Corp. 35,187 1,560 * Texas Capital Bancshares Inc. 40,238 1,544 CVB Financial Corp. 88,452 1,543 Valley National Bancorp 160,326 1,530 WP Glimcher Inc. 160,562 1,524 IBERIABANK Corp. 29,711 1,523 Government Properties Income Trust 85,118 1,519 South State Corp. 23,196 1,490 Cathay General Bancorp 52,506 1,487 NBT Bancorp Inc. 54,920 1,480 UMB Financial Corp. 28,508 1,472 Physicians Realty Trust 78,689 1,462 LPL Financial Holdings Inc. 58,836 1,459 Evercore Partners Inc. Class A 28,082 1,453 BancorpSouth Inc. 68,072 1,451 Selective Insurance Group Inc. 39,406 1,443 International Bancshares Corp. 57,768 1,425 Chesapeake Lodging Trust 53,833 1,424 Sterling Bancorp 89,353 1,423 * Stifel Financial Corp. 47,947 1,419 CoreSite Realty Corp. 19,797 1,386 First Financial Bankshares Inc. 46,718 1,382 Washington REIT 47,303 1,382 PS Business Parks Inc. 13,735 1,381 * Blackhawk Network Holdings Inc. 40,062 1,374 American Assets Trust Inc. 34,375 1,372 * Liberty Broadband Corp. Class A 23,563 1,370 Mack-Cali Realty Corp. 57,982 1,363 Columbia Banking System Inc. 45,475 1,361 EverBank Financial Corp. 89,276 1,347 First Midwest Bancorp Inc. 73,642 1,327 LTC Properties Inc. 29,299 1,325 CYS Investments Inc. 161,472 1,314 Community Bank System Inc. 34,227 1,308 EastGroup Properties Inc. 21,413 1,293 TCF Financial Corp. 105,067 1,288 Empire State Realty Trust Inc. 73,398 1,287 Pinnacle Financial Partners Inc. 26,153 1,283 * OneMain Holdings Inc. Class A 46,479 1,275 American Equity Investment Life Holding Co. 75,216 1,264 * Enstar Group Ltd. 7,603 1,236 Sabra Health Care REIT Inc. 61,066 1,227 Potlatch Corp. 38,410 1,210 Parkway Properties Inc. 77,211 1,209 Invesco Mortgage Capital Inc. 98,890 1,204 Lexington Realty Trust 140,031 1,204 BGC Partners Inc. Class A 132,398 1,198 Argo Group International Holdings Ltd. 20,864 1,197 * Eagle Bancorp Inc. 24,785 1,190 Monogram Residential Trust Inc. 120,142 1,185 Alexander & Baldwin Inc. 31,926 1,171 Hatteras Financial Corp. 81,700 1,168 American Capital Mortgage Investment Corp. 78,338 1,150 Mercury General Corp. 20,623 1,145 Colony Starwood Homes 46,139 1,142 Financial Engines Inc. 36,089 1,134 Global Net Lease Inc. 132,438 1,134 Capitol Federal Financial Inc. 84,270 1,117 * Genworth Financial Inc. Class A 408,615 1,116 United Community Banks Inc. 59,699 1,103 New York REIT Inc. 109,164 1,103 WisdomTree Investments Inc. 96,183 1,099 * MBIA Inc. 123,687 1,095 Great Western Bancorp Inc. 39,851 1,087 Chemical Financial Corp. 30,292 1,081 * Hilltop Holdings Inc. 56,027 1,058 Astoria Financial Corp. 66,561 1,054 Renasant Corp. 32,017 1,054 First Cash Financial Services Inc. 22,756 1,048 *,^ Credit Acceptance Corp. 5,716 1,038 Westamerica Bancorporation 21,107 1,028 ^ National Penn Bancshares Inc. 96,527 1,027 * PRA Group Inc. 34,740 1,021 Pennsylvania REIT 45,628 997 STAG Industrial Inc. 48,829 994 Old National Bancorp 80,928 987 Boston Private Financial Holdings Inc. 85,252 976 * BofI Holding Inc. 45,424 969 Nelnet Inc. Class A 24,620 969 Independent Bank Corp. 21,031 967 National General Holdings Corp. 44,570 962 * Zillow Group Inc. Class A 37,054 947 Horace Mann Educators Corp. 29,770 943 Redwood Trust Inc. 71,138 930 BBCN Bancorp Inc. 61,185 929 * Essent Group Ltd. 43,500 905 Simmons First National Corp. Class A 19,897 897 BOK Financial Corp. 16,240 887 Lakeland Financial Corp. 19,337 885 Talmer Bancorp Inc. Class A 48,801 883 Terreno Realty Corp. 37,620 882 Kemper Corp. 29,803 881 TFS Financial Corp. 50,131 871 Park National Corp. 9,646 868 First Financial Bancorp 47,516 864 Capstead Mortgage Corp. 86,964 860 Ramco-Gershenson Properties Trust 47,501 856 ServisFirst Bancshares Inc. 19,259 855 Northwest Bancshares Inc. 63,035 852 FelCor Lodging Trust Inc. 104,179 846 PennyMac Mortgage Investment Trust 61,550 840 Chatham Lodging Trust 38,985 835 WesBanco Inc. 27,572 819 Provident Financial Services Inc. 40,366 815 * Green Dot Corp. Class A 35,233 809 WSFS Financial Corp. 24,835 808 First Commonwealth Financial Corp. 90,842 805 Banner Corp. 18,894 794 Franklin Street Properties Corp. 74,751 793 * Navigators Group Inc. 9,426 791 ARMOUR Residential REIT Inc. 36,417 784 Investors Real Estate Trust 106,895 776 Yadkin Financial Corp. 32,676 773 * HealthEquity Inc. 31,116 768 Summit Hotel Properties Inc. 62,382 747 Seritage Growth Properties Class A 14,817 740 Union Bankshares Corp. 29,955 738 * FNFV Group 67,731 735 AMERISAFE Inc. 13,891 730 * Beneficial Bancorp Inc. 53,118 727 United Fire Group Inc. 16,523 724 Cash America International Inc. 18,647 721 Towne Bank/Portsmouth VA 37,267 715 * FCB Financial Holdings Inc. Class A 21,003 699 * KCG Holdings Inc. Class A 58,329 697 * iStar Inc. 71,217 688 Ameris Bancorp 23,224 687 Infinity Property & Casualty Corp. 8,531 687 * Walker & Dunlop Inc. 28,291 687 Four Corners Property Trust Inc. 38,138 685 First Merchants Corp. 28,865 680 Universal Health Realty Income Trust 12,057 678 Hersha Hospitality Trust Class A 31,582 674 Stewart Information Services Corp. 18,408 668 Flushing Financial Corp. 30,866 667 * Black Knight Financial Services Inc. Class A 21,479 666 *,^ St. Joe Co. 38,598 662 Apollo Commercial Real Estate Finance Inc. 39,301 641 Employers Holdings Inc. 22,686 638 Banc of California Inc. 35,799 626 * Piper Jaffray Cos. 12,632 626 Wilshire Bancorp Inc. 60,716 625 LegacyTexas Financial Group Inc. 31,265 614 S&T Bancorp Inc. 23,800 613 HFF Inc. Class A 22,257 613 BNC Bancorp 28,936 611 CenterState Banks Inc. 41,016 611 Sandy Spring Bancorp Inc. 21,437 597 Cohen & Steers Inc. 15,278 595 Capital Bank Financial Corp. 18,822 581 Ashford Hospitality Trust Inc. 90,855 580 Investment Technology Group Inc. 26,214 579 Maiden Holdings Ltd. 44,637 578 Anworth Mortgage Asset Corp. 121,537 566 Rexford Industrial Realty Inc. 30,281 550 Ares Commercial Real Estate Corp. 50,195 550 FBL Financial Group Inc. Class A 8,929 549 City Holding Co. 11,453 547 Meridian Bancorp Inc. 39,211 546 Safety Insurance Group Inc. 9,548 545 Oritani Financial Corp. 31,918 542 Silver Bay Realty Trust Corp. 36,392 540 RE/MAX Holdings Inc. Class A 15,709 539 State Bank Financial Corp. 27,249 538 Southside Bancshares Inc. 20,404 532 Dime Community Bancshares Inc. 30,008 529 * Third Point Reinsurance Ltd. 46,083 524 American National Insurance Co. 4,522 522 Virtus Investment Partners Inc. 6,659 520 Getty Realty Corp. 26,188 519 * Nationstar Mortgage Holdings Inc. 52,171 516 * Customers Bancorp Inc. 21,681 512 Cardinal Financial Corp. 24,705 503 * Greenlight Capital Re Ltd. Class A 23,027 502 Tier REIT Inc. 36,875 496 Saul Centers Inc. 9,308 494 Hanmi Financial Corp. 22,358 492 Alexander's Inc. 1,287 490 National Bank Holdings Corp. Class A 23,983 489 * LendingTree Inc. 4,965 485 TriCo Bancshares 18,448 467 Agree Realty Corp. 12,065 464 New York Mortgage Trust Inc. 97,618 463 National Western Life Group Inc. Class A 2,004 462 Brookline Bancorp Inc. 41,790 460 TrustCo Bank Corp. NY 75,516 458 Hannon Armstrong Sustainable Infrastructure Capital Inc. 23,758 457 Apollo Residential Mortgage Inc. 33,924 455 Rouse Properties Inc. 24,666 453 * Flagstar Bancorp Inc. 20,822 447 Financial Institutions Inc. 15,207 442 InfraREIT Inc. 25,604 437 Enterprise Financial Services Corp. 16,118 436 James River Group Holdings Ltd. 13,500 436 Berkshire Hills Bancorp Inc. 15,821 425 * Ambac Financial Group Inc. 26,700 422 Tompkins Financial Corp. 6,587 422 CoBiz Financial Inc. 35,515 420 * Pacific Premier Bancorp Inc. 19,424 415 * Encore Capital Group Inc. 16,077 414 Monmouth Real Estate Investment Corp. 34,116 406 Western Asset Mortgage Capital Corp. 39,819 400 First Bancorp/Southern Pines NC 21,221 400 Pacific Continental Corp. 23,812 384 United Financial Bancorp Inc. 30,405 383 German American Bancorp Inc. 11,832 381 Dynex Capital Inc. 56,917 378 Northfield Bancorp Inc. 22,877 376 AG Mortgage Investment Trust Inc. 28,685 375 Resource Capital Corp. 33,223 374 First Community Bancshares Inc. 18,746 372 Independent Bank Corp. 25,554 372 Blue Hills Bancorp Inc. 26,900 368 Community Trust Bancorp Inc. 10,390 367 ^ Arlington Asset Investment Corp. Class A 29,186 366 Cedar Realty Trust Inc. 50,229 363 1st Source Corp. 11,266 359 Lakeland Bancorp Inc. 35,332 359 Winthrop Realty Trust 27,169 357 CareTrust REIT Inc. 27,330 347 Orchid Island Capital Inc. 33,300 345 * TriState Capital Holdings Inc. 27,357 345 * Global Indemnity plc 10,932 340 Greenhill & Co. Inc. 14,870 330 Suffolk Bancorp 13,005 328 Altisource Residential Corp. 27,312 328 Kearny Financial Corp. 26,224 324 * Forestar Group Inc. 24,792 323 MainSource Financial Group Inc. 15,307 323 PJT Partners Inc. 13,202 318 BancFirst Corp. 5,546 316 Park Sterling Corp. 47,225 315 First Financial Corp. 9,206 315 Fidelity Southern Corp. 19,619 315 Universal Insurance Holdings Inc. 17,161 305 Charter Financial Corp. 22,578 305 One Liberty Properties Inc. 13,598 305 Ladder Capital Corp. 24,324 303 Central Pacific Financial Corp. 13,900 303 * WMIH Corp. 129,246 302 Univest Corp. of Pennsylvania 15,499 302 Preferred Bank/Los Angeles CA 9,976 302 Southwest Bancorp Inc. 19,829 298 Stock Yards Bancorp Inc. 7,724 298 * Old Second Bancorp Inc. 41,200 295 Sierra Bancorp 16,207 294 NRG Yield Inc. 20,600 293 Westwood Holdings Group Inc. 4,973 292 * Southern First Bancshares Inc. 11,860 290 Opus Bank 8,500 289 SI Financial Group Inc. 20,694 288 Heritage Oaks Bancorp 36,758 286 Independent Bank Group Inc. 10,427 286 Virtu Financial Inc. Class A 12,872 285 NorthStar Realty Finance Corp. 21,459 282 Macatawa Bank Corp. 44,542 278 * First BanCorp/Puerto Rico 94,771 277 Urstadt Biddle Properties Inc. Class A 13,096 274 * First NBC Bank Holding Co. 13,225 272 United Community Financial Corp. 45,906 269 * Cascade Bancorp 46,888 268 Home Bancorp Inc. 9,983 268 * Seacoast Banking Corp. of Florida 16,785 265 First Interstate BancSystem Inc. Class A 9,325 262 * Atlas Financial Holdings Inc. 14,200 258 Federated National Holding Co. 13,100 258 ConnectOne Bancorp Inc. 15,716 257 * Ladenburg Thalmann Financial Services Inc. 102,733 257 Republic Bancorp Inc. Class A 9,937 257 Farmers Capital Bank Corp. 9,708 256 Heritage Insurance Holdings Inc. 16,020 256 Diamond Hill Investment Group Inc. 1,434 254 Consolidated-Tomoka Land Co. 5,500 254 Washington Trust Bancorp Inc. 6,773 253 First Potomac Realty Trust 27,756 251 * Altisource Portfolio Solutions SA 10,289 248 * CommunityOne Bancorp 18,671 248 OneBeacon Insurance Group Ltd. Class A 19,239 245 * Republic First Bancorp Inc. 58,159 245 * Hallmark Financial Services Inc. 21,230 244 Capital City Bank Group Inc. 16,649 243 * Sun Bancorp Inc. 11,720 243 Heartland Financial USA Inc. 7,854 242 Ames National Corp. 9,754 242 Citizens & Northern Corp. 12,016 239 * Marcus & Millichap Inc. 9,350 237 * Safeguard Scientifics Inc. 17,815 236 * NewStar Financial Inc. 26,910 235 Moelis & Co. Class A 8,331 235 * MoneyGram International Inc. 38,360 235 ZAIS Financial Corp. 15,700 234 * Bancorp Inc. 40,939 234 *,^ Citizens Inc. Class A 31,923 231 Bank Mutual Corp. 30,162 228 GAIN Capital Holdings Inc. 34,755 228 Bryn Mawr Bank Corp. 8,806 227 Westfield Financial Inc. 26,868 226 Heritage Commerce Corp. 21,758 218 National Bankshares Inc. 6,344 218 * Anchor BanCorp Wisconsin Inc. 4,810 217 * INTL. FCStone Inc. 8,101 217 Premier Financial Bancorp Inc. 13,561 214 * World Acceptance Corp. 5,630 213 Heritage Financial Corp. 12,075 212 State National Cos. Inc. 16,800 212 Armada Hoffler Properties Inc. 18,554 209 First Busey Corp. 10,166 208 Ashford Hospitality Prime Inc. 17,761 207 Owens Realty Mortgage Inc. 12,718 203 * Ocwen Financial Corp. 82,008 203 First Financial Northwest Inc. 15,135 199 * First Bank/Hamilton NJ 28,718 199 Peoples Bancorp Inc. 10,181 199 * PICO Holdings Inc. 19,380 198 NexPoint Residential Trust Inc. 15,066 197 National Storage Affiliates Trust 9,159 194 * Hampton Roads Bankshares Inc. 108,262 192 Guaranty Bancorp 12,389 192 Enterprise Bancorp Inc. 7,286 191 Mercantile Bank Corp. 8,524 191 Gladstone Commercial Corp. 11,598 190 Great Southern Bancorp Inc. 5,104 190 First Internet Bancorp 8,035 188 Marlin Business Services Corp. 13,089 187 BankFinancial Corp. 15,767 186 FBR & Co. 10,067 182 CatchMark Timber Trust Inc. Class A 16,745 181 Independence Holding Co. 11,385 181 Independence Realty Trust Inc. 25,027 178 * Cowen Group Inc. Class A 46,762 178 QCR Holdings Inc. 7,447 178 Arbor Realty Trust Inc. 26,233 178 Blue Capital Reinsurance Holdings Ltd. 9,734 174 Arrow Financial Corp. 6,518 173 * Tejon Ranch Co. 8,322 171 Preferred Apartment Communities Inc. Class A 13,165 167 West Bancorporation Inc. 9,152 167 Camden National Corp. 3,845 161 Fidelity & Guaranty Life 6,100 160 Resource America Inc. Class A 27,589 159 ESSA Bancorp Inc. 11,543 156 Merchants Bancshares Inc. 5,163 154 EMC Insurance Group Inc. 5,982 153 HCI Group Inc. 4,600 153 Bridge Bancorp Inc. 4,986 152 CNB Financial Corp. 8,629 152 * HomeStreet Inc. 7,271 151 * Atlantic Coast Financial Corp. 24,886 150 Peoples Financial Services Corp. 3,941 147 United Insurance Holdings Corp. 7,628 147 First Bancorp Inc. 7,436 145 Waterstone Financial Inc. 10,594 145 California First National Bancorp 10,984 144 State Auto Financial Corp. 6,441 142 * eHealth Inc. 15,100 142 * RMR Group Inc. Class A 5,570 139 Pulaski Financial Corp. 8,623 139 First Defiance Financial Corp. 3,612 139 GAMCO Investors Inc. Class A 3,601 133 * NMI Holdings Inc. Class A 25,962 131 Whitestone REIT 10,400 131 * Phoenix Cos. Inc. 3,502 129 Monarch Financial Holdings Inc. 7,749 129 * C1 Financial Inc. 5,200 126 * Coastway Bancorp Inc. 10,010 125 * On Deck Capital Inc. 16,073 125 Territorial Bancorp Inc. 4,784 125 Bluerock Residential Growth REIT Inc. Class A 11,410 124 Parke Bancorp Inc. 9,235 122 OceanFirst Financial Corp. 6,912 122 Peapack Gladstone Financial Corp. 7,136 121 Baylake Corp. 7,520 120 * American River Bankshares 11,752 119 Access National Corp. 5,974 118 Horizon Bancorp 4,760 118 UMH Properties Inc. 11,700 116 First of Long Island Corp. 4,067 116 Tiptree Financial Inc. Class A 20,164 115 Hennessy Advisors Inc. 4,200 112 * BSB Bancorp Inc. 4,902 110 Sotherly Hotels Inc. 21,370 110 Provident Financial Holdings Inc. 6,338 108 Pzena Investment Management Inc. Class A 14,284 108 Calamos Asset Management Inc. Class A 12,700 108 * CU Bancorp 5,006 106 Fox Chase Bancorp Inc. 5,447 105 Northrim BanCorp Inc. 4,388 105 * RMG Networks Holding Corp. 89,200 104 Old Line Bancshares Inc. 5,764 104 Reis Inc. 4,375 103 * Westbury Bancorp Inc. 5,422 103 * HomeTrust Bancshares Inc. 5,580 102 * Associated Capital Group Inc. Class A 3,601 101 CorEnergy Infrastructure Trust Inc. 5,005 101 Cape Bancorp Inc. 7,322 98 JAVELIN Mortgage Investment Corp. 13,500 97 * Southcoast Financial Corp. 7,367 96 Meta Financial Group Inc. 2,076 95 First Bancshares Inc. 6,000 94 Silvercrest Asset Management Group Inc. Class A 7,359 94 Cherry Hill Mortgage Investment Corp. 6,580 93 Baldwin & Lyons Inc. 3,767 93 Donegal Group Inc. Class A 6,422 92 Penns Woods Bancorp Inc. 2,387 92 National Interstate Corp. 3,053 91 Chemung Financial Corp. 3,453 91 Summit State Bank 6,666 91 Clifton Bancorp Inc. 5,802 88 Oppenheimer Holdings Inc. Class A 5,519 87 Easterly Government Properties Inc. 4,543 84 * Emergent Capital Inc. 20,730 83 * Atlantic Capital Bancshares Inc. 5,886 82 American National Bankshares Inc. 3,239 82 Century Bancorp Inc. Class A 2,107 82 AmeriServ Financial Inc. 25,974 78 * First Marblehead Corp. 19,724 75 First Connecticut Bancorp Inc. 4,669 75 Investors Title Co. 812 74 MutualFirst Financial Inc. 2,926 74 * ASB Bancorp Inc. 2,902 70 Atlantic American Corp. 15,700 70 United Bancshares Inc. 3,700 69 Bank of Marin Bancorp 1,395 69 2 Federal Agricultural Mortgage Corp. 1,811 68 * Franklin Financial Network Inc. 2,502 68 * PennyMac Financial Services Inc. Class A 5,650 66 * FRP Holdings Inc. 1,824 65 * First United Corp. 5,917 65 * Consumer Portfolio Services Inc. 14,900 63 C&F Financial Corp. 1,595 61 * First Foundation Inc. 2,700 61 ^ United Development Funding IV 18,535 59 Newcastle Investment Corp. 13,426 58 Stonegate Bank 1,737 52 United Bancorp Inc. 5,633 51 Five Oaks Investment Corp. 8,913 50 First Savings Financial Group Inc. 1,513 50 Bar Harbor Bankshares 1,497 50 HopFed Bancorp Inc. 4,115 47 * Enova International Inc. 7,435 47 * Impac Mortgage Holdings Inc. 3,300 46 Houlihan Lokey Inc. 1,814 45 Hingham Institution for Savings 378 45 Community West Bancshares 6,600 45 2 Federal Agricultural Mortgage Corp. Class A 1,200 45 IF Bancorp Inc. 2,200 41 Cheviot Financial Corp. 2,571 38 Northeast Bancorp 3,351 36 * AV Homes Inc. 3,128 36 Ellington Residential Mortgage REIT 2,900 35 * Asta Funding Inc. 3,563 32 * Ashford Inc. 669 30 * Walter Investment Management Corp. 3,772 29 * EZCORP Inc. Class A 9,438 28 Salisbury Bancorp Inc. 798 25 MidSouth Bancorp Inc. 3,241 25 Eastern Virginia Bankshares Inc. 3,288 22 RAIT Financial Trust 6,286 20 United Community Bancorp 1,400 19 * First Acceptance Corp. 10,492 19 Middleburg Financial Corp. 873 19 Gladstone Land Corp. 1,800 18 MidWestOne Financial Group Inc. 642 18 * Triumph Bancorp Inc. 1,100 17 Great Ajax Corp. 1,239 14 * Royal Bancshares of Pennsylvania Inc. 6,217 13 * Prism Technologies Group Inc. 43,196 13 Jernigan Capital Inc. 760 12 * 1347 Property Insurance Holdings Inc. 1,800 11 Citizens First Corp. 700 10 * Maui Land & Pineapple Co. Inc. 1,499 9 * Carolina Bank Holdings Inc. 500 8 * Malvern Bancorp Inc. 500 8 * Cordia Bancorp Inc. 1,200 5 WVS Financial Corp. 400 5 Investar Holding Corp. 300 4 * Atlanticus Holdings Corp. 758 2 US Global Investors Inc. Class A 1,100 2 Home Federal Bancorp Inc. 55 1 * Ambit Biosciences Corp. CVR Rights 1,900 1 * Tejon Ranch Co. Warrants Exp. 08/31/2016 1,141 — * Biosante Pharmaceutical Inc CVR 14,250 — * Allen Organ Co. Escrow Shares 1,400 — * EnSite Power Inc. 5,088 — Health Care (7.9%) Johnson & Johnson 2,091,404 226,290 Pfizer Inc. 4,681,725 138,766 Merck & Co. Inc. 2,116,689 111,994 Gilead Sciences Inc. 1,038,173 95,367 UnitedHealth Group Inc. 719,647 92,762 Amgen Inc. 571,403 85,670 Bristol-Myers Squibb Co. 1,267,511 80,969 * Allergan plc 299,239 80,205 Medtronic plc 1,065,931 79,945 AbbVie Inc. 1,223,482 69,885 * Celgene Corp. 594,729 59,526 Eli Lilly & Co. 756,702 54,490 Abbott Laboratories 1,120,598 46,875 * Biogen Inc. 166,727 43,402 Thermo Fisher Scientific Inc. 298,137 42,213 * Express Scripts Holding Co. 507,734 34,876 Aetna Inc. 265,806 29,863 Anthem Inc. 199,302 27,701 Cigna Corp. 194,570 26,703 Becton Dickinson and Co. 160,619 24,385 Stryker Corp. 225,473 24,191 * Alexion Pharmaceuticals Inc. 164,226 22,864 * Regeneron Pharmaceuticals Inc. 59,035 21,279 * HCA Holdings Inc. 263,996 20,605 Humana Inc. 112,416 20,567 Baxalta Inc. 488,371 19,730 * Boston Scientific Corp. 1,019,013 19,168 * Illumina Inc. 111,741 18,114 * Intuitive Surgical Inc. 28,307 17,014 Baxter International Inc. 410,451 16,861 Zoetis Inc. 347,108 15,387 * Vertex Pharmaceuticals Inc. 190,356 15,131 * Mylan NV 319,317 14,800 Zimmer Biomet Holdings Inc. 137,838 14,698 * Edwards Lifesciences Corp. 163,194 14,395 Perrigo Co. plc 106,443 13,617 St. Jude Medical Inc. 208,168 11,449 CR Bard Inc. 55,920 11,333 DENTSPLY SIRONA Inc. 183,231 11,293 * Henry Schein Inc. 61,485 10,614 * BioMarin Pharmaceutical Inc. 118,929 9,809 * DaVita HealthCare Partners Inc. 129,476 9,501 * Incyte Corp. 123,023 8,915 Universal Health Services Inc. Class B 69,802 8,706 * Laboratory Corp. of America Holdings 74,011 8,669 * Centene Corp. 125,939 7,754 Quest Diagnostics Inc. 104,987 7,501 * Waters Corp. 55,930 7,378 * Hologic Inc. 199,337 6,877 ResMed Inc. 107,529 6,217 * Jazz Pharmaceuticals plc 46,335 6,049 Cooper Cos. Inc. 37,759 5,814 * Medivation Inc. 126,038 5,795 * Varian Medical Systems Inc. 70,799 5,665 * Mallinckrodt plc 86,162 5,280 * IDEXX Laboratories Inc. 66,470 5,206 Teleflex Inc. 31,727 4,981 * Endo International plc 172,679 4,861 STERIS plc 66,929 4,755 * MEDNAX Inc. 72,984 4,716 * DexCom Inc. 61,553 4,180 * Quintiles Transnational Holdings Inc. 61,718 4,018 * Alkermes plc 117,348 4,012 * Align Technology Inc. 54,279 3,946 * Ionis Pharmaceuticals Inc. 95,453 3,866 * United Therapeutics Corp. 34,586 3,854 West Pharmaceutical Services Inc. 54,802 3,799 * Alnylam Pharmaceuticals Inc. 56,538 3,549 * Alere Inc. 67,004 3,391 * WellCare Health Plans Inc. 34,746 3,223 * Amsurg Corp. 43,095 3,215 Patterson Cos. Inc. 63,895 2,973 * Acadia Healthcare Co. Inc. 53,400 2,943 * Envision Healthcare Holdings Inc. 140,404 2,864 * Seattle Genetics Inc. 81,229 2,850 * Neurocrine Biosciences Inc. 70,052 2,771 *,^ OPKO Health Inc. 259,243 2,694 HealthSouth Corp. 70,829 2,665 * ABIOMED Inc. 27,761 2,632 * Charles River Laboratories International Inc. 34,515 2,621 * PAREXEL International Corp. 41,664 2,614 Bio-Techne Corp. 27,482 2,598 * LifePoint Health Inc. 36,034 2,495 * Team Health Holdings Inc. 58,039 2,427 * Brookdale Senior Living Inc. 151,049 2,399 Bruker Corp. 80,190 2,245 *,^ Juno Therapeutics Inc. 56,260 2,143 Hill-Rom Holdings Inc. 42,549 2,140 * Catalent Inc. 77,562 2,069 * Prestige Brands Holdings Inc. 38,429 2,052 * Bio-Rad Laboratories Inc. Class A 14,843 2,029 * Cepheid 59,685 1,991 * Molina Healthcare Inc. 30,634 1,976 * Myriad Genetics Inc. 50,682 1,897 * Ultragenyx Pharmaceutical Inc. 29,292 1,854 Cantel Medical Corp. 25,505 1,820 * Impax Laboratories Inc. 56,814 1,819 * NuVasive Inc. 37,176 1,809 * ACADIA Pharmaceuticals Inc. 64,578 1,806 Owens & Minor Inc. 43,665 1,765 Healthcare Services Group Inc. 47,125 1,735 * Anacor Pharmaceuticals Inc. 32,284 1,726 * Horizon Pharma plc 103,365 1,713 * Ligand Pharmaceuticals Inc. 15,030 1,610 * Insulet Corp. 47,248 1,567 *,^ Kite Pharma Inc. 34,092 1,565 * Medicines Co. 49,067 1,559 * Masimo Corp. 37,233 1,558 * Integra LifeSciences Holdings Corp. 23,062 1,553 * Neogen Corp. 30,482 1,535 * Pacira Pharmaceuticals Inc. 28,434 1,506 * Nektar Therapeutics 103,903 1,429 *,^ Intrexon Corp. 41,357 1,402 * Community Health Systems Inc. 75,717 1,402 * Akorn Inc. 58,023 1,365 * VWR Corp. 50,271 1,360 * Wright Medical Group NV 79,117 1,313 * Magellan Health Inc. 18,946 1,287 * Halyard Health Inc. 43,763 1,257 * Ironwood Pharmaceuticals Inc. Class A 114,716 1,255 * Haemonetics Corp. 35,802 1,252 * Bluebird Bio Inc. 27,374 1,163 * Air Methods Corp. 31,635 1,146 * Novavax Inc. 219,880 1,135 * Emergent BioSolutions Inc. 30,903 1,123 * Globus Medical Inc. 47,139 1,120 * Amedisys Inc. 23,114 1,117 * Select Medical Holdings Corp. 94,155 1,112 * Ophthotech Corp. 26,152 1,105 * TESARO Inc. 24,898 1,096 * INC Research Holdings Inc. Class A 26,265 1,082 * Surgical Care Affiliates Inc. 22,969 1,063 * ICU Medical Inc. 10,206 1,062 * FibroGen Inc. 48,002 1,022 * HMS Holdings Corp. 68,186 978 * Nevro Corp. 16,645 936 * Portola Pharmaceuticals Inc. 44,800 914 * Acorda Therapeutics Inc. 34,391 910 * Affymetrix Inc. 64,671 906 * Natus Medical Inc. 22,431 862 * PRA Health Sciences Inc. 20,055 858 * Achillion Pharmaceuticals Inc. 110,203 851 * ARIAD Pharmaceuticals Inc. 129,856 830 * Zeltiq Aesthetics Inc. 30,400 826 CONMED Corp. 19,509 818 Ensign Group Inc. 36,040 816 * Agios Pharmaceuticals Inc. 19,346 785 Analogic Corp. 9,555 755 Abaxis Inc. 16,612 754 * NxStage Medical Inc. 50,272 754 Meridian Bioscience Inc. 36,345 749 *,^ Innoviva Inc. 59,413 748 * Tenet Healthcare Corp. 25,259 731 * Halozyme Therapeutics Inc. 76,318 723 * Alder Biopharmaceuticals Inc. 29,462 722 * Exelixis Inc. 178,780 715 * Sage Therapeutics Inc. 22,182 711 * Orthofix International NV 17,070 709 Kindred Healthcare Inc. 57,167 706 * Acceleron Pharma Inc. 25,970 685 * Amicus Therapeutics Inc. 77,869 658 * Puma Biotechnology Inc. 22,343 656 * MacroGenics Inc. 34,837 653 * Repligen Corp. 24,266 651 * Omnicell Inc. 23,211 647 * Inogen Inc. 14,309 644 * Intercept Pharmaceuticals Inc. 5,000 642 * Merrimack Pharmaceuticals Inc. 76,489 640 * Clovis Oncology Inc. 33,228 638 *,^ ZIOPHARM Oncology Inc. 85,934 638 * Depomed Inc. 45,061 628 * MiMedx Group Inc. 71,711 627 * TherapeuticsMD Inc. 97,857 626 * Cynosure Inc. Class A 14,058 620 * LHC Group Inc. 17,133 609 * Dynavax Technologies Corp. 31,077 598 * Five Prime Therapeutics Inc. 14,000 569 * Sarepta Therapeutics Inc. 28,629 559 * Intra-Cellular Therapies Inc. Class A 20,072 558 * Insmed Inc. 43,429 550 * Theravance Biopharma Inc. 29,221 549 * Merit Medical Systems Inc. 29,628 548 * Anika Therapeutics Inc. 12,221 547 * Retrophin Inc. 39,642 542 * ImmunoGen Inc. 63,154 538 *,^ Omeros Corp. 34,470 529 * Vascular Solutions Inc. 16,127 525 * SciClone Pharmaceuticals Inc. 46,679 513 * HeartWare International Inc. 15,864 498 * Supernus Pharmaceuticals Inc. 32,138 490 * Albany Molecular Research Inc. 31,817 486 * Triple-S Management Corp. Class B 19,528 485 US Physical Therapy Inc. 9,706 483 * Luminex Corp. 24,212 470 * Cempra Inc. 26,804 470 * Adeptus Health Inc. Class A 8,440 469 * PharMerica Corp. 21,176 468 * Healthways Inc. 46,229 466 * Spectranetics Corp. 31,726 461 *,^ Spark Therapeutics Inc. 15,601 460 * Epizyme Inc. 37,886 459 * Pacific Biosciences of California Inc. 53,898 458 *,^ Lexicon Pharmaceuticals Inc. 38,014 454 * Progenics Pharmaceuticals Inc. 103,124 450 * LDR Holding Corp. 17,384 443 *,^ Inovio Pharmaceuticals Inc. 49,399 430 * Momenta Pharmaceuticals Inc. 46,298 428 * Endologix Inc. 50,416 421 * Genomic Health Inc. 16,575 411 *,^ Geron Corp. 140,600 411 * Raptor Pharmaceutical Corp. 88,359 406 * Cerus Corp. 68,320 405 * CorVel Corp. 10,154 400 * Amphastar Pharmaceuticals Inc. 33,036 396 * Seres Therapeutics Inc. 14,611 388 * Corcept Therapeutics Inc. 82,598 387 *,^ Heron Therapeutics Inc. 20,300 385 * Capital Senior Living Corp. 20,780 385 Invacare Corp. 29,000 382 * Editas Medicine Inc. 10,936 378 *,^ Insys Therapeutics Inc. 23,352 373 * AtriCure Inc. 22,067 371 Atrion Corp. 934 369 * OraSure Technologies Inc. 50,771 367 * Spectrum Pharmaceuticals Inc. 57,174 364 * Quidel Corp. 20,812 359 * HealthStream Inc. 15,923 352 * AngioDynamics Inc. 28,580 351 * Lannett Co. Inc. 19,022 341 * Sangamo BioSciences Inc. 56,245 340 * Otonomy Inc. 22,732 339 Universal American Corp. 47,228 337 * Intersect ENT Inc. 17,577 334 * Array BioPharma Inc. 111,760 330 National HealthCare Corp. 5,271 328 *,^ Eagle Pharmaceuticals Inc. 7,970 323 *,^ Keryx Biopharmaceuticals Inc. 69,117 323 CryoLife Inc. 29,266 315 *,^ Aduro Biotech Inc. 23,806 305 *,^ Rockwell Medical Inc. 40,599 305 *,^ Accelerate Diagnostics Inc. 21,120 303 * Vanda Pharmaceuticals Inc. 35,307 295 * Accuray Inc. 50,696 293 * NewLink Genetics Corp. 16,004 291 * Radius Health Inc. 9,000 283 * XenoPort Inc. 61,931 279 * ANI Pharmaceuticals Inc. 8,169 275 * Bellicum Pharmaceuticals Inc. 29,128 272 * Adamas Pharmaceuticals Inc. 18,813 272 * Sagent Pharmaceuticals Inc. 21,855 266 * Revance Therapeutics Inc. 15,225 266 * Coherus Biosciences Inc. 12,335 262 * Sucampo Pharmaceuticals Inc. Class A 23,507 257 * K2M Group Holdings Inc. 17,275 256 * Aerie Pharmaceuticals Inc. 20,988 255 * Teligent Inc. 51,252 251 * Fluidigm Corp. 31,051 251 * Bio-Path Holdings Inc. 92,672 240 * Mirati Therapeutics Inc. 11,000 235 *,^ MannKind Corp. 143,957 232 * TG Therapeutics Inc. 27,012 230 * La Jolla Pharmaceutical Co. 10,926 228 * Agenus Inc. 54,100 225 * Glaukos Corp. 13,200 223 * Aegerion Pharmaceuticals Inc. 59,900 222 * Dermira Inc. 10,654 220 * Arrowhead Research Corp. 45,544 220 * Zogenix Inc. 23,615 218 *,^ Fortress Biotech Inc. 70,300 218 * Enanta Pharmaceuticals Inc. 7,384 217 * Xencor Inc. 16,102 216 * Chimerix Inc. 42,146 215 * Rigel Pharmaceuticals Inc. 103,061 214 * PharmAthene Inc. 113,000 214 * Blueprint Medicines Corp. 11,829 214 * Exactech Inc. 10,475 212 * AMAG Pharmaceuticals Inc. 9,059 212 * Loxo Oncology Inc. 7,407 203 *,^ Galena Biopharma Inc. 147,900 201 * Foundation Medicine Inc. 10,862 197 * BioTelemetry Inc. 16,900 197 * Collegium Pharmaceutical Inc. 10,740 195 * AcelRx Pharmaceuticals Inc. 62,522 193 * Durect Corp. 142,232 192 * Akebia Therapeutics Inc. 21,309 192 *,^ Athersys Inc. 85,330 192 * Synergy Pharmaceuticals Inc. 67,898 187 * Regulus Therapeutics Inc. 27,019 187 *,^ Teladoc Inc. 19,389 186 * Cardiovascular Systems Inc. 17,433 181 * ArQule Inc. 111,904 179 * InVivo Therapeutics Holdings Corp. 25,293 177 *,^ Anavex Life Sciences Corp. 35,000 171 * NeoGenomics Inc. 24,938 168 * BioCryst Pharmaceuticals Inc. 59,223 168 * Idera Pharmaceuticals Inc. 84,400 167 *,^ OvaScience Inc. 17,600 167 * Civitas Solutions Inc. 9,564 167 * Aimmune Therapeutics Inc. 12,182 165 * Endocyte Inc. 52,835 164 *,^ Advaxis Inc. 18,105 163 * Arena Pharmaceuticals Inc. 80,601 159 *,^ Immunomedics Inc. 63,470 159 * Concert Pharmaceuticals Inc. 11,550 158 * STAAR Surgical Co. 21,070 156 *,^ Synthetic Biologics Inc. 64,604 152 * Enzo Biochem Inc. 33,179 151 * RadNet Inc. 30,936 149 * Esperion Therapeutics Inc. 8,800 149 * Vermillion Inc. 101,167 149 * Lion Biotechnologies Inc. 29,150 148 * CytRx Corp. 53,516 143 * Flexion Therapeutics Inc. 15,105 139 * Harvard Bioscience Inc. 44,129 133 * BioSpecifics Technologies Corp. 3,792 132 *,^ Sequenom Inc. 92,513 130 * Ignyta Inc. 19,184 130 * Aralez Pharmaceuticals Inc. 35,678 127 * Trevena Inc. 15,300 127 * ConforMIS Inc. 11,712 126 * RTI Surgical Inc. 31,405 126 * Almost Family Inc. 3,364 125 * OncoMed Pharmaceuticals Inc. 12,252 124 * SurModics Inc. 6,580 121 * Heska Corp. 4,200 120 * PTC Therapeutics Inc. 18,333 118 * Natera Inc. 12,200 116 * IsoRay Inc. 126,600 114 * Celldex Therapeutics Inc. 28,510 108 * Pain Therapeutics Inc. 48,044 107 * Bovie Medical Corp. 63,973 107 *,^ Tenax Therapeutics Inc. 51,000 105 * GenMark Diagnostics Inc. 19,800 104 * AVEO Pharmaceuticals Inc. 112,100 103 *,^ BioTime Inc. 35,579 102 * Paratek Pharmaceuticals Inc. 6,718 102 * Anthera Pharmaceuticals Inc. 27,836 101 Osiris Therapeutics Inc. 17,249 98 Psychemedics Corp. 6,875 95 * NanoString Technologies Inc. 6,079 93 * Oncothyreon Inc. 71,680 91 * Inotek Pharmaceuticals Corp. 12,000 89 * Curis Inc. 55,000 89 * SeaSpine Holdings Corp. 5,954 87 * Sorrento Therapeutics Inc. 16,200 87 * Cytokinetics Inc. 12,200 86 *,^ Trovagene Inc. 17,591 82 *,^ Sientra Inc. 11,400 78 *,^ Neuralstem Inc. 94,120 71 * CTI BioPharma Corp. 130,632 69 * Pfenex Inc. 6,888 68 * Immune Design Corp. 5,100 66 * iBio Inc. 113,000 64 * Surgery Partners Inc. 4,697 62 *,^ pSivida Corp. 22,454 60 * Cara Therapeutics Inc. 9,400 58 Daxor Corp. 7,259 58 * Abeona Therapeutics Inc. 22,600 58 * Peregrine Pharmaceuticals Inc. 136,113 57 * Tobira Therapeutics Inc. 6,869 56 * Chiasma Inc. 6,085 56 * Celator Pharmaceuticals Inc. 4,900 54 * Exact Sciences Corp. 7,966 54 * Addus HomeCare Corp. 3,120 54 * Versartis Inc. 6,633 53 * Global Blood Therapeutics Inc. 3,300 52 * Provectus Biopharmaceuticals Inc. Class A 137,700 52 * Catalyst Pharmaceuticals Inc. 44,127 52 * Assembly Biosciences Inc. 10,200 51 * Tandem Diabetes Care Inc. 5,683 49 * OXiGENE Inc. 61,300 49 * AAC Holdings Inc. 2,200 44 * Biolase Inc. 32,306 42 * Cumberland Pharmaceuticals Inc. 9,063 41 * Medgenics Inc. 9,225 41 *,^ Northwest Biotherapeutics Inc. 27,506 40 Utah Medical Products Inc. 630 39 Digirad Corp. 7,706 38 * Ardelyx Inc. 4,779 37 *,^ Vital Therapies Inc. 3,700 34 *,^ Navidea Biopharmaceuticals Inc. 34,502 33 *,^ CytoSorbents Corp. 7,600 30 * Vitae Pharmaceuticals Inc. 4,300 29 * Symmetry Surgical Inc. 2,776 27 * Tetraphase Pharmaceuticals Inc. 5,700 26 * Mast Therapeutics Inc. 88,377 24 * Entellus Medical Inc. 1,296 24 * Alphatec Holdings Inc. 96,538 23 * Five Star Quality Care Inc. 9,634 22 * InfuSystems Holdings Inc. 5,850 21 * Ohr Pharmaceutical Inc. 6,000 19 * Cutera Inc. 1,663 19 * ERBA Diagnostics Inc. 18,017 18 *,^ Cesca Therapeutics Inc. 4,630 18 * Avinger Inc. 1,835 18 * Cidara Therapeutics Inc. 1,325 17 * T2 Biosystems Inc. 1,700 17 * vTv Therapeutics Inc. Class A 3,224 17 Birner Dental Management Services Inc. 1,699 16 * Apricus Biosciences Inc. 27,117 16 * Ampio Pharmaceuticals Inc. 6,400 14 * Calithera Biosciences Inc. 2,496 14 * Wright Medical Group Inc. CVR Exp. 12/31/2049 11,147 14 * Karyopharm Therapeutics Inc. 1,500 13 * Tonix Pharmaceuticals Holding Corp. 5,300 13 * Flex Pharma Inc. 1,080 12 * NantKwest Inc. 1,231 10 * Catabasis Pharmaceuticals Inc. 1,900 10 * ChemoCentryx Inc. 3,701 9 * Oncocyte Corp. 1,778 8 * Orexigen Therapeutics Inc. 13,437 8 * Invitae Corp. 713 7 * REGENXBIO Inc. 651 7 * Omthera Pharmaceuticals Inc. CVR 9,400 6 * aTyr Pharma Inc. 1,411 6 *,^ Presbia plc 1,100 5 * Alliance HealthCare Services Inc. 653 5 * Veracyte Inc. 803 4 * Genesis Healthcare Inc. 1,829 4 * Bioanalytical Systems Inc. 3,300 4 * NuPathe Inc. CVR 6,287 4 * Harvard Apparatus Regenerative Technology Inc. 1,991 4 * Neos Therapeutics Inc. 324 3 * Egalet Corp. 400 3 * EndoChoice Holdings Inc. 525 3 * StemCells Inc. 9,800 3 * Sunesis Pharmaceuticals Inc. 3,100 2 * Discovery Laboratories Inc. 977 2 * Cyclacel Pharmaceuticals Inc. 2,400 1 * Corindus Vascular Robotics Inc. 300 — Industrials (7.6%) General Electric Co. 7,172,390 228,010 3M Co. 462,481 77,063 Honeywell International Inc. 553,242 61,991 Boeing Co. 478,670 60,762 United Technologies Corp. 571,656 57,223 United Parcel Service Inc. Class B 519,071 54,746 Accenture plc Class A 473,594 54,653 Union Pacific Corp. 645,555 51,354 Lockheed Martin Corp. 194,731 43,133 Danaher Corp. 432,491 41,026 * PayPal Holdings Inc. 882,736 34,074 Caterpillar Inc. 443,911 33,977 FedEx Corp. 200,140 32,567 Automatic Data Processing Inc. 328,807 29,497 Raytheon Co. 225,774 27,687 Northrop Grumman Corp. 136,474 27,008 Emerson Electric Co. 488,817 26,582 General Dynamics Corp. 199,857 26,255 Illinois Tool Works Inc. 230,190 23,581 Eaton Corp. plc 350,272 21,913 Waste Management Inc. 327,195 19,305 CSX Corp. 740,678 19,072 Norfolk Southern Corp. 227,500 18,939 TE Connectivity Ltd. 284,579 17,621 * Fiserv Inc. 168,905 17,326 Sherwin-Williams Co. 59,033 16,805 Deere & Co. 216,868 16,697 Cummins Inc. 133,294 14,654 PACCAR Inc. 266,453 14,572 Roper Technologies Inc. 75,340 13,770 Fidelity National Information Services Inc. 216,888 13,731 Amphenol Corp. Class A 234,884 13,581 Paychex Inc. 242,398 13,092 Ingersoll-Rand plc 197,216 12,229 Tyco International plc 324,355 11,907 Rockwell Automation Inc. 101,774 11,577 Parker-Hannifin Corp. 103,497 11,496 Vulcan Materials Co. 98,293 10,377 * LinkedIn Corp. Class A 89,026 10,180 ^ Fastenal Co. 207,296 10,158 * FleetCor Technologies Inc. 67,741 10,076 Agilent Technologies Inc. 249,379 9,938 ^ WW Grainger Inc. 42,473 9,914 * Alliance Data Systems Corp. 43,407 9,550 Rockwell Collins Inc. 100,373 9,255 * Verisk Analytics Inc. Class A 113,690 9,086 * TransDigm Group Inc. 39,521 8,708 AMETEK Inc. 174,166 8,705 Xerox Corp. 752,241 8,395 * Stericycle Inc. 64,475 8,136 CH Robinson Worldwide Inc. 109,040 8,094 Martin Marietta Materials Inc. 49,121 7,835 WestRock Co. 199,365 7,781 Dover Corp. 120,317 7,740 Masco Corp. 245,952 7,735 Pentair plc 141,515 7,679 Republic Services Inc. Class A 159,358 7,593 Ball Corp. 106,498 7,592 Sealed Air Corp. 154,367 7,411 Acuity Brands Inc. 33,597 7,329 Kansas City Southern 85,124 7,274 Textron Inc. 192,649 7,024 * Mettler-Toledo International Inc. 20,037 6,908 Expeditors International of Washington Inc. 134,412 6,561 Global Payments Inc. 98,980 6,463 Fortune Brands Home & Security Inc. 115,125 6,452 L-3 Communications Holdings Inc. 53,902 6,387 * Vantiv Inc. Class A 114,292 6,158 Valspar Corp. 57,218 6,123 Total System Services Inc. 127,917 6,086 Waste Connections Inc. 92,977 6,005 JB Hunt Transport Services Inc. 66,897 5,635 Fluor Corp. 103,565 5,561 Cintas Corp. 61,320 5,507 Wabtec Corp. 68,071 5,397 * Crown Holdings Inc. 108,735 5,392 Xylem Inc. 130,692 5,345 * Sensata Technologies Holding NV 135,975 5,281 * HD Supply Holdings Inc. 156,660 5,181 Broadridge Financial Solutions Inc. 86,469 5,129 ADT Corp. 123,197 5,083 Huntington Ingalls Industries Inc. 37,071 5,077 * Spirit AeroSystems Holdings Inc. Class A 109,010 4,945 Jack Henry & Associates Inc. 57,673 4,877 * CoStar Group Inc. 25,811 4,857 Avnet Inc. 108,697 4,815 * Trimble Navigation Ltd. 193,173 4,791 Flowserve Corp. 107,293 4,765 Allegion plc 74,158 4,725 Carlisle Cos. Inc. 47,381 4,714 Robert Half International Inc. 98,559 4,591 Packaging Corp. of America 75,822 4,580 Hubbell Inc. Class B 43,119 4,568 IDEX Corp. 54,803 4,542 ManpowerGroup Inc. 53,985 4,395 PerkinElmer Inc. 88,238 4,364 * Arrow Electronics Inc. 67,413 4,342 * United Rentals Inc. 68,290 4,247 Lennox International Inc. 31,232 4,222 AO Smith Corp. 54,693 4,174 Orbital ATK Inc. 46,994 4,086 Sonoco Products Co. 82,332 3,999 * Jacobs Engineering Group Inc. 89,506 3,898 B/E Aerospace Inc. 83,047 3,830 Owens Corning 80,777 3,819 Macquarie Infrastructure Corp. 55,764 3,761 * AECOM 121,560 3,743 * Berry Plastics Group Inc. 101,379 3,665 * Keysight Technologies Inc. 131,455 3,647 * Old Dominion Freight Line Inc. 52,125 3,629 Bemis Co. Inc. 70,046 3,627 FLIR Systems Inc. 109,672 3,614 AptarGroup Inc. 45,342 3,555 Graco Inc. 40,419 3,394 Donaldson Co. Inc. 104,881 3,347 Toro Co. 38,034 3,276 Graphic Packaging Holding Co. 252,224 3,241 MDU Resources Group Inc. 159,885 3,111 Chicago Bridge & Iron Co. NV 83,108 3,041 Allison Transmission Holdings Inc. 111,826 3,017 Hexcel Corp. 69,000 3,016 FEI Co. 33,243 2,959 * Euronet Worldwide Inc. 39,700 2,942 * Genpact Ltd. 107,363 2,919 * Genesee & Wyoming Inc. Class A 46,455 2,913 Ryder System Inc. 44,202 2,863 Nordson Corp. 37,489 2,851 AGCO Corp. 56,692 2,818 National Instruments Corp. 92,214 2,777 Lincoln Electric Holdings Inc. 47,124 2,760 * WEX Inc. 32,341 2,696 MSC Industrial Direct Co. Inc. Class A 35,223 2,688 World Fuel Services Corp. 54,492 2,647 Eagle Materials Inc. 37,490 2,628 * Zebra Technologies Corp. 37,925 2,617 Curtiss-Wright Corp. 34,473 2,609 * Teledyne Technologies Inc. 29,469 2,597 Cognex Corp. 65,274 2,542 Watsco Inc. 18,765 2,528 MAXIMUS Inc. 47,645 2,508 Deluxe Corp. 39,954 2,497 RR Donnelley & Sons Co. 151,866 2,491 Heartland Payment Systems Inc. 25,787 2,490 * Quanta Services Inc. 110,195 2,486 * CoreLogic Inc. 70,636 2,451 *,^ XPO Logistics Inc. 79,053 2,427 * Kirby Corp. 40,077 2,416 ITT Corp. 65,133 2,403 * IPG Photonics Corp. 24,990 2,401 Booz Allen Hamilton Holding Corp. Class A 78,588 2,380 Regal Beloit Corp. 37,619 2,373 BWX Technologies Inc. 70,523 2,367 Air Lease Corp. Class A 73,037 2,346 Jabil Circuit Inc. 120,883 2,329 CLARCOR Inc. 40,080 2,316 Trinity Industries Inc. 121,082 2,217 Oshkosh Corp. 54,121 2,212 Woodward Inc. 40,482 2,106 Crane Co. 38,913 2,096 * Colfax Corp. 72,597 2,076 Belden Inc. 33,553 2,060 * Clean Harbors Inc. 41,584 2,052 * Louisiana-Pacific Corp. 118,431 2,028 * Generac Holdings Inc. 54,179 2,018 EMCOR Group Inc. 41,220 2,003 Terex Corp. 80,314 1,998 Landstar System Inc. 30,643 1,980 EnerSys 35,395 1,972 Valmont Industries Inc. 15,863 1,964 HEICO Corp. Class A 40,861 1,945 Littelfuse Inc. 15,706 1,934 * WESCO International Inc. 35,210 1,925 Silgan Holdings Inc. 36,202 1,925 KBR Inc. 121,233 1,877 * USG Corp. 75,431 1,871 GATX Corp. 39,009 1,853 * Universal Display Corp. 33,551 1,815 Timken Co. 53,674 1,798 Simpson Manufacturing Co. Inc. 46,293 1,767 * Coherent Inc. 19,135 1,759 Convergys Corp. 61,336 1,703 * First Data Corp. Class A 129,706 1,678 Covanta Holding Corp. 98,929 1,668 * Masonite International Corp. 25,192 1,650 * Rexnord Corp. 78,990 1,597 *,^ Cimpress NV 17,107 1,551 * On Assignment Inc. 41,716 1,540 CEB Inc. 23,167 1,500 UniFirst Corp. 13,622 1,486 * WageWorks Inc. 28,800 1,458 Kennametal Inc. 64,712 1,455 * Armstrong World Industries Inc. 29,993 1,451 * KLX Inc. 44,880 1,442 Universal Forest Products Inc. 16,547 1,420 Watts Water Technologies Inc. Class A 25,671 1,415 Tetra Tech Inc. 47,414 1,414 Knight Transportation Inc. 53,967 1,411 * Anixter International Inc. 26,498 1,381 * Esterline Technologies Corp. 21,294 1,364 * ExlService Holdings Inc. 26,061 1,350 * Sanmina Corp. 56,876 1,330 Granite Construction Inc. 27,688 1,324 Brink's Co. 39,282 1,320 Joy Global Inc. 80,865 1,300 ABM Industries Inc. 40,043 1,294 John Bean Technologies Corp. 22,729 1,282 * Proto Labs Inc. 16,100 1,241 * Itron Inc. 29,579 1,234 Matson Inc. 30,157 1,211 Barnes Group Inc. 34,335 1,203 * TransUnion 43,562 1,203 * AMN Healthcare Services Inc. 35,706 1,200 * Cardtronics Inc. 32,483 1,169 Mueller Industries Inc. 39,584 1,165 MSA Safety Inc. 23,976 1,159 G&K Services Inc. Class A 15,663 1,147 EnPro Industries Inc. 19,722 1,138 Otter Tail Corp. 38,127 1,129 Essendant Inc. 35,281 1,127 * Swift Transportation Co. 60,138 1,120 Mueller Water Products Inc. Class A 112,758 1,114 Vishay Intertechnology Inc. 90,938 1,110 * Moog Inc. Class A 24,238 1,107 * RBC Bearings Inc. 15,095 1,106 Forward Air Corp. 24,340 1,103 Franklin Electric Co. Inc. 34,217 1,101 Applied Industrial Technologies Inc. 24,978 1,084 * Smith & Wesson Holding Corp. 39,887 1,062 Sturm Ruger & Co. Inc. 15,487 1,059 Exponent Inc. 20,665 1,054 Aircastle Ltd. 47,276 1,051 Mobile Mini Inc. 31,740 1,048 Korn/Ferry International 36,892 1,044 * OSI Systems Inc. 15,811 1,035 * Atlas Air Worldwide Holdings Inc. 24,362 1,030 * FTI Consulting Inc. 28,883 1,026 * Ambarella Inc. 22,867 1,022 * Babcock & Wilcox Enterprises Inc. 47,238 1,011 Actuant Corp. Class A 40,767 1,007 Methode Electronics Inc. 34,436 1,007 * Knowles Corp. 74,961 988 *,^ NeuStar Inc. Class A 40,159 988 Comfort Systems USA Inc. 30,768 978 * M/A-COM Technology Solutions Holdings Inc. 22,201 972 * MasTec Inc. 47,883 969 * ExamWorks Group Inc. 32,747 968 Tennant Co. 18,787 967 Brady Corp. Class A 35,869 963 * Trex Co. Inc. 20,068 962 * Huron Consulting Group Inc. 16,371 953 * Rogers Corp. 15,840 948 * Hub Group Inc. Class A 23,173 945 * Advisory Board Co. 29,292 945 Kaman Corp. 21,959 937 * Headwaters Inc. 47,158 936 AZZ Inc. 16,492 933 Apogee Enterprises Inc. 20,876 916 * Imperva Inc. 18,032 911 US Ecology Inc. 20,345 898 * Plexus Corp. 22,723 898 * TASER International Inc. 45,565 894 MTS Systems Corp. 14,688 894 Heartland Express Inc. 47,963 890 * II-VI Inc. 40,912 888 AAON Inc. 31,521 883 * Summit Materials Inc. Class A 44,949 874 * LifeLock Inc. 72,414 874 * DigitalGlobe Inc. 50,357 871 * Fabrinet 26,135 845 * Sykes Enterprises Inc. 27,649 834 *,^ Inovalon Holdings Inc. Class A 45,052 834 CIRCOR International Inc. 17,789 825 * Builders FirstSource Inc. 72,684 819 * TriMas Corp. 46,662 818 * Benchmark Electronics Inc. 35,435 817 * American Woodmark Corp. 10,724 800 Werner Enterprises Inc. 28,843 783 * TopBuild Corp. 26,319 783 Primoris Services Corp. 31,454 764 Astec Industries Inc. 16,171 755 * TrueBlue Inc. 28,829 754 Albany International Corp. 19,826 745 Cubic Corp. 18,602 743 * Greatbatch Inc. 20,856 743 * Wabash National Corp. 56,274 743 * Meritor Inc. 90,749 731 * Newport Corp. 31,700 729 * Paylocity Holding Corp. 21,847 715 Insperity Inc. 13,680 708 * TriNet Group Inc. 49,199 706 * Echo Global Logistics Inc. 25,855 702 Sun Hydraulics Corp. 21,094 700 Standex International Corp. 8,993 700 Altra Industrial Motion Corp. 24,994 694 * Rofin-Sinar Technologies Inc. 21,452 691 * Aegion Corp. Class A 32,397 683 * Gibraltar Industries Inc. 23,643 676 * US Concrete Inc. 11,289 673 * SPX FLOW Inc. 26,738 671 ESCO Technologies Inc. 17,180 670 * Thermon Group Holdings Inc. 36,820 647 * Aerojet Rocketdyne Holdings Inc. 39,023 639 ManTech International Corp. Class A 19,300 617 * Owens-Illinois Inc. 38,605 616 ArcBest Corp. 28,505 615 * Team Inc. 20,003 608 * Continental Building Products Inc. 32,244 598 EVERTEC Inc. 42,740 598 Encore Wire Corp. 15,150 590 Badger Meter Inc. 8,607 572 * Navistar International Corp. 45,500 570 Raven Industries Inc. 35,235 564 * Veeco Instruments Inc. 28,910 563 Advanced Drainage Systems Inc. 26,301 560 * Wesco Aircraft Holdings Inc. 38,593 555 * Press Ganey Holdings Inc. 18,449 555 Federal Signal Corp. 41,647 552 AAR Corp. 23,594 549 Griffon Corp. 34,954 540 * Air Transport Services Group Inc. 34,858 536 * Aerovironment Inc. 18,888 535 Outerwall Inc. 14,354 531 * Patrick Industries Inc. 11,627 528 Materion Corp. 19,737 523 Lindsay Corp. 7,147 512 Resources Connection Inc. 31,933 497 * PHH Corp. 39,399 494 * Navigant Consulting Inc. 30,277 479 * RPX Corp. 41,185 464 * MYR Group Inc. 18,366 461 Multi-Color Corp. 8,475 452 Harsco Corp. 82,816 451 Kadant Inc. 9,937 449 * Saia Inc. 15,607 439 TeleTech Holdings Inc. 15,473 430 * Lydall Inc. 13,206 429 AVX Corp. 34,043 428 Park-Ohio Holdings Corp. 9,929 425 Triumph Group Inc. 13,337 420 * Astronics Corp. 10,986 419 Ennis Inc. 21,318 417 TAL International Group Inc. 26,693 412 Quad/Graphics Inc. 31,733 411 Schnitzer Steel Industries Inc. 22,117 408 McGrath RentCorp 16,187 406 Quanex Building Products Corp. 23,333 405 Argan Inc. 11,479 404 SPX Corp. 26,738 402 CTS Corp. 25,355 399 Kforce Inc. 20,244 396 Manitowoc Co. Inc. 90,452 392 * ICF International Inc. 11,385 391 Viad Corp. 13,356 389 Insteel Industries Inc. 12,734 389 * DHI Group Inc. 48,222 389 ^ Textainer Group Holdings Ltd. 25,300 375 H&E Equipment Services Inc. 21,004 368 * Installed Building Products Inc. 13,459 358 Alamo Group Inc. 6,371 355 * TTM Technologies Inc. 52,952 352 Global Brass & Copper Holdings Inc. 13,754 343 Gorman-Rupp Co. 13,137 341 * CBIZ Inc. 33,685 340 * YRC Worldwide Inc. 36,466 340 * Roadrunner Transportation Systems Inc. 26,798 334 Kelly Services Inc. Class A 17,456 334 * FARO Technologies Inc. 10,277 331 Landauer Inc. 9,599 317 Hyster-Yale Materials Handling Inc. 4,652 310 * PGT Inc. 31,304 308 * GP Strategies Corp. 11,233 308 VSE Corp. 4,496 305 Greenbrier Cos. Inc. 10,781 298 * Energy Recovery Inc. 28,699 297 * Checkpoint Systems Inc. 29,143 295 Marten Transport Ltd. 15,709 294 * NCI Building Systems Inc. 20,628 293 Cass Information Systems Inc. 5,399 283 * PowerSecure International Inc. 15,022 281 TimkenSteel Corp. 29,536 269 Columbus McKinnon Corp. 16,443 259 * Great Lakes Dredge & Dock Corp. 57,694 257 * Cross Country Healthcare Inc. 21,647 252 Myers Industries Inc. 19,177 247 Barrett Business Services Inc. 8,474 244 ^ American Railcar Industries Inc. 5,836 238 * PFSweb Inc. 17,927 235 * Mistras Group Inc. 9,486 235 Douglas Dynamics Inc. 9,704 222 * EnerNOC Inc. 29,640 222 * Layne Christensen Co. 30,508 219 * ARC Document Solutions Inc. 48,472 218 Greif Inc. Class A 6,628 217 * Lionbridge Technologies Inc. 42,174 213 Heidrick & Struggles International Inc. 8,960 212 * Landec Corp. 19,722 207 * Engility Holdings Inc. 10,820 203 * Covenant Transportation Group Inc. Class A 8,013 194 Graham Corp. 9,637 192 * InnerWorkings Inc. 23,576 187 * Maxwell Technologies Inc. 31,497 187 NACCO Industries Inc. Class A 3,223 185 * Multi Packaging Solutions International Ltd. 11,188 182 Celadon Group Inc. 17,274 181 NN Inc. 13,232 181 * Kimball Electronics Inc. 16,140 180 * Tutor Perini Corp. 11,411 177 * BMC Stock Holdings Inc. 10,490 174 Allied Motion Technologies Inc. 9,545 172 * Vicor Corp. 16,344 171 Miller Industries Inc. 8,444 171 Daktronics Inc. 21,381 169 United States Lime & Minerals Inc. 2,799 168 American Science & Engineering Inc. 5,972 165 * Casella Waste Systems Inc. Class A 24,516 164 Park Electrochemical Corp. 9,837 158 * GSI Group Inc. 11,103 157 * Perma-Fix Environmental Services 42,266 156 * USA Truck Inc. 8,261 156 * UFP Technologies Inc. 6,907 154 * Ply Gem Holdings Inc. 10,864 153 * Willis Lease Finance Corp. 6,897 149 Powell Industries Inc. 4,976 148 * DXP Enterprises Inc. 8,421 148 AEP Industries Inc. 2,200 145 *,^ MicroVision Inc. 76,700 143 Omega Flex Inc. 4,103 143 Mesa Laboratories Inc. 1,476 142 General Cable Corp. 11,575 141 * Horizon Global Corp. 11,184 141 * PAM Transportation Services Inc. 4,524 139 Electro Rent Corp. 14,869 138 NVE Corp. 2,268 128 * Planet Payment Inc. 35,142 124 * Image Sensing Systems Inc. 43,363 121 * Lincoln Educational Services Corp. 48,280 120 * ServiceSource International Inc. 28,100 120 LSI Industries Inc. 10,179 120 * Vertex Energy Inc. 60,960 119 * Era Group Inc. 12,077 113 * Milacron Holdings Corp. 6,852 113 *,^ Energy Focus Inc. 15,200 113 * Ameresco Inc. Class A 23,222 111 * Everi Holdings Inc. 48,264 111 * Ducommun Inc. 6,959 106 * Vishay Precision Group Inc. 7,362 103 * SL Industries Inc. 3,000 102 Bel Fuse Inc. Class B 6,954 102 FreightCar America Inc. 6,296 98 * CRA International Inc. 4,914 97 * Kratos Defense & Security Solutions Inc. 18,934 94 * Hill International Inc. 27,630 93 * Integrated Electrical Services Inc. 6,083 89 * Multi-Fineline Electronix Inc. 3,788 88 * Lawson Products Inc. 4,228 83 * Orion Marine Group Inc. 15,711 81 * American Superconductor Corp. 10,419 79 * Research Frontiers Inc. 16,958 77 CECO Environmental Corp. 12,444 77 * Sterling Construction Co. Inc. 15,000 77 Hurco Cos. Inc. 2,292 76 Universal Truckload Services Inc. 4,425 73 Spartan Motors Inc. 18,288 72 * Evolent Health Inc. Class A 6,670 70 Ecology and Environment Inc. 6,994 70 * Willdan Group Inc. 7,200 70 * Electro Scientific Industries Inc. 9,583 69 Crawford & Co. Class B 10,423 68 Supreme Industries Inc. Class A 7,400 65 * Onvia Inc. 18,400 64 * Astronics Corp. Class B 1,647 63 * LightPath Technologies Inc. Class A 30,559 62 * CUI Global Inc. 7,433 60 * Franklin Covey Co. 3,286 58 *,^ ExOne Co. 4,186 55 * Air T Inc. 2,182 53 Acacia Research Corp. 13,873 53 * Xerium Technologies Inc. 10,010 52 * TRC Cos. Inc. 7,085 51 National Research Corp. Class A 3,281 51 * LMI Aerospace Inc. 5,487 47 * Heritage-Crystal Clean Inc. 4,692 47 * General Finance Corp. 9,883 45 * Sparton Corp. 2,504 45 * PRGX Global Inc. 8,704 41 * Intevac Inc. 8,995 41 Hudson Global Inc. 16,731 40 * Northwest Pipe Co. 4,297 40 * Nuvectra Corp. 6,952 38 * Key Technology Inc. 5,155 35 Chicago Rivet & Machine Co. 1,400 34 * Asure Software Inc. 6,100 33 * Information Services Group Inc. 8,116 32 * Rand Logistics Inc. 31,669 30 * Fuel Tech Inc. 16,944 30 Twin Disc Inc. 2,898 29 * Ultralife Corp. 5,625 29 * Vicon Industries Inc. 27,903 26 Overseas Shipholding Group Inc. Class A 12,322 23 * Frequency Electronics Inc. 2,277 23 Houston Wire & Cable Co. 2,866 20 * Aspen Aerogels Inc. 4,300 19 * Continental Materials Corp. 1,577 19 * Orion Energy Systems Inc. 13,048 18 * Arotech Corp. 7,280 18 * AMREP Corp. 3,574 16 National Research Corp. Class B 413 15 Hardinge Inc. 1,155 14 * Sharps Compliance Corp. 2,564 14 * CPI Aerostructures Inc. 1,800 13 * IEC Electronics Corp. 2,900 13 * ModusLink Global Solutions Inc. 8,813 13 * Napco Security Technologies Inc. 2,048 13 * Patriot Transportation Holding Inc. 608 12 * Ballantyne Strong Inc. 2,500 11 * American DG Energy Inc. 32,428 10 Crawford & Co. Class A 1,640 10 * MINDBODY Inc. Class A 656 9 * Wireless Telecom Group Inc. 5,909 8 *,^ Revolution Lighting Technologies Inc. 1,480 8 * Eagle Bulk Shipping Inc. 20,759 7 Richardson Electronics Ltd. 1,409 7 * Erickson Inc. 4,300 7 * StarTek Inc. 1,600 7 * CyberOptics Corp. 593 6 * BlueLinx Holdings Inc. 6,300 4 * eMagin Corp. 2,056 4 Eastern Co. 156 3 * Mattersight Corp. 191 1 * Iteris Inc. 200 1 * ClearSign Combustion Corp. 100 — Oil & Gas (3.7%) Exxon Mobil Corp. 3,149,123 263,235 Chevron Corp. 1,428,675 136,296 Schlumberger Ltd. 947,887 69,907 Occidental Petroleum Corp. 580,414 39,718 ConocoPhillips 941,377 37,909 EOG Resources Inc. 420,660 30,532 Phillips 66 339,222 29,373 Kinder Morgan Inc. 1,444,572 25,800 Valero Energy Corp. 357,258 22,915 Halliburton Co. 619,483 22,128 Anadarko Petroleum Corp. 388,475 18,091 Pioneer Natural Resources Co. 124,438 17,513 Spectra Energy Corp. 511,819 15,662 Marathon Petroleum Corp. 405,929 15,092 Baker Hughes Inc. 334,918 14,679 Apache Corp. 288,608 14,087 Hess Corp. 217,507 11,452 Noble Energy Inc. 332,726 10,451 * Concho Resources Inc. 98,358 9,938 Devon Energy Corp. 355,527 9,756 * Cameron International Corp. 141,132 9,463 National Oilwell Varco Inc. 289,321 8,998 EQT Corp. 123,432 8,302 Cabot Oil & Gas Corp. 349,638 7,940 Tesoro Corp. 90,931 7,821 Columbia Pipeline Group Inc. 305,932 7,679 Cimarex Energy Co. 73,126 7,113 Marathon Oil Corp. 627,686 6,992 Williams Cos. Inc. 365,297 5,870 * Weatherford International plc 671,649 5,225 * Newfield Exploration Co. 147,905 4,918 * Cheniere Energy Inc. 144,886 4,902 Helmerich & Payne Inc. 80,926 4,752 HollyFrontier Corp. 133,380 4,711 * FMC Technologies Inc. 170,336 4,660 OGE Energy Corp. 155,364 4,448 * Diamondback Energy Inc. 55,922 4,316 ^ Range Resources Corp. 130,496 4,225 * First Solar Inc. 58,162 3,982 Targa Resources Corp. 118,557 3,540 ^ Core Laboratories NV 31,108 3,497 Murphy Oil Corp. 128,823 3,245 *,^ Antero Resources Corp. 120,009 2,985 * Gulfport Energy Corp. 94,484 2,678 Energen Corp. 72,281 2,645 ^ Transocean Ltd. 269,200 2,461 Oceaneering International Inc. 72,928 2,424 PBF Energy Inc. Class A 71,196 2,364 *,^ Southwestern Energy Co. 287,473 2,320 QEP Resources Inc. 160,167 2,260 * Continental Resources Inc. 72,469 2,200 * PDC Energy Inc. 34,854 2,072 Nabors Industries Ltd. 224,615 2,066 Ensco plc Class A 192,679 1,998 Patterson-UTI Energy Inc. 112,870 1,989 Noble Corp. plc 186,488 1,930 Chesapeake Energy Corp. 444,738 1,832 * Parsley Energy Inc. Class A 80,933 1,829 Superior Energy Services Inc. 130,081 1,742 Western Refining Inc. 58,234 1,694 * Dril-Quip Inc. 26,836 1,625 * WPX Energy Inc. 227,062 1,587 * NOW Inc. 84,952 1,505 Rowan Cos. plc Class A 89,951 1,448 * Oil States International Inc. 44,995 1,418 * Carrizo Oil & Gas Inc. 45,583 1,409 * RSP Permian Inc. 46,881 1,361 * Whiting Petroleum Corp. 152,100 1,214 * Matador Resources Co. 60,924 1,155 Diamond Offshore Drilling Inc. 51,907 1,128 ^ Pattern Energy Group Inc. Class A 58,430 1,114 * Oasis Petroleum Inc. 143,186 1,042 * Rice Energy Inc. 72,500 1,012 * MRC Global Inc. 71,617 941 * Cobalt International Energy Inc. 305,213 906 * SunPower Corp. Class A 39,739 888 SM Energy Co. 46,660 874 SemGroup Corp. Class A 38,728 868 * Synergy Resources Corp. 106,795 830 *,^ Laredo Petroleum Inc. 98,728 783 * McDermott International Inc. 188,949 773 * Forum Energy Technologies Inc. 55,400 731 * SEACOR Holdings Inc. 12,708 692 * Helix Energy Solutions Group Inc. 121,543 681 ^ RPC Inc. 44,829 636 * Callon Petroleum Co. 67,149 594 Denbury Resources Inc. 262,100 582 Archrock Inc. 70,911 567 * Par Pacific Holdings Inc. 27,800 522 Atwood Oceanics Inc. 55,135 506 * TETRA Technologies Inc. 74,254 472 Green Plains Inc. 29,291 467 CVR Energy Inc. 16,429 429 * Exterran Corp. 27,135 420 * REX American Resources Corp. 7,080 393 * Unit Corp. 43,329 382 * Flotek Industries Inc. 47,950 351 * Renewable Energy Group Inc. 37,100 350 * Hornbeck Offshore Services Inc. 34,500 343 Panhandle Oil and Gas Inc. Class A 19,486 337 California Resources Corp. 322,161 332 * Sanchez Energy Corp. 60,300 331 Tidewater Inc. 46,100 315 Alon USA Energy Inc. 30,037 310 * Bill Barrett Corp. 48,753 303 * Matrix Service Co. 16,360 290 * Newpark Resources Inc. 60,292 260 *,^ Plug Power Inc. 116,636 239 CARBO Ceramics Inc. 16,811 239 *,^ Northern Oil and Gas Inc. 58,526 234 * Chart Industries Inc. 9,932 216 *,^ FuelCell Energy Inc. 31,766 215 * EXCO Resources Inc. 207,320 205 Evolution Petroleum Corp. 42,128 205 * Natural Gas Services Group Inc. 8,711 188 *,^ Solazyme Inc. 91,640 186 * Trecora Resources 18,615 179 * PHI Inc. 8,164 154 Tesco Corp. 16,637 143 * Gastar Exploration Inc. 116,680 128 *,^ W&T Offshore Inc. 55,700 122 * Key Energy Services Inc. 321,950 119 * Resolute Energy Corp. 212,978 109 Bristow Group Inc. 5,655 107 * VAALCO Energy Inc. 109,885 103 * Green Brick Partners Inc. 12,800 97 * Amyris Inc. 79,183 88 Gulf Island Fabrication Inc. 9,619 76 Adams Resources & Energy Inc. 1,582 63 *,^ Comstock Resources Inc. 68,887 53 *,^ Harvest Natural Resources Inc. 86,200 52 * Independence Contract Drilling Inc. 10,300 49 * Gulfmark Offshore Inc. 6,700 41 Delek US Holdings Inc. 2,619 40 *,^ EP Energy Corp. Class A 5,514 25 * Seventy Seven Energy Inc. 42,434 25 * Clayton Williams Energy Inc. 1,988 18 * Triangle Petroleum Corp. 13,187 7 * Geospace Technologies Corp. 400 5 * PrimeEnergy Corp. 141 5 Technology (9.8%) Apple Inc. 3,992,942 435,191 Microsoft Corp. 5,697,078 314,650 * Facebook Inc. Class A 1,654,588 188,788 * Alphabet Inc. Class A 224,017 170,903 * Alphabet Inc. Class C 220,200 164,038 Intel Corp. 3,574,267 115,628 Cisco Systems Inc. 3,823,737 108,862 International Business Machines Corp. 655,790 99,319 Oracle Corp. 2,389,151 97,740 QUALCOMM Inc. 1,135,237 58,056 Broadcom Ltd. 296,355 45,787 Texas Instruments Inc. 759,792 43,627 EMC Corp. 1,449,603 38,632 * salesforce.com inc 480,279 35,459 * Adobe Systems Inc. 358,867 33,662 * Cognizant Technology Solutions Corp. Class A 463,767 29,078 * Yahoo! Inc. 653,736 24,064 Hewlett Packard Enterprise Co. 1,318,834 23,383 Intuit Inc. 186,014 19,347 Applied Materials Inc. 860,961 18,235 Corning Inc. 852,609 17,811 HP Inc. 1,306,393 16,095 Analog Devices Inc. 234,564 13,884 NVIDIA Corp. 384,869 13,713 * Cerner Corp. 232,040 12,289 SanDisk Corp. 151,485 11,525 Skyworks Solutions Inc. 145,446 11,330 * Red Hat Inc. 137,740 10,263 * Palo Alto Networks Inc. 62,487 10,194 * Autodesk Inc. 172,486 10,058 Lam Research Corp. 121,090 10,002 Symantec Corp. 498,832 9,169 Motorola Solutions Inc. 120,837 9,147 Xilinx Inc. 188,259 8,929 * Citrix Systems Inc. 111,025 8,724 KLA-Tencor Corp. 117,498 8,555 * Micron Technology Inc. 795,382 8,328 Maxim Integrated Products Inc. 218,693 8,044 Western Digital Corp. 169,170 7,992 Linear Technology Corp. 175,077 7,801 Seagate Technology plc 225,512 7,769 CA Inc. 242,143 7,456 Harris Corp. 95,391 7,427 * Akamai Technologies Inc. 130,461 7,250 * ServiceNow Inc. 116,674 7,138 Microchip Technology Inc. 147,767 7,122 * Twitter Inc. 426,824 7,064 Juniper Networks Inc. 271,310 6,921 *,^ VeriSign Inc. 71,941 6,370 * Workday Inc. Class A 82,692 6,354 NetApp Inc. 219,065 5,978 * ANSYS Inc. 65,705 5,878 * F5 Networks Inc. 54,418 5,760 * Synopsys Inc. 114,848 5,563 CDK Global Inc. 118,221 5,503 * Cadence Design Systems Inc. 232,119 5,473 * Gartner Inc. 60,243 5,383 * Qorvo Inc. 105,563 5,321 * Splunk Inc. 100,712 4,928 CDW Corp. 115,710 4,802 * NCR Corp. 159,519 4,774 * athenahealth Inc. 30,361 4,214 * Ultimate Software Group Inc. 21,628 4,185 SS&C Technologies Holdings Inc. 65,678 4,165 Ingram Micro Inc. 113,977 4,093 Computer Sciences Corp. 109,941 3,781 Marvell Technology Group Ltd. 337,624 3,481 Garmin Ltd. 86,066 3,439 Brocade Communications Systems Inc. 323,519 3,423 * Microsemi Corp. 88,678 3,397 * Nuance Communications Inc. 180,699 3,377 Teradyne Inc. 154,939 3,345 * Tyler Technologies Inc. 25,592 3,291 *,^ VMware Inc. Class A 62,803 3,285 * Fortinet Inc. 106,941 3,276 * PTC Inc. 98,550 3,268 CSRA Inc. 119,759 3,222 * ON Semiconductor Corp. 322,011 3,088 IAC/InterActiveCorp 65,508 3,084 Pitney Bowes Inc. 142,062 3,060 * Guidewire Software Inc. 55,907 3,046 * Manhattan Associates Inc. 53,274 3,030 Leidos Holdings Inc. 57,729 2,905 * Teradata Corp. 110,534 2,900 * CommScope Holding Co. Inc. 102,229 2,854 DST Systems Inc. 23,992 2,706 * EPAM Systems Inc. 36,059 2,693 * ARRIS International plc 116,227 2,664 * ViaSat Inc. 35,320 2,595 * Cavium Inc. 42,384 2,592 Blackbaud Inc. 39,930 2,511 Fair Isaac Corp. 23,556 2,499 Atmel Corp. 288,813 2,345 * Cree Inc. 79,857 2,324 * NetSuite Inc. 33,627 2,303 * IMS Health Holdings Inc. 86,118 2,286 * Synaptics Inc. 28,296 2,256 Cypress Semiconductor Corp. 253,012 2,191 * Aspen Technology Inc. 59,959 2,166 * VeriFone Systems Inc. 76,177 2,151 * ACI Worldwide Inc. 103,337 2,148 j2 Global Inc. 34,769 2,141 * Integrated Device Technology Inc. 102,656 2,098 * CACI International Inc. Class A 19,256 2,055 * Tech Data Corp. 25,522 1,959 * Qlik Technologies Inc. 67,527 1,953 * FireEye Inc. 108,200 1,947 * Ellie Mae Inc. 21,100 1,913 SYNNEX Corp. 20,528 1,901 * Rackspace Hosting Inc. 85,600 1,848 * Ciena Corp. 97,154 1,848 * Cirrus Logic Inc. 49,969 1,819 * Allscripts Healthcare Solutions Inc. 136,739 1,806 Monolithic Power Systems Inc. 27,753 1,766 * Medidata Solutions Inc. 45,122 1,747 *,^ Proofpoint Inc. 32,391 1,742 * EchoStar Corp. Class A 38,608 1,710 Mentor Graphics Corp. 83,757 1,703 *,^ Arista Networks Inc. 26,894 1,697 * Fairchild Semiconductor International Inc. Class A 83,264 1,665 * Infinera Corp. 100,839 1,619 * Finisar Corp. 86,879 1,585 MKS Instruments Inc. 41,842 1,575 * NetScout Systems Inc. 68,550 1,575 * CommVault Systems Inc. 35,146 1,517 * Verint Systems Inc. 45,223 1,510 Lexmark International Inc. Class A 44,534 1,489 * Dycom Industries Inc. 22,880 1,480 *,^ Advanced Micro Devices Inc. 516,227 1,471 Science Applications International Corp. 27,143 1,448 * Electronics For Imaging Inc. 33,417 1,417 InterDigital Inc. 25,128 1,398 * Silicon Laboratories Inc. 30,884 1,389 * Polycom Inc. 122,848 1,370 *,^ 3D Systems Corp. 85,970 1,330 * Entegris Inc. 97,283 1,325 * Zendesk Inc. 62,945 1,317 Cogent Communications Holdings Inc. 33,423 1,305 * Syntel Inc. 25,685 1,282 * Rovi Corp. 61,266 1,257 * Veeva Systems Inc. Class A 49,444 1,238 * Paycom Software Inc. 34,756 1,237 Diebold Inc. 42,156 1,219 * Premier Inc. Class A 36,438 1,216 * MicroStrategy Inc. Class A 6,717 1,207 * Cornerstone OnDemand Inc. 36,565 1,198 Intersil Corp. Class A 87,931 1,176 * Cray Inc. 27,737 1,162 Plantronics Inc. 29,076 1,139 * Fleetmatics Group plc 27,800 1,132 CSG Systems International Inc. 24,756 1,118 * Rambus Inc. 81,001 1,114 * Viavi Solutions Inc. 161,371 1,107 * Advanced Energy Industries Inc. 31,369 1,091 * Synchronoss Technologies Inc. 33,665 1,089 Tessera Technologies Inc. 34,703 1,076 * NETGEAR Inc. 25,214 1,018 * Inphi Corp. 30,270 1,009 * Semtech Corp. 45,518 1,001 * Super Micro Computer Inc. 29,331 1,000 * Web.com Group Inc. 49,682 985 * HubSpot Inc. 22,191 968 * BroadSoft Inc. 23,345 942 * Demandware Inc. 23,763 929 Power Integrations Inc. 18,625 925 * QLogic Corp. 68,357 919 NIC Inc. 49,827 898 * Bottomline Technologies de Inc. 29,271 892 West Corp. 38,803 885 * Lumentum Holdings Inc. 32,274 870 * RealPage Inc. 41,727 870 * LogMeIn Inc. 17,197 868 * Insight Enterprises Inc. 30,101 862 ADTRAN Inc. 42,633 862 * Progress Software Corp. 34,625 835 * MaxLinear Inc. 45,138 835 ^ Ebix Inc. 20,285 827 * Ixia 61,069 761 * GoDaddy Inc. Class A 23,458 758 Pegasystems Inc. 29,872 758 * Ubiquiti Networks Inc. 22,454 747 Monotype Imaging Holdings Inc. 30,818 737 * Diodes Inc. 35,676 717 * ScanSource Inc. 17,438 704 * Virtusa Corp. 18,720 701 * Infoblox Inc. 39,915 683 * SPS Commerce Inc. 15,731 675 * Callidus Software Inc. 38,670 645 * Mercury Systems Inc. 31,201 633 * 2U Inc. 26,884 608 * Photronics Inc. 57,874 602 * Ruckus Wireless Inc. 61,195 600 Cabot Microelectronics Corp. 14,507 593 * Gigamon Inc. 18,400 571 * Loral Space & Communications Inc. 15,999 562 * Shutterstock Inc. 15,200 558 * Xura Inc. 28,149 554 * Q2 Holdings Inc. 22,752 547 Quality Systems Inc. 35,600 543 * RingCentral Inc. Class A 33,564 529 Inteliquent Inc. 31,544 506 * Oclaro Inc. 90,836 491 * Rudolph Technologies Inc. 35,900 490 * New Relic Inc. 18,403 480 * Cvent Inc. 22,302 477 * ePlus Inc. 5,920 477 * Perficient Inc. 21,666 471 * Lattice Semiconductor Corp. 79,827 453 Brooks Automation Inc. 43,393 451 Computer Programs & Systems Inc. 8,518 444 * Nimble Storage Inc. 55,295 434 * Amkor Technology Inc. 72,299 426 * Endurance International Group Holdings Inc. 39,364 415 * Qualys Inc. 16,028 406 * Unisys Corp. 52,200 402 * Silver Spring Networks Inc. 26,300 388 * VASCO Data Security International Inc. 25,043 386 * CalAmp Corp. 21,488 385 *,^ Gogo Inc. 34,952 385 * Intralinks Holdings Inc. 48,764 384 * Xcerra Corp. 57,913 378 * Interactive Intelligence Group Inc. 10,002 364 Epiq Systems Inc. 24,184 363 * Axcelis Technologies Inc. 128,388 359 * Barracuda Networks Inc. 23,100 356 * Hortonworks Inc. 31,472 356 PC Connection Inc. 13,591 351 * Applied Micro Circuits Corp. 53,359 345 * PDF Solutions Inc. 24,976 334 Cohu Inc. 27,773 330 Forrester Research Inc. 9,617 323 * NeoPhotonics Corp. 22,596 317 * Ultratech Inc. 14,396 314 * SunEdison Semiconductor Ltd. 48,500 314 * LivePerson Inc. 53,556 313 * Five9 Inc. 34,058 303 * Carbonite Inc. 36,712 293 Comtech Telecommunications Corp. 12,330 288 * CEVA Inc. 12,676 285 Hackett Group Inc. 18,781 284 * Envestnet Inc. 10,295 280 * ShoreTel Inc. 37,208 277 * Vocera Communications Inc. 21,666 276 *,^ Box Inc. 22,140 271 * DSP Group Inc. 29,016 265 * Benefitfocus Inc. 7,655 255 IXYS Corp. 22,464 252 * FormFactor Inc. 32,669 238 * Alliance Fiber Optic Products Inc. 15,900 235 * Nanometrics Inc. 14,833 235 * Actua Corp. 25,930 235 * Mattson Technology Inc. 62,863 229 * NetSol Technologies Inc. 30,900 216 * Extreme Networks Inc. 68,974 215 * Zix Corp. 51,791 204 * Intermolecular Inc. 78,300 198 * SciQuest Inc. 14,167 197 *,^ TransEnterix Inc. 46,000 196 QAD Inc. Class A 8,720 185 * Ciber Inc. 86,492 183 * Hutchinson Technology Inc. 49,700 182 * PROS Holdings Inc. 15,264 180 * Boingo Wireless Inc. 23,230 179 * ChannelAdvisor Corp. 15,532 175 * Sigma Designs Inc. 24,051 164 * Vectrus Inc. 6,838 156 * Exar Corp. 27,035 155 * Cascade Microtech Inc. 7,491 154 * Westell Technologies Inc. Class A 130,618 153 * Sonus Networks Inc. 20,190 152 * GSI Technology Inc. 36,975 152 * Icad Inc. 29,548 151 American Software Inc. Class A 16,647 150 * Alpha & Omega Semiconductor Ltd. 12,523 148 * Silicon Graphics International Corp. 20,658 147 * MeetMe Inc. 51,649 147 * Internap Corp. 52,918 144 * A10 Networks Inc. 24,213 143 * Tremor Video Inc. 80,644 142 * FalconStor Software Inc. 103,055 138 * Limelight Networks Inc. 75,000 136 * Immersion Corp. 16,249 134 * KEYW Holding Corp. 19,548 130 Preformed Line Products Co. 3,527 129 * Harmonic Inc. 38,600 126 * Dyax Corp CVR Expire 12/31/2019 112,113 124 Concurrent Computer Corp. 20,811 123 * Calix Inc. 17,288 123 *,^ Pure Storage Inc. Class A 8,900 122 *,^ SunEdison Inc. 223,429 121 * Digimarc Corp. 3,914 119 * Agilysys Inc. 11,474 117 * Quantum Corp. 187,500 114 * Amtech Systems Inc. 17,417 113 *,^ VirnetX Holding Corp. 24,600 113 * Digi International Inc. 11,876 112 * Pendrell Corp. 210,379 112 * Exa Corp. 8,351 108 * Tangoe Inc. 13,200 104 * Systemax Inc. 11,829 104 * VOXX International Corp. Class A 22,982 103 * Kopin Corp. 61,776 103 * Workiva Inc. 8,600 100 * Clearfield Inc. 6,205 100 * Mitek Systems Inc. 14,800 97 *,^ Neonode Inc. 47,000 96 * Aviat Networks Inc. 133,606 95 * Ultra Clean Holdings Inc. 17,696 95 * PAR Technology Corp. 13,813 92 * Imation Corp. 57,630 89 *,^ Park City Group Inc. 9,825 89 * KVH Industries Inc. 9,261 88 * OPOWER Inc. 12,810 87 * inTEST Corp. 21,900 85 * Model N Inc. 7,905 85 * Covisint Corp. 40,926 82 * ADDvantage Technologies Group Inc. 41,902 79 * Varonis Systems Inc. 4,150 76 * Rapid7 Inc. 5,553 73 * iPass Inc. 64,042 70 * Brightcove Inc. 11,261 70 * Applied Optoelectronics Inc. 4,700 70 * Edgewater Technology Inc. 8,642 67 * EMCORE Corp. 12,381 62 * Datalink Corp. 6,748 62 * Seachange International Inc. 11,140 61 * Qumu Corp. 12,191 56 GlobalSCAPE Inc. 14,200 54 * MoSys Inc. 80,210 52 * Alarm.com Holdings Inc. 2,150 51 NCI Inc. Class A 3,378 47 PC-Tel Inc. 9,837 47 Computer Task Group Inc. 9,180 47 * Netlist Inc. 33,001 45 * CVD Equipment Corp. 5,349 45 * Guidance Software Inc. 10,347 44 * Match Group Inc. 3,806 42 Evolving Systems Inc. 7,297 42 * BroadVision Inc. 4,952 38 * Jive Software Inc. 9,500 36 LRAD Corp. 21,083 35 Astro-Med Inc. 2,500 35 * Support.com Inc. 39,324 34 * eGain Corp. 8,680 31 * Radisys Corp. 7,200 28 * Imprivata Inc. 2,067 26 * Numerex Corp. Class A 4,145 25 Unwired Planet Inc. 2,442 24 * Determine Inc. 12,492 23 * Smith Micro Software Inc. 36,146 21 TESSCO Technologies Inc. 1,100 18 * BSQUARE Corp. 2,900 17 * Aerohive Networks Inc. 2,782 14 QAD Inc. Class B 677 12 * Violin Memory Inc. 19,900 10 *,^ Appfolio Inc. 760 9 * Telenav Inc. 1,445 9 Simulations Plus Inc. 800 7 * Zhone Technologies Inc. 2,987 5 * Square Inc. 217 3 * Aware Inc. 422 2 * United Online Inc. 100 1 * InterCloud Systems Inc. 626 1 * Clinical Data Contingent Value Rights 9,500 — * Magnum Hunter Resources Corp. Warrants Expire 4/15/2016 12,617 — Telecommunications (1.5%) AT&T Inc. 4,649,494 182,121 Verizon Communications Inc. 3,081,239 166,633 CenturyLink Inc. 419,539 13,408 * Level 3 Communications Inc. 219,103 11,580 * SBA Communications Corp. Class A 96,453 9,662 * T-Mobile US Inc. 217,937 8,347 Frontier Communications Corp. 930,646 5,202 Telephone & Data Systems Inc. 71,273 2,145 *,^ Sprint Corp. 490,673 1,708 Consolidated Communications Holdings Inc. 42,798 1,102 * Zayo Group Holdings Inc. 42,371 1,027 * Cincinnati Bell Inc. 251,563 974 Atlantic Tele-Network Inc. 11,728 889 Shenandoah Telecommunications Co. 33,182 888 * 8x8 Inc. 75,672 761 ^ Windstream Holdings Inc. 97,728 751 * Vonage Holdings Corp. 158,177 723 * ORBCOMM Inc. 63,391 642 * Iridium Communications Inc. 77,568 610 * Globalstar Inc. 362,401 533 * inContact Inc. 58,774 522 * General Communication Inc. Class A 26,128 479 * United States Cellular Corp. 10,350 473 EarthLink Holdings Corp. 65,500 371 Spok Holdings Inc. 14,382 252 *,^ pdvWireless Inc. 6,652 228 * GTT Communications Inc. 13,591 225 * Alaska Communications Systems Group Inc. 105,805 188 IDT Corp. Class B 10,156 158 * Lumos Networks Corp. 11,015 141 * Hawaiian Telcom Holdco Inc. 5,805 137 * FairPoint Communications Inc. 8,000 119 *,^ Straight Path Communications Inc. Class B 3,478 108 * NTELOS Holdings Corp. 744 7 * Chelsea Therapeutics International Ltd. CVR Exp.12/31/2016 53,188 6 Utilities (2.1%) Duke Energy Corp. 520,918 42,028 NextEra Energy Inc. 345,807 40,923 Southern Co. 677,629 35,054 Dominion Resources Inc. 452,332 33,979 Exelon Corp. 702,397 25,188 American Electric Power Co. Inc. 368,958 24,499 PG&E Corp. 372,442 22,242 PPL Corp. 508,294 19,351 Sempra Energy 179,554 18,683 Public Service Enterprise Group Inc. 385,399 18,168 Edison International 247,653 17,804 Consolidated Edison Inc. 220,678 16,908 Xcel Energy Inc. 374,779 15,673 WEC Energy Group Inc. 236,684 14,218 Eversource Energy 236,871 13,819 DTE Energy Co. 134,481 12,192 FirstEnergy Corp. 335,274 12,060 Entergy Corp. 136,692 10,837 American Water Works Co. Inc. 134,204 9,251 Ameren Corp. 177,651 8,900 CMS Energy Corp. 203,475 8,635 AES Corp. 619,025 7,305 CenterPoint Energy Inc. 320,363 6,702 SCANA Corp. 95,522 6,701 Alliant Energy Corp. 86,543 6,428 Pinnacle West Capital Corp. 79,946 6,002 AGL Resources Inc. 86,175 5,613 Westar Energy Inc. Class A 111,086 5,511 Atmos Energy Corp. 73,191 5,435 NiSource Inc. 229,803 5,414 UGI Corp. 133,117 5,363 * Calpine Corp. 348,445 5,286 ITC Holdings Corp. 117,849 5,135 ONEOK Inc. 163,239 4,874 TECO Energy Inc. 166,960 4,596 Aqua America Inc. 128,458 4,088 Great Plains Energy Inc. 116,852 3,768 Piedmont Natural Gas Co. Inc. 58,720 3,513 National Fuel Gas Co. 68,512 3,429 Vectren Corp. 66,326 3,353 Questar Corp. 127,335 3,158 Portland General Electric Co. 72,963 2,881 WGL Holdings Inc. 39,410 2,852 Hawaiian Electric Industries Inc. 87,320 2,829 IDACORP Inc. 36,685 2,736 New Jersey Resources Corp. 73,672 2,684 Cleco Corp. 48,253 2,664 Black Hills Corp. 42,634 2,564 ONE Gas Inc. 40,797 2,493 ALLETE Inc. 44,311 2,485 PNM Resources Inc. 70,210 2,367 NorthWestern Corp. 37,935 2,343 Southwest Gas Corp. 32,321 2,128 Ormat Technologies Inc. 48,678 2,007 Avangrid Inc. 49,446 1,983 Laclede Group Inc. 28,840 1,954 South Jersey Industries Inc. 64,194 1,826 Avista Corp. 42,814 1,746 El Paso Electric Co. 32,736 1,502 MGE Energy Inc. 28,718 1,501 Empire District Electric Co. 34,685 1,146 American States Water Co. 25,918 1,020 Northwest Natural Gas Co. 18,407 991 California Water Service Group 36,932 987 Chesapeake Utilities Corp. 15,251 960 SJW Corp. 19,583 712 TerraForm Power Inc. Class A 75,300 651 Unitil Corp. 13,914 591 NRG Energy Inc. 41,400 539 * Sunrun Inc. 51,486 334 Middlesex Water Co. 10,426 322 Atlantic Power Corp. 127,320 313 Connecticut Water Service Inc. 6,614 298 Artesian Resources Corp. Class A 10,004 280 York Water Co. 8,846 270 Delta Natural Gas Co. Inc. 6,804 158 * Pure Cycle Corp. 19,761 89 * Vivint Solar Inc. 25,967 69 *,^ Cadiz Inc. 11,960 62 * US Geothermal Inc. 86,878 59 * Talen Energy Corp. 2,668 24 Genie Energy Ltd. Class B 1,277 10 Total Common Stocks (Cost $8,798,029) Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (25.2%) U.S. Government Securities (16.0%) United States Treasury Note/Bond 3.125% 1/31/17 311 317 United States Treasury Note/Bond 4.625% 2/15/17 200 207 United States Treasury Note/Bond 3.000% 2/28/17 4,934 5,039 United States Treasury Note/Bond 3.125% 4/30/17 20,537 21,079 United States Treasury Note/Bond 8.750% 5/15/17 6,470 7,052 United States Treasury Note/Bond 0.875% 6/15/17 40,750 40,852 United States Treasury Note/Bond 0.750% 6/30/17 28,635 28,662 United States Treasury Note/Bond 2.500% 6/30/17 26,650 27,250 United States Treasury Note/Bond 0.875% 7/15/17 31,934 32,009 United States Treasury Note/Bond 0.500% 7/31/17 11,103 11,075 United States Treasury Note/Bond 0.625% 7/31/17 11,773 11,762 United States Treasury Note/Bond 2.375% 7/31/17 48,626 49,705 United States Treasury Note/Bond 0.875% 8/15/17 31,150 31,223 United States Treasury Note/Bond 4.750% 8/15/17 15,950 16,825 United States Treasury Note/Bond 0.625% 8/31/17 4,741 4,736 United States Treasury Note/Bond 1.875% 8/31/17 15,025 15,274 United States Treasury Note/Bond 1.000% 9/15/17 16,355 16,424 United States Treasury Note/Bond 0.625% 9/30/17 100,425 100,299 United States Treasury Note/Bond 1.875% 9/30/17 22,600 22,988 United States Treasury Note/Bond 0.875% 10/15/17 51,150 51,270 United States Treasury Note/Bond 1.875% 10/31/17 3,120 3,176 United States Treasury Note/Bond 0.875% 11/15/17 26,721 26,788 United States Treasury Note/Bond 4.250% 11/15/17 13,020 13,754 United States Treasury Note/Bond 0.625% 11/30/17 4,050 4,044 United States Treasury Note/Bond 0.875% 11/30/17 20,800 20,852 United States Treasury Note/Bond 1.000% 12/15/17 18,908 18,994 United States Treasury Note/Bond 0.750% 12/31/17 20,143 20,149 United States Treasury Note/Bond 1.000% 12/31/17 1,160 1,166 United States Treasury Note/Bond 0.875% 1/15/18 45,501 45,615 United States Treasury Note/Bond 0.750% 1/31/18 30,553 30,567 United States Treasury Note/Bond 0.875% 1/31/18 2,465 2,472 United States Treasury Note/Bond 2.625% 1/31/18 11,880 12,287 United States Treasury Note/Bond 1.000% 2/15/18 28,000 28,136 United States Treasury Note/Bond 3.500% 2/15/18 31,600 33,229 United States Treasury Note/Bond 0.750% 2/28/18 64,755 64,785 United States Treasury Note/Bond 2.750% 2/28/18 5,000 5,191 United States Treasury Note/Bond 1.000% 3/15/18 20,443 20,545 United States Treasury Note/Bond 2.875% 3/31/18 6,159 6,417 United States Treasury Note/Bond 0.750% 4/15/18 23,024 23,017 United States Treasury Note/Bond 0.625% 4/30/18 26,028 25,955 United States Treasury Note/Bond 9.125% 5/15/18 3,675 4,326 United States Treasury Note/Bond 1.000% 5/31/18 28,887 29,027 United States Treasury Note/Bond 2.375% 5/31/18 1,600 1,655 United States Treasury Note/Bond 1.125% 6/15/18 9,194 9,266 United States Treasury Note/Bond 1.375% 6/30/18 10,285 10,423 United States Treasury Note/Bond 2.375% 6/30/18 14,245 14,755 United States Treasury Note/Bond 0.875% 7/15/18 14,505 14,532 United States Treasury Note/Bond 1.375% 7/31/18 251 254 United States Treasury Note/Bond 2.250% 7/31/18 6,701 6,925 United States Treasury Note/Bond 1.500% 8/31/18 2,675 2,721 United States Treasury Note/Bond 1.000% 9/15/18 10,300 10,351 United States Treasury Note/Bond 1.375% 9/30/18 35,100 35,605 United States Treasury Note/Bond 0.875% 10/15/18 22,550 22,592 United States Treasury Note/Bond 1.250% 10/31/18 16,844 17,028 United States Treasury Note/Bond 1.750% 10/31/18 39,400 40,348 United States Treasury Note/Bond 1.250% 11/15/18 11,290 11,415 United States Treasury Note/Bond 3.750% 11/15/18 671 723 United States Treasury Note/Bond 1.250% 11/30/18 10,250 10,365 United States Treasury Note/Bond 1.375% 11/30/18 1,488 1,510 United States Treasury Note/Bond 1.375% 12/31/18 6,375 6,469 United States Treasury Note/Bond 1.500% 12/31/18 10,650 10,843 United States Treasury Note/Bond 1.125% 1/15/19 4,041 4,073 United States Treasury Note/Bond 1.250% 1/31/19 10,475 10,595 United States Treasury Note/Bond 1.500% 1/31/19 8,425 8,579 United States Treasury Note/Bond 0.750% 2/15/19 47,566 47,432 United States Treasury Note/Bond 2.750% 2/15/19 5,220 5,501 United States Treasury Note/Bond 8.875% 2/15/19 1,850 2,273 United States Treasury Note/Bond 1.375% 2/28/19 17,375 17,630 United States Treasury Note/Bond 1.500% 2/28/19 32,590 33,181 United States Treasury Note/Bond 1.000% 3/15/19 109,115 109,558 United States Treasury Note/Bond 1.500% 3/31/19 17,250 17,571 United States Treasury Note/Bond 1.625% 3/31/19 7,755 7,925 United States Treasury Note/Bond 1.250% 4/30/19 297 300 United States Treasury Note/Bond 1.625% 4/30/19 46,004 47,011 United States Treasury Note/Bond 3.125% 5/15/19 19,835 21,205 United States Treasury Note/Bond 1.125% 5/31/19 5,525 5,563 United States Treasury Note/Bond 1.500% 5/31/19 27,821 28,321 United States Treasury Note/Bond 1.000% 6/30/19 1,502 1,506 United States Treasury Note/Bond 1.625% 6/30/19 27,337 27,952 United States Treasury Note/Bond 0.875% 7/31/19 32,592 32,521 United States Treasury Note/Bond 1.625% 7/31/19 27,861 28,479 United States Treasury Note/Bond 3.625% 8/15/19 18,900 20,571 United States Treasury Note/Bond 8.125% 8/15/19 5,535 6,850 United States Treasury Note/Bond 1.000% 8/31/19 14,175 14,197 United States Treasury Note/Bond 1.625% 8/31/19 14,006 14,315 United States Treasury Note/Bond 1.750% 9/30/19 19,330 19,834 United States Treasury Note/Bond 1.250% 10/31/19 3,800 3,834 United States Treasury Note/Bond 1.500% 10/31/19 55,715 56,690 United States Treasury Note/Bond 3.375% 11/15/19 20,180 21,889 United States Treasury Note/Bond 1.000% 11/30/19 6,025 6,025 United States Treasury Note/Bond 1.500% 11/30/19 35,106 35,704 United States Treasury Note/Bond 1.125% 12/31/19 1,075 1,078 United States Treasury Note/Bond 1.625% 12/31/19 41,033 41,911 United States Treasury Note/Bond 1.375% 1/31/20 2,700 2,732 United States Treasury Note/Bond 3.625% 2/15/20 8,270 9,079 United States Treasury Note/Bond 8.500% 2/15/20 3,269 4,197 United States Treasury Note/Bond 1.375% 2/29/20 17,343 17,538 United States Treasury Note/Bond 1.125% 3/31/20 11,000 11,022 United States Treasury Note/Bond 1.375% 3/31/20 23,575 23,840 United States Treasury Note/Bond 1.125% 4/30/20 18,800 18,829 United States Treasury Note/Bond 1.375% 4/30/20 25,267 25,535 United States Treasury Note/Bond 3.500% 5/15/20 3,560 3,901 United States Treasury Note/Bond 1.375% 5/31/20 18,815 19,009 United States Treasury Note/Bond 1.500% 5/31/20 32,693 33,194 United States Treasury Note/Bond 1.625% 6/30/20 29,060 29,646 United States Treasury Note/Bond 1.875% 6/30/20 23,525 24,249 United States Treasury Note/Bond 1.625% 7/31/20 1,115 1,138 United States Treasury Note/Bond 2.000% 7/31/20 6,268 6,491 United States Treasury Note/Bond 2.625% 8/15/20 15,775 16,766 United States Treasury Note/Bond 1.375% 8/31/20 14,177 14,316 United States Treasury Note/Bond 1.375% 10/31/20 14,079 14,198 United States Treasury Note/Bond 1.750% 10/31/20 37,336 38,269 United States Treasury Note/Bond 2.625% 11/15/20 56,233 59,818 United States Treasury Note/Bond 1.625% 11/30/20 22,750 23,212 United States Treasury Note/Bond 2.000% 11/30/20 22,950 23,782 United States Treasury Note/Bond 1.750% 12/31/20 10,644 10,910 United States Treasury Note/Bond 2.375% 12/31/20 22,442 23,648 United States Treasury Note/Bond 1.375% 1/31/21 27,457 27,663 United States Treasury Note/Bond 2.125% 1/31/21 19,996 20,858 United States Treasury Note/Bond 3.625% 2/15/21 12,358 13,758 United States Treasury Note/Bond 7.875% 2/15/21 400 525 United States Treasury Note/Bond 1.125% 2/28/21 23,152 23,069 United States Treasury Note/Bond 2.000% 2/28/21 16,350 16,948 United States Treasury Note/Bond 1.250% 3/31/21 55,000 55,095 United States Treasury Note/Bond 2.250% 3/31/21 12,000 12,585 United States Treasury Note/Bond 2.250% 4/30/21 7,075 7,420 United States Treasury Note/Bond 3.125% 5/15/21 29,512 32,233 United States Treasury Note/Bond 2.000% 5/31/21 30,378 31,484 United States Treasury Note/Bond 2.125% 6/30/21 48,700 50,770 United States Treasury Note/Bond 2.250% 7/31/21 19,600 20,562 United States Treasury Note/Bond 2.125% 8/15/21 19,115 19,912 United States Treasury Note/Bond 2.000% 8/31/21 9,525 9,860 United States Treasury Note/Bond 2.125% 9/30/21 17,325 18,040 United States Treasury Note/Bond 2.000% 10/31/21 21,960 22,708 United States Treasury Note/Bond 2.000% 11/15/21 54,050 55,916 United States Treasury Note/Bond 8.000% 11/15/21 10,770 14,657 United States Treasury Note/Bond 1.875% 11/30/21 15,600 16,029 United States Treasury Note/Bond 2.125% 12/31/21 22,700 23,615 United States Treasury Note/Bond 1.500% 1/31/22 17,975 18,070 United States Treasury Note/Bond 2.000% 2/15/22 6,453 6,676 United States Treasury Note/Bond 1.750% 2/28/22 26,621 27,120 United States Treasury Note/Bond 1.750% 3/31/22 17,879 18,203 United States Treasury Note/Bond 1.750% 4/30/22 10,100 10,278 United States Treasury Note/Bond 1.750% 5/15/22 5,400 5,494 United States Treasury Note/Bond 1.875% 5/31/22 18,550 19,014 United States Treasury Note/Bond 2.125% 6/30/22 19,560 20,324 United States Treasury Note/Bond 2.000% 7/31/22 13,095 13,508 United States Treasury Note/Bond 1.625% 8/15/22 11,985 12,105 United States Treasury Note/Bond 1.875% 8/31/22 10,439 10,685 United States Treasury Note/Bond 1.750% 9/30/22 18,600 18,888 United States Treasury Note/Bond 1.875% 10/31/22 18,380 18,808 United States Treasury Note/Bond 1.625% 11/15/22 17,550 17,684 United States Treasury Note/Bond 2.000% 11/30/22 5,080 5,236 United States Treasury Note/Bond 2.125% 12/31/22 13,429 13,952 United States Treasury Note/Bond 1.750% 1/31/23 27,583 27,971 United States Treasury Note/Bond 2.000% 2/15/23 14,085 14,516 United States Treasury Note/Bond 7.125% 2/15/23 1,100 1,504 United States Treasury Note/Bond 1.500% 2/28/23 37,375 37,282 United States Treasury Note/Bond 1.500% 3/31/23 10,000 9,970 United States Treasury Note/Bond 1.750% 5/15/23 43,043 43,642 United States Treasury Note/Bond 2.500% 8/15/23 34,410 36,679 United States Treasury Note/Bond 6.250% 8/15/23 16,980 22,541 United States Treasury Note/Bond 2.750% 11/15/23 20,256 21,946 United States Treasury Note/Bond 2.750% 2/15/24 21,674 23,476 United States Treasury Note/Bond 2.500% 5/15/24 66,454 70,680 United States Treasury Note/Bond 2.375% 8/15/24 33,710 35,516 United States Treasury Note/Bond 2.250% 11/15/24 28,046 29,251 United States Treasury Note/Bond 7.500% 11/15/24 675 991 United States Treasury Note/Bond 2.000% 2/15/25 61,048 62,374 United States Treasury Note/Bond 2.125% 5/15/25 41,761 43,066 United States Treasury Note/Bond 2.000% 8/15/25 23,772 24,232 United States Treasury Note/Bond 6.875% 8/15/25 1,163 1,680 United States Treasury Note/Bond 2.250% 11/15/25 27,847 28,996 United States Treasury Note/Bond 1.625% 2/15/26 31,147 30,709 United States Treasury Note/Bond 6.000% 2/15/26 4,345 6,012 United States Treasury Note/Bond 6.750% 8/15/26 3,095 4,547 United States Treasury Note/Bond 6.500% 11/15/26 5,910 8,581 United States Treasury Note/Bond 6.125% 11/15/27 3,275 4,722 United States Treasury Note/Bond 5.500% 8/15/28 15,445 21,490 United States Treasury Note/Bond 5.250% 11/15/28 9,875 13,510 United States Treasury Note/Bond 5.250% 2/15/29 11,313 15,538 United States Treasury Note/Bond 6.125% 8/15/29 4,420 6,578 United States Treasury Note/Bond 6.250% 5/15/30 6,570 10,025 United States Treasury Note/Bond 5.375% 2/15/31 12,000 17,213 United States Treasury Note/Bond 4.500% 2/15/36 12,300 16,882 United States Treasury Note/Bond 4.750% 2/15/37 11,100 15,713 United States Treasury Note/Bond 5.000% 5/15/37 4,403 6,445 United States Treasury Note/Bond 4.375% 2/15/38 11,742 15,877 United States Treasury Note/Bond 4.500% 5/15/38 8,000 10,999 United States Treasury Note/Bond 3.500% 2/15/39 9,301 11,073 United States Treasury Note/Bond 4.250% 5/15/39 8,883 11,760 United States Treasury Note/Bond 4.500% 8/15/39 8,684 11,897 United States Treasury Note/Bond 4.375% 11/15/39 11,686 15,730 United States Treasury Note/Bond 4.625% 2/15/40 10,510 14,640 United States Treasury Note/Bond 4.375% 5/15/40 4,450 5,990 United States Treasury Note/Bond 3.875% 8/15/40 6,685 8,381 United States Treasury Note/Bond 4.250% 11/15/40 10,890 14,422 United States Treasury Note/Bond 4.750% 2/15/41 16,338 23,218 United States Treasury Note/Bond 4.375% 5/15/41 1,000 1,351 United States Treasury Note/Bond 3.750% 8/15/41 3,500 4,316 United States Treasury Note/Bond 3.125% 11/15/41 8,325 9,267 United States Treasury Note/Bond 3.125% 2/15/42 8,523 9,482 United States Treasury Note/Bond 3.000% 5/15/42 6,425 6,979 United States Treasury Note/Bond 2.750% 8/15/42 23,725 24,511 United States Treasury Note/Bond 2.750% 11/15/42 73,183 75,470 United States Treasury Note/Bond 3.125% 2/15/43 1,942 2,152 United States Treasury Note/Bond 2.875% 5/15/43 25,010 26,362 United States Treasury Note/Bond 3.625% 8/15/43 36,486 44,336 United States Treasury Note/Bond 3.750% 11/15/43 23,554 29,273 United States Treasury Note/Bond 3.625% 2/15/44 29,063 35,266 United States Treasury Note/Bond 3.375% 5/15/44 11,816 13,701 United States Treasury Note/Bond 3.125% 8/15/44 13,001 14,391 United States Treasury Note/Bond 3.000% 11/15/44 16,069 17,345 United States Treasury Note/Bond 2.500% 2/15/45 33,593 32,759 United States Treasury Note/Bond 3.000% 5/15/45 22,139 23,882 United States Treasury Note/Bond 2.875% 8/15/45 30,367 31,951 United States Treasury Note/Bond 3.000% 11/15/45 836 903 United States Treasury Note/Bond 2.500% 2/15/46 40,750 39,731 Agency Bonds and Notes (1.0%) 3 AID-Israel 5.500% 12/4/23 375 466 3 AID-Israel 5.500% 4/26/24 1,400 1,752 3 AID-Jordan 1.945% 6/23/19 600 614 3 AID-Jordan 2.503% 10/30/20 750 786 3 AID-Jordan 2.578% 6/30/22 320 334 3 AID-Tunisia 2.452% 7/24/21 250 262 3 AID-Ukraine 1.844% 5/16/19 350 358 3 AID-Ukraine 1.847% 5/29/20 700 714 2 Federal Farm Credit Banks 1.125% 9/22/17 500 503 2 Federal Farm Credit Banks 1.000% 9/25/17 425 427 2 Federal Farm Credit Banks 1.125% 12/18/17 500 503 2 Federal Farm Credit Banks 1.110% 2/20/18 425 428 2 Federal Farm Credit Banks 1.100% 6/1/18 400 402 2 Federal Farm Credit Banks 5.150% 11/15/19 3,000 3,431 2 Federal Farm Credit Banks 3.500% 12/20/23 500 556 2 Federal Home Loan Banks 4.875% 5/17/17 900 942 2 Federal Home Loan Banks 0.875% 5/24/17 2,540 2,546 2 Federal Home Loan Banks 0.625% 5/30/17 6,000 5,997 2 Federal Home Loan Banks 1.000% 6/21/17 2,500 2,510 2 Federal Home Loan Banks 0.860% 8/1/17 1,000 1,002 2 Federal Home Loan Banks 0.750% 8/28/17 2,500 2,501 2 Federal Home Loan Banks 4.875% 9/8/17 405 429 2 Federal Home Loan Banks 0.625% 10/26/17 5,000 4,991 2 Federal Home Loan Banks 5.000% 11/17/17 2,350 2,511 2 Federal Home Loan Banks 1.000% 12/19/17 4,000 4,015 2 Federal Home Loan Banks 1.375% 3/9/18 2,200 2,225 2 Federal Home Loan Banks 0.875% 3/19/18 3,550 3,556 2 Federal Home Loan Banks 1.125% 4/25/18 2,000 2,014 2 Federal Home Loan Banks 2.750% 6/8/18 1,625 1,693 2 Federal Home Loan Banks 5.375% 8/15/18 225 249 2 Federal Home Loan Banks 1.875% 3/13/20 500 513 2 Federal Home Loan Banks 4.125% 3/13/20 2,075 2,311 2 Federal Home Loan Banks 3.375% 6/12/20 1,825 1,985 2 Federal Home Loan Banks 5.250% 12/11/20 1,000 1,180 2 Federal Home Loan Banks 1.375% 2/18/21 1,600 1,602 2 Federal Home Loan Banks 5.625% 6/11/21 1,600 1,938 2 Federal Home Loan Banks 2.125% 3/10/23 3,155 3,237 2 Federal Home Loan Banks 2.875% 6/14/24 2,000 2,129 2 Federal Home Loan Banks 5.375% 8/15/24 815 1,023 2 Federal Home Loan Banks 5.500% 7/15/36 2,775 3,828 4 Federal Home Loan Mortgage Corp. 1.250% 5/12/17 6,500 6,541 4 Federal Home Loan Mortgage Corp. 1.000% 6/29/17 2,874 2,886 4 Federal Home Loan Mortgage Corp. 0.750% 7/14/17 6,000 6,005 4 Federal Home Loan Mortgage Corp. 1.000% 7/28/17 6,664 6,692 4 Federal Home Loan Mortgage Corp. 5.500% 8/23/17 1,300 1,386 4 Federal Home Loan Mortgage Corp. 1.000% 9/29/17 8,200 8,232 4 Federal Home Loan Mortgage Corp. 5.125% 11/17/17 2,800 2,997 4 Federal Home Loan Mortgage Corp. 1.000% 12/15/17 5,000 5,019 4 Federal Home Loan Mortgage Corp. 0.750% 1/12/18 1,800 1,799 4 Federal Home Loan Mortgage Corp. 0.875% 3/7/18 2,000 2,003 4 Federal Home Loan Mortgage Corp. 4.875% 6/13/18 2,720 2,959 4 Federal Home Loan Mortgage Corp. 3.750% 3/27/19 1,625 1,758 4 Federal Home Loan Mortgage Corp. 1.125% 4/15/19 5,000 5,025 4 Federal Home Loan Mortgage Corp. 1.750% 5/30/19 2,900 2,969 4 Federal Home Loan Mortgage Corp. 1.250% 8/1/19 1,700 1,714 4 Federal Home Loan Mortgage Corp. 1.250% 10/2/19 10,975 11,050 4 Federal Home Loan Mortgage Corp. 1.375% 5/1/20 1,900 1,914 4 Federal Home Loan Mortgage Corp. 2.375% 1/13/22 2,800 2,936 4 Federal Home Loan Mortgage Corp. 6.750% 9/15/29 270 404 4 Federal Home Loan Mortgage Corp. 6.250% 7/15/32 2,941 4,299 4 Federal National Mortgage Assn. 0.750% 4/20/17 4,175 4,178 4 Federal National Mortgage Assn. 0.875% 8/28/17 2,550 2,556 4 Federal National Mortgage Assn. 1.000% 9/27/17 1,000 1,004 4 Federal National Mortgage Assn. 0.875% 12/20/17 3,000 3,005 4 Federal National Mortgage Assn. 0.875% 2/8/18 6,000 6,013 4 Federal National Mortgage Assn. 0.875% 3/28/18 2,000 2,003 4 Federal National Mortgage Assn. 0.875% 5/21/18 1,490 1,492 4 Federal National Mortgage Assn. 1.125% 7/20/18 3,000 3,020 4 Federal National Mortgage Assn. 1.875% 9/18/18 12,300 12,596 4 Federal National Mortgage Assn. 1.125% 10/19/18 3,000 3,020 4 Federal National Mortgage Assn. 1.625% 11/27/18 4,370 4,455 4 Federal National Mortgage Assn. 1.125% 12/14/18 2,000 2,013 4 Federal National Mortgage Assn. 1.375% 1/28/19 2,000 2,026 4 Federal National Mortgage Assn. 1.875% 2/19/19 4,000 4,110 4 Federal National Mortgage Assn. 1.000% 2/26/19 1,875 1,879 4 Federal National Mortgage Assn. 1.750% 6/20/19 4,000 4,097 4 Federal National Mortgage Assn. 1.750% 9/12/19 7,000 7,173 4 Federal National Mortgage Assn. 0.000% 10/9/19 1,110 1,055 4 Federal National Mortgage Assn. 1.750% 11/26/19 1,800 1,842 4 Federal National Mortgage Assn. 1.625% 1/21/20 2,000 2,036 4 Federal National Mortgage Assn. 1.500% 6/22/20 4,000 4,045 4 Federal National Mortgage Assn. 1.500% 11/30/20 4,000 4,039 4 Federal National Mortgage Assn. 1.875% 12/28/20 2,000 2,053 4 Federal National Mortgage Assn. 1.375% 2/26/21 1,900 1,903 4 Federal National Mortgage Assn. 2.625% 9/6/24 2,000 2,108 4 Federal National Mortgage Assn. 7.125% 1/15/30 1,405 2,152 4 Federal National Mortgage Assn. 7.250% 5/15/30 2,025 3,147 4 Federal National Mortgage Assn. 6.625% 11/15/30 6,320 9,407 4 Federal National Mortgage Assn. 5.625% 7/15/37 1,260 1,782 2 Financing Corp. 9.800% 4/6/18 500 589 2 Financing Corp. 9.650% 11/2/18 475 580 Private Export Funding Corp. 2.250% 12/15/17 200 205 Private Export Funding Corp. 1.875% 7/15/18 300 305 Private Export Funding Corp. 4.375% 3/15/19 350 383 Private Export Funding Corp. 1.450% 8/15/19 350 352 Private Export Funding Corp. 2.250% 3/15/20 650 672 Private Export Funding Corp. 2.300% 9/15/20 175 181 Private Export Funding Corp. 4.300% 12/15/21 175 199 Private Export Funding Corp. 2.800% 5/15/22 200 211 Private Export Funding Corp. 2.050% 11/15/22 4,175 4,188 Private Export Funding Corp. 3.550% 1/15/24 725 796 Private Export Funding Corp. 2.450% 7/15/24 525 532 Private Export Funding Corp. 3.250% 6/15/25 175 187 2 Tennessee Valley Authority 4.500% 4/1/18 655 703 2 Tennessee Valley Authority 1.750% 10/15/18 600 612 2 Tennessee Valley Authority 3.875% 2/15/21 905 1,010 2 Tennessee Valley Authority 1.875% 8/15/22 425 427 2 Tennessee Valley Authority 2.875% 9/15/24 954 993 2 Tennessee Valley Authority 6.750% 11/1/25 3,520 4,805 2 Tennessee Valley Authority 7.125% 5/1/30 2,000 2,945 2 Tennessee Valley Authority 4.650% 6/15/35 500 593 2 Tennessee Valley Authority 5.880% 4/1/36 285 387 2 Tennessee Valley Authority 5.500% 6/15/38 225 294 2 Tennessee Valley Authority 5.250% 9/15/39 425 544 2 Tennessee Valley Authority 3.500% 12/15/42 950 934 2 Tennessee Valley Authority 5.375% 4/1/56 580 748 2 Tennessee Valley Authority 4.625% 9/15/60 519 588 2 Tennessee Valley Authority 4.250% 9/15/65 700 733 Conventional Mortgage-Backed Securities (8.1%) Fannie Mae Pool 2.000% 10/1/28 3,241 3,265 Fannie Mae Pool 2.500% 3/1/27–1/1/43 58,708 60,383 Fannie Mae Pool 3.000% 1/1/26–4/1/46 168,749 174,928 Fannie Mae Pool 3.500% 9/1/25–4/1/46 249,975 263,148 Fannie Mae Pool 4.000% 7/1/18–4/1/46 168,903 181,098 Fannie Mae Pool 4.500% 1/1/18–4/1/45 88,555 96,454 Fannie Mae Pool 5.000% 3/1/17–1/1/44 47,478 52,429 Fannie Mae Pool 5.500% 11/1/16–4/1/40 39,630 44,451 Fannie Mae Pool 6.000% 5/1/16–5/1/41 26,868 30,698 Fannie Mae Pool 6.500% 6/1/16–10/1/39 8,429 9,713 Fannie Mae Pool 7.000% 8/1/16–11/1/37 3,139 3,605 Fannie Mae Pool 7.500% 11/1/22–12/1/32 254 293 Fannie Mae Pool 8.000% 12/1/22–10/1/30 56 61 Fannie Mae Pool 8.500% 11/1/18–7/1/30 41 47 Fannie Mae Pool 9.000% 7/1/22–6/1/26 11 13 Fannie Mae Pool 9.500% 5/1/16–2/1/25 2 2 Freddie Mac Gold Pool 2.000% 8/1/28–1/1/29 2,694 2,715 Freddie Mac Gold Pool 2.500% 4/1/27–2/1/43 46,517 47,868 Freddie Mac Gold Pool 3.000% 4/1/23–4/1/46 119,636 123,807 Freddie Mac Gold Pool 3.500% 9/1/25–4/1/46 156,152 163,963 Freddie Mac Gold Pool 4.000% 7/1/18–4/1/46 101,088 108,078 Freddie Mac Gold Pool 4.500% 1/1/18–4/1/46 51,386 55,736 Freddie Mac Gold Pool 5.000% 4/1/17–4/1/46 30,449 33,325 Freddie Mac Gold Pool 5.500% 5/1/17–6/1/41 23,232 25,869 Freddie Mac Gold Pool 6.000% 1/1/17–5/1/40 13,417 15,225 Freddie Mac Gold Pool 6.500% 8/1/16–3/1/39 3,635 4,188 Freddie Mac Gold Pool 7.000% 10/1/22–12/1/38 1,051 1,221 Freddie Mac Gold Pool 7.500% 1/1/23–1/1/32 160 185 Freddie Mac Gold Pool 8.000% 1/1/22–10/1/31 139 159 Freddie Mac Gold Pool 8.500% 4/1/20–5/1/30 18 21 Freddie Mac Gold Pool 9.000% 10/1/21–4/1/30 13 15 5 Ginnie Mae I Pool 3.000% 1/15/26–5/15/45 15,866 16,467 Ginnie Mae I Pool 3.500% 11/15/25–4/1/46 16,860 17,824 Ginnie Mae I Pool 4.000% 10/15/24–4/1/46 24,336 26,083 5 Ginnie Mae I Pool 4.500% 8/15/18–1/15/42 28,782 31,496 5 Ginnie Mae I Pool 5.000% 1/15/18–4/15/41 18,336 20,338 5 Ginnie Mae I Pool 5.500% 6/15/18–6/15/41 8,970 10,103 5 Ginnie Mae I Pool 6.000% 5/15/17–12/15/40 5,829 6,579 5 Ginnie Mae I Pool 6.500% 11/15/23–8/15/39 1,716 1,920 5 Ginnie Mae I Pool 7.000% 1/15/23–8/15/32 742 842 5 Ginnie Mae I Pool 7.500% 10/15/22–3/15/32 219 249 5 Ginnie Mae I Pool 8.000% 3/15/22–3/15/32 148 166 5 Ginnie Mae I Pool 8.500% 8/15/22–6/15/30 21 21 5 Ginnie Mae I Pool 9.000% 11/15/19–2/15/30 25 28 5 Ginnie Mae I Pool 9.500% 8/15/20–1/15/25 2 2 5 Ginnie Mae I Pool 10.000% 3/15/19 1 1 5 Ginnie Mae II Pool 2.500% 2/20/28–6/20/28 2,060 2,133 Ginnie Mae II Pool 3.000% 2/20/27–4/1/46 101,533 105,499 Ginnie Mae II Pool 3.500% 9/20/25–5/1/46 209,965 222,291 Ginnie Mae II Pool 4.000% 9/20/25–4/1/46 113,951 122,255 Ginnie Mae II Pool 4.500% 11/20/35–4/1/46 56,203 60,576 5 Ginnie Mae II Pool 5.000% 3/20/18–7/20/44 28,472 31,241 5 Ginnie Mae II Pool 5.500% 12/20/33–9/20/41 8,828 9,752 5 Ginnie Mae II Pool 6.000% 3/20/33–7/20/39 3,958 4,449 5 Ginnie Mae II Pool 6.500% 12/20/35–11/20/39 1,247 1,415 5 Ginnie Mae II Pool 7.000% 4/20/38–8/20/38 219 252 Nonconventional Mortgage-Backed Securities (0.1%) Fannie Mae Pool 1.581% 4/1/37 61 63 Fannie Mae Pool 2.052% 9/1/37 173 185 Fannie Mae Pool 2.114% 12/1/41 269 277 Fannie Mae Pool 2.115% 3/1/43 702 715 Fannie Mae Pool 2.187% 6/1/43 563 577 Fannie Mae Pool 2.188% 6/1/42 1,337 1,394 Fannie Mae Pool 2.214% 9/1/42 400 417 Fannie Mae Pool 2.237% 10/1/42 347 356 Fannie Mae Pool 2.266% 7/1/43 758 770 Fannie Mae Pool 2.341% 8/1/35 175 186 Fannie Mae Pool 2.385% 5/1/40 64 68 Fannie Mae Pool 2.387% 7/1/42 574 591 Fannie Mae Pool 2.399% 5/1/42 888 923 Fannie Mae Pool 2.410% 9/1/40 80 85 Fannie Mae Pool 2.415% 6/1/36 5 5 Fannie Mae Pool 2.425% 5/1/43 1,373 1,406 Fannie Mae Pool 2.440% 10/1/42 605 622 Fannie Mae Pool 2.441% 12/1/33 46 48 Fannie Mae Pool 2.445% 7/1/39 23 24 Fannie Mae Pool 2.450% 7/1/37 29 31 Fannie Mae Pool 2.452% 8/1/40 99 104 Fannie Mae Pool 2.458% 7/1/36–9/1/43 129 133 Fannie Mae Pool 2.482% 9/1/34 58 61 Fannie Mae Pool 2.485% 11/1/36 204 216 Fannie Mae Pool 2.519% 2/1/36 90 91 Fannie Mae Pool 2.524% 5/1/40 41 43 Fannie Mae Pool 2.527% 8/1/37 136 143 Fannie Mae Pool 2.534% 10/1/39 66 69 Fannie Mae Pool 2.544% 10/1/40 166 175 Fannie Mae Pool 2.553% 5/1/42 160 166 Fannie Mae Pool 2.559% 7/1/42 222 235 Fannie Mae Pool 2.573% 12/1/40 238 251 Fannie Mae Pool 2.576% 11/1/39 43 46 Fannie Mae Pool 2.599% 12/1/41 259 276 Fannie Mae Pool 2.618% 11/1/41 246 261 Fannie Mae Pool 2.634% 1/1/37 210 225 Fannie Mae Pool 2.670% 11/1/40 88 93 Fannie Mae Pool 2.675% 10/1/40 103 109 Fannie Mae Pool 2.676% 12/1/40 86 90 Fannie Mae Pool 2.683% 11/1/34 87 92 Fannie Mae Pool 2.685% 11/1/33–12/1/40 197 209 Fannie Mae Pool 2.701% 1/1/42 244 258 Fannie Mae Pool 2.710% 1/1/40 154 160 Fannie Mae Pool 2.732% 12/1/43 1,049 1,083 Fannie Mae Pool 2.739% 3/1/41 188 201 Fannie Mae Pool 2.749% 2/1/41 78 78 Fannie Mae Pool 2.758% 3/1/42 582 609 Fannie Mae Pool 2.768% 1/1/42 397 416 Fannie Mae Pool 2.786% 11/1/41 237 255 Fannie Mae Pool 2.797% 1/1/35 200 214 Fannie Mae Pool 2.827% 3/1/41 233 245 Fannie Mae Pool 2.887% 12/1/40 108 114 Fannie Mae Pool 2.912% 3/1/42 362 386 Fannie Mae Pool 2.941% 9/1/43 701 732 Fannie Mae Pool 3.020% 2/1/42 1,054 1,122 Fannie Mae Pool 3.047% 2/1/42 241 256 Fannie Mae Pool 3.052% 2/1/41 193 204 Fannie Mae Pool 3.149% 2/1/41 81 85 Fannie Mae Pool 3.190% 5/1/41 182 192 Fannie Mae Pool 3.353% 8/1/42 390 404 Fannie Mae Pool 3.564% 4/1/41 188 196 Fannie Mae Pool 3.569% 7/1/41 402 428 Fannie Mae Pool 3.580% 8/1/39 54 59 Fannie Mae Pool 3.582% 6/1/41 65 70 Fannie Mae Pool 3.756% 6/1/41 266 285 Fannie Mae Pool 3.833% 9/1/40 240 254 Fannie Mae Pool 3.925% 8/1/39 192 199 Fannie Mae Pool 4.065% 11/1/39 89 94 Fannie Mae Pool 4.285% 12/1/39 137 142 Fannie Mae Pool 4.855% 3/1/38 30 31 Fannie Mae Pool 5.520% 4/1/37 131 138 Fannie Mae Pool 5.758% 12/1/37 122 132 Fannie Mae Pool 6.076% 10/1/37 137 143 Freddie Mac Non Gold Pool 1.735% 10/1/37 5 5 Freddie Mac Non Gold Pool 2.265% 1/1/37 159 168 Freddie Mac Non Gold Pool 2.334% 5/1/42 94 96 Freddie Mac Non Gold Pool 2.375% 5/1/38 10 11 Freddie Mac Non Gold Pool 2.479% 7/1/35 87 92 Freddie Mac Non Gold Pool 2.492% 10/1/37 54 57 Freddie Mac Non Gold Pool 2.500% 5/1/36–1/1/38 90 95 Freddie Mac Non Gold Pool 2.505% 5/1/40 45 47 Freddie Mac Non Gold Pool 2.515% 12/1/36 60 64 Freddie Mac Non Gold Pool 2.560% 11/1/43 587 606 Freddie Mac Non Gold Pool 2.571% 2/1/42 158 165 Freddie Mac Non Gold Pool 2.573% 5/1/40 42 43 Freddie Mac Non Gold Pool 2.587% 12/1/34 70 73 Freddie Mac Non Gold Pool 2.602% 1/1/35 17 18 Freddie Mac Non Gold Pool 2.612% 12/1/36 54 56 Freddie Mac Non Gold Pool 2.619% 12/1/40 227 236 Freddie Mac Non Gold Pool 2.621% 11/1/34 65 68 Freddie Mac Non Gold Pool 2.630% 6/1/40 75 78 Freddie Mac Non Gold Pool 2.631% 6/1/40 53 55 Freddie Mac Non Gold Pool 2.634% 12/1/35 93 98 Freddie Mac Non Gold Pool 2.642% 3/1/37 18 19 Freddie Mac Non Gold Pool 2.653% 2/1/37 35 37 Freddie Mac Non Gold Pool 2.753% 2/1/42 279 292 Freddie Mac Non Gold Pool 2.755% 11/1/40–12/1/40 127 132 Freddie Mac Non Gold Pool 2.762% 11/1/40 101 105 Freddie Mac Non Gold Pool 2.774% 1/1/41 181 190 Freddie Mac Non Gold Pool 2.906% 12/1/41 325 341 Freddie Mac Non Gold Pool 2.928% 3/1/41 55 59 Freddie Mac Non Gold Pool 2.966% 10/1/36 63 69 Freddie Mac Non Gold Pool 2.976% 2/1/36 58 59 Freddie Mac Non Gold Pool 3.025% 2/1/41 58 61 Freddie Mac Non Gold Pool 3.035% 2/1/41 195 208 Freddie Mac Non Gold Pool 3.065% 1/1/41 57 61 Freddie Mac Non Gold Pool 3.114% 6/1/41 96 99 Freddie Mac Non Gold Pool 3.444% 3/1/42 368 390 Freddie Mac Non Gold Pool 3.577% 6/1/40 109 115 Freddie Mac Non Gold Pool 3.672% 9/1/40 312 331 Freddie Mac Non Gold Pool 5.253% 3/1/38 125 133 Freddie Mac Non Gold Pool 5.631% 9/1/37 237 243 Freddie Mac Non Gold Pool 5.861% 5/1/37 227 233 Ginnie Mae II Pool 1.750% 4/20/41 71 74 Ginnie Mae II Pool 2.000% 10/20/38–6/20/43 2,365 2,473 Ginnie Mae II Pool 2.250% 5/20/41 78 82 Ginnie Mae II Pool 2.500% 1/20/41–1/20/42 2,074 2,111 Ginnie Mae II Pool 3.000% 7/20/38–11/20/41 1,247 1,315 Ginnie Mae II Pool 3.500% 1/20/41–12/20/43 1,760 1,856 Ginnie Mae II Pool 4.000% 4/20/41–10/20/41 603 638 Total U.S. Government and Agency Obligations (Cost $6,663,998) Asset-Backed/Commercial Mortgage-Backed Securities (1.1%) 5 AEP Texas Central Transition Funding II LLC 2006-A 5.170% 1/1/18 140 145 5 Ally Auto Receivables Trust 2013-2 0.790% 1/15/18 51 51 5 Ally Auto Receivables Trust 2013-2 1.240% 11/15/18 100 100 5 Ally Auto Receivables Trust 2014-1 0.970% 10/15/18 247 247 5 Ally Auto Receivables Trust 2014-1 1.530% 4/15/19 150 150 5 Ally Auto Receivables Trust 2014-3 1.280% 6/17/19 350 350 5 Ally Auto Receivables Trust 2014-3 1.720% 3/16/20 150 151 5 Ally Auto Receivables Trust 2014-SN1 0.750% 2/21/17 112 112 5 Ally Auto Receivables Trust 2014-SN1 0.950% 6/20/18 175 175 5 Ally Auto Receivables Trust 2014-SN2 1.030% 9/20/17 300 300 5 Ally Auto Receivables Trust 2014-SN2 1.210% 2/20/19 200 200 5 Ally Auto Receivables Trust 2015-1 1.390% 9/16/19 125 125 5 Ally Auto Receivables Trust 2015-1 1.750% 5/15/20 125 126 5 Ally Auto Receivables Trust 2015-2 1.490% 11/15/19 325 326 5 Ally Auto Receivables Trust 2015-2 1.840% 6/15/20 175 176 5 Ally Master Owner Trust Series 2014-4 1.430% 6/17/19 425 424 5 Ally Master Owner Trust Series 2015-3 1.630% 5/15/20 550 550 5 American Express Credit Account Secured Note Trust 2014-3 1.490% 4/15/20 625 627 5 American Express Credit Account Secured Note Trust 2014-4 1.430% 6/15/20 325 327 5 AmeriCredit Automobile Receivables Trust 2013-3 0.920% 4/9/18 31 31 5 AmeriCredit Automobile Receivables Trust 2013-4 0.960% 4/9/18 16 16 5 AmeriCredit Automobile Receivables Trust 2014-1 0.900% 2/8/19 47 47 5 AmeriCredit Automobile Receivables Trust 2014-1 1.680% 7/8/19 50 50 5 AmeriCredit Automobile Receivables Trust 2014-2 0.940% 2/8/19 144 144 5 AmeriCredit Automobile Receivables Trust 2014-3 1.150% 6/10/19 225 225 5 AmeriCredit Automobile Receivables Trust 2015-2 1.270% 1/8/20 275 274 5 Banc of America Commercial Mortgage Trust 2006-2 5.968% 5/10/45 160 160 5 Banc of America Commercial Mortgage Trust 2006-5 5.448% 9/10/47 200 203 5 Banc of America Commercial Mortgage Trust 2008-1 6.219% 2/10/51 1,068 1,123 5 Banc of America Commercial Mortgage Trust 2015-UBS7 3.429% 9/15/48 175 185 5 Banc of America Commercial Mortgage Trust 2015-UBS7 3.705% 9/15/48 300 321 Bank of Nova Scotia 2.125% 9/11/19 900 913 Bank of Nova Scotia 1.850% 4/14/20 1,800 1,806 5 Barclays Dryrock Issuance Trust 2015-2 1.560% 3/15/21 300 301 5 Bear Stearns Commercial Mortgage Securities Trust 2006-PWR13 5.582% 9/11/41 160 162 5 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR18 5.700% 6/11/50 1,050 1,082 5 Bear Stearns Commercial Mortgage Securities Trust 2007-TOP26 5.471% 1/12/45 305 311 5 Bear Stearns Commercial Mortgage Securities Trust 2007-TOP26 5.513% 1/12/45 335 344 5 Bear Stearns Commercial Mortgage Securities Trust 2007-TOP28 5.742% 9/11/42 1,868 1,939 5 BMW Vehicle Owner Trust 2014-A 0.970% 11/26/18 375 375 5 BMW Vehicle Owner Trust 2014-A 1.500% 2/25/21 250 251 5 BMW Vehicle Owner Trust 2015-1 1.240% 12/20/17 400 400 5 BMW Vehicle Owner Trust 2015-2 1.400% 9/20/18 400 400 5 BMW Vehicle Owner Trust 2015-2 1.550% 2/20/19 125 125 5 Capital Auto Receivables Asset Trust 2013-4 1.090% 3/20/18 301 301 5 Capital Auto Receivables Asset Trust 2014-1 1.690% 10/22/18 125 125 5 Capital Auto Receivables Asset Trust 2014-1 2.220% 1/22/19 95 95 5 Capital Auto Receivables Asset Trust 2014-2 0.910% 4/20/17 15 15 5 Capital Auto Receivables Asset Trust 2014-2 1.260% 5/21/18 100 100 5 Capital Auto Receivables Asset Trust 2014-2 1.620% 10/22/18 75 75 5 Capital Auto Receivables Asset Trust 2014-3 1.830% 4/22/19 100 100 5 Capital Auto Receivables Asset Trust 2015-1 1.610% 6/20/19 800 799 5 Capital Auto Receivables Asset Trust 2015-1 1.860% 10/21/19 150 150 5 Capital Auto Receivables Asset Trust 2015-2 1.730% 9/20/19 425 425 5 Capital Auto Receivables Asset Trust 2015-3 1.970% 1/21/20 225 225 5 Capital Auto Receivables Asset Trust 2015-3 2.130% 5/20/20 225 226 5 Capital Auto Receivables Asset Trust 2015-4 1.830% 3/20/20 325 325 5 Capital Auto Receivables Asset Trust 2015-4 2.010% 7/20/20 200 200 5 Capital One Multi-asset Execution Trust 2007-A7 5.750% 7/15/20 550 585 5 Capital One Multi-Asset Execution Trust 2014- A2 1.260% 1/15/20 150 150 5 Capital One Multi-Asset Execution Trust 2014- A5 1.480% 7/15/20 525 527 5 Capital One Multi-Asset Execution Trust 2015- A2 2.080% 3/15/23 875 889 5 Capital One Multi-asset Execution Trust 2015-A5 1.600% 5/17/21 400 403 5 Capital One Multi-asset Execution Trust 2015-A8 2.050% 8/15/23 600 607 5 CarMax Auto Owner Trust 2012-3 0.790% 4/16/18 144 144 5 CarMax Auto Owner Trust 2013-2 0.640% 1/16/18 59 59 5 Carmax Auto Owner Trust 2013-2 0.840% 11/15/18 97 97 5 Carmax Auto Owner Trust 2013-4 0.800% 7/16/18 65 65 5 Carmax Auto Owner Trust 2013-4 1.280% 5/15/19 50 50 5 Carmax Auto Owner Trust 2014-1 1.320% 7/15/19 120 120 5 Carmax Auto Owner Trust 2014-3 1.160% 6/17/19 250 250 5 Carmax Auto Owner Trust 2014-3 1.730% 2/18/20 125 125 5 Carmax Auto Owner Trust 2015-2 1.370% 3/16/20 250 250 5 Carmax Auto Owner Trust 2015-2 1.800% 3/15/21 100 101 5 Carmax Auto Owner Trust 2015-3 1.980% 2/16/21 100 101 5 Carmax Auto Owner Trust 2015-4 1.830% 6/15/21 150 151 5 CD 2006-CD3 Mortgage Trust 5.617% 10/15/48 1,162 1,161 5 CD 2007-CD5 Mortgage Trust 5.886% 11/15/44 1,303 1,350 5 CenterPoint Energy Transition Bond Co. II LLC 2005-A 5.170% 8/1/19 53 54 5 CenterPoint Energy Transition Bond Co. II LLC 2005-A 5.302% 8/1/20 81 89 5 CenterPoint Energy Transition Bond Co. IV LLC 2012-1 3.028% 10/15/25 800 851 5 CFCRE Commercial Mortgage Trust 2016-C3 3.865% 1/10/48 425 458 5 Chase Issuance Trust 2012-A4 1.580% 8/16/21 600 601 5 Chase Issuance Trust 2012-A7 2.160% 9/16/24 1,314 1,320 5 Chase Issuance Trust 2013-A1 1.300% 2/18/20 1,050 1,053 5 Chase Issuance Trust 2013-A8 1.010% 10/15/18 775 775 5 Chase Issuance Trust 2014-A1 1.150% 1/15/19 2,450 2,446 5 Chase Issuance Trust 2014-A2 2.770% 3/15/23 900 937 5 Chase Issuance Trust 2014-A6 1.260% 7/15/19 1,075 1,075 5 Chase Issuance Trust 2014-A7 1.380% 11/15/19 800 803 5 Chase Issuance Trust 2015-A2 1.590% 2/18/20 1,830 1,844 5 Chase Issuance Trust 2015-A4 1.840% 4/15/22 600 605 5 Chase Issuance Trust 2015-A5 1.360% 4/15/20 1,225 1,229 5 Citibank Credit Card Issuance Trust 2007-A8 5.650% 9/20/19 550 585 5 Citibank Credit Card Issuance Trust 2008-A1 5.350% 2/7/20 1,048 1,125 5 Citibank Credit Card Issuance Trust 2014-A1 2.880% 1/23/23 2,350 2,455 5 Citibank Credit Card Issuance Trust 2014-A4 1.230% 4/24/19 875 873 5 Citibank Credit Card Issuance Trust 2014-A5 2.680% 6/7/23 750 777 5 Citibank Credit Card Issuance Trust 2014-A6 2.150% 7/15/21 2,100 2,143 5 Citibank Credit Card Issuance Trust 2014-A8 1.730% 4/9/20 1,250 1,261 5 Citigroup Commercial Mortgage Trust 2006-C5 5.431% 10/15/49 570 575 5 Citigroup Commercial Mortgage Trust 2006-C5 5.462% 10/15/49 230 234 5 Citigroup Commercial Mortgage Trust 2007-C6 5.705% 12/10/49 1,141 1,167 5 Citigroup Commercial Mortgage Trust 2008-C7 6.137% 12/10/49 1,142 1,186 5 Citigroup Commercial Mortgage Trust 2012-GC8 3.024% 9/10/45 600 623 5 Citigroup Commercial Mortgage Trust 2013- GC11 3.093% 4/10/46 100 104 5 Citigroup Commercial Mortgage Trust 2013- GC11 3.422% 4/10/46 100 103 5 Citigroup Commercial Mortgage Trust 2013- GC15 3.161% 9/10/46 225 232 5 Citigroup Commercial Mortgage Trust 2013- GC15 4.371% 9/10/46 225 252 5 Citigroup Commercial Mortgage Trust 2013- GC15 4.649% 9/10/46 350 389 5 Citigroup Commercial Mortgage Trust 2013- GC17 3.675% 11/10/46 75 80 5 Citigroup Commercial Mortgage Trust 2013- GC17 4.131% 11/10/46 275 304 5 Citigroup Commercial Mortgage Trust 2013- GC17 4.544% 11/10/46 100 110 5 Citigroup Commercial Mortgage Trust 2013- GC17 5.095% 11/10/46 100 112 5 Citigroup Commercial Mortgage Trust 2014- GC19 2.790% 3/10/47 129 132 5 Citigroup Commercial Mortgage Trust 2014- GC19 3.552% 3/10/47 75 79 5 Citigroup Commercial Mortgage Trust 2014- GC19 4.023% 3/10/47 125 137 5 Citigroup Commercial Mortgage Trust 2014- GC19 4.345% 3/10/47 125 134 5 Citigroup Commercial Mortgage Trust 2014- GC21 3.855% 5/10/47 200 217 5 Citigroup Commercial Mortgage Trust 2014- GC21 4.328% 5/10/47 150 161 5 Citigroup Commercial Mortgage Trust 2014- GC23 3.622% 7/10/47 300 319 5 Citigroup Commercial Mortgage Trust 2014- GC25 3.635% 10/10/47 650 687 5 Citigroup Commercial Mortgage Trust 2015- GC27 3.137% 2/10/48 800 815 5 Citigroup Commercial Mortgage Trust 2015- GC27 3.571% 2/10/48 325 334 5 Citigroup Commercial Mortgage Trust 2015- GC29 2.674% 4/10/48 150 154 5 Citigroup Commercial Mortgage Trust 2015- GC29 3.192% 4/10/48 650 666 5 Citigroup Commercial Mortgage Trust 2015- GC29 3.758% 4/10/48 318 322 5 Citigroup Commercial Mortgage Trust 2015- GC31 3.762% 6/10/48 350 375 5 Citigroup Commercial Mortgage Trust 2015- GC33 3.778% 9/10/58 425 455 5 Citigroup Commercial Mortgage Trust 2016-C32 3.616% 2/10/49 800 845 5 COBALT CMBS Commercial Mortgage Trust 2007-C2 5.484% 4/15/47 1,143 1,166 5 COMM 2012-CCRE2 Mortgage Trust 3.147% 8/15/45 144 151 5 COMM 2012-CCRE2 Mortgage Trust 3.791% 8/15/45 189 201 5,8 COMM 2012-CCRE3 Mortgage Trust 3.416% 10/15/45 227 237 5 COMM 2012-CCRE4 Mortgage Trust 2.853% 10/15/45 350 361 5 COMM 2013-CCRE11 Mortgage Trust 3.047% 10/10/46 200 206 5 COMM 2013-CCRE11 Mortgage Trust 3.660% 10/10/46 200 212 5 COMM 2013-CCRE11 Mortgage Trust 3.983% 10/10/46 260 285 5 COMM 2013-CCRE11 Mortgage Trust 4.258% 10/10/46 330 367 5 COMM 2013-CCRE11 Mortgage Trust 4.715% 10/10/46 200 226 5 COMM 2013-CCRE12 Mortgage Trust 2.904% 10/10/46 125 128 5 COMM 2013-CCRE12 Mortgage Trust 3.623% 10/10/46 125 132 5 COMM 2013-CCRE12 Mortgage Trust 3.765% 10/10/46 175 189 5 COMM 2013-CCRE12 Mortgage Trust 4.046% 10/10/46 125 137 5 COMM 2013-CCRE12 Mortgage Trust 4.300% 10/10/46 75 82 5 COMM 2013-CCRE12 Mortgage Trust 4.762% 10/10/46 50 53 5 COMM 2013-CCRE13 Mortgage Trust 3.039% 12/10/18 75 77 5 COMM 2013-CCRE13 Mortgage Trust 3.706% 10/10/23 50 54 5 COMM 2013-CCRE13 Mortgage Trust 4.449% 12/10/23 150 166 5 COMM 2013-CCRE6 Mortgage Trust 3.101% 3/10/46 183 190 5 COMM 2013-CCRE7 Mortgage Trust 3.213% 3/10/46 150 157 5 COMM 2013-CCRE8 Mortgage Trust 3.612% 6/10/46 223 239 5 COMM 2013-CCRE9 Mortgage Trust 4.231% 7/10/45 365 408 5 COMM 2013-CCRE10 Mortgage Trust 4.210% 8/10/46 160 178 5 COMM 2013-CR13 Mortgage Trust 4.194% 11/10/23 450 501 5 COMM 2013-LC13 Mortgage Trust 3.009% 8/10/46 230 237 5 COMM 2013-LC13 Mortgage Trust 4.205% 8/10/46 230 257 5 COMM 2013-LC6 Mortgage Trust 2.941% 1/10/46 277 286 5 COMM 2013-LC6 Mortgage Trust 3.282% 1/10/46 154 159 5 COMM 2014-CCRE14 Mortgage Trust 3.147% 2/10/47 350 360 5 COMM 2014-CCRE14 Mortgage Trust 4.526% 2/10/47 325 360 5 COMM 2014-CCRE14 Mortgage Trust 4.606% 2/10/47 175 182 5 COMM 2014-CCRE15 Mortgage Trust 2.928% 2/10/47 327 336 5 COMM 2014-CCRE15 Mortgage Trust 3.595% 2/10/47 113 119 5 COMM 2014-CCRE15 Mortgage Trust 4.074% 2/10/47 209 230 5 COMM 2014-CCRE15 Mortgage Trust 4.714% 2/10/47 105 117 5 COMM 2014-CCRE19 Mortgage Trust 3.796% 8/10/47 650 704 5 COMM 2014-CCRE19 Mortgage Trust 4.080% 8/10/47 150 161 5 COMM 2014-CCRE21 Mortgage Trust 3.095% 12/10/47 320 333 5 COMM 2014-CCRE21 Mortgage Trust 3.528% 12/10/47 625 664 5 COMM 2014-CR14 Mortgage Trust 4.236% 2/10/47 275 306 5 COMM 2014-CR17 Mortgage Trust 3.012% 5/10/47 225 232 5 COMM 2014-CR17 Mortgage Trust 3.598% 5/10/47 100 105 5 COMM 2014-CR17 Mortgage Trust 3.977% 5/10/47 175 192 5 COMM 2014-CR17 Mortgage Trust 4.377% 5/10/47 100 106 5 COMM 2014-CR18 Mortgage Trust 3.452% 7/15/47 175 184 5 COMM 2014-CR18 Mortgage Trust 3.828% 7/15/47 125 136 5 COMM 2014-CR18 Mortgage Trust 4.103% 7/15/47 150 162 5 COMM 2014-LC15 Mortgage Trust 2.840% 4/10/47 125 129 5 COMM 2014-LC15 Mortgage Trust 4.006% 4/10/47 325 355 5 COMM 2014-LC17 Mortgage Trust 3.164% 10/10/47 425 443 5 COMM 2014-LC17 Mortgage Trust 3.917% 10/10/47 175 191 5 COMM 2014-LC19 Mortgage Trust 3.040% 2/10/48 75 77 5 COMM 2014-LC19 Mortgage Trust 3.183% 2/10/48 425 440 5 COMM 2014-LC19 Mortgage Trust 3.527% 2/10/48 200 208 5 COMM 2014-UBS2 Mortgage Trust 2.820% 3/10/47 90 92 5 COMM 2014-UBS2 Mortgage Trust 3.472% 3/10/47 78 82 5 COMM 2014-UBS2 Mortgage Trust 3.961% 3/10/47 202 218 5 COMM 2014-UBS2 Mortgage Trust 4.199% 3/10/47 57 61 5 COMM 2014-UBS2 Mortgage Trust 4.701% 3/10/47 36 39 5 COMM 2014-UBS3 Mortgage Trust 2.844% 6/10/47 125 129 5 COMM 2014-UBS3 Mortgage Trust 3.819% 6/10/47 350 377 5 COMM 2014-UBS4 Mortgage Trust 3.694% 8/10/47 225 240 5 COMM 2014-UBS4 Mortgage Trust 3.968% 8/10/47 167 173 5 COMM 2014-UBS5 Mortgage Trust 3.838% 9/10/47 500 540 5 COMM 2014-UBS6 Mortgage Trust 2.935% 12/10/47 425 441 5 COMM 2014-UBS6 Mortgage Trust 3.387% 12/10/47 425 444 5 COMM 2014-UBS6 Mortgage Trust 3.644% 12/10/47 800 853 5 COMM 2014-UBS6 Mortgage Trust 4.048% 12/10/47 225 241 5 COMM 2015-CR22 Mortgage Trust 2.856% 3/10/48 200 206 5 COMM 2015-CR22 Mortgage Trust 3.309% 3/10/48 575 598 5 COMM 2015-CR22 Mortgage Trust 3.603% 3/10/48 200 207 5 COMM 2015-CR23 Mortgage Trust 3.257% 5/10/48 250 261 5 COMM 2015-CR23 Mortgage Trust 3.497% 5/10/48 375 396 5 COMM 2015-CR23 Mortgage Trust 3.801% 5/10/48 175 182 5 COMM 2015-CR25 Mortgage Trust 3.759% 8/10/48 425 457 5 COMM 2015-CR26 Mortgage Trust 3.630% 10/10/48 850 905 5 COMM 2015-CR27 Mortgage Trust 3.404% 10/10/48 400 422 5 COMM 2015-CR27 Mortgage Trust 3.612% 10/10/48 400 425 5 COMM 2016-CR28 Mortgage Trust 3.762% 2/10/49 600 643 5 COMM 2016-DC2 Mortgage Trust 3.550% 2/10/49 500 522 5 Commercial Mortgage Trust 2006-GG7 5.892% 7/10/38 44 44 5 Credit Suisse Commercial Mortgage Trust Series 2006-C4 5.509% 9/15/39 175 177 5 Credit Suisse Commercial Mortgage Trust Series 2006-C5 5.311% 12/15/39 401 405 5 Credit Suisse Commercial Mortgage Trust Series 2007-C1 5.383% 2/15/40 547 554 5 CSAIL Commercial Mortgage Trust 2015-C1 3.505% 4/15/50 400 422 5 CSAIL Commercial Mortgage Trust 2015-C1 3.791% 4/15/50 200 211 5 CSAIL Commercial Mortgage Trust 2015-C1 4.044% 4/15/50 175 179 5 CSAIL Commercial Mortgage Trust 2015-C2 1.454% 6/15/57 296 295 5 CSAIL Commercial Mortgage Trust 2015-C2 3.504% 6/15/57 550 579 5 CSAIL Commercial Mortgage Trust 2015-C2 3.849% 6/15/57 225 236 5 CSAIL Commercial Mortgage Trust 2015-C3 3.448% 8/15/48 327 346 5 CSAIL Commercial Mortgage Trust 2015-C3 3.718% 8/15/48 425 454 5 CSAIL Commercial Mortgage Trust 2015-C3 4.111% 8/15/48 200 196 5 CSAIL Commercial Mortgage Trust 2015-C4 3.617% 11/15/48 200 213 5 CSAIL Commercial Mortgage Trust 2015-C4 3.808% 11/15/48 325 349 5 DBJPM 16-C1 3.276% 5/10/49 300 309 5 Discover Card Execution Note Trust 2007-A1 5.650% 3/16/20 860 914 5 Discover Card Execution Note Trust 2014-A3 1.220% 10/15/19 1,350 1,346 5 Discover Card Execution Note Trust 2014-A5 1.390% 4/15/20 1,175 1,180 5 Discover Card Execution Note Trust 2015-A2 1.900% 10/17/22 1,050 1,057 5 Discover Card Execution Note Trust 2015-A3 1.450% 3/15/21 825 828 5 Discover Card Execution Note Trust 2015-A4 2.190% 4/17/23 825 836 5 Discover Card Execution Note Trust 2016-A1 1.640% 7/15/21 1,200 1,207 4,5 Fannie Mae-Aces 2010-M1 4.450% 9/25/19 156 169 4,5 Fannie Mae-Aces 2011-M2 3.764% 4/25/21 600 659 4,5 Fannie Mae-Aces 2011-M4 3.726% 6/25/21 1,025 1,121 4,5 Fannie Mae-Aces 2012-M9 1.553% 4/25/22 106 106 4,5 Fannie Mae-Aces 2013-M12 2.395% 3/25/23 1,062 1,074 4,5 Fannie Mae-Aces 2013-M4 2.608% 3/25/22 75 78 4,5 Fannie Mae-Aces 2013-M7 2.280% 12/27/22 450 456 4,5 Fannie Mae-Aces 2014-M1 2.323% 11/25/18 1,587 1,626 4,5 Fannie Mae-Aces 2014-M1 3.305% 7/25/23 1,675 1,799 4,5 Fannie Mae-Aces 2014-M10 2.171% 9/25/19 825 847 4,5 Fannie Mae-Aces 2014-M12 2.614% 10/25/21 1,250 1,302 4,5 Fannie Mae-Aces 2014-M13 1.637% 11/25/17 169 170 4,5 Fannie Mae-Aces 2014-M13 2.566% 8/25/24 167 175 4,5 Fannie Mae-Aces 2014-M13 3.021% 8/25/24 475 497 4,5 Fannie Mae-Aces 2014-M15 2.509% 7/25/22 500 513 4,5 Fannie Mae-Aces 2014-M2 1.916% 6/25/21 286 289 4,5 Fannie Mae-Aces 2014-M3 2.613% 1/25/24 467 489 4,5 Fannie Mae-Aces 2014-M3 3.475% 1/25/24 600 653 4,5 Fannie Mae-Aces 2014-M4 3.346% 3/25/24 625 675 4,5 Fannie Mae-Aces 2014-M6 2.679% 5/25/21 1,175 1,223 4,5 Fannie Mae-Aces 2014-M7 3.248% 6/25/24 1,280 1,400 4,5 Fannie Mae-Aces 2014-M8 2.346% 6/25/24 199 206 4,5 Fannie Mae-Aces 2014-M8 3.056% 6/25/24 650 681 4,5 Fannie Mae-Aces 2014-M9 1.462% 4/25/17 822 824 4,5 Fannie Mae-Aces 2014-M9 3.103% 7/25/24 775 817 4,5 Fannie Mae-Aces 2015-M1 1.626% 2/25/18 325 328 4,5 Fannie Mae-Aces 2015-M1 2.532% 9/25/24 1,075 1,097 4,5 Fannie Mae-Aces 2015-M10 3.092% 4/25/27 350 365 4,5 Fannie Mae-Aces 2015-M12 2.792% 5/25/25 850 869 4,5 Fannie Mae-Aces 2015-M15 2.923% 10/25/25 1,025 1,056 4,5 Fannie Mae-Aces 2015-M2 2.620% 12/25/24 777 780 4,5 Fannie Mae-Aces 2015-M3 2.723% 10/25/24 400 410 4,5 Fannie Mae-Aces 2015-M7 1.550% 4/25/18 225 227 4,5 Fannie Mae-Aces 2015-M7 2.590% 12/25/24 750 764 4,5 Fannie Mae-Aces 2015-M8 2.344% 1/25/25 406 420 4,5 Fannie Mae-Aces 2015-M8 2.900% 1/25/25 425 440 4 Fannie Mae-Aces 2016-M2 2.152% 1/25/23 725 726 4,5 Fannie Mae-Aces 2016-M3 2.702% 2/25/26 400 408 4,5 FHLMC Multifamily Structured Pass Through Certificates K005 3.484% 4/25/19 792 810 4,5 FHLMC Multifamily Structured Pass Through Certificates K006 3.398% 7/25/19 568 585 4,5 FHLMC Multifamily Structured Pass Through Certificates K007 3.342% 12/25/19 433 443 4,5 FHLMC Multifamily Structured Pass Through Certificates K009 2.757% 5/25/20 702 717 4,5 FHLMC Multifamily Structured Pass Through Certificates K010 2.412% 8/25/18 250 255 4,5 FHLMC Multifamily Structured Pass Through Certificates K010 3.320% 7/25/20 756 778 4,5 FHLMC Multifamily Structured Pass Through Certificates K011 4.084% 11/25/20 975 1,075 4,5 FHLMC Multifamily Structured Pass Through Certificates K014 3.871% 4/25/21 524 577 4,5 FHLMC Multifamily Structured Pass Through Certificates K017 2.873% 12/25/21 1,450 1,523 4,5 FHLMC Multifamily Structured Pass Through Certificates K019 2.272% 3/25/22 585 596 4,5 FHLMC Multifamily Structured Pass Through Certificates K021 2.396% 6/25/22 915 937 4,5 FHLMC Multifamily Structured Pass Through Certificates K021 3.490% 1/25/24 50 54 4,5 FHLMC Multifamily Structured Pass Through Certificates K026 2.510% 11/25/22 1,275 1,310 4,5 FHLMC Multifamily Structured Pass Through Certificates K027 2.637% 1/25/23 1,275 1,318 4,5 FHLMC Multifamily Structured Pass Through Certificates K029 3.320% 2/25/23 1,250 1,353 4,5 FHLMC Multifamily Structured Pass Through Certificates K030 2.779% 9/25/22 1,073 1,120 4,5 FHLMC Multifamily Structured Pass Through Certificates K031 3.300% 4/25/23 1,260 1,354 4,5 FHLMC Multifamily Structured Pass Through Certificates K032 3.016% 2/25/23 1,101 1,160 4,5 FHLMC Multifamily Structured Pass Through Certificates K033 2.871% 2/25/23 1,141 1,200 4,5 FHLMC Multifamily Structured Pass Through Certificates K034 3.531% 7/25/23 1,208 1,314 4,5 FHLMC Multifamily Structured Pass Through Certificates K036 3.527% 10/25/23 1,375 1,505 4,5 FHLMC Multifamily Structured Pass Through Certificates K038 2.604% 10/25/23 384 401 4,5 FHLMC Multifamily Structured Pass Through Certificates K038 3.389% 3/25/24 1,475 1,598 4,5 FHLMC Multifamily Structured Pass Through Certificates K039 2.683% 12/25/23 274 286 4,5 FHLMC Multifamily Structured Pass Through Certificates K039 3.303% 7/25/24 850 915 4,5 FHLMC Multifamily Structured Pass Through Certificates K040 2.768% 4/25/24 382 401 4,5 FHLMC Multifamily Structured Pass Through Certificates K040 3.241% 9/25/24 1,025 1,090 4,5 FHLMC Multifamily Structured Pass Through Certificates K041 3.171% 10/25/24 1,000 1,064 4,5 FHLMC Multifamily Structured Pass Through Certificates K042 2.267% 6/25/24 192 200 4,5 FHLMC Multifamily Structured Pass Through Certificates K042 2.670% 12/25/24 700 714 4,5 FHLMC Multifamily Structured Pass Through Certificates K043 2.532% 10/25/23 194 201 4,5 FHLMC Multifamily Structured Pass Through Certificates K043 2.493% 11/25/24 414 435 4,5 FHLMC Multifamily Structured Pass Through Certificates K043 3.062% 12/25/24 600 635 4,5 FHLMC Multifamily Structured Pass Through Certificates K043 3.023% 1/25/25 675 711 4,5 FHLMC Multifamily Structured Pass Through Certificates K046 3.205% 3/25/25 650 693 4,5 FHLMC Multifamily Structured Pass Through Certificates K047 2.827% 12/25/24 222 234 4,5 FHLMC Multifamily Structured Pass Through Certificates K047 3.329% 5/25/25 525 567 4,5 FHLMC Multifamily Structured Pass Through Certificates K048 3.284% 6/25/25 825 886 4,5 FHLMC Multifamily Structured Pass Through Certificates K049 3.010% 7/25/25 450 474 4,5 FHLMC Multifamily Structured Pass Through Certificates K050 3.334% 8/25/25 750 809 4,5 FHLMC Multifamily Structured Pass Through Certificates K052 3.151% 11/25/25 450 478 4,5 FHLMC Multifamily Structured Pass Through Certificates K053 2.995% 12/25/25 275 289 4,5 FHLMC Multifamily Structured Pass Through Certificates K503 1.384% 1/25/19 562 563 4,5 FHLMC Multifamily Structured Pass Through Certificates K503 2.456% 8/25/19 1,250 1,286 4,5 FHLMC Multifamily Structured Pass Through Certificates K504 2.566% 9/25/20 400 414 4,5 FHLMC Multifamily Structured Pass Through Certificates K702 3.154% 2/25/18 1,771 1,824 4,5 FHLMC Multifamily Structured Pass Through Certificates K706 2.323% 10/25/18 375 382 4,5 FHLMC Multifamily Structured Pass Through Certificates K707 2.220% 12/25/18 575 585 4,5 FHLMC Multifamily Structured Pass Through Certificates K708 1.670% 10/25/18 28 28 4,5 FHLMC Multifamily Structured Pass Through Certificates K710 1.883% 5/25/19 100 101 4,5 FHLMC Multifamily Structured Pass Through Certificates K711 1.321% 12/25/18 744 745 4,5 FHLMC Multifamily Structured Pass Through Certificates K711 1.730% 7/25/19 1,675 1,681 4,5 FHLMC Multifamily Structured Pass Through Certificates K712 1.869% 11/25/19 800 806 4,5 FHLMC Multifamily Structured Pass Through Certificates K713 2.313% 3/25/20 2,000 2,044 4,5 FHLMC Multifamily Structured Pass Through Certificates K714 3.034% 10/25/20 1,450 1,525 4,5 FHLMC Multifamily Structured Pass Through Certificates K716 3.130% 6/25/21 1,400 1,486 4,5 FHLMC Multifamily Structured Pass Through Certificates K716 2.413% 8/25/47 260 267 4,5 FHLMC Multifamily Structured Pass Through Certificates K717 2.991% 9/25/21 800 844 4,5 FHLMC Multifamily Structured Pass Through Certificates K718 2.375% 9/25/21 822 849 4,5 FHLMC Multifamily Structured Pass Through Certificates K718 2.791% 1/25/22 800 837 4,5 FHLMC Multifamily Structures Pass Through Certificates K715 2.856% 1/25/21 475 497 4,5 FHLMC Multifamily Structures Pass Through Certificates K715 2.716% 6/25/22 525 547 5 Fifth Third Auto 2014-1 0.680% 4/16/18 126 126 5 Fifth Third Auto 2014-1 1.420% 3/16/20 425 426 5 Fifth Third Auto 2014-1 1.140% 10/15/20 175 175 5 Fifth Third Auto 2014-2 0.890% 11/15/18 159 158 5 Fifth Third Auto 2014-2 1.380% 12/15/20 100 100 5 Ford Credit Auto Lease Trust 2014-A 0.680% 4/15/17 22 22 5 Ford Credit Auto Lease Trust 2014-A 0.900% 6/15/17 75 75 5 Ford Credit Auto Lease Trust 2014-A 1.160% 8/15/17 125 125 5 Ford Credit Auto Lease Trust 2014-B 0.890% 9/15/17 208 208 5 Ford Credit Auto Lease Trust 2015-A 1.130% 6/15/18 325 325 5 Ford Credit Auto Lease Trust 2015-A 1.310% 8/15/18 75 75 5 Ford Credit Auto Lease Trust 2015-B 1.380% 12/15/18 300 300 5 Ford Credit Auto Lease Trust 2015-B 1.540% 2/15/19 200 200 5 Ford Credit Auto Owner Trust 2013-A 0.550% 7/15/17 3 3 5 Ford Credit Auto Owner Trust 2013-B 0.570% 10/15/17 31 31 5 Ford Credit Auto Owner Trust 2013-B 0.760% 8/15/18 170 170 5 Ford Credit Auto Owner Trust 2013-C 0.820% 12/15/17 55 55 5 Ford Credit Auto Owner Trust 2013-C 1.250% 10/15/18 83 83 5 Ford Credit Auto Owner Trust 2013-D 0.670% 4/15/18 205 204 5 Ford Credit Auto Owner Trust 2013-D 1.110% 2/15/19 100 100 5 Ford Credit Auto Owner Trust 2014-A 0.790% 5/15/18 255 255 5 Ford Credit Auto Owner Trust 2014-A 1.290% 4/15/19 100 100 5 Ford Credit Auto Owner Trust 2014-B 0.900% 10/15/18 309 309 5 Ford Credit Auto Owner Trust 2014-B 1.420% 8/15/19 75 75 5 Ford Credit Auto Owner Trust 2015-A 1.280% 9/15/19 200 200 5 Ford Credit Auto Owner Trust 2015-A 1.640% 6/15/20 50 50 5 Ford Credit Auto Owner Trust 2015-B 1.160% 11/15/19 275 275 5 Ford Credit Auto Owner Trust 2015-B 1.580% 8/15/20 100 100 5 Ford Credit Auto Owner Trust 2015-C 1.410% 2/15/20 200 200 5 Ford Credit Auto Owner Trust 2015-C 1.740% 2/15/21 100 101 5 Ford Credit Floorplan Master Owner Trust A Series 2013-5 1.500% 9/15/18 350 351 5 Ford Credit Floorplan Master Owner Trust A Series 2014-1 1.200% 2/15/19 450 450 5 Ford Credit Floorplan Master Owner Trust A Series 2014-4 1.400% 8/15/19 850 847 5 Ford Credit Floorplan Master Owner Trust A Series 2016-1 1.760% 2/15/21 800 801 5 GE Capital Credit Card Master Note Trust Series 2012-7 1.760% 9/15/22 409 411 5 GM Financial Leasing Trust 2015-2 1.680% 12/20/18 400 400 5 GM Financial Leasing Trust 2015-2 1.850% 7/22/19 200 200 5 GM Financial Leasing Trust 2015-3 1.690% 3/20/19 200 200 5 GM Financial Leasing Trust 2015-3 1.810% 11/20/19 200 200 5 GM Financial Leasing Trust 2016-1 1.790% 3/20/20 425 424 5 GS Mortgage Securities Trust 2011-GC5 3.707% 8/10/44 145 156 5 GS Mortgage Securities Trust 2012-GC6 3.482% 1/10/45 750 799 5 GS Mortgage Securities Trust 2012-GCJ7 3.377% 5/10/45 440 465 5 GS Mortgage Securities Trust 2012-GCJ9 2.773% 11/10/45 325 332 5 GS Mortgage Securities Trust 2013-GC10 2.943% 2/10/46 246 253 5 GS Mortgage Securities Trust 2013-GC10 3.279% 2/10/46 92 94 5 GS Mortgage Securities Trust 2013-GCJ12 3.135% 6/10/46 275 286 5 GS Mortgage Securities Trust 2013-GCJ12 3.375% 6/10/46 118 122 5 GS Mortgage Securities Trust 2013-GCJ14 2.995% 8/10/46 191 196 5 GS Mortgage Securities Trust 2013-GCJ14 3.817% 8/10/46 135 144 5 GS Mortgage Securities Trust 2013-GCJ14 4.243% 8/10/46 675 751 5 GS Mortgage Securities Trust 2013-GCJ16 3.033% 11/10/46 210 216 5 GS Mortgage Securities Trust 2013-GCJ16 3.813% 11/10/46 100 107 5 GS Mortgage Securities Trust 2013-GCJ16 4.271% 11/10/46 125 139 5 GS Mortgage Securities Trust 2014-GC18 4.074% 1/10/47 825 903 5 GS Mortgage Securities Trust 2014-GC18 4.383% 1/10/47 275 300 5 GS Mortgage Securities Trust 2014-GC18 3.467% 6/10/47 175 186 5 GS Mortgage Securities Trust 2014-GC18 3.862% 6/10/47 150 162 5 GS Mortgage Securities Trust 2014-GC24 3.931% 9/10/47 475 515 5 GS Mortgage Securities Trust 2014-GC24 4.508% 9/10/47 125 134 5 GS Mortgage Securities Trust 2014-GC26 2.902% 11/10/47 125 130 5 GS Mortgage Securities Trust 2014-GC26 3.365% 11/10/47 250 263 5 GS Mortgage Securities Trust 2014-GC26 3.629% 11/10/47 800 856 5 GS Mortgage Securities Trust 2014-GC26 3.964% 11/10/47 125 131 5 GS Mortgage Securities Trust 2014-GC26 4.215% 11/10/47 125 131 5 GS Mortgage Securities Trust 2015-GC28 3.396% 2/10/48 500 519 5 GS Mortgage Securities Trust 2015-GC30 2.726% 5/10/50 300 308 5 GS Mortgage Securities Trust 2015-GC30 3.382% 5/10/50 450 468 5 GS Mortgage Securities Trust 2015-GC32 3.513% 7/10/48 425 450 5 GS Mortgage Securities Trust 2015-GC32 3.764% 7/10/48 175 187 5 GS Mortgage Securities Trust 2015-GC34 3.278% 10/10/48 400 418 5 GS Mortgage Securities Trust 2015-GC34 3.506% 10/10/48 400 419 5 Honda Auto Receivables 2013-1 Owner Trust 0.620% 3/21/19 227 227 5 Honda Auto Receivables 2013-2 Owner Trust 0.530% 2/16/17 7 7 5 Honda Auto Receivables 2013-2 Owner Trust 0.660% 6/17/19 111 111 5 Honda Auto Receivables 2013-4 Owner Trust 0.690% 9/18/17 58 58 5 Honda Auto Receivables 2013-4 Owner Trust 1.040% 2/18/20 150 150 5 Honda Auto Receivables 2014-1 Owner Trust 0.670% 11/21/17 186 186 5 Honda Auto Receivables 2014-1 Owner Trust 1.040% 2/21/20 135 135 5 Honda Auto Receivables 2014-2 Owner Trust 0.770% 3/19/18 156 155 5 Honda Auto Receivables 2014-2 Owner Trust 1.180% 5/18/20 100 100 5 Honda Auto Receivables 2014-3 Owner Trust 0.880% 6/15/18 366 366 5 Honda Auto Receivables 2015-1 Owner Trust 1.050% 10/15/18 350 350 5 Honda Auto Receivables 2015-3 Owner Trust 1.560% 10/18/21 100 100 5 Honda Auto Receivables 2015-4 Owner Trust 1.230% 9/23/19 400 400 5 Huntington Auto Trust 2015-1 1.240% 9/16/19 425 425 5 Hyundai Auto Receivables Trust 2012-C 0.730% 6/15/18 113 113 5 Hyundai Auto Receivables Trust 2013-A 0.750% 9/17/18 279 278 5 Hyundai Auto Receivables Trust 2013-B 0.710% 9/15/17 32 32 5 Hyundai Auto Receivables Trust 2013-B 1.010% 2/15/19 175 175 5 Hyundai Auto Receivables Trust 2013-C 1.550% 3/15/19 320 321 5 Hyundai Auto Receivables Trust 2014-A 0.790% 7/16/18 129 129 5 Hyundai Auto Receivables Trust 2014-B 0.900% 12/17/18 279 279 5 Hyundai Auto Receivables Trust 2014-B 1.460% 11/15/19 90 90 5 Hyundai Auto Receivables Trust 2015-A 1.370% 7/15/20 125 125 5 Hyundai Auto Receivables Trust 2015-C 1.460% 2/18/20 150 150 5 Hyundai Auto Receivables Trust 2015-C 1.780% 11/15/21 100 101 5 JP Morgan Chase Commercial Mortgage Securities Trust 2005-CIBC11 5.412% 8/12/37 19 19 5 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP7 5.935% 4/17/45 180 180 5 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP8 5.440% 5/15/45 225 227 5 JP Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC20 5.794% 2/12/51 1,339 1,382 5 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP12 5.882% 2/15/51 1,675 1,714 5 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C6 3.507% 5/15/45 550 589 5 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C8 2.829% 10/15/45 1,735 1,793 5 JP Morgan Chase Commercial Mortgage Securities Trust 2012-CIBX 3.483% 6/15/45 433 462 5 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C10 3.142% 12/15/47 146 153 5 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C10 3.372% 12/15/47 109 114 5 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 3.674% 12/15/46 150 160 5 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 3.881% 12/15/46 200 218 5 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 4.166% 12/15/46 300 333 5 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 4.517% 12/15/46 150 166 5 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 4.926% 12/15/46 150 169 5 JP Morgan Chase Commercial Mortgage Securities Trust 2013-LC11 2.960% 4/15/46 673 695 5 JP Morgan Chase Commercial Mortgage Securities Trust 2014-C20 2.872% 7/15/47 175 181 5 JP Morgan Chase Commercial Mortgage Securities Trust 2014-C20 3.805% 7/15/47 75 81 5 JPMBB Commercial Mortgage Securities Trust 2013-C12 3.664% 7/15/45 122 131 5 JPMBB Commercial Mortgage Securities Trust 2013-C12 4.025% 7/15/45 81 87 5 JPMBB Commercial Mortgage Securities Trust 2013-C14 3.761% 8/15/46 240 257 5 JPMBB Commercial Mortgage Securities Trust 2013-C14 4.133% 8/15/46 790 874 5 JPMBB Commercial Mortgage Securities Trust 2013-C14 4.409% 8/15/46 220 242 5 JPMBB Commercial Mortgage Securities Trust 2013-C15 2.977% 11/15/45 527 542 5 JPMBB Commercial Mortgage Securities Trust 2013-C15 3.659% 11/15/45 65 69 5 JPMBB Commercial Mortgage Securities Trust 2013-C15 4.131% 11/15/45 435 482 5 JPMBB Commercial Mortgage Securities Trust 2013-C15 4.420% 11/15/45 275 303 5 JPMBB Commercial Mortgage Securities Trust 2013-C17 3.003% 1/15/47 250 258 5 JPMBB Commercial Mortgage Securities Trust 2013-C17 3.705% 1/15/47 188 201 5 JPMBB Commercial Mortgage Securities Trust 2013-C17 4.199% 1/15/47 625 694 5 JPMBB Commercial Mortgage Securities Trust 2013-C17 4.458% 1/15/47 125 138 5 JPMBB Commercial Mortgage Securities Trust 2013-C17 4.887% 1/15/47 188 209 5 JPMBB Commercial Mortgage Securities Trust 2014-C18 4.079% 2/15/47 474 522 5 JPMBB Commercial Mortgage Securities Trust 2014-C18 4.439% 2/15/47 93 102 5 JPMBB Commercial Mortgage Securities Trust 2014-C18 4.811% 2/15/47 113 124 5 JPMBB Commercial Mortgage Securities Trust 2014-C19 3.046% 4/15/47 175 181 5 JPMBB Commercial Mortgage Securities Trust 2014-C19 3.669% 4/15/47 225 237 5 JPMBB Commercial Mortgage Securities Trust 2014-C19 3.996% 4/15/47 225 246 5 JPMBB Commercial Mortgage Securities Trust 2014-C19 4.243% 4/15/47 175 189 5 JPMBB Commercial Mortgage Securities Trust 2014-C19 4.110% 9/15/47 175 187 5 JPMBB Commercial Mortgage Securities Trust 2014-C21 3.428% 8/15/47 109 115 5 JPMBB Commercial Mortgage Securities Trust 2014-C21 3.775% 8/15/47 100 108 5 JPMBB Commercial Mortgage Securities Trust 2014-C21 3.996% 8/15/47 75 80 5 JPMBB Commercial Mortgage Securities Trust 2014-C22 3.801% 9/15/47 650 701 5 JPMBB Commercial Mortgage Securities Trust 2014-C23 3.934% 9/15/47 319 348 5 JPMBB Commercial Mortgage Securities Trust 2014-C23 4.202% 9/15/47 188 203 5 JPMBB Commercial Mortgage Securities Trust 2014-C24 2.940% 11/15/47 200 207 5 JPMBB Commercial Mortgage Securities Trust 2014-C24 3.638% 11/15/47 150 160 5 JPMBB Commercial Mortgage Securities Trust 2014-C24 3.914% 11/15/47 300 318 5 JPMBB Commercial Mortgage Securities Trust 2014-C25 3.672% 11/15/47 750 804 5 JPMBB Commercial Mortgage Securities Trust 2014-C25 4.065% 11/15/47 200 215 5 JPMBB Commercial Mortgage Securities Trust 2014-C26 3.018% 1/15/48 400 416 5 JPMBB Commercial Mortgage Securities Trust 2014-C26 3.494% 1/15/48 600 635 5 JPMBB Commercial Mortgage Securities Trust 2014-C26 3.800% 1/15/48 200 209 5 JPMBB Commercial Mortgage Securities Trust 2014-C26 3.951% 1/15/48 200 209 5 JPMBB Commercial Mortgage Securities Trust 2015-C27 2.734% 2/15/48 325 335 5 JPMBB Commercial Mortgage Securities Trust 2015-C27 3.017% 2/15/48 409 423 5 JPMBB Commercial Mortgage Securities Trust 2015-C27 3.179% 2/15/48 218 224 5 JPMBB Commercial Mortgage Securities Trust 2015-C28 2.773% 10/15/48 400 412 5 JPMBB Commercial Mortgage Securities Trust 2015-C28 3.227% 10/15/48 500 515 5 JPMBB Commercial Mortgage Securities Trust 2015-C28 3.532% 10/15/48 100 101 5 JPMBB Commercial Mortgage Securities Trust 2015-C29 2.921% 5/15/48 400 416 5 JPMBB Commercial Mortgage Securities Trust 2015-C29 3.304% 5/15/48 215 226 5 JPMBB Commercial Mortgage Securities Trust 2015-C29 3.611% 5/15/48 350 371 5 JPMBB Commercial Mortgage Securities Trust 2015-C30 3.559% 7/15/48 425 452 5 JPMBB Commercial Mortgage Securities Trust 2015-C30 3.822% 7/15/48 425 457 5 JPMBB Commercial Mortgage Securities Trust 2015-C30 4.226% 7/15/48 200 215 5 JPMBB Commercial Mortgage Securities Trust 2015-C31 3.540% 8/15/48 203 216 5 JPMBB Commercial Mortgage Securities Trust 2015-C31 3.801% 8/15/48 218 234 5 JPMBB Commercial Mortgage Securities Trust 2015-C32 3.358% 11/15/48 425 448 5 JPMBB Commercial Mortgage Securities Trust 2015-C32 3.598% 11/15/48 425 449 5 JPMBB Commercial Mortgage Securities Trust 2015-C33 3.770% 12/15/48 300 322 5 JPMBB Commercial Mortgage Securities Trust 2016-C1 3.316% 3/15/49 325 341 5 JPMCC Commercial Mortgage Securities Trust 2015-JP1 3.914% 1/15/49 325 352 5 LB-UBS Commercial Mortgage Trust 2006-C6 5.372% 9/15/39 935 937 5 LB-UBS Commercial Mortgage Trust 2006-C6 5.413% 9/15/39 250 252 5 LB-UBS Commercial Mortgage Trust 2006-C7 5.347% 11/15/38 300 303 5 LB-UBS Commercial Mortgage Trust 2006-C7 5.378% 11/15/38 180 183 5 LB-UBS Commercial Mortgage Trust 2007-C1 5.424% 2/15/40 2,051 2,067 5 LB-UBS Commercial Mortgage Trust 2007-C2 5.430% 2/15/40 1,140 1,159 5 LB-UBS Commercial Mortgage Trust 2008-C1 6.084% 4/15/41 1,080 1,141 5 Mercedes-Benz Auto Lease Trust 2015-A 1.210% 10/15/20 625 625 5 Mercedes-Benz Auto Lease Trust 2015-B 1.340% 7/16/18 200 200 5 Mercedes-Benz Auto Lease Trust 2015-B 1.530% 5/17/21 125 125 5 Mercedes-Benz Auto Receivables Trust 2013-1 0.780% 8/15/17 14 14 5 Mercedes-Benz Auto Receivables Trust 2013-1 1.130% 11/15/19 83 83 5 Mercedes-Benz Auto Receivables Trust 2014-1 0.870% 10/15/18 181 180 5 Mercedes-Benz Auto Receivables Trust 2014-1 1.310% 11/16/20 75 75 5 Mercedes-Benz Auto Receivables Trust 2015-1 1.340% 12/16/19 250 250 5 Mercedes-Benz Auto Receivables Trust 2015-1 1.750% 12/15/21 75 76 5 Merrill Lynch Mortgage Trust 2006-C1 5.761% 5/12/39 100 100 5 Merrill Lynch Mortgage Trust 2006-C2 5.782% 8/12/43 245 246 5 Merrill Lynch Mortgage Trust 2007-C1 5.837% 6/12/50 1,895 1,929 5 ML-CFC Commercial Mortgage Trust 2006-2 5.947% 6/12/46 71 71 5 ML-CFC Commercial Mortgage Trust 2006-3 5.456% 7/12/46 160 161 5 ML-CFC Commercial Mortgage Trust 2006-4 5.204% 12/12/49 275 280 5 ML-CFC Commercial Mortgage Trust 2007-5 5.378% 8/12/48 1,441 1,460 5 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C5 3.176% 8/15/45 175 183 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C10 4.081% 7/15/46 2,000 2,202 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 4.214% 8/15/46 240 266 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 4.414% 8/15/46 120 131 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C12 3.001% 10/15/46 320 329 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C12 4.259% 10/15/46 445 494 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C13 2.936% 11/15/46 150 154 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C13 4.039% 11/15/46 300 329 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C13 4.740% 11/15/46 150 163 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C7 2.918% 2/15/46 179 184 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C7 3.214% 2/15/46 36 37 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C8 3.134% 12/15/48 225 234 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C8 3.376% 12/15/48 100 103 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C9 3.102% 5/15/46 150 155 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C9 3.456% 5/15/46 125 129 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 2.916% 2/15/47 175 180 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 3.669% 2/15/47 375 397 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 4.064% 2/15/47 375 412 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 4.642% 2/15/47 150 164 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 2.849% 6/15/47 75 77 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 3.477% 6/15/47 75 79 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 3.892% 6/15/47 325 353 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 4.324% 6/15/47 125 133 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C18 3.194% 10/15/47 400 417 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C18 3.923% 10/15/47 100 109 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C18 4.444% 10/15/47 125 136 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C19 3.101% 12/15/47 400 414 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C19 3.326% 12/15/47 225 236 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C19 3.526% 12/15/47 275 291 5 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C20 3.069% 2/15/48 200 207 5 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C20 3.249% 2/15/48 725 750 5 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C22 3.040% 4/15/48 425 439 5 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C22 3.306% 4/15/48 325 337 5 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C22 3.883% 4/15/48 200 204 5 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C23 2.982% 7/15/50 225 234 5 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C23 3.398% 7/15/50 150 158 5 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C23 3.719% 7/15/50 450 481 5 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C25 3.383% 10/15/48 475 500 5 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C25 3.635% 10/15/48 250 266 5 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C26 3.323% 10/15/48 275 289 5 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C26 3.531% 10/15/48 300 316 5 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C27 3.557% 12/15/47 200 213 5 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C27 3.753% 12/15/47 250 268 5 Morgan Stanley Bank of America Merrill Lynch Trust 2016-C28 3.288% 1/15/49 300 314 5 Morgan Stanley Bank of America Merrill Lynch Trust 2016-C28 3.544% 1/15/49 800 842 5 Morgan Stanley Capital I Trust 2005-IQ9 4.770% 7/15/56 118 118 5 Morgan Stanley Capital I Trust 2005-TOP17 4.840% 12/13/41 6 7 5 Morgan Stanley Capital I Trust 2005-TOP19 4.985% 6/12/47 26 26 5 Morgan Stanley Capital I Trust 2006-HQ10 5.328% 11/12/41 1,731 1,732 5 Morgan Stanley Capital I Trust 2006-HQ9 5.773% 7/12/44 250 252 5 Morgan Stanley Capital I Trust 2006-HQ9 5.793% 7/12/44 225 226 5 Morgan Stanley Capital I Trust 2006-IQ11 5.871% 10/15/42 19 19 5 Morgan Stanley Capital I Trust 2006-IQ12 5.370% 12/15/43 150 152 5 Morgan Stanley Capital I Trust 2006-TOP23 5.891% 8/12/41 110 111 5 Morgan Stanley Capital I Trust 2007-IQ14 5.654% 4/15/49 14 14 5 Morgan Stanley Capital I Trust 2007-IQ14 5.692% 4/15/49 1,385 1,407 5 Morgan Stanley Capital I Trust 2007-IQ16 5.809% 12/12/49 1,510 1,560 5 Morgan Stanley Capital I Trust 2007-TOP25 5.544% 11/12/49 340 349 5 Morgan Stanley Capital I Trust 2007-TOP27 5.645% 6/11/42 1,165 1,204 5 Morgan Stanley Capital I Trust 2012-C4 3.244% 3/15/45 650 683 5 Morgan Stanley Capital I Trust 2012-C4 3.773% 3/15/45 225 237 5 Morgan Stanley Capital I Trust 2015-UBS8 3.809% 12/15/48 300 322 8 National Australia Bank Ltd. 2.250% 3/16/21 1,200 1,212 5 Nissan Auto Lease Trust 2014-B 1.120% 9/15/17 125 125 5 Nissan Auto Lease Trust 2015-B 1.540% 4/16/18 300 301 5 Nissan Auto Lease Trust 2015-B 1.700% 4/15/21 200 200 5 Nissan Auto Receivables 2013-A Owner Trust 0.750% 7/15/19 585 584 5 Nissan Auto Receivables 2013-B Owner Trust 0.840% 11/15/17 49 49 5 Nissan Auto Receivables 2013-B Owner Trust 1.310% 10/15/19 120 120 5 Nissan Auto Receivables 2013-C Owner Trust 0.670% 8/15/18 144 144 5 Nissan Auto Receivables 2013-C Owner Trust 1.300% 6/15/20 225 225 5 Nissan Auto Receivables 2014-A Owner Trust 0.720% 8/15/18 115 114 5 Nissan Auto Receivables 2014-A Owner Trust 1.340% 8/17/20 200 200 5 Nissan Auto Receivables 2014-B Owner Trust 1.110% 5/15/19 200 200 5 Nissan Auto Receivables 2015-B Owner Trust 1.050% 10/15/19 375 374 5 Nissan Auto Receivables 2015-B Owner Trust 1.340% 3/16/20 250 250 5 Nissan Auto Receivables 2015-B Owner Trust 1.790% 1/17/22 125 126 5 Nissan Auto Receivables 2015-C Owner Trust 1.370% 5/15/20 125 125 5 Nissan Auto Receivables 2015-C Owner Trust 1.670% 2/15/22 200 201 5 Royal Bank of Canada 1.200% 9/19/18 850 850 Royal Bank of Canada 2.200% 9/23/19 1,800 1,827 5 Royal Bank of Canada 2.000% 10/1/19 2,000 2,024 Royal Bank of Canada 2.100% 10/14/20 3,950 3,987 5 Royal Bank of Canada 1.875% 2/5/21 475 476 5 Santander Drive Auto Receivables Trust 2013-4 1.590% 10/15/18 228 229 5 Santander Drive Auto Receivables Trust 2014-2 0.800% 4/16/18 13 13 5 Santander Drive Auto Receivables Trust 2014-3 0.810% 7/16/18 26 26 5 Santander Drive Auto Receivables Trust 2014-4 1.080% 9/17/18 188 188 5 Synchrony Credit Card Master Note Trust 2014-1 1.610% 11/15/20 250 251 5 Synchrony Credit Card Master Note Trust 2015-2 1.600% 4/15/21 225 226 5 TIAA Seasoned Commercial Mortgage Trust 2007-C4 5.528% 8/15/39 49 49 5 Toyota Auto Receivables 2013-A Owner Trust 0.550% 1/17/17 — 5 Toyota Auto Receivables 2013-A Owner Trust 0.690% 11/15/18 145 145 5 Toyota Auto Receivables 2014-A Owner Trust 1.180% 6/17/19 100 100 5 Toyota Auto Receivables 2014-B Owner Trust 0.760% 3/15/18 86 86 5 Toyota Auto Receivables 2014-B Owner Trust 1.310% 9/16/19 100 100 5 Toyota Auto Receivables 2015-B Owner Trust 1.270% 5/15/19 625 626 5 Toyota Auto Receivables 2015-B Owner Trust 1.740% 9/15/20 400 403 5 Toyota Auto Receivables 2015-C Owner Trust 1.340% 6/17/19 400 401 5 Toyota Auto Receivables Owner Trust 2015-C 1.690% 12/15/20 350 353 5 UBS-Barclays Commercial Mortgage Trust 2013-C5 3.185% 3/10/46 290 301 5 UBS-Barclays Commercial Mortgage Trust 2013-C6 3.244% 4/10/46 175 181 5 UBS-Barclays Commercial Mortgage Trust 2013-C6 3.469% 4/10/46 75 78 5 USAA Auto Owner Trust 2014-1 0.580% 12/15/17 57 57 5 USAA Auto Owner Trust 2014-1 0.940% 5/15/19 75 75 5 Volkswagen Auto Lease Trust 2014-A 0.800% 4/20/17 61 61 5 Volkswagen Auto Lease Trust 2014-A 0.990% 7/20/18 120 120 5 Volkswagen Auto Loan Enhanced Trust 2013-2 0.700% 4/20/18 78 78 5 Volkswagen Auto Loan Enhanced Trust 2013-2 1.160% 3/20/20 75 75 5 Volkswagen Auto Loan Enhanced Trust 2014-1 0.910% 10/22/18 224 223 5 Volkswagen Auto Loan Enhanced Trust 2014-1 1.450% 9/21/20 225 224 5 Volkswagen Auto Loan Enhanced Trust 2014-2 0.950% 4/22/19 625 621 5 Volkswagen Auto Loan Enhanced Trust 2014-2 1.390% 5/20/21 200 197 5 Wachovia Bank Commercial Mortgage Trust Series 2005-C21 5.303% 10/15/44 7 7 5 Wachovia Bank Commercial Mortgage Trust Series 2006-C26 6.018% 6/15/45 121 122 5 Wachovia Bank Commercial Mortgage Trust Series 2006-C27 5.765% 7/15/45 435 437 5 Wachovia Bank Commercial Mortgage Trust Series 2006-C29 5.339% 11/15/48 375 379 5 Wells Fargo Commercial Mortgage Trust 2012- LC5 2.918% 10/15/45 225 232 5 Wells Fargo Commercial Mortgage Trust 2014- LC16 2.819% 8/15/50 125 128 5 Wells Fargo Commercial Mortgage Trust 2014- LC16 3.477% 8/15/50 100 106 5 Wells Fargo Commercial Mortgage Trust 2014- LC16 3.817% 8/15/50 300 323 5 Wells Fargo Commercial Mortgage Trust 2014- LC16 4.020% 8/15/50 50 53 5 Wells Fargo Commercial Mortgage Trust 2014- LC18 2.954% 12/15/47 250 259 5 Wells Fargo Commercial Mortgage Trust 2014- LC18 3.271% 12/15/47 300 311 5 Wells Fargo Commercial Mortgage Trust 2014- LC18 3.405% 12/15/47 400 415 5 Wells Fargo Commercial Mortgage Trust 2014- LC18 3.808% 12/15/47 200 213 5 Wells Fargo Commercial Mortgage Trust 2015- C26 2.991% 2/15/48 400 410 5 Wells Fargo Commercial Mortgage Trust 2015- C26 3.166% 2/15/48 200 204 5 Wells Fargo Commercial Mortgage Trust 2015- C26 3.580% 2/15/48 175 177 5 Wells Fargo Commercial Mortgage Trust 2015- C27 3.190% 2/15/48 1,025 1,054 5 Wells Fargo Commercial Mortgage Trust 2015- C28 3.540% 5/15/48 625 658 5 Wells Fargo Commercial Mortgage Trust 2015- C28 3.872% 5/15/48 117 123 5 Wells Fargo Commercial Mortgage Trust 2015- C29 3.400% 6/15/48 425 445 5 Wells Fargo Commercial Mortgage Trust 2015- C29 3.637% 6/15/48 625 662 5 Wells Fargo Commercial Mortgage Trust 2015- LC20 2.978% 4/15/50 112 115 5 Wells Fargo Commercial Mortgage Trust 2015- LC20 3.184% 4/15/50 825 846 5 Wells Fargo Commercial Mortgage Trust 2015- LC20 3.719% 4/15/50 200 201 5 Wells Fargo Commercial Mortgage Trust 2015- LC22 3.571% 9/15/58 175 186 5 Wells Fargo Commercial Mortgage Trust 2015- LC22 3.839% 9/15/58 275 294 5 Wells Fargo Commercial Mortgage Trust 2015- LC22 4.207% 9/15/58 225 238 5 Wells Fargo Commercial Mortgage Trust 2015- NSX1 2.632% 5/15/48 175 180 5 Wells Fargo Commercial Mortgage Trust 2015- NSX1 2.934% 5/15/48 125 128 5 Wells Fargo Commercial Mortgage Trust 2015- NSX1 3.148% 5/15/48 175 179 5 Wells Fargo Commercial Mortgage Trust 2015- P2 3.656% 12/15/48 325 346 5 Wells Fargo Commercial Mortgage Trust 2015- P2 3.809% 12/15/48 200 215 5 Wells Fargo Commercial Mortgage Trust 2015- SG1 3.789% 12/15/47 300 322 5 Wells Fargo Commercial Mortgage Trust 2016- C32 3.324% 1/15/59 218 227 5 Wells Fargo Commercial Mortgage Trust 2016- C32 3.560% 1/15/59 475 500 5 Wells Fargo Commercial Mortgage Trust 2016- C33 3.426% 3/15/59 150 155 5 WFRBS Commercial Mortgage Trust 2012-C6 3.440% 4/15/45 450 477 5 WFRBS Commercial Mortgage Trust 2012-C7 3.431% 6/15/45 300 320 5 WFRBS Commercial Mortgage Trust 2012-C7 4.090% 6/15/45 250 270 5 WFRBS Commercial Mortgage Trust 2012-C8 3.001% 8/15/45 175 181 5 WFRBS Commercial Mortgage Trust 2012-C9 2.870% 11/15/45 365 378 5 WFRBS Commercial Mortgage Trust 2013-C11 3.071% 3/15/45 251 260 5 WFRBS Commercial Mortgage Trust 2013-C12 3.198% 3/15/48 109 114 5 WFRBS Commercial Mortgage Trust 2013-C12 3.560% 3/15/48 52 55 5 WFRBS Commercial Mortgage Trust 2013-C13 3.001% 5/15/45 222 228 5 WFRBS Commercial Mortgage Trust 2013-C13 3.345% 5/15/45 44 45 5 WFRBS Commercial Mortgage Trust 2013-C14 3.337% 6/15/46 400 422 5 WFRBS Commercial Mortgage Trust 2013-C14 3.488% 6/15/46 200 207 5 WFRBS Commercial Mortgage Trust 2013-C15 3.720% 8/15/46 160 171 5 WFRBS Commercial Mortgage Trust 2013-C15 4.153% 8/15/46 650 715 5 WFRBS Commercial Mortgage Trust 2013-C15 4.358% 8/15/46 160 175 5 WFRBS Commercial Mortgage Trust 2013-C16 3.223% 9/15/46 290 299 5 WFRBS Commercial Mortgage Trust 2013-C16 3.963% 9/15/46 180 195 5 WFRBS Commercial Mortgage Trust 2013-C16 4.415% 9/15/46 180 201 5 WFRBS Commercial Mortgage Trust 2013-C16 4.668% 9/15/46 290 323 5 WFRBS Commercial Mortgage Trust 2013-C17 2.921% 12/15/46 100 103 5 WFRBS Commercial Mortgage Trust 2013-C17 3.558% 12/15/46 100 106 5 WFRBS Commercial Mortgage Trust 2013-C17 4.023% 12/15/46 100 110 5 WFRBS Commercial Mortgage Trust 2013-C17 4.255% 12/15/46 100 109 5 WFRBS Commercial Mortgage Trust 2013-C17 4.788% 12/15/46 100 109 5 WFRBS Commercial Mortgage Trust 2013-C18 3.027% 12/15/46 100 103 5 WFRBS Commercial Mortgage Trust 2013-C18 3.651% 12/15/46 200 211 5 WFRBS Commercial Mortgage Trust 2013-C18 4.162% 12/15/46 1,436 1,581 5 WFRBS Commercial Mortgage Trust 2013-C18 4.387% 12/15/46 50 55 5 WFRBS Commercial Mortgage Trust 2013-C18 4.668% 12/15/46 75 83 5 WFRBS Commercial Mortgage Trust 2013-UBS1 2.927% 3/15/46 250 257 5 WFRBS Commercial Mortgage Trust 2013-UBS1 3.591% 3/15/46 150 158 5 WFRBS Commercial Mortgage Trust 2013-UBS1 4.079% 3/15/46 175 192 5 WFRBS Commercial Mortgage Trust 2013-UBS1 4.629% 3/15/46 50 55 5 WFRBS Commercial Mortgage Trust 2014-C19 3.618% 3/15/47 50 53 5 WFRBS Commercial Mortgage Trust 2014-C19 3.660% 3/15/47 75 79 5 WFRBS Commercial Mortgage Trust 2014-C19 4.101% 3/15/47 175 193 5 WFRBS Commercial Mortgage Trust 2014-C19 4.723% 3/15/47 50 54 5 WFRBS Commercial Mortgage Trust 2014-C20 3.036% 5/15/47 100 104 5 WFRBS Commercial Mortgage Trust 2014-C20 3.638% 5/15/47 100 106 5 WFRBS Commercial Mortgage Trust 2014-C20 3.995% 5/15/47 125 136 5 WFRBS Commercial Mortgage Trust 2014-C20 4.176% 5/15/47 125 136 5 WFRBS Commercial Mortgage Trust 2014-C21 3.678% 8/15/47 425 451 5 WFRBS Commercial Mortgage Trust 2014-C22 3.752% 9/15/57 600 648 5 WFRBS Commercial Mortgage Trust 2014-C22 4.371% 9/15/57 100 106 5 WFRBS Commercial Mortgage Trust 2014-C23 3.636% 10/15/57 249 265 5 WFRBS Commercial Mortgage Trust 2014-C23 3.917% 10/15/57 125 136 5 WFRBS Commercial Mortgage Trust 2014-C23 4.210% 10/15/57 75 80 5 WFRBS Commercial Mortgage Trust 2014-LC14 2.862% 3/15/47 120 124 5 WFRBS Commercial Mortgage Trust 2014-LC14 3.522% 3/15/47 300 317 5 WFRBS Commercial Mortgage Trust 2014-LC14 4.045% 3/15/47 725 789 5 WFRBS Commercial Mortgage Trust 2014-LC14 4.351% 3/15/47 300 329 5 World Omni Auto Receivables Trust 2012-B 0.810% 1/15/19 155 155 5 World Omni Auto Receivables Trust 2013-B 0.830% 8/15/18 71 71 5 World Omni Auto Receivables Trust 2013-B 1.320% 1/15/20 75 75 5 World Omni Auto Receivables Trust 2014-A 0.940% 4/15/19 162 162 5 World Omni Auto Receivables Trust 2014-A 1.530% 6/15/20 200 201 5 World Omni Auto Receivables Trust 2015-B 1.490% 12/15/20 200 200 5 World Omni Auto Receivables Trust 2015-B 1.840% 1/17/22 200 201 5 World Omni Automobile Lease Securitization Trust 2014-A 1.160% 9/15/17 200 200 5 World Omni Automobile Lease Securitization Trust 2014-A 1.370% 1/15/20 50 50 5 World Omni Automobile Lease Securitization Trust 2015-A 1.540% 10/15/18 225 225 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $293,998) Corporate Bonds (10.8%) Finance (3.4%) Banking (2.4%) Abbey National Treasury Services plc 1.375% 3/13/17 800 801 Abbey National Treasury Services plc 3.050% 8/23/18 525 540 Abbey National Treasury Services plc 2.500% 3/14/19 2,000 2,019 Abbey National Treasury Services plc 2.350% 9/10/19 675 678 Abbey National Treasury Services plc 2.375% 3/16/20 1,000 1,000 Abbey National Treasury Services plc 4.000% 3/13/24 1,200 1,277 American Express Bank FSB 6.000% 9/13/17 225 239 American Express Centurion Bank 5.950% 6/12/17 75 79 American Express Centurion Bank 6.000% 9/13/17 1,750 1,860 American Express Co. 6.150% 8/28/17 535 570 American Express Co. 7.000% 3/19/18 2,200 2,414 American Express Co. 2.650% 12/2/22 800 794 American Express Co. 3.625% 12/5/24 750 755 American Express Co. 4.050% 12/3/42 121 120 American Express Credit Corp. 2.375% 3/24/17 825 835 American Express Credit Corp. 1.125% 6/5/17 700 699 American Express Credit Corp. 2.125% 7/27/18 550 554 American Express Credit Corp. 2.125% 3/18/19 2,200 2,222 American Express Credit Corp. 2.250% 8/15/19 300 303 American Express Credit Corp. 2.375% 5/26/20 1,400 1,416 American Express Credit Corp. 2.600% 9/14/20 650 664 Australia & New Zealand Banking Group Ltd. 1.250% 6/13/17 150 150 Australia & New Zealand Banking Group Ltd. 1.875% 10/6/17 250 252 Australia & New Zealand Banking Group Ltd. 1.450% 5/15/18 1,650 1,639 Australia & New Zealand Banking Group Ltd. 2.000% 11/16/18 800 806 Australia & New Zealand Banking Group Ltd. 2.250% 6/13/19 300 303 Australia & New Zealand Banking Group Ltd. 2.700% 11/16/20 800 822 Australia & New Zealand Banking Group Ltd. 3.700% 11/16/25 750 797 Banco Bilbao Vizcaya Argentaria SA 3.000% 10/20/20 950 958 Bank of America Corp. 5.420% 3/15/17 775 802 Bank of America Corp. 3.875% 3/22/17 1,750 1,791 Bank of America Corp. 5.700% 5/2/17 715 744 Bank of America Corp. 1.700% 8/25/17 600 600 Bank of America Corp. 6.400% 8/28/17 1,370 1,456 Bank of America Corp. 6.000% 9/1/17 376 397 Bank of America Corp. 5.750% 12/1/17 785 834 Bank of America Corp. 2.000% 1/11/18 2,650 2,662 Bank of America Corp. 6.875% 4/25/18 4,330 4,755 Bank of America Corp. 5.650% 5/1/18 4,450 4,778 Bank of America Corp. 2.600% 1/15/19 5,900 5,992 Bank of America Corp. 5.490% 3/15/19 200 217 Bank of America Corp. 2.650% 4/1/19 2,450 2,491 Bank of America Corp. 7.625% 6/1/19 1,124 1,308 Bank of America Corp. 2.250% 4/21/20 1,000 991 Bank of America Corp. 5.625% 7/1/20 1,460 1,640 Bank of America Corp. 5.875% 1/5/21 145 166 Bank of America Corp. 5.000% 5/13/21 1,205 1,338 Bank of America Corp. 5.700% 1/24/22 500 574 Bank of America Corp. 3.300% 1/11/23 2,400 2,420 Bank of America Corp. 4.125% 1/22/24 1,400 1,475 Bank of America Corp. 4.000% 4/1/24 1,750 1,837 Bank of America Corp. 4.200% 8/26/24 1,500 1,526 Bank of America Corp. 4.000% 1/22/25 2,100 2,104 Bank of America Corp. 3.950% 4/21/25 1,500 1,491 Bank of America Corp. 3.875% 8/1/25 2,500 2,600 Bank of America Corp. 4.450% 3/3/26 850 875 Bank of America Corp. 4.250% 10/22/26 1,225 1,243 Bank of America Corp. 6.110% 1/29/37 810 932 Bank of America Corp. 7.750% 5/14/38 2,100 2,870 Bank of America Corp. 5.875% 2/7/42 1,150 1,394 Bank of America Corp. 5.000% 1/21/44 2,200 2,421 Bank of America Corp. 4.875% 4/1/44 550 599 Bank of America Corp. 4.750% 4/21/45 350 344 Bank of America NA 5.300% 3/15/17 1,675 1,734 Bank of America NA 6.100% 6/15/17 350 367 Bank of America NA 1.650% 3/26/18 2,375 2,371 Bank of America NA 1.750% 6/5/18 1,350 1,350 Bank of America NA 2.050% 12/7/18 1,000 1,007 Bank of America NA 6.000% 10/15/36 350 425 Bank of Montreal 1.300% 7/14/17 400 401 Bank of Montreal 1.450% 4/9/18 500 499 Bank of Montreal 1.400% 4/10/18 850 851 Bank of Montreal 1.800% 7/31/18 1,000 1,008 Bank of Montreal 2.375% 1/25/19 575 587 Bank of Montreal 2.550% 11/6/22 450 456 Bank of New York Mellon Corp. 1.969% 6/20/17 200 202 Bank of New York Mellon Corp. 1.300% 1/25/18 1,100 1,101 Bank of New York Mellon Corp. 2.100% 1/15/19 325 331 Bank of New York Mellon Corp. 2.200% 3/4/19 225 228 Bank of New York Mellon Corp. 5.450% 5/15/19 350 389 Bank of New York Mellon Corp. 2.300% 9/11/19 1,900 1,947 Bank of New York Mellon Corp. 4.600% 1/15/20 400 437 Bank of New York Mellon Corp. 2.600% 8/17/20 300 308 Bank of New York Mellon Corp. 2.450% 11/27/20 750 765 Bank of New York Mellon Corp. 3.550% 9/23/21 625 667 Bank of New York Mellon Corp. 3.650% 2/4/24 150 158 Bank of New York Mellon Corp. 3.250% 9/11/24 600 619 Bank of Nova Scotia 1.250% 4/11/17 300 301 Bank of Nova Scotia 1.300% 7/21/17 425 426 Bank of Nova Scotia 1.375% 12/18/17 275 275 Bank of Nova Scotia 1.450% 4/25/18 1,625 1,624 Bank of Nova Scotia 1.700% 6/11/18 500 502 Bank of Nova Scotia 2.050% 10/30/18 450 454 Bank of Nova Scotia 1.950% 1/15/19 625 631 Bank of Nova Scotia 2.050% 6/5/19 550 554 Bank of Nova Scotia 4.375% 1/13/21 105 116 Bank of Nova Scotia 2.450% 3/22/21 3,000 3,025 Bank of Nova Scotia 2.800% 7/21/21 1,475 1,516 Bank of Nova Scotia 4.500% 12/16/25 950 951 Barclays Bank plc 2.500% 2/20/19 300 305 Barclays Bank plc 6.750% 5/22/19 735 833 Barclays Bank plc 5.125% 1/8/20 435 477 Barclays Bank plc 5.140% 10/14/20 105 112 Barclays Bank plc 3.750% 5/15/24 450 465 Barclays plc 2.000% 3/16/18 350 346 Barclays plc 2.750% 11/8/19 475 474 Barclays plc 2.875% 6/8/20 750 741 Barclays plc 3.250% 1/12/21 1,000 999 Barclays plc 3.650% 3/16/25 3,000 2,824 Barclays plc 4.375% 1/12/26 900 890 Barclays plc 5.250% 8/17/45 950 961 BB&T Corp. 2.150% 3/22/17 450 455 BB&T Corp. 1.450% 1/12/18 550 551 BB&T Corp. 2.050% 6/19/18 350 355 BB&T Corp. 2.250% 2/1/19 200 203 BB&T Corp. 6.850% 4/30/19 1,250 1,427 Bear Stearns Cos. LLC 6.400% 10/2/17 1,300 1,391 Bear Stearns Cos. LLC 7.250% 2/1/18 2,085 2,290 BNP Paribas SA 2.375% 9/14/17 775 784 BNP Paribas SA 2.700% 8/20/18 150 154 BNP Paribas SA 2.400% 12/12/18 875 889 BNP Paribas SA 2.450% 3/17/19 600 610 BNP Paribas SA 2.375% 5/21/20 1,000 1,006 BNP Paribas SA 5.000% 1/15/21 2,810 3,143 BNP Paribas SA 3.250% 3/3/23 675 695 BNP Paribas SA 4.250% 10/15/24 500 507 BPCE SA 2.500% 12/10/18 650 661 BPCE SA 2.500% 7/15/19 700 712 BPCE SA 2.250% 1/27/20 675 678 BPCE SA 2.650% 2/3/21 825 838 BPCE SA 4.000% 4/15/24 1,200 1,280 Branch Banking & Trust Co. 1.350% 10/1/17 300 300 Branch Banking & Trust Co. 3.625% 9/16/25 2,600 2,724 Branch Banking & Trust Co. 3.800% 10/30/26 400 425 Capital One Bank USA NA 1.300% 6/5/17 550 549 Capital One Bank USA NA 2.150% 11/21/18 300 300 Capital One Bank USA NA 2.300% 6/5/19 900 896 Capital One Bank USA NA 8.800% 7/15/19 625 736 Capital One Bank USA NA 3.375% 2/15/23 1,140 1,147 Capital One Financial Corp. 6.750% 9/15/17 130 139 Capital One Financial Corp. 2.450% 4/24/19 1,800 1,812 Capital One Financial Corp. 4.750% 7/15/21 280 307 Capital One Financial Corp. 3.500% 6/15/23 82 83 Capital One Financial Corp. 3.750% 4/24/24 1,000 1,029 Capital One Financial Corp. 4.200% 10/29/25 500 507 Capital One NA 1.500% 9/5/17 300 299 Capital One NA 1.650% 2/5/18 2,000 1,986 Capital One NA 1.500% 3/22/18 600 591 Capital One NA 2.400% 9/5/19 350 348 Capital One NA 2.950% 7/23/21 510 513 5,8 Citicorp Lease Pass-Through Trust 1999-1 8.040% 12/15/19 1,700 1,990 Citigroup Inc. 5.500% 2/15/17 45 47 Citigroup Inc. 1.550% 8/14/17 575 575 Citigroup Inc. 6.125% 11/21/17 1,315 1,404 Citigroup Inc. 1.850% 11/24/17 1,335 1,338 Citigroup Inc. 1.800% 2/5/18 800 799 Citigroup Inc. 1.700% 4/27/18 1,500 1,495 Citigroup Inc. 6.125% 5/15/18 1,406 1,531 Citigroup Inc. 2.150% 7/30/18 1,750 1,760 Citigroup Inc. 2.500% 9/26/18 1,825 1,852 Citigroup Inc. 2.050% 12/7/18 4,850 4,868 Citigroup Inc. 2.550% 4/8/19 275 279 Citigroup Inc. 2.500% 7/29/19 725 734 Citigroup Inc. 2.400% 2/18/20 400 401 Citigroup Inc. 5.375% 8/9/20 470 526 Citigroup Inc. 2.700% 3/30/21 2,000 2,011 Citigroup Inc. 4.050% 7/30/22 125 130 Citigroup Inc. 3.500% 5/15/23 475 474 Citigroup Inc. 3.875% 10/25/23 900 943 Citigroup Inc. 3.750% 6/16/24 3,725 3,850 Citigroup Inc. 4.000% 8/5/24 725 733 Citigroup Inc. 3.875% 3/26/25 1,100 1,086 Citigroup Inc. 3.300% 4/27/25 1,000 1,001 Citigroup Inc. 4.400% 6/10/25 4,800 4,872 Citigroup Inc. 5.500% 9/13/25 1,000 1,094 Citigroup Inc. 4.600% 3/9/26 925 945 Citigroup Inc. 4.300% 11/20/26 1,000 1,003 Citigroup Inc. 4.450% 9/29/27 500 502 Citigroup Inc. 6.625% 1/15/28 800 999 Citigroup Inc. 6.000% 10/31/33 425 466 Citigroup Inc. 6.125% 8/25/36 1,149 1,289 Citigroup Inc. 8.125% 7/15/39 1,099 1,626 Citigroup Inc. 5.875% 1/30/42 1,100 1,324 Citigroup Inc. 5.300% 5/6/44 725 759 Citizens Bank NA 1.600% 12/4/17 325 323 Citizens Bank NA 2.300% 12/3/18 500 501 Citizens Bank NA 2.500% 3/14/19 1,000 1,009 Citizens Bank NA 2.450% 12/4/19 325 325 Citizens Financial Group Inc. 4.300% 12/3/25 400 414 Comerica Bank 5.200% 8/22/17 300 312 Comerica Bank 4.000% 7/27/25 200 201 Commonwealth Bank of Australia 1.400% 9/8/17 850 853 Commonwealth Bank of Australia 1.900% 9/18/17 250 252 Commonwealth Bank of Australia 1.625% 3/12/18 2,225 2,233 Commonwealth Bank of Australia 2.500% 9/20/18 900 918 Commonwealth Bank of Australia 1.750% 11/2/18 650 652 Commonwealth Bank of Australia 2.250% 3/13/19 225 228 Commonwealth Bank of Australia 2.300% 9/6/19 500 506 Commonwealth Bank of Australia 2.400% 11/2/20 650 657 8 Commonwealth Bank of Australia 4.500% 12/9/25 750 756 Commonwealth Bank of Australia/New York NY 2.050% 3/15/19 475 480 Commonwealth Bank of Australia/New York NY 2.550% 3/15/21 625 634 Compass Bank 1.850% 9/29/17 225 225 Compass Bank 6.400% 10/1/17 150 158 Compass Bank 2.750% 9/29/19 225 224 Cooperatieve Rabobank UA 1.700% 3/19/18 1,025 1,031 Cooperatieve Rabobank UA 2.250% 1/14/19 1,000 1,015 Cooperatieve Rabobank UA 2.250% 1/14/20 2,425 2,446 Cooperatieve Rabobank UA 4.500% 1/11/21 635 698 Cooperatieve Rabobank UA 3.875% 2/8/22 1,225 1,305 Cooperatieve Rabobank UA 3.950% 11/9/22 1,975 2,024 Cooperatieve Rabobank UA 4.625% 12/1/23 1,675 1,764 Cooperatieve Rabobank UA 3.375% 5/21/25 1,025 1,055 Cooperatieve Rabobank UA 4.375% 8/4/25 750 773 Cooperatieve Rabobank UA 5.250% 5/24/41 135 160 Cooperatieve Rabobank UA 5.750% 12/1/43 700 815 Cooperatieve Rabobank UA 5.250% 8/4/45 250 270 Cooperatieve Rabobank UA 2.500% 1/19/21 1,775 1,794 Credit Suisse 1.375% 5/26/17 3,425 3,416 Credit Suisse 6.000% 2/15/18 975 1,040 Credit Suisse 1.700% 4/27/18 1,300 1,296 Credit Suisse 2.300% 5/28/19 3,450 3,480 Credit Suisse 5.300% 8/13/19 475 521 Credit Suisse 5.400% 1/14/20 200 216 Credit Suisse 3.000% 10/29/21 800 814 Credit Suisse 3.625% 9/9/24 1,825 1,851 Credit Suisse Group Funding Guernsey Ltd. 3.800% 9/15/22 2,000 1,995 Credit Suisse Group Funding Guernsey Ltd. 3.750% 3/26/25 1,500 1,442 Credit Suisse Group Funding Guernsey Ltd. 4.875% 5/15/45 950 908 Credit Suisse USA Inc. 7.125% 7/15/32 465 590 Deutsche Bank AG 1.350% 5/30/17 1,300 1,290 Deutsche Bank AG 6.000% 9/1/17 2,360 2,484 Deutsche Bank AG 1.875% 2/13/18 800 795 Deutsche Bank AG 2.500% 2/13/19 725 735 Deutsche Bank AG 2.950% 8/20/20 400 398 Deutsche Bank AG 3.125% 1/13/21 325 324 Deutsche Bank AG 3.700% 5/30/24 875 864 Deutsche Bank AG 4.100% 1/13/26 400 394 Discover Bank 2.000% 2/21/18 1,100 1,094 Discover Bank 2.600% 11/13/18 1,200 1,209 Discover Bank 7.000% 4/15/20 250 284 Discover Bank 3.200% 8/9/21 350 349 Discover Bank 4.250% 3/13/26 1,125 1,131 Discover Financial Services 3.850% 11/21/22 225 224 Discover Financial Services 3.950% 11/6/24 350 346 Discover Financial Services 3.750% 3/4/25 375 366 Fifth Third Bancorp 3.500% 3/15/22 825 860 Fifth Third Bancorp 4.300% 1/16/24 475 500 Fifth Third Bancorp 8.250% 3/1/38 710 1,030 Fifth Third Bank 1.350% 6/1/17 300 300 Fifth Third Bank 2.150% 8/20/18 500 504 Fifth Third Bank 2.300% 3/15/19 500 504 Fifth Third Bank 2.375% 4/25/19 600 607 Fifth Third Bank 2.875% 10/1/21 1,435 1,461 Fifth Third Bank 3.850% 3/15/26 1,500 1,539 First Horizon National Corp. 3.500% 12/15/20 300 299 First Niagara Financial Group Inc. 6.750% 3/19/20 725 818 FirstMerit Bank NA 4.270% 11/25/26 450 447 FirstMerit Corp. 4.350% 2/4/23 125 128 Goldman Sachs Capital I 6.345% 2/15/34 900 1,051 Goldman Sachs Group Inc. 6.250% 9/1/17 645 686 Goldman Sachs Group Inc. 5.950% 1/18/18 2,285 2,450 Goldman Sachs Group Inc. 2.375% 1/22/18 1,225 1,241 Goldman Sachs Group Inc. 6.150% 4/1/18 100 108 Goldman Sachs Group Inc. 2.900% 7/19/18 3,425 3,506 Goldman Sachs Group Inc. 2.625% 1/31/19 2,475 2,522 Goldman Sachs Group Inc. 7.500% 2/15/19 2,020 2,324 Goldman Sachs Group Inc. 2.550% 10/23/19 3,500 3,556 Goldman Sachs Group Inc. 5.375% 3/15/20 1,310 1,454 Goldman Sachs Group Inc. 2.600% 4/23/20 2,000 2,017 Goldman Sachs Group Inc. 6.000% 6/15/20 2,590 2,945 Goldman Sachs Group Inc. 2.750% 9/15/20 975 988 Goldman Sachs Group Inc. 5.250% 7/27/21 1,675 1,886 Goldman Sachs Group Inc. 5.750% 1/24/22 3,925 4,525 Goldman Sachs Group Inc. 3.625% 1/22/23 1,000 1,032 Goldman Sachs Group Inc. 4.000% 3/3/24 1,400 1,469 Goldman Sachs Group Inc. 3.850% 7/8/24 1,325 1,372 Goldman Sachs Group Inc. 3.500% 1/23/25 3,225 3,247 Goldman Sachs Group Inc. 3.750% 2/25/26 2,600 2,662 Goldman Sachs Group Inc. 5.950% 1/15/27 630 715 Goldman Sachs Group Inc. 6.125% 2/15/33 1,320 1,598 Goldman Sachs Group Inc. 6.450% 5/1/36 1,125 1,290 Goldman Sachs Group Inc. 6.750% 10/1/37 2,770 3,293 Goldman Sachs Group Inc. 6.250% 2/1/41 2,090 2,586 Goldman Sachs Group Inc. 4.800% 7/8/44 975 1,020 Goldman Sachs Group Inc. 5.150% 5/22/45 2,500 2,537 Goldman Sachs Group Inc. 4.750% 10/21/45 500 523 HSBC Bank USA NA 4.875% 8/24/20 950 1,019 HSBC Bank USA NA 5.875% 11/1/34 675 776 HSBC Bank USA NA 5.625% 8/15/35 625 697 HSBC Bank USA NA 7.000% 1/15/39 300 373 HSBC Holdings plc 3.400% 3/8/21 1,651 1,684 HSBC Holdings plc 5.100% 4/5/21 3,560 3,920 HSBC Holdings plc 4.875% 1/14/22 225 246 HSBC Holdings plc 4.000% 3/30/22 700 736 HSBC Holdings plc 4.250% 3/14/24 1,000 1,010 HSBC Holdings plc 4.250% 8/18/25 750 755 HSBC Holdings plc 4.300% 3/8/26 4,070 4,189 HSBC Holdings plc 7.625% 5/17/32 400 494 HSBC Holdings plc 7.350% 11/27/32 400 469 HSBC Holdings plc 6.500% 5/2/36 1,485 1,730 HSBC Holdings plc 6.500% 9/15/37 2,160 2,511 HSBC Holdings plc 6.800% 6/1/38 550 655 HSBC Holdings plc 6.100% 1/14/42 200 249 HSBC Holdings plc 5.250% 3/14/44 1,000 1,012 HSBC USA Inc. 1.500% 11/13/17 150 150 HSBC USA Inc. 1.625% 1/16/18 2,025 2,021 HSBC USA Inc. 2.000% 8/7/18 975 978 HSBC USA Inc. 2.625% 9/24/18 850 862 HSBC USA Inc. 2.375% 11/13/19 1,300 1,306 HSBC USA Inc. 2.350% 3/5/20 1,175 1,160 HSBC USA Inc. 2.750% 8/7/20 500 501 HSBC USA Inc. 5.000% 9/27/20 645 694 Huntington Bancshares Inc. 2.600% 8/2/18 175 177 Huntington Bancshares Inc 7.000% 12/15/20 450 523 Huntington Bancshares Inc. 3.150% 3/14/21 650 660 Huntington National Bank 1.375% 4/24/17 1,100 1,100 Huntington National Bank 2.000% 6/30/18 250 250 Huntington National Bank 2.200% 11/6/18 500 502 Huntington National Bank 2.400% 4/1/20 250 248 Huntington National Bank 2.875% 8/20/20 800 803 Intesa Sanpaolo SPA 3.875% 1/16/18 525 537 Intesa Sanpaolo SPA 3.875% 1/15/19 1,600 1,648 Intesa Sanpaolo SPA 5.250% 1/12/24 625 675 JPMorgan Chase & Co. 2.000% 8/15/17 1,550 1,566 JPMorgan Chase & Co. 6.000% 1/15/18 4,240 4,566 JPMorgan Chase & Co. 1.800% 1/25/18 75 75 JPMorgan Chase & Co. 1.700% 3/1/18 1,150 1,154 JPMorgan Chase & Co. 1.625% 5/15/18 1,375 1,378 JPMorgan Chase & Co. 2.350% 1/28/19 775 789 JPMorgan Chase & Co. 1.850% 3/22/19 2,750 2,761 JPMorgan Chase & Co. 6.300% 4/23/19 2,285 2,584 JPMorgan Chase & Co. 2.200% 10/22/19 75 76 JPMorgan Chase & Co. 2.250% 1/23/20 2,900 2,917 JPMorgan Chase & Co. 2.750% 6/23/20 3,290 3,370 JPMorgan Chase & Co. 4.400% 7/22/20 905 984 JPMorgan Chase & Co. 4.250% 10/15/20 1,175 1,271 JPMorgan Chase & Co. 2.550% 3/1/21 800 806 JPMorgan Chase & Co. 4.625% 5/10/21 835 925 JPMorgan Chase & Co. 4.350% 8/15/21 1,005 1,098 JPMorgan Chase & Co. 4.500% 1/24/22 2,675 2,952 JPMorgan Chase & Co. 3.250% 9/23/22 2,425 2,526 JPMorgan Chase & Co. 3.200% 1/25/23 4,625 4,739 JPMorgan Chase & Co. 3.375% 5/1/23 3,325 3,336 JPMorgan Chase & Co. 3.875% 2/1/24 1,575 1,674 JPMorgan Chase & Co. 3.625% 5/13/24 275 286 JPMorgan Chase & Co. 3.875% 9/10/24 2,000 2,048 JPMorgan Chase & Co. 3.125% 1/23/25 1,600 1,602 JPMorgan Chase & Co. 3.300% 4/1/26 3,800 3,806 JPMorgan Chase & Co. 4.125% 12/15/26 1,375 1,422 JPMorgan Chase & Co. 6.400% 5/15/38 1,910 2,527 JPMorgan Chase & Co. 5.500% 10/15/40 950 1,139 JPMorgan Chase & Co. 5.600% 7/15/41 950 1,157 JPMorgan Chase & Co. 5.400% 1/6/42 1,200 1,433 JPMorgan Chase & Co. 5.625% 8/16/43 900 1,032 JPMorgan Chase & Co. 4.950% 6/1/45 250 264 JPMorgan Chase Bank NA 6.000% 10/1/17 1,660 1,761 KeyBank NA 1.650% 2/1/18 450 450 KeyBank NA 1.700% 6/1/18 500 500 KeyBank NA 2.500% 12/15/19 300 303 KeyBank NA 2.250% 3/16/20 500 500 KeyBank NA 3.300% 6/1/25 500 513 KeyBank NA/Cleveland OH 2.350% 3/8/19 500 504 KeyCorp 2.300% 12/13/18 400 402 KeyCorp 5.100% 3/24/21 1,310 1,450 Lloyds Bank plc 4.200% 3/28/17 400 411 Lloyds Bank plc 1.750% 3/16/18 400 400 Lloyds Bank plc 1.750% 5/14/18 450 450 Lloyds Bank plc 2.300% 11/27/18 800 807 Lloyds Bank plc 2.400% 3/17/20 125 125 Lloyds Bank plc 6.375% 1/21/21 1,875 2,206 Lloyds Bank plc 3.500% 5/14/25 800 827 Lloyds Banking Group plc 4.500% 11/4/24 500 501 8 Lloyds Banking Group plc 4.582% 12/10/25 1,750 1,723 Lloyds Banking Group plc 4.650% 3/24/26 1,300 1,286 8 Lloyds Banking Group plc 5.300% 12/1/45 200 197 Manufacturers & Traders Trust Co. 1.400% 7/25/17 450 449 Manufacturers & Traders Trust Co. 6.625% 12/4/17 600 647 Manufacturers & Traders Trust Co. 2.300% 1/30/19 1,550 1,566 Manufacturers & Traders Trust Co. 2.250% 7/25/19 800 806 Manufacturers & Traders Trust Co. 2.100% 2/6/20 475 472 Manufacturers & Traders Trust Co. 2.900% 2/6/25 1,000 973 Mitsubishi UFJ Financial Group Inc. 2.950% 3/1/21 1,000 1,022 Mitsubishi UFJ Financial Group Inc. 3.850% 3/1/26 1,600 1,664 Morgan Stanley 4.750% 3/22/17 1,120 1,157 Morgan Stanley 5.550% 4/27/17 1,000 1,042 Morgan Stanley 5.950% 12/28/17 1,110 1,188 Morgan Stanley 1.875% 1/5/18 1,100 1,104 Morgan Stanley 6.625% 4/1/18 3,235 3,532 Morgan Stanley 2.125% 4/25/18 2,925 2,946 Morgan Stanley 2.200% 12/7/18 500 504 Morgan Stanley 2.500% 1/24/19 1,675 1,705 Morgan Stanley 7.300% 5/13/19 1,390 1,601 Morgan Stanley 2.375% 7/23/19 2,500 2,526 Morgan Stanley 5.625% 9/23/19 1,715 1,909 Morgan Stanley 5.500% 1/26/20 525 585 Morgan Stanley 2.650% 1/27/20 1,600 1,620 Morgan Stanley 2.800% 6/16/20 3,000 3,056 Morgan Stanley 5.500% 7/24/20 650 730 Morgan Stanley 5.750% 1/25/21 1,335 1,524 Morgan Stanley 5.500% 7/28/21 1,575 1,799 Morgan Stanley 4.875% 11/1/22 875 949 Morgan Stanley 3.750% 2/25/23 950 990 Morgan Stanley 4.100% 5/22/23 2,025 2,078 Morgan Stanley 3.875% 4/29/24 5,150 5,403 Morgan Stanley 3.700% 10/23/24 2,550 2,633 Morgan Stanley 4.000% 7/23/25 1,500 1,566 Morgan Stanley 5.000% 11/24/25 1,000 1,079 Morgan Stanley 3.875% 1/27/26 1,800 1,878 Morgan Stanley 4.350% 9/8/26 1,375 1,416 Morgan Stanley 3.950% 4/23/27 1,500 1,503 Morgan Stanley 7.250% 4/1/32 705 952 Morgan Stanley 6.375% 7/24/42 1,200 1,574 Morgan Stanley 4.300% 1/27/45 2,500 2,516 MUFG Americas Holdings Corp. 1.625% 2/9/18 850 846 MUFG Americas Holdings Corp. 2.250% 2/10/20 750 746 MUFG Americas Holdings Corp. 3.500% 6/18/22 275 286 MUFG Americas Holdings Corp. 3.000% 2/10/25 350 341 MUFG Union Bank NA 2.125% 6/16/17 125 126 MUFG Union Bank NA 2.625% 9/26/18 1,200 1,220 MUFG Union Bank NA 2.250% 5/6/19 300 302 Murray Street Investment Trust I 4.647% 3/9/17 725 745 National Australia Bank Ltd. 2.750% 3/9/17 425 431 National Australia Bank Ltd. 2.300% 7/25/18 750 761 National Australia Bank Ltd. 3.000% 1/20/23 325 332 National Australia Bank Ltd. 2.000% 1/14/19 300 302 National Australia Bank Ltd. 2.625% 1/14/21 200 204 National Australia Bank Ltd. 3.375% 1/14/26 500 520 National Bank of Canada 1.450% 11/7/17 225 225 National City Corp. 6.875% 5/15/19 310 348 Northern Trust Co. 6.500% 8/15/18 75 83 Northern Trust Corp. 3.450% 11/4/20 300 319 Northern Trust Corp. 2.375% 8/2/22 825 842 Northern Trust Corp. 3.950% 10/30/25 525 561 People's United Bank NA 4.000% 7/15/24 275 271 People's United Financial Inc. 3.650% 12/6/22 350 351 PNC Bank NA 4.875% 9/21/17 1,250 1,307 PNC Bank NA 1.500% 10/18/17 525 525 PNC Bank NA 6.000% 12/7/17 350 372 PNC Bank NA 1.500% 2/23/18 425 425 PNC Bank NA 1.600% 6/1/18 500 501 PNC Bank NA 1.850% 7/20/18 500 504 PNC Bank NA 1.800% 11/5/18 1,000 1,005 PNC Bank NA 1.950% 3/4/19 300 303 PNC Bank NA 2.250% 7/2/19 600 609 PNC Bank NA 2.400% 10/18/19 600 612 PNC Bank NA 2.300% 6/1/20 630 636 PNC Bank NA 2.600% 7/21/20 270 276 PNC Bank NA 2.450% 11/5/20 500 508 PNC Bank NA 2.950% 1/30/23 100 100 PNC Bank NA 3.800% 7/25/23 700 736 PNC Bank NA 3.300% 10/30/24 350 361 PNC Bank NA 2.950% 2/23/25 750 751 PNC Bank NA 3.250% 6/1/25 300 305 PNC Bank NA 4.200% 11/1/25 825 913 PNC Financial Services Group Inc. 2.854% 11/9/22 1,800 1,822 PNC Financial Services Group Inc. 3.900% 4/29/24 1,450 1,524 PNC Funding Corp. 6.700% 6/10/19 50 57 PNC Funding Corp. 5.125% 2/8/20 770 853 PNC Funding Corp. 4.375% 8/11/20 800 874 PNC Funding Corp. 3.300% 3/8/22 1,900 1,990 Regions Bank 6.450% 6/26/37 500 593 Regions Financial Corp. 2.000% 5/15/18 1,325 1,317 Royal Bank of Canada 1.000% 4/27/17 250 250 Royal Bank of Canada 1.250% 6/16/17 625 626 Royal Bank of Canada 1.400% 10/13/17 1,075 1,080 Royal Bank of Canada 1.500% 1/16/18 1,375 1,380 Royal Bank of Canada 2.200% 7/27/18 2,375 2,414 Royal Bank of Canada 1.800% 7/30/18 1,000 1,005 Royal Bank of Canada 2.000% 12/10/18 650 657 Royal Bank of Canada 2.350% 10/30/20 950 964 Royal Bank of Canada 2.500% 1/19/21 800 818 Royal Bank of Canada 2.300% 3/22/21 650 650 Royal Bank of Canada 4.650% 1/27/26 750 765 Royal Bank of Scotland Group plc 1.875% 3/31/17 400 399 Royal Bank of Scotland Group plc 6.400% 10/21/19 1,095 1,226 Royal Bank of Scotland Group plc 4.800% 4/5/26 500 501 Santander Bank NA 2.000% 1/12/18 375 372 Santander Holdings USA Inc. 3.450% 8/27/18 625 636 Santander Holdings USA Inc. 2.650% 4/17/20 250 247 Santander Holdings USA Inc. 4.500% 7/17/25 500 513 Santander Issuances SAU 5.179% 11/19/25 1,700 1,643 Santander UK Group Holdings plc 2.875% 10/16/20 975 971 Santander UK Group Holdings plc 3.125% 1/8/21 800 808 Skandinaviska Enskilda Banken AB 2.625% 3/15/21 1,000 1,013 Societe Generale SA 2.750% 10/12/17 550 559 Societe Generale SA 2.625% 10/1/18 450 458 State Street Corp. 4.956% 3/15/18 1,025 1,077 State Street Corp. 1.350% 5/15/18 150 150 State Street Corp. 4.375% 3/7/21 615 676 State Street Corp. 3.100% 5/15/23 400 403 State Street Corp. 3.300% 12/16/24 1,000 1,039 State Street Corp. 3.550% 8/18/25 385 408 Sumitomo Mitsui Banking Corp. 1.350% 7/11/17 500 499 Sumitomo Mitsui Banking Corp. 1.800% 7/18/17 750 752 Sumitomo Mitsui Banking Corp. 1.500% 1/18/18 1,075 1,070 Sumitomo Mitsui Banking Corp. 1.950% 7/23/18 3,000 3,008 Sumitomo Mitsui Banking Corp. 2.450% 1/10/19 525 533 Sumitomo Mitsui Banking Corp. 2.250% 7/11/19 650 657 Sumitomo Mitsui Banking Corp. 2.450% 10/20/20 300 302 Sumitomo Mitsui Banking Corp. 3.200% 7/18/22 325 334 Sumitomo Mitsui Banking Corp. 3.950% 7/19/23 75 80 Sumitomo Mitsui Banking Corp. 3.950% 1/10/24 725 772 Sumitomo Mitsui Banking Corp. 3.400% 7/11/24 925 950 Sumitomo Mitsui Financial Group Inc. 2.934% 3/9/21 1,275 1,300 Sumitomo Mitsui Financial Group Inc. 3.784% 3/9/26 525 541 SunTrust Bank 7.250% 3/15/18 75 82 SunTrust Bank 2.750% 5/1/23 250 246 SunTrust Banks Inc. 2.350% 11/1/18 475 480 SunTrust Banks Inc. 2.500% 5/1/19 1,000 1,009 SunTrust Banks Inc. 2.900% 3/3/21 300 305 SVB Financial Group 3.500% 1/29/25 225 222 Svenska Handelsbanken AB 2.875% 4/4/17 1,250 1,270 Svenska Handelsbanken AB 1.625% 3/21/18 1,375 1,381 Svenska Handelsbanken AB 2.500% 1/25/19 775 794 Svenska Handelsbanken AB 2.250% 6/17/19 850 863 Svenska Handelsbanken AB 2.450% 3/30/21 650 656 Synchrony Financial 1.875% 8/15/17 200 199 Synchrony Financial 2.600% 1/15/19 650 652 Synchrony Financial 3.000% 8/15/19 200 203 Synchrony Financial 2.700% 2/3/20 1,050 1,041 Synchrony Financial 3.750% 8/15/21 300 308 Synchrony Financial 4.250% 8/15/24 2,750 2,790 Toronto-Dominion Bank 1.125% 5/2/17 550 550 Toronto-Dominion Bank 1.625% 3/13/18 500 502 Toronto-Dominion Bank 1.400% 4/30/18 2,675 2,671 Toronto-Dominion Bank 1.750% 7/23/18 1,550 1,557 Toronto-Dominion Bank 2.125% 7/2/19 500 507 Toronto-Dominion Bank 2.250% 11/5/19 1,350 1,369 Toronto-Dominion Bank 2.500% 12/14/20 400 408 8 Toronto-Dominion Bank 2.250% 3/15/21 2,000 2,027 Toronto-Dominion Bank 2.125% 4/7/21 2,000 1,997 UBS AG 1.375% 6/1/17 825 824 UBS AG 1.375% 8/14/17 700 699 UBS AG 5.875% 12/20/17 215 230 UBS AG 1.800% 3/26/18 2,700 2,709 UBS AG 5.750% 4/25/18 135 146 UBS AG 2.350% 3/26/20 650 656 UBS AG 4.875% 8/4/20 250 278 US Bancorp 1.650% 5/15/17 325 327 US Bancorp 2.200% 4/25/19 1,100 1,119 US Bancorp 2.350% 1/29/21 600 609 US Bancorp 4.125% 5/24/21 915 1,004 US Bancorp 3.000% 3/15/22 575 600 US Bancorp 2.950% 7/15/22 375 385 US Bancorp 3.600% 9/11/24 150 157 US Bank NA 1.375% 9/11/17 1,250 1,250 US Bank NA 1.350% 1/26/18 900 901 US Bank NA 2.125% 10/28/19 1,000 1,016 US Bank NA 2.800% 1/27/25 1,050 1,066 Wachovia Bank NA 5.850% 2/1/37 425 521 Wachovia Corp. 5.750% 6/15/17 300 316 Wachovia Corp. 5.750% 2/1/18 985 1,061 Wachovia Corp. 6.605% 10/1/25 1,000 1,205 Wachovia Corp. 7.500% 4/15/35 150 198 Wachovia Corp. 5.500% 8/1/35 200 225 Wachovia Corp. 6.550% 10/15/35 100 121 Wells Fargo & Co. 2.100% 5/8/17 425 430 Wells Fargo & Co. 1.150% 6/2/17 450 450 Wells Fargo & Co. 5.625% 12/11/17 2,135 2,288 Wells Fargo & Co. 1.500% 1/16/18 1,725 1,734 Wells Fargo & Co. 2.150% 1/15/19 500 508 Wells Fargo & Co. 2.125% 4/22/19 1,825 1,854 Wells Fargo & Co. 2.600% 7/22/20 850 870 Wells Fargo & Co. 2.550% 12/7/20 1,500 1,527 Wells Fargo & Co. 3.000% 1/22/21 2,050 2,126 Wells Fargo & Co. 4.600% 4/1/21 6,310 6,990 Wells Fargo & Co. 3.500% 3/8/22 1,600 1,705 Wells Fargo & Co. 3.450% 2/13/23 1,675 1,718 Wells Fargo & Co. 4.125% 8/15/23 1,550 1,646 Wells Fargo & Co. 4.100% 6/3/26 2,875 3,009 Wells Fargo & Co. 4.300% 7/22/27 1,600 1,692 Wells Fargo & Co. 5.375% 11/2/43 1,000 1,127 Wells Fargo & Co. 5.606% 1/15/44 1,500 1,725 Wells Fargo & Co. 4.650% 11/4/44 1,225 1,258 Wells Fargo & Co. 3.900% 5/1/45 2,350 2,337 Wells Fargo & Co. 4.900% 11/17/45 1,300 1,395 Wells Fargo Bank NA 6.000% 11/15/17 250 268 Wells Fargo Bank NA 1.650% 1/22/18 625 630 Wells Fargo Bank NA 5.950% 8/26/36 550 680 Wells Fargo Bank NA 6.600% 1/15/38 605 804 5 Wells Fargo Capital X 5.950% 12/1/86 425 431 Westpac Banking Corp. 1.200% 5/19/17 600 599 Westpac Banking Corp. 2.000% 8/14/17 1,275 1,293 Westpac Banking Corp. 1.500% 12/1/17 725 728 Westpac Banking Corp. 1.600% 1/12/18 1,850 1,855 Westpac Banking Corp. 2.250% 7/30/18 250 253 Westpac Banking Corp. 1.950% 11/23/18 1,000 1,008 Westpac Banking Corp. 2.250% 1/17/19 875 888 Westpac Banking Corp. 4.875% 11/19/19 930 1,027 Westpac Banking Corp. 2.600% 11/23/20 975 995 Brokerage (0.1%) Affiliated Managers Group Inc. 4.250% 2/15/24 350 360 Affiliated Managers Group Inc. 3.500% 8/1/25 750 734 Ameriprise Financial Inc. 7.300% 6/28/19 200 233 Ameriprise Financial Inc. 5.300% 3/15/20 125 140 Ameriprise Financial Inc. 4.000% 10/15/23 725 768 Ameriprise Financial Inc. 3.700% 10/15/24 350 363 Apollo Investment Corp. 5.250% 3/3/25 200 200 BGC Partners Inc. 5.375% 12/9/19 175 182 BlackRock Inc. 6.250% 9/15/17 425 456 BlackRock Inc. 5.000% 12/10/19 475 531 BlackRock Inc. 4.250% 5/24/21 475 526 BlackRock Inc. 3.375% 6/1/22 475 504 BlackRock Inc. 3.500% 3/18/24 1,000 1,058 Brookfield Asset Management Inc. 4.000% 1/15/25 550 566 Brookfield Asset Management Inc. 7.375% 3/1/33 150 178 Charles Schwab Corp. 3.225% 9/1/22 1,225 1,282 CME Group Inc. 3.000% 9/15/22 875 909 CME Group Inc. 3.000% 3/15/25 300 303 CME Group Inc. 5.300% 9/15/43 325 386 E*TRADE Financial Corp. 5.375% 11/15/22 350 368 E*TRADE Financial Corp. 4.625% 9/15/23 300 299 Eaton Vance Corp. 3.625% 6/15/23 200 209 Franklin Resources Inc. 1.375% 9/15/17 175 175 Franklin Resources Inc. 4.625% 5/20/20 225 246 Franklin Resources Inc. 2.800% 9/15/22 575 581 Franklin Resources Inc. 2.850% 3/30/25 125 124 Intercontinental Exchange Inc. 2.500% 10/15/18 425 433 Intercontinental Exchange Inc. 2.750% 12/1/20 1,200 1,227 Intercontinental Exchange Inc. 4.000% 10/15/23 350 366 Intercontinental Exchange Inc. 3.750% 12/1/25 1,000 1,019 Invesco Finance plc 3.125% 11/30/22 500 509 Invesco Finance plc 4.000% 1/30/24 650 683 Invesco Finance plc 5.375% 11/30/43 725 815 Janus Capital Group Inc. 4.875% 8/1/25 250 265 Jefferies Group LLC 5.125% 4/13/18 320 331 Jefferies Group LLC 8.500% 7/15/19 455 519 Jefferies Group LLC 6.875% 4/15/21 620 698 Jefferies Group LLC 5.125% 1/20/23 300 303 Jefferies Group LLC 6.250% 1/15/36 320 309 Jefferies Group LLC 6.500% 1/20/43 250 229 Lazard Group LLC 6.850% 6/15/17 61 64 Lazard Group LLC 4.250% 11/14/20 75 78 Lazard Group LLC 3.750% 2/13/25 100 92 Legg Mason Inc. 2.700% 7/15/19 175 177 Legg Mason Inc. 3.950% 7/15/24 150 149 Legg Mason Inc. 4.750% 3/15/26 150 152 Legg Mason Inc. 5.625% 1/15/44 450 441 Leucadia National Corp. 5.500% 10/18/23 475 446 Leucadia National Corp. 6.625% 10/23/43 125 100 Nasdaq Inc. 5.550% 1/15/20 650 717 Nomura Holdings Inc. 2.750% 3/19/19 625 633 Nomura Holdings Inc. 6.700% 3/4/20 900 1,042 NYSE Euronext 2.000% 10/5/17 200 202 Stifel Financial Corp. 3.500% 12/1/20 175 175 Stifel Financial Corp. 4.250% 7/18/24 200 198 TD Ameritrade Holding Corp. 5.600% 12/1/19 100 112 TD Ameritrade Holding Corp. 2.950% 4/1/22 600 612 TD Ameritrade Holding Corp. 3.625% 4/1/25 450 469 Finance Companies (0.1%) Air Lease Corp. 5.625% 4/1/17 675 694 Air Lease Corp. 2.125% 1/15/18 300 295 Air Lease Corp. 3.375% 1/15/19 425 424 Air Lease Corp. 4.750% 3/1/20 275 287 Air Lease Corp. 3.875% 4/1/21 300 304 Air Lease Corp. 3.750% 2/1/22 1,975 1,955 Air Lease Corp. 4.250% 9/15/24 75 73 Ares Capital Corp. 4.875% 11/30/18 875 896 Ares Capital Corp. 3.875% 1/15/20 1,425 1,441 FS Investment Corp. 4.000% 7/15/19 250 251 FS Investment Corp. 4.750% 5/15/22 150 148 GATX Corp. 2.375% 7/30/18 150 150 GATX Corp. 2.500% 7/30/19 150 149 GATX Corp. 4.750% 6/15/22 275 293 GATX Corp. 3.250% 3/30/25 375 348 GATX Corp. 5.200% 3/15/44 150 145 GATX Corp. 4.500% 3/30/45 150 131 8 GE Capital International Funding Co. 0.964% 4/15/16 11,569 11,570 8 GE Capital International Funding Co. 2.342% 11/15/20 8,120 8,314 8 GE Capital International Funding Co. 3.373% 11/15/25 2,212 2,354 8 GE Capital International Funding Co. 4.418% 11/15/35 6,907 7,492 HSBC Finance Corp. 6.676% 1/15/21 2,811 3,226 8 International Lease Finance Corp. 7.125% 9/1/18 775 845 Prospect Capital Corp. 5.000% 7/15/19 175 158 Prospect Capital Corp. 5.875% 3/15/23 150 130 Insurance (0.5%) ACE Capital Trust II 9.700% 4/1/30 75 106 AEGON Funding Co. LLC 5.750% 12/15/20 664 763 Aetna Inc. 1.500% 11/15/17 325 326 Aetna Inc. 2.200% 3/15/19 250 253 Aetna Inc. 3.950% 9/1/20 75 80 Aetna Inc. 4.125% 6/1/21 320 346 Aetna Inc. 2.750% 11/15/22 650 647 Aetna Inc. 3.500% 11/15/24 495 505 Aetna Inc. 6.625% 6/15/36 500 639 Aetna Inc. 6.750% 12/15/37 350 458 Aetna Inc. 4.500% 5/15/42 450 456 Aetna Inc. 4.125% 11/15/42 200 193 Aflac Inc. 2.400% 3/16/20 150 154 Aflac Inc. 4.000% 2/15/22 325 350 Aflac Inc. 3.625% 6/15/23 1,000 1,044 Aflac Inc. 3.625% 11/15/24 80 83 Aflac Inc. 3.250% 3/17/25 300 302 Aflac Inc. 6.900% 12/17/39 150 196 Aflac Inc. 6.450% 8/15/40 300 374 Alleghany Corp. 5.625% 9/15/20 100 111 Alleghany Corp. 4.950% 6/27/22 425 467 Alleghany Corp. 4.900% 9/15/44 375 364 Allied World Assurance Co. Holdings Ltd. 4.350% 10/29/25 650 651 Allied World Assurance Co. Ltd. 5.500% 11/15/20 200 220 Allstate Corp. 3.150% 6/15/23 550 567 Allstate Corp. 5.550% 5/9/35 105 124 Allstate Corp. 4.500% 6/15/43 425 467 5 Allstate Corp. 6.125% 5/15/67 165 161 5 Allstate Corp. 6.500% 5/15/67 700 758 Alterra Finance LLC 6.250% 9/30/20 95 108 American Financial Group Inc. 9.875% 6/15/19 100 121 American International Group Inc. 5.850% 1/16/18 600 642 American International Group Inc. 2.300% 7/16/19 650 657 American International Group Inc. 3.375% 8/15/20 425 439 American International Group Inc. 6.400% 12/15/20 1,160 1,348 American International Group Inc. 4.875% 6/1/22 1,425 1,568 American International Group Inc. 4.125% 2/15/24 650 676 American International Group Inc. 3.750% 7/10/25 550 552 American International Group Inc. 3.875% 1/15/35 800 714 American International Group Inc. 4.700% 7/10/35 325 322 American International Group Inc. 6.250% 5/1/36 600 698 American International Group Inc. 4.500% 7/16/44 1,275 1,203 American International Group Inc. 4.800% 7/10/45 450 444 American International Group Inc. 4.375% 1/15/55 525 458 5 American International Group Inc. 8.175% 5/15/68 400 499 Anthem Inc. 5.875% 6/15/17 250 263 Anthem Inc. 1.875% 1/15/18 425 426 Anthem Inc. 7.000% 2/15/19 145 164 Anthem Inc. 2.250% 8/15/19 550 553 Anthem Inc. 4.350% 8/15/20 450 485 Anthem Inc. 3.700% 8/15/21 445 468 Anthem Inc. 3.125% 5/15/22 550 553 Anthem Inc. 3.300% 1/15/23 750 758 Anthem Inc. 3.500% 8/15/24 525 530 Anthem Inc. 5.950% 12/15/34 300 345 Anthem Inc. 5.850% 1/15/36 150 171 Anthem Inc. 6.375% 6/15/37 630 760 Anthem Inc. 4.625% 5/15/42 575 568 Anthem Inc. 4.650% 1/15/43 650 644 Anthem Inc. 5.100% 1/15/44 400 421 Anthem Inc. 4.650% 8/15/44 525 520 Anthem Inc. 4.850% 8/15/54 175 172 Aon Corp. 5.000% 9/30/20 990 1,100 Aon Corp. 8.205% 1/1/27 50 64 Aon Corp. 6.250% 9/30/40 150 176 Aon plc 2.800% 3/15/21 550 556 Aon plc 4.000% 11/27/23 350 362 Aon plc 3.500% 6/14/24 425 426 Aon plc 4.450% 5/24/43 125 117 Aon plc 4.600% 6/14/44 625 610 Aon plc 4.750% 5/15/45 300 302 Arch Capital Group Ltd. 7.350% 5/1/34 500 654 Arch Capital Group US Inc. 5.144% 11/1/43 275 288 Aspen Insurance Holdings Ltd. 6.000% 12/15/20 450 497 Aspen Insurance Holdings Ltd. 4.650% 11/15/23 200 204 Assurant Inc. 4.000% 3/15/23 225 226 Assurant Inc. 6.750% 2/15/34 550 660 AXA SA 8.600% 12/15/30 830 1,094 Axis Specialty Finance LLC 5.875% 6/1/20 990 1,078 AXIS Specialty Finance plc 2.650% 4/1/19 150 151 AXIS Specialty Finance plc 5.150% 4/1/45 150 154 Berkshire Hathaway Finance Corp. 1.600% 5/15/17 100 101 Berkshire Hathaway Finance Corp. 1.450% 3/7/18 550 555 Berkshire Hathaway Finance Corp. 1.300% 5/15/18 175 176 Berkshire Hathaway Finance Corp. 5.400% 5/15/18 2,480 2,702 Berkshire Hathaway Finance Corp. 2.000% 8/15/18 525 536 Berkshire Hathaway Finance Corp. 1.700% 3/15/19 500 507 Berkshire Hathaway Finance Corp. 2.900% 10/15/20 1,225 1,289 Berkshire Hathaway Finance Corp. 4.250% 1/15/21 480 532 Berkshire Hathaway Finance Corp. 3.000% 5/15/22 300 313 Berkshire Hathaway Finance Corp. 5.750% 1/15/40 130 163 Berkshire Hathaway Finance Corp. 4.400% 5/15/42 400 432 Berkshire Hathaway Finance Corp. 4.300% 5/15/43 275 289 Berkshire Hathaway Inc. 3.000% 2/11/23 225 233 Berkshire Hathaway Inc. 2.750% 3/15/23 1,450 1,479 Berkshire Hathaway Inc. 3.125% 3/15/26 3,675 3,768 Berkshire Hathaway Inc. 4.500% 2/11/43 925 1,007 Brown & Brown Inc. 4.200% 9/15/24 300 302 Chubb Corp. 5.750% 5/15/18 395 434 Chubb Corp. 6.000% 5/11/37 375 484 5 Chubb Corp. 6.375% 3/29/67 1,035 900 CHUBB INA Holdings Inc. 5.700% 2/15/17 200 208 CHUBB INA Holdings Inc. 5.800% 3/15/18 50 54 CHUBB INA Holdings Inc. 5.900% 6/15/19 340 384 CHUBB INA Holdings Inc. 2.300% 11/3/20 250 255 CHUBB INA Holdings Inc. 2.875% 11/3/22 650 672 CHUBB INA Holdings Inc. 2.700% 3/13/23 350 353 CHUBB INA Holdings Inc. 3.350% 5/15/24 275 287 CHUBB INA Holdings Inc. 3.150% 3/15/25 700 719 CHUBB INA Holdings Inc. 3.350% 5/3/26 950 990 CHUBB INA Holdings Inc. 4.150% 3/13/43 225 234 CHUBB INA Holdings Inc. 4.350% 11/3/45 800 869 Cigna Corp. 5.125% 6/15/20 100 111 Cigna Corp. 4.375% 12/15/20 100 108 Cigna Corp. 4.500% 3/15/21 210 226 Cigna Corp. 4.000% 2/15/22 490 523 Cigna Corp. 3.250% 4/15/25 600 597 Cigna Corp. 6.150% 11/15/36 325 386 Cigna Corp. 5.875% 3/15/41 235 275 Cigna Corp. 5.375% 2/15/42 190 209 Cincinnati Financial Corp. 6.125% 11/1/34 325 379 CNA Financial Corp. 7.350% 11/15/19 1,102 1,273 CNA Financial Corp. 5.875% 8/15/20 145 162 CNA Financial Corp. 5.750% 8/15/21 175 196 Coventry Health Care Inc. 5.950% 3/15/17 250 261 Coventry Health Care Inc. 5.450% 6/15/21 390 441 Endurance Specialty Holdings Ltd. 7.000% 7/15/34 150 173 Everest Reinsurance Holdings Inc. 4.868% 6/1/44 300 294 First American Financial Corp. 4.300% 2/1/23 100 100 First American Financial Corp. 4.600% 11/15/24 350 357 Hartford Financial Services Group Inc. 6.300% 3/15/18 600 647 Hartford Financial Services Group Inc. 6.000% 1/15/19 300 331 Hartford Financial Services Group Inc. 5.125% 4/15/22 100 112 Hartford Financial Services Group Inc. 5.950% 10/15/36 25 29 Hartford Financial Services Group Inc. 6.100% 10/1/41 500 581 Hartford Financial Services Group Inc. 4.300% 4/15/43 500 472 Horace Mann Educators Corp. 4.500% 12/1/25 200 207 Humana Inc. 7.200% 6/15/18 50 56 Humana Inc. 2.625% 10/1/19 150 152 Humana Inc. 3.150% 12/1/22 400 405 Humana Inc. 3.850% 10/1/24 450 464 Humana Inc. 8.150% 6/15/38 325 449 Humana Inc. 4.625% 12/1/42 265 256 Humana Inc. 4.950% 10/1/44 400 409 Infinity Property & Casualty Corp. 5.000% 9/19/22 1,100 1,159 Kemper Corp. 4.350% 2/15/25 500 506 Lincoln National Corp. 8.750% 7/1/19 325 387 Lincoln National Corp. 6.250% 2/15/20 305 341 Lincoln National Corp. 4.200% 3/15/22 325 341 Lincoln National Corp. 4.000% 9/1/23 225 229 Lincoln National Corp. 3.350% 3/9/25 200 192 Lincoln National Corp. 6.150% 4/7/36 350 394 Lincoln National Corp. 6.300% 10/9/37 25 28 Loews Corp. 2.625% 5/15/23 175 172 Loews Corp. 3.750% 4/1/26 750 765 Loews Corp. 6.000% 2/1/35 200 233 Loews Corp. 4.125% 5/15/43 475 451 Manulife Financial Corp. 4.900% 9/17/20 475 517 Manulife Financial Corp. 4.150% 3/4/26 725 742 Manulife Financial Corp. 5.375% 3/4/46 500 522 Markel Corp. 7.125% 9/30/19 125 145 Markel Corp. 4.900% 7/1/22 575 628 Markel Corp. 3.625% 3/30/23 175 177 Markel Corp. 5.000% 3/30/43 125 128 Markel Corp. 5.000% 4/5/46 350 350 Marsh & McLennan Cos. Inc. 2.550% 10/15/18 225 229 Marsh & McLennan Cos. Inc. 2.350% 9/10/19 100 101 Marsh & McLennan Cos. Inc. 2.350% 3/6/20 500 504 Marsh & McLennan Cos. Inc. 4.800% 7/15/21 545 602 Marsh & McLennan Cos. Inc. 4.050% 10/15/23 350 370 Marsh & McLennan Cos. Inc. 3.500% 3/10/25 350 356 Marsh & McLennan Cos. Inc. 3.750% 3/14/26 375 384 Marsh & McLennan Cos. Inc. 5.875% 8/1/33 900 1,077 MetLife Inc. 1.756% 12/15/17 425 428 MetLife Inc. 1.903% 12/15/17 225 227 MetLife Inc. 6.817% 8/15/18 580 647 MetLife Inc. 7.717% 2/15/19 105 122 MetLife Inc. 4.750% 2/8/21 305 339 MetLife Inc. 3.048% 12/15/22 725 736 MetLife Inc. 4.368% 9/15/23 500 545 MetLife Inc. 3.600% 4/10/24 750 775 MetLife Inc. 3.000% 3/1/25 500 491 MetLife Inc. 6.375% 6/15/34 505 630 MetLife Inc. 5.700% 6/15/35 675 787 MetLife Inc. 5.875% 2/6/41 440 529 MetLife Inc. 4.125% 8/13/42 475 454 MetLife Inc. 4.875% 11/13/43 600 640 MetLife Inc. 4.721% 12/15/44 1,200 1,250 MetLife Inc. 4.050% 3/1/45 1,000 943 MetLife Inc. 4.600% 5/13/46 5 5 5 MetLife Inc. 6.400% 12/15/66 1,505 1,552 Montpelier Re Holdings Ltd. 4.700% 10/15/22 25 26 Old Republic International Corp. 4.875% 10/1/24 450 466 OneBeacon US Holdings Inc. 4.600% 11/9/22 350 355 PartnerRe Finance B LLC 5.500% 6/1/20 200 221 Principal Financial Group Inc. 8.875% 5/15/19 410 487 Principal Financial Group Inc. 3.125% 5/15/23 200 197 Principal Financial Group Inc. 6.050% 10/15/36 200 238 Principal Financial Group Inc. 4.350% 5/15/43 125 120 5 Principal Financial Group Inc. 4.700% 5/15/55 500 486 ProAssurance Corp. 5.300% 11/15/23 100 109 Progressive Corp. 3.750% 8/23/21 2,445 2,631 Progressive Corp. 6.625% 3/1/29 150 196 Progressive Corp. 3.700% 1/26/45 250 239 5 Progressive Corp. 6.700% 6/15/67 425 405 Protective Life Corp. 7.375% 10/15/19 100 116 Protective Life Corp. 8.450% 10/15/39 175 235 Prudential Financial Inc. 6.000% 12/1/17 675 722 Prudential Financial Inc. 2.300% 8/15/18 825 836 Prudential Financial Inc. 7.375% 6/15/19 455 526 Prudential Financial Inc. 2.350% 8/15/19 225 227 Prudential Financial Inc. 5.375% 6/21/20 430 480 Prudential Financial Inc. 4.500% 11/15/20 75 81 Prudential Financial Inc. 3.500% 5/15/24 450 458 Prudential Financial Inc. 5.750% 7/15/33 1,545 1,737 Prudential Financial Inc. 5.400% 6/13/35 295 319 Prudential Financial Inc. 5.900% 3/17/36 775 888 Prudential Financial Inc. 5.700% 12/14/36 505 567 Prudential Financial Inc. 6.625% 12/1/37 500 613 Prudential Financial Inc. 6.625% 6/21/40 250 305 Prudential Financial Inc. 5.625% 5/12/41 105 116 5 Prudential Financial Inc. 5.875% 9/15/42 525 548 5 Prudential Financial Inc. 5.625% 6/15/43 975 990 Prudential Financial Inc. 5.100% 8/15/43 225 233 Prudential Financial Inc. 4.600% 5/15/44 1,500 1,507 5 Prudential Financial Inc. 5.375% 5/15/45 650 642 Reinsurance Group of America Inc. 6.450% 11/15/19 275 308 Reinsurance Group of America Inc. 5.000% 6/1/21 250 271 Reinsurance Group of America Inc. 4.700% 9/15/23 250 264 StanCorp Financial Group Inc. 5.000% 8/15/22 50 54 Swiss Re Solutions Holding Corp. 7.000% 2/15/26 250 320 Torchmark Corp. 3.800% 9/15/22 200 204 Transatlantic Holdings Inc. 8.000% 11/30/39 625 842 Travelers Cos. Inc. 5.800% 5/15/18 910 989 Travelers Cos. Inc. 3.900% 11/1/20 330 359 Travelers Cos. Inc. 6.750% 6/20/36 475 650 Travelers Cos. Inc. 6.250% 6/15/37 145 194 Travelers Cos. Inc. 5.350% 11/1/40 130 160 Travelers Cos. Inc. 4.600% 8/1/43 1,000 1,129 Travelers Cos. Inc. 4.300% 8/25/45 250 270 Trinity Acquisition plc 6.125% 8/15/43 525 579 UnitedHealth Group Inc. 6.000% 6/15/17 875 925 UnitedHealth Group Inc. 1.450% 7/17/17 750 754 UnitedHealth Group Inc. 6.000% 2/15/18 1,460 1,585 UnitedHealth Group Inc. 1.900% 7/16/18 1,000 1,015 UnitedHealth Group Inc. 1.625% 3/15/19 325 328 UnitedHealth Group Inc. 2.300% 12/15/19 50 51 UnitedHealth Group Inc. 2.700% 7/15/20 950 987 UnitedHealth Group Inc. 4.700% 2/15/21 165 186 UnitedHealth Group Inc. 3.375% 11/15/21 105 112 UnitedHealth Group Inc. 2.875% 12/15/21 500 521 UnitedHealth Group Inc. 2.875% 3/15/22 525 543 UnitedHealth Group Inc. 3.350% 7/15/22 1,550 1,649 UnitedHealth Group Inc. 2.750% 2/15/23 400 405 UnitedHealth Group Inc. 2.875% 3/15/23 200 205 UnitedHealth Group Inc. 3.750% 7/15/25 2,000 2,157 UnitedHealth Group Inc. 4.625% 7/15/35 300 334 UnitedHealth Group Inc. 6.500% 6/15/37 200 269 UnitedHealth Group Inc. 6.625% 11/15/37 325 444 UnitedHealth Group Inc. 6.875% 2/15/38 1,405 1,974 UnitedHealth Group Inc. 5.950% 2/15/41 240 313 UnitedHealth Group Inc. 4.625% 11/15/41 1,050 1,167 UnitedHealth Group Inc. 4.375% 3/15/42 325 349 UnitedHealth Group Inc. 3.950% 10/15/42 400 401 UnitedHealth Group Inc. 4.250% 3/15/43 75 79 UnitedHealth Group Inc. 4.750% 7/15/45 1,325 1,520 Unum Group 5.625% 9/15/20 50 55 Unum Group 4.000% 3/15/24 200 198 Unum Group 5.750% 8/15/42 200 211 Validus Holdings Ltd. 8.875% 1/26/40 150 193 Voya Financial Inc. 2.900% 2/15/18 675 685 Voya Financial Inc. 5.500% 7/15/22 525 588 Voya Financial Inc. 5.700% 7/15/43 350 398 Willis Towers Watson PLC 5.750% 3/15/21 265 295 WR Berkley Corp. 5.375% 9/15/20 50 55 WR Berkley Corp. 4.625% 3/15/22 225 242 XLIT Ltd. 5.750% 10/1/21 545 620 XLIT Ltd. 6.375% 11/15/24 100 116 XLIT Ltd. 4.450% 3/31/25 200 198 XLIT Ltd. 5.250% 12/15/43 100 103 XLIT Ltd. 5.500% 3/31/45 300 287 Other Finance (0.0%) XTRA Finance Corp. 5.150% 4/1/17 575 599 Real Estate Investment Trusts (0.3%) Alexandria Real Estate Equities Inc. 2.750% 1/15/20 250 250 Alexandria Real Estate Equities Inc. 4.600% 4/1/22 300 324 Alexandria Real Estate Equities Inc. 3.900% 6/15/23 75 76 Alexandria Real Estate Equities Inc. 4.300% 1/15/26 300 307 Alexandria Real Estate Equities Inc. 4.500% 7/30/29 200 201 American Campus Communities Operating Partnership LP 3.350% 10/1/20 250 256 American Campus Communities Operating Partnership LP 4.125% 7/1/24 250 257 AvalonBay Communities Inc. 2.850% 3/15/23 200 198 AvalonBay Communities Inc. 4.200% 12/15/23 175 189 AvalonBay Communities Inc. 3.500% 11/15/24 250 259 AvalonBay Communities Inc. 3.450% 6/1/25 1,300 1,337 Boston Properties LP 3.700% 11/15/18 920 962 Boston Properties LP 5.625% 11/15/20 325 370 Boston Properties LP 4.125% 5/15/21 190 204 Boston Properties LP 3.850% 2/1/23 950 998 Boston Properties LP 3.125% 9/1/23 1,375 1,384 Brandywine Operating Partnership LP 4.950% 4/15/18 725 756 Brandywine Operating Partnership LP 4.100% 10/1/24 250 248 Brandywine Operating Partnership LP 4.550% 10/1/29 175 173 Brixmor Operating Partnership LP 3.850% 2/1/25 1,475 1,367 Camden Property Trust 4.250% 1/15/24 1,100 1,172 CBL & Associates LP 5.250% 12/1/23 600 570 CBL & Associates LP 4.600% 10/15/24 175 159 Columbia Property Trust Operating Partnership LP 4.150% 4/1/25 100 101 Corporate Office Properties LP 3.700% 6/15/21 100 99 Corporate Office Properties LP 3.600% 5/15/23 200 188 CubeSmart LP 4.375% 12/15/23 350 369 CubeSmart LP 4.000% 11/15/25 160 163 DCT Industrial Operating Partnership LP 4.500% 10/15/23 200 206 DDR Corp. 7.875% 9/1/20 500 601 DDR Corp. 3.500% 1/15/21 225 230 DDR Corp. 4.625% 7/15/22 500 529 DDR Corp. 3.375% 5/15/23 400 388 DDR Corp. 4.250% 2/1/26 250 253 Digital Realty Trust LP 5.250% 3/15/21 1,190 1,310 Digital Realty Trust LP 3.950% 7/1/22 900 923 Digital Realty Trust LP 3.625% 10/1/22 1,580 1,572 Duke Realty LP 3.625% 4/15/23 875 880 EPR Properties 5.750% 8/15/22 75 81 EPR Properties 5.250% 7/15/23 400 409 EPR Properties 4.500% 4/1/25 300 291 Equity CommonWealth 6.650% 1/15/18 1,175 1,236 ERP Operating LP 5.750% 6/15/17 171 180 ERP Operating LP 2.375% 7/1/19 375 378 ERP Operating LP 4.750% 7/15/20 215 235 ERP Operating LP 4.625% 12/15/21 69 77 ERP Operating LP 3.000% 4/15/23 625 634 ERP Operating LP 3.375% 6/1/25 350 361 ERP Operating LP 4.500% 7/1/44 550 582 ERP Operating LP 4.500% 6/1/45 350 371 Essex Portfolio LP 3.375% 1/15/23 1,150 1,169 Essex Portfolio LP 3.250% 5/1/23 50 50 Essex Portfolio LP 3.500% 4/1/25 200 200 Federal Realty Investment Trust 3.000% 8/1/22 175 178 Federal Realty Investment Trust 2.750% 6/1/23 325 321 Federal Realty Investment Trust 4.500% 12/1/44 1,000 1,048 HCP Inc. 5.625% 5/1/17 25 26 HCP Inc. 2.625% 2/1/20 1,800 1,776 HCP Inc. 5.375% 2/1/21 360 394 HCP Inc. 3.150% 8/1/22 150 144 HCP Inc. 4.000% 12/1/22 2,000 2,008 HCP Inc. 3.400% 2/1/25 400 368 HCP Inc. 6.750% 2/1/41 175 201 Healthcare Realty Trust Inc. 5.750% 1/15/21 145 161 Healthcare Realty Trust Inc. 3.750% 4/15/23 100 98 Healthcare Realty Trust Inc. 3.875% 5/1/25 375 364 Healthcare Trust of America Holdings LP 3.375% 7/15/21 175 177 Healthcare Trust of America Holdings LP 3.700% 4/15/23 100 98 Highwoods Realty LP 3.200% 6/15/21 500 499 Hospitality Properties Trust 6.700% 1/15/18 1,000 1,051 Hospitality Properties Trust 4.250% 2/15/21 400 406 Hospitality Properties Trust 4.650% 3/15/24 100 98 Hospitality Properties Trust 4.500% 3/15/25 125 120 Hospitality Properties Trust 5.250% 2/15/26 100 100 Host Hotels & Resorts LP 6.000% 10/1/21 1,100 1,233 Host Hotels & Resorts LP 3.750% 10/15/23 240 234 Host Hotels & Resorts LP 4.000% 6/15/25 175 169 Kilroy Realty LP 4.800% 7/15/18 800 840 Kilroy Realty LP 3.800% 1/15/23 100 102 Kimco Realty Corp. 5.700% 5/1/17 375 391 Kimco Realty Corp. 6.875% 10/1/19 50 58 Kimco Realty Corp. 3.200% 5/1/21 500 512 Kimco Realty Corp. 3.125% 6/1/23 550 545 Lexington Realty Trust 4.400% 6/15/24 200 202 Liberty Property LP 3.375% 6/15/23 575 565 Liberty Property LP 4.400% 2/15/24 325 343 Liberty Property LP 3.750% 4/1/25 725 724 Mack-Cali Realty LP 7.750% 8/15/19 750 824 Mack-Cali Realty LP 4.500% 4/18/22 225 228 Mid-America Apartments LP 4.300% 10/15/23 350 369 Mid-America Apartments LP 3.750% 6/15/24 200 203 National Retail Properties Inc. 6.875% 10/15/17 25 27 National Retail Properties Inc. 3.800% 10/15/22 500 517 National Retail Properties Inc. 3.900% 6/15/24 275 282 National Retail Properties Inc. 4.000% 11/15/25 450 463 Omega Healthcare Investors Inc. 4.950% 4/1/24 275 279 Omega Healthcare Investors Inc. 4.500% 1/15/25 175 172 Omega Healthcare Investors Inc. 5.250% 1/15/26 2,250 2,287 Omega Healthcare Investors Inc. 4.500% 4/1/27 1,000 953 Piedmont Operating Partnership LP 3.400% 6/1/23 125 121 Piedmont Operating Partnership LP 4.450% 3/15/24 275 278 Post Apartment Homes LP 3.375% 12/1/22 100 100 ProLogis LP 2.750% 2/15/19 875 893 Realty Income Corp. 2.000% 1/31/18 575 577 Realty Income Corp. 6.750% 8/15/19 935 1,066 Realty Income Corp. 3.250% 10/15/22 100 101 Realty Income Corp. 3.875% 7/15/24 250 254 Realty Income Corp. 4.125% 10/15/26 125 129 Regency Centers LP 3.750% 6/15/24 525 537 Retail Opportunity Investments Partnership LP 5.000% 12/15/23 150 154 Retail Properties of America Inc. 4.000% 3/15/25 475 449 Select Income REIT 2.850% 2/1/18 175 175 Select Income REIT 4.150% 2/1/22 225 223 Select Income REIT 4.500% 2/1/25 250 238 Senior Housing Properties Trust 3.250% 5/1/19 475 473 Senior Housing Properties Trust 4.750% 5/1/24 175 170 Simon Property Group LP 2.150% 9/15/17 200 202 Simon Property Group LP 2.200% 2/1/19 2,700 2,747 Simon Property Group LP 5.650% 2/1/20 1,250 1,412 Simon Property Group LP 4.375% 3/1/21 555 611 Simon Property Group LP 4.125% 12/1/21 525 575 Simon Property Group LP 3.375% 3/15/22 250 264 Simon Property Group LP 2.750% 2/1/23 400 404 Simon Property Group LP 3.750% 2/1/24 500 535 Simon Property Group LP 3.300% 1/15/26 100 104 Simon Property Group LP 6.750% 2/1/40 300 408 Simon Property Group LP 4.750% 3/15/42 225 246 Tanger Properties LP 3.875% 12/1/23 125 128 Tanger Properties LP 3.750% 12/1/24 200 202 UDR Inc. 4.250% 6/1/18 400 420 UDR Inc. 3.700% 10/1/20 150 158 UDR Inc. 4.625% 1/10/22 125 136 Ventas Realty LP 3.750% 5/1/24 200 200 Ventas Realty LP 5.700% 9/30/43 450 497 Ventas Realty LP / Ventas Capital Corp. 2.000% 2/15/18 325 325 Ventas Realty LP / Ventas Capital Corp. 4.000% 4/30/19 575 604 Ventas Realty LP / Ventas Capital Corp. 2.700% 4/1/20 25 25 Ventas Realty LP / Ventas Capital Corp. 4.750% 6/1/21 250 275 Ventas Realty LP / Ventas Capital Corp. 4.250% 3/1/22 140 149 Ventas Realty LP / Ventas Capital Corp. 3.250% 8/15/22 500 502 Vornado Realty LP 2.500% 6/30/19 275 279 Washington Prime Group LP 3.850% 4/1/20 200 205 Washington REIT 4.950% 10/1/20 125 134 Washington REIT 3.950% 10/15/22 100 101 Weingarten Realty Investors 3.375% 10/15/22 200 199 Weingarten Realty Investors 3.500% 4/15/23 250 246 Weingarten Realty Investors 4.450% 1/15/24 75 78 Welltower Inc. 4.700% 9/15/17 50 52 Welltower Inc. 2.250% 3/15/18 575 579 Welltower Inc. 4.125% 4/1/19 300 315 Welltower Inc. 4.950% 1/15/21 750 816 Welltower Inc. 5.250% 1/15/22 425 465 Welltower Inc. 3.750% 3/15/23 325 324 Welltower Inc. 4.500% 1/15/24 125 130 Welltower Inc. 4.000% 6/1/25 1,125 1,127 Welltower Inc. 4.250% 4/1/26 450 456 Welltower Inc. 6.500% 3/15/41 200 237 Welltower Inc. 5.125% 3/15/43 175 179 WP Carey Inc. 4.600% 4/1/24 300 305 WP Carey Inc. 4.000% 2/1/25 200 188 Industrial (6.6%) Basic Industry (0.4%) Agrium Inc. 6.750% 1/15/19 1,350 1,498 Agrium Inc. 3.150% 10/1/22 2,310 2,315 Agrium Inc. 3.500% 6/1/23 275 273 Agrium Inc. 3.375% 3/15/25 250 242 Agrium Inc. 4.125% 3/15/35 250 211 Agrium Inc. 4.900% 6/1/43 125 119 Agrium Inc. 5.250% 1/15/45 500 504 Air Products & Chemicals Inc. 1.200% 10/15/17 225 225 Air Products & Chemicals Inc. 3.000% 11/3/21 190 198 Air Products & Chemicals Inc. 2.750% 2/3/23 200 201 Air Products & Chemicals Inc. 3.350% 7/31/24 700 734 Airgas Inc. 3.050% 8/1/20 200 205 Airgas Inc. 3.650% 7/15/24 750 767 Albemarle Corp. 3.000% 12/1/19 250 250 Albemarle Corp. 4.500% 12/15/20 50 52 Albemarle Corp. 4.150% 12/1/24 300 297 Albemarle Corp. 5.450% 12/1/44 325 311 Barrick Gold Corp. 4.100% 5/1/23 330 323 Barrick Gold Corp. 5.250% 4/1/42 500 423 Barrick North America Finance LLC 4.400% 5/30/21 915 938 Barrick North America Finance LLC 7.500% 9/15/38 25 25 Barrick North America Finance LLC 5.700% 5/30/41 750 655 Barrick North America Finance LLC 5.750% 5/1/43 500 452 Barrick PD Australia Finance Pty Ltd. 5.950% 10/15/39 100 90 BHP Billiton Finance USA Ltd. 5.400% 3/29/17 350 363 BHP Billiton Finance USA Ltd. 2.050% 9/30/18 300 300 BHP Billiton Finance USA Ltd. 6.500% 4/1/19 450 506 BHP Billiton Finance USA Ltd. 3.250% 11/21/21 600 616 BHP Billiton Finance USA Ltd. 2.875% 2/24/22 1,025 1,021 BHP Billiton Finance USA Ltd. 3.850% 9/30/23 775 797 BHP Billiton Finance USA Ltd. 4.125% 2/24/42 1,200 1,087 BHP Billiton Finance USA Ltd. 5.000% 9/30/43 1,500 1,531 Braskem Finance Ltd. 6.450% 2/3/24 200 188 Cabot Corp. 2.550% 1/15/18 550 560 Cabot Corp. 3.700% 7/15/22 50 50 Carpenter Technology Corp. 5.200% 7/15/21 575 575 Celulosa Arauco y Constitucion SA 4.750% 1/11/22 200 209 CF Industries Inc. 6.875% 5/1/18 475 514 CF Industries Inc. 7.125% 5/1/20 825 936 CF Industries Inc. 3.450% 6/1/23 525 507 CF Industries Inc. 5.150% 3/15/34 1,000 941 CF Industries Inc. 4.950% 6/1/43 375 328 CF Industries Inc. 5.375% 3/15/44 500 462 Domtar Corp. 6.250% 9/1/42 50 49 Domtar Corp. 6.750% 2/15/44 400 402 Dow Chemical Co. 8.550% 5/15/19 1,810 2,153 Dow Chemical Co. 4.250% 11/15/20 1,630 1,777 Dow Chemical Co. 4.125% 11/15/21 185 202 Dow Chemical Co. 3.000% 11/15/22 700 717 Dow Chemical Co. 3.500% 10/1/24 600 619 Dow Chemical Co. 7.375% 11/1/29 100 128 Dow Chemical Co. 4.250% 10/1/34 350 339 Dow Chemical Co. 9.400% 5/15/39 760 1,153 Dow Chemical Co. 5.250% 11/15/41 375 398 Dow Chemical Co. 4.375% 11/15/42 900 868 Eastman Chemical Co. 2.400% 6/1/17 1,000 1,009 Eastman Chemical Co. 5.500% 11/15/19 1,100 1,219 Eastman Chemical Co. 2.700% 1/15/20 400 409 Eastman Chemical Co. 3.600% 8/15/22 650 677 Eastman Chemical Co. 4.800% 9/1/42 400 380 Eastman Chemical Co. 4.650% 10/15/44 1,000 962 Ecolab Inc. 1.450% 12/8/17 225 224 Ecolab Inc. 1.550% 1/12/18 500 501 Ecolab Inc. 2.000% 1/14/19 200 203 Ecolab Inc. 2.250% 1/12/20 200 202 Ecolab Inc. 4.350% 12/8/21 50 55 Ecolab Inc. 3.250% 1/14/23 200 205 Ecolab Inc. 5.500% 12/8/41 625 715 EI du Pont de Nemours & Co. 6.000% 7/15/18 700 771 EI du Pont de Nemours & Co. 4.625% 1/15/20 300 329 EI du Pont de Nemours & Co. 3.625% 1/15/21 1,420 1,511 EI du Pont de Nemours & Co. 4.250% 4/1/21 350 385 EI du Pont de Nemours & Co. 2.800% 2/15/23 75 75 EI du Pont de Nemours & Co. 6.500% 1/15/28 500 620 EI du Pont de Nemours & Co. 4.900% 1/15/41 450 477 EI du Pont de Nemours & Co. 4.150% 2/15/43 125 118 Fibria Overseas Finance Ltd. 5.250% 5/12/24 250 244 FMC Corp. 3.950% 2/1/22 150 154 FMC Corp. 4.100% 2/1/24 750 777 Georgia-Pacific LLC 8.875% 5/15/31 1,200 1,716 Glencore Canada Corp. 5.500% 6/15/17 250 252 Goldcorp Inc. 2.125% 3/15/18 1,100 1,081 Goldcorp Inc. 3.700% 3/15/23 600 588 Goldcorp Inc. 5.450% 6/9/44 50 46 International Flavors & Fragrances Inc. 3.200% 5/1/23 50 50 International Paper Co. 7.500% 8/15/21 910 1,091 International Paper Co. 4.750% 2/15/22 413 455 International Paper Co. 3.650% 6/15/24 400 405 International Paper Co. 3.800% 1/15/26 350 357 International Paper Co. 5.000% 9/15/35 150 155 International Paper Co. 7.300% 11/15/39 805 952 International Paper Co. 6.000% 11/15/41 300 325 International Paper Co. 4.800% 6/15/44 500 478 International Paper Co. 5.150% 5/15/46 525 529 LYB International Finance BV 4.000% 7/15/23 500 524 LYB International Finance BV 5.250% 7/15/43 500 517 LYB International Finance BV 4.875% 3/15/44 400 398 LyondellBasell Industries NV 5.000% 4/15/19 1,700 1,816 LyondellBasell Industries NV 6.000% 11/15/21 475 539 LyondellBasell Industries NV 4.625% 2/26/55 950 845 Meadwestvaco Corp. 7.950% 2/15/31 300 374 Monsanto Co. 1.150% 6/30/17 300 299 Monsanto Co. 2.125% 7/15/19 800 807 Monsanto Co. 2.750% 7/15/21 600 613 Monsanto Co. 2.200% 7/15/22 175 172 Monsanto Co. 3.375% 7/15/24 700 712 Monsanto Co. 2.850% 4/15/25 250 243 Monsanto Co. 4.200% 7/15/34 400 381 Monsanto Co. 5.875% 4/15/38 375 429 Monsanto Co. 3.600% 7/15/42 250 204 Monsanto Co. 4.400% 7/15/44 1,250 1,162 Monsanto Co. 3.950% 4/15/45 1,300 1,129 Monsanto Co. 4.700% 7/15/64 600 518 Mosaic Co. 3.750% 11/15/21 115 120 Mosaic Co. 4.250% 11/15/23 1,500 1,567 Mosaic Co. 5.450% 11/15/33 100 103 Mosaic Co. 4.875% 11/15/41 130 122 Mosaic Co. 5.625% 11/15/43 150 156 Newmont Mining Corp. 5.125% 10/1/19 475 509 Newmont Mining Corp. 5.875% 4/1/35 325 311 Newmont Mining Corp. 6.250% 10/1/39 500 500 Newmont Mining Corp. 4.875% 3/15/42 950 815 Nucor Corp. 5.750% 12/1/17 385 410 Nucor Corp. 5.850% 6/1/18 875 945 Nucor Corp. 4.125% 9/15/22 200 208 Nucor Corp. 4.000% 8/1/23 325 339 Nucor Corp. 6.400% 12/1/37 325 361 Nucor Corp. 5.200% 8/1/43 400 408 Packaging Corp. of America 3.900% 6/15/22 275 283 Packaging Corp. of America 4.500% 11/1/23 425 447 Packaging Corp. of America 3.650% 9/15/24 500 499 Placer Dome Inc. 6.450% 10/15/35 375 349 Plum Creek Timberlands LP 4.700% 3/15/21 275 296 Potash Corp. of Saskatchewan Inc. 3.250% 12/1/17 675 688 Potash Corp. of Saskatchewan Inc. 4.875% 3/30/20 1,210 1,315 Potash Corp. of Saskatchewan Inc. 3.000% 4/1/25 250 241 Potash Corp. of Saskatchewan Inc. 5.625% 12/1/40 200 225 PPG Industries Inc. 2.300% 11/15/19 700 710 Praxair Inc. 4.500% 8/15/19 175 191 Praxair Inc. 4.050% 3/15/21 875 960 Praxair Inc. 3.000% 9/1/21 325 342 Praxair Inc. 2.450% 2/15/22 850 875 Praxair Inc. 2.650% 2/5/25 500 498 Praxair Inc. 3.550% 11/7/42 300 277 Rayonier Inc. 3.750% 4/1/22 125 124 Reliance Steel & Aluminum Co. 4.500% 4/15/23 225 217 Rio Tinto Alcan Inc. 6.125% 12/15/33 325 339 Rio Tinto Alcan Inc. 5.750% 6/1/35 450 454 Rio Tinto Finance USA Ltd. 6.500% 7/15/18 1,500 1,633 Rio Tinto Finance USA Ltd. 9.000% 5/1/19 1,075 1,269 Rio Tinto Finance USA Ltd. 3.500% 11/2/20 310 321 Rio Tinto Finance USA Ltd. 4.125% 5/20/21 175 186 Rio Tinto Finance USA Ltd. 3.750% 9/20/21 1,000 1,037 Rio Tinto Finance USA Ltd. 3.750% 6/15/25 3,200 3,127 Rio Tinto Finance USA Ltd. 7.125% 7/15/28 225 265 Rio Tinto Finance USA Ltd. 5.200% 11/2/40 565 575 Rio Tinto Finance USA plc 2.000% 3/22/17 375 374 Rio Tinto Finance USA plc 2.250% 12/14/18 500 499 Rio Tinto Finance USA plc 3.500% 3/22/22 200 201 Rio Tinto Finance USA plc 4.750% 3/22/42 625 608 Rohm & Haas Co. 7.850% 7/15/29 300 399 RPM International Inc. 6.125% 10/15/19 75 83 RPM International Inc. 3.450% 11/15/22 250 246 Sherwin-Williams Co. 3.450% 8/1/25 900 912 Sherwin-Williams Co. 4.550% 8/1/45 270 272 Southern Copper Corp. 5.375% 4/16/20 200 213 Southern Copper Corp. 3.875% 4/23/25 350 335 Southern Copper Corp. 7.500% 7/27/35 2,025 2,091 Southern Copper Corp. 6.750% 4/16/40 250 243 Southern Copper Corp. 5.875% 4/23/45 1,050 927 Syngenta Finance NV 3.125% 3/28/22 250 250 Syngenta Finance NV 4.375% 3/28/42 150 134 The Dow Chemical Company 4.625% 10/1/44 500 502 Vale Canada Ltd. 7.200% 9/15/32 100 71 Vale Overseas Ltd. 5.625% 9/15/19 1,050 1,026 Vale Overseas Ltd. 4.375% 1/11/22 1,045 890 Vale Overseas Ltd. 8.250% 1/17/34 375 345 Vale Overseas Ltd. 6.875% 11/21/36 1,285 1,015 Vale Overseas Ltd. 6.875% 11/10/39 860 671 Vale SA 5.625% 9/11/42 1,700 1,198 Valspar Corp. 7.250% 6/15/19 350 400 Valspar Corp. 4.200% 1/15/22 25 26 Valspar Corp. 3.950% 1/15/26 600 622 Westlake Chemical Corp. 3.600% 7/15/22 50 50 WestRock MWV LLC 8.200% 1/15/30 500 644 WestRock RKT Co. 3.500% 3/1/20 1,725 1,751 WestRock RKT Co. 4.900% 3/1/22 250 269 Weyerhaeuser Co. 7.375% 10/1/19 1,075 1,235 Weyerhaeuser Co. 8.500% 1/15/25 150 195 Weyerhaeuser Co. 7.375% 3/15/32 625 763 Weyerhaeuser Co. 6.875% 12/15/33 125 146 Worthington Industries Inc. 4.550% 4/15/26 100 100 Yamana Gold Inc. 4.950% 7/15/24 640 541 Capital Goods (0.6%) 3M Co. 1.375% 8/7/18 325 329 3M Co. 2.000% 8/7/20 325 333 3M Co. 3.000% 8/7/25 350 374 3M Co. 6.375% 2/15/28 350 473 3M Co. 5.700% 3/15/37 255 332 ABB Finance USA Inc. 1.625% 5/8/17 100 101 ABB Finance USA Inc. 2.875% 5/8/22 375 383 ABB Finance USA Inc. 4.375% 5/8/42 150 158 Acuity Brands Lighting Inc. 6.000% 12/15/19 200 222 Boeing Capital Corp. 4.700% 10/27/19 125 138 Boeing Co. 0.950% 5/15/18 125 125 Boeing Co. 6.000% 3/15/19 1,550 1,759 Boeing Co. 4.875% 2/15/20 525 591 Boeing Co. 1.650% 10/30/20 350 350 Boeing Co. 2.200% 10/30/22 2,000 1,996 Boeing Co. 2.600% 10/30/25 1,300 1,322 Boeing Co. 6.625% 2/15/38 100 141 Boeing Co. 6.875% 3/15/39 250 363 Boeing Co. 5.875% 2/15/40 295 391 Boeing Co. 3.500% 3/1/45 300 287 Carlisle Cos. Inc. 3.750% 11/15/22 175 179 Caterpillar Financial Services Corp. 1.500% 2/23/18 1,100 1,107 Caterpillar Financial Services Corp. 1.300% 3/1/18 825 823 Caterpillar Financial Services Corp. 5.450% 4/15/18 875 950 Caterpillar Financial Services Corp. 1.800% 11/13/18 550 558 Caterpillar Financial Services Corp. 7.150% 2/15/19 1,235 1,415 Caterpillar Financial Services Corp. 2.100% 6/9/19 500 511 Caterpillar Financial Services Corp. 2.250% 12/1/19 300 307 Caterpillar Financial Services Corp. 2.000% 3/5/20 750 754 Caterpillar Financial Services Corp. 2.500% 11/13/20 500 514 Caterpillar Financial Services Corp. 2.750% 8/20/21 200 206 Caterpillar Financial Services Corp. 3.300% 6/9/24 730 752 Caterpillar Financial Services Corp. 3.250% 12/1/24 200 208 Caterpillar Inc. 1.500% 6/26/17 450 453 Caterpillar Inc. 3.900% 5/27/21 720 789 Caterpillar Inc. 2.600% 6/26/22 125 126 Caterpillar Inc. 3.400% 5/15/24 750 787 Caterpillar Inc. 6.050% 8/15/36 895 1,158 Caterpillar Inc. 3.803% 8/15/42 929 899 Caterpillar Inc. 4.300% 5/15/44 1,000 1,043 Crane Co. 2.750% 12/15/18 550 557 Crane Co. 4.450% 12/15/23 400 418 CRH America Inc. 5.750% 1/15/21 885 1,002 Danaher Corp. 1.650% 9/15/18 600 609 Danaher Corp. 2.400% 9/15/20 600 619 Danaher Corp. 3.900% 6/23/21 750 821 Danaher Corp. 3.350% 9/15/25 500 532 Danaher Corp. 4.375% 9/15/45 1,200 1,337 Deere & Co. 2.600% 6/8/22 700 714 Deere & Co. 5.375% 10/16/29 455 547 Deere & Co. 8.100% 5/15/30 150 221 Deere & Co. 7.125% 3/3/31 400 554 Deere & Co. 3.900% 6/9/42 500 501 Dover Corp. 4.300% 3/1/21 145 159 Dover Corp. 6.600% 3/15/38 350 473 Dover Corp. 5.375% 3/1/41 480 590 Eaton Corp. 1.500% 11/2/17 200 200 Eaton Corp. 5.600% 5/15/18 550 595 Eaton Corp. 2.750% 11/2/22 575 576 Eaton Corp. 4.000% 11/2/32 815 819 Eaton Corp. 4.150% 11/2/42 75 75 Eaton Electric Holdings LLC 3.875% 12/15/20 150 158 Emerson Electric Co. 5.250% 10/15/18 525 577 Emerson Electric Co. 4.875% 10/15/19 275 303 Emerson Electric Co. 4.250% 11/15/20 25 27 Emerson Electric Co. 2.625% 12/1/21 450 461 Emerson Electric Co. 2.625% 2/15/23 300 303 Emerson Electric Co. 3.150% 6/1/25 450 463 Emerson Electric Co. 6.000% 8/15/32 150 185 Emerson Electric Co. 6.125% 4/15/39 125 162 Emerson Electric Co. 5.250% 11/15/39 135 159 Exelis Inc. 4.250% 10/1/16 225 228 Exelis Inc. 5.550% 10/1/21 200 223 Flowserve Corp. 3.500% 9/15/22 1,125 1,116 Flowserve Corp. 4.000% 11/15/23 375 385 Fortune Brands Home & Security Inc. 3.000% 6/15/20 275 278 Fortune Brands Home & Security Inc. 4.000% 6/15/25 250 255 General Dynamics Corp. 1.000% 11/15/17 1,100 1,105 General Dynamics Corp. 3.875% 7/15/21 250 271 General Dynamics Corp. 2.250% 11/15/22 900 913 General Dynamics Corp. 3.600% 11/15/42 125 125 General Electric Capital Corp. 6.000% 8/7/19 1,283 1,477 General Electric Capital Corp. 2.100% 12/11/19 100 102 General Electric Capital Corp. 5.500% 1/8/20 2,739 3,141 General Electric Capital Corp. 2.200% 1/9/20 644 663 General Electric Capital Corp. 5.550% 5/4/20 780 897 General Electric Capital Corp. 4.375% 9/16/20 806 899 General Electric Capital Corp. 4.625% 1/7/21 490 554 General Electric Capital Corp. 5.300% 2/11/21 714 828 General Electric Capital Corp. 4.650% 10/17/21 1,369 1,563 General Electric Capital Corp. 3.150% 9/7/22 318 340 General Electric Capital Corp. 3.100% 1/9/23 841 892 General Electric Capital Corp. 3.450% 5/15/24 338 366 General Electric Capital Corp. 6.750% 3/15/32 1,885 2,572 General Electric Capital Corp. 6.150% 8/7/37 573 771 General Electric Capital Corp. 5.875% 1/14/38 1,887 2,446 General Electric Capital Corp. 6.875% 1/10/39 1,305 1,884 General Electric Co. 5.250% 12/6/17 2,040 2,186 General Electric Co. 2.700% 10/9/22 1,900 1,976 General Electric Co. 3.375% 3/11/24 2,000 2,147 General Electric Co. 4.125% 10/9/42 2,050 2,153 General Electric Co. 4.500% 3/11/44 1,400 1,565 Harris Corp. 1.999% 4/27/18 225 224 Harris Corp. 2.700% 4/27/20 250 250 Harris Corp. 4.400% 12/15/20 1,700 1,815 Harris Corp. 3.832% 4/27/25 550 567 Harris Corp. 4.854% 4/27/35 350 364 Harris Corp. 6.150% 12/15/40 25 30 Harris Corp. 5.054% 4/27/45 325 347 Honeywell International Inc. 5.300% 3/15/17 275 287 Honeywell International Inc. 5.300% 3/1/18 650 703 Honeywell International Inc. 5.000% 2/15/19 105 116 Honeywell International Inc. 4.250% 3/1/21 805 901 Honeywell International Inc. 3.350% 12/1/23 1,325 1,411 Honeywell International Inc. 5.700% 3/15/37 105 133 Honeywell International Inc. 5.375% 3/1/41 1,855 2,319 Hubbell Inc. 3.350% 3/1/26 300 300 Illinois Tool Works Inc. 6.250% 4/1/19 450 512 Illinois Tool Works Inc. 3.375% 9/15/21 105 112 Illinois Tool Works Inc. 3.500% 3/1/24 430 464 Illinois Tool Works Inc. 4.875% 9/15/41 105 121 Illinois Tool Works Inc. 3.900% 9/1/42 1,225 1,239 Ingersoll-Rand Global Holding Co. Ltd. 6.875% 8/15/18 550 607 Ingersoll-Rand Global Holding Co. Ltd. 2.875% 1/15/19 125 128 Ingersoll-Rand Global Holding Co. Ltd. 4.250% 6/15/23 250 270 Ingersoll-Rand Global Holding Co. Ltd. 5.750% 6/15/43 325 387 Ingersoll-Rand Luxembourg Finance SA 3.550% 11/1/24 100 102 Ingersoll-Rand Luxembourg Finance SA 4.650% 11/1/44 250 257 John Deere Capital Corp. 2.800% 9/18/17 550 562 John Deere Capital Corp. 1.200% 10/10/17 475 476 John Deere Capital Corp. 1.350% 1/16/18 1,500 1,507 John Deere Capital Corp. 1.750% 8/10/18 325 328 John Deere Capital Corp. 5.750% 9/10/18 530 587 John Deere Capital Corp. 1.950% 1/8/19 900 913 John Deere Capital Corp. 2.250% 4/17/19 150 152 John Deere Capital Corp. 1.700% 1/15/20 1,975 1,971 John Deere Capital Corp. 2.050% 3/10/20 750 752 John Deere Capital Corp. 2.450% 9/11/20 275 282 John Deere Capital Corp. 3.900% 7/12/21 125 136 John Deere Capital Corp. 3.150% 10/15/21 305 321 John Deere Capital Corp. 2.750% 3/15/22 75 77 John Deere Capital Corp. 2.800% 1/27/23 275 278 John Deere Capital Corp. 2.800% 3/6/23 2,000 2,034 John Deere Capital Corp. 3.350% 6/12/24 700 730 John Deere Capital Corp. 3.400% 9/11/25 325 343 Kennametal Inc. 2.650% 11/1/19 200 188 Kennametal Inc. 3.875% 2/15/22 125 120 L-3 Communications Corp. 1.500% 5/28/17 200 198 L-3 Communications Corp. 5.200% 10/15/19 825 879 L-3 Communications Corp. 4.750% 7/15/20 925 968 L-3 Communications Corp. 4.950% 2/15/21 575 607 L-3 Communications Corp. 3.950% 5/28/24 120 115 Lafarge SA 7.125% 7/15/36 300 362 Leggett & Platt Inc. 3.800% 11/15/24 400 409 Legrand France SA 8.500% 2/15/25 250 337 Lockheed Martin Corp. 1.850% 11/23/18 275 278 Lockheed Martin Corp. 4.250% 11/15/19 855 936 Lockheed Martin Corp. 2.500% 11/23/20 575 589 Lockheed Martin Corp. 3.350% 9/15/21 550 582 Lockheed Martin Corp. 3.100% 1/15/23 270 281 Lockheed Martin Corp. 2.900% 3/1/25 175 178 Lockheed Martin Corp. 3.550% 1/15/26 1,200 1,271 Lockheed Martin Corp. 3.600% 3/1/35 550 533 Lockheed Martin Corp. 4.500% 5/15/36 350 376 Lockheed Martin Corp. 6.150% 9/1/36 1,715 2,143 Lockheed Martin Corp. 5.500% 11/15/39 680 806 Lockheed Martin Corp. 5.720% 6/1/40 316 386 Lockheed Martin Corp. 4.700% 5/15/46 1,300 1,453 Martin Marietta Materials Inc. 6.600% 4/15/18 400 428 Mohawk Industries Inc. 3.850% 2/1/23 850 877 Northrop Grumman Corp. 1.750% 6/1/18 575 576 Northrop Grumman Corp. 5.050% 8/1/19 245 271 Northrop Grumman Corp. 3.500% 3/15/21 125 133 Northrop Grumman Corp. 3.250% 8/1/23 1,000 1,046 Northrop Grumman Corp. 5.050% 11/15/40 475 548 Northrop Grumman Corp. 4.750% 6/1/43 850 953 Owens Corning 4.200% 12/15/22 550 559 Parker Hannifin Corp. 5.500% 5/15/18 1,725 1,880 Parker Hannifin Corp. 3.500% 9/15/22 225 241 Parker Hannifin Corp. 6.250% 5/15/38 75 99 Pentair Finance SA 2.650% 12/1/19 500 491 Precision Castparts Corp. 1.250% 1/15/18 1,650 1,651 Precision Castparts Corp. 2.250% 6/15/20 300 303 Precision Castparts Corp. 2.500% 1/15/23 225 226 Precision Castparts Corp. 3.250% 6/15/25 300 312 Precision Castparts Corp. 3.900% 1/15/43 175 179 Precision Castparts Corp. 4.375% 6/15/45 350 385 Raytheon Co. 6.750% 3/15/18 125 138 Raytheon Co. 3.125% 10/15/20 425 453 Raytheon Co. 2.500% 12/15/22 1,425 1,463 Raytheon Co. 7.200% 8/15/27 75 104 Raytheon Co. 4.875% 10/15/40 225 263 Raytheon Co. 4.700% 12/15/41 925 1,056 Republic Services Inc. 3.800% 5/15/18 735 767 Republic Services Inc. 5.500% 9/15/19 425 470 Republic Services Inc. 5.000% 3/1/20 500 548 Republic Services Inc. 5.250% 11/15/21 50 57 Republic Services Inc. 3.550% 6/1/22 1,300 1,373 Republic Services Inc. 3.200% 3/15/25 500 502 Republic Services Inc. 6.200% 3/1/40 475 579 Republic Services Inc. 5.700% 5/15/41 500 588 Rockwell Automation Inc. 5.650% 12/1/17 25 27 Rockwell Automation Inc. 6.700% 1/15/28 200 265 Rockwell Automation Inc. 6.250% 12/1/37 325 423 Rockwell Collins Inc. 5.250% 7/15/19 50 56 Rockwell Collins Inc. 3.100% 11/15/21 125 130 Rockwell Collins Inc. 4.800% 12/15/43 235 260 Roper Technologies Inc. 2.050% 10/1/18 1,175 1,187 Roper Technologies Inc. 6.250% 9/1/19 1,575 1,756 Snap-on Inc. 6.125% 9/1/21 200 238 Sonoco Products Co. 4.375% 11/1/21 65 70 Sonoco Products Co. 5.750% 11/1/40 765 871 Stanley Black & Decker Inc. 2.451% 11/17/18 400 406 Stanley Black & Decker Inc. 3.400% 12/1/21 450 477 Stanley Black & Decker Inc. 5.200% 9/1/40 150 170 Textron Inc. 5.600% 12/1/17 125 131 Textron Inc. 7.250% 10/1/19 650 745 Textron Inc. 4.300% 3/1/24 625 646 Textron Inc. 4.000% 3/15/26 300 308 United Technologies Corp. 1.800% 6/1/17 620 627 United Technologies Corp. 5.375% 12/15/17 1,575 1,689 United Technologies Corp. 6.125% 2/1/19 1,133 1,274 United Technologies Corp. 4.500% 4/15/20 445 492 United Technologies Corp. 3.100% 6/1/22 1,600 1,691 United Technologies Corp. 6.700% 8/1/28 200 264 United Technologies Corp. 7.500% 9/15/29 100 141 United Technologies Corp. 5.400% 5/1/35 400 480 United Technologies Corp. 6.050% 6/1/36 285 358 United Technologies Corp. 6.125% 7/15/38 1,000 1,302 United Technologies Corp. 5.700% 4/15/40 525 655 United Technologies Corp. 4.500% 6/1/42 2,725 2,953 United Technologies Corp. 4.150% 5/15/45 50 51 Valmont Industries Inc. 5.000% 10/1/44 290 261 Valmont Industries Inc. 5.250% 10/1/54 250 216 Waste Management Inc. 6.100% 3/15/18 1,100 1,202 Waste Management Inc. 4.600% 3/1/21 275 297 Waste Management Inc. 3.500% 5/15/24 700 732 Waste Management Inc. 3.125% 3/1/25 250 256 Waste Management Inc. 3.900% 3/1/35 250 244 Waste Management Inc. 4.100% 3/1/45 500 504 WW Grainger Inc. 4.600% 6/15/45 1,050 1,175 Communication (1.1%) 21st Century Fox America Inc. 6.900% 3/1/19 660 752 21st Century Fox America Inc. 5.650% 8/15/20 500 572 21st Century Fox America Inc. 4.500% 2/15/21 435 480 21st Century Fox America Inc. 3.000% 9/15/22 500 516 21st Century Fox America Inc. 4.000% 10/1/23 275 295 21st Century Fox America Inc. 3.700% 10/15/25 400 419 21st Century Fox America Inc. 6.550% 3/15/33 892 1,065 21st Century Fox America Inc. 6.200% 12/15/34 975 1,173 21st Century Fox America Inc. 6.400% 12/15/35 1,500 1,842 21st Century Fox America Inc. 8.150% 10/17/36 385 518 21st Century Fox America Inc. 6.150% 3/1/37 345 405 21st Century Fox America Inc. 6.900% 8/15/39 425 531 21st Century Fox America Inc. 6.150% 2/15/41 350 417 21st Century Fox America Inc. 5.400% 10/1/43 1,675 1,846 21st Century Fox America Inc. 4.750% 9/15/44 450 462 America Movil SAB de CV 5.625% 11/15/17 350 372 America Movil SAB de CV 5.000% 10/16/19 850 935 America Movil SAB de CV 5.000% 3/30/20 710 786 America Movil SAB de CV 3.125% 7/16/22 200 205 America Movil SAB de CV 6.375% 3/1/35 200 239 America Movil SAB de CV 6.125% 11/15/37 300 352 America Movil SAB de CV 6.125% 3/30/40 2,710 3,171 America Movil SAB de CV 4.375% 7/16/42 425 412 American Tower Corp. 4.500% 1/15/18 1,400 1,461 American Tower Corp. 2.800% 6/1/20 600 602 American Tower Corp. 5.050% 9/1/20 155 168 American Tower Corp. 3.300% 2/15/21 600 611 American Tower Corp. 5.900% 11/1/21 1,500 1,713 American Tower Corp. 5.000% 2/15/24 1,150 1,261 American Tower Corp. 4.000% 6/1/25 425 438 AT&T Corp. 8.250% 11/15/31 1,001 1,383 AT&T Inc. 1.600% 2/15/17 500 502 AT&T Inc. 1.700% 6/1/17 1,975 1,987 AT&T Inc. 5.500% 2/1/18 2,385 2,557 AT&T Inc. 5.600% 5/15/18 250 271 AT&T Inc. 2.375% 11/27/18 950 971 AT&T Inc. 5.800% 2/15/19 225 250 AT&T Inc. 2.300% 3/11/19 625 638 AT&T Inc. 5.875% 10/1/19 1,880 2,097 AT&T Inc. 5.200% 3/15/20 1,150 1,277 AT&T Inc. 2.450% 6/30/20 1,950 1,972 AT&T Inc. 4.600% 2/15/21 425 465 AT&T Inc. 5.000% 3/1/21 925 1,031 AT&T Inc. 4.450% 5/15/21 485 529 AT&T Inc. 3.875% 8/15/21 5,615 5,968 AT&T Inc. 3.000% 2/15/22 600 612 AT&T Inc. 3.000% 6/30/22 2,000 2,026 AT&T Inc. 2.625% 12/1/22 875 868 AT&T Inc. 4.450% 4/1/24 1,075 1,163 AT&T Inc. 3.950% 1/15/25 2,225 2,308 AT&T Inc. 4.125% 2/17/26 1,675 1,769 AT&T Inc. 6.450% 6/15/34 945 1,074 AT&T Inc. 4.500% 5/15/35 800 790 AT&T Inc. 6.500% 9/1/37 448 531 AT&T Inc. 6.300% 1/15/38 885 1,011 AT&T Inc. 6.400% 5/15/38 550 637 AT&T Inc. 6.550% 2/15/39 760 897 AT&T Inc. 6.350% 3/15/40 275 318 AT&T Inc. 5.350% 9/1/40 2,555 2,683 AT&T Inc. 6.375% 3/1/41 1,225 1,426 AT&T Inc. 5.550% 8/15/41 210 226 AT&T Inc. 5.150% 3/15/42 825 834 AT&T Inc. 4.300% 12/15/42 1,773 1,623 AT&T Inc. 4.800% 6/15/44 2,000 1,945 AT&T Inc. 4.350% 6/15/45 750 687 AT&T Inc. 4.750% 5/15/46 2,500 2,433 AT&T Inc. 5.650% 2/15/47 1,250 1,381 AT&T Mobility LLC 7.125% 12/15/31 400 500 Bellsouth Capital Funding Corp. 7.875% 2/15/30 328 405 BellSouth LLC 6.875% 10/15/31 231 268 BellSouth LLC 6.550% 6/15/34 261 289 BellSouth LLC 6.000% 11/15/34 119 128 BellSouth Telecommunications LLC 6.375% 6/1/28 790 886 British Telecommunications plc 5.950% 1/15/18 1,440 1,553 British Telecommunications plc 2.350% 2/14/19 200 204 British Telecommunications plc 9.625% 12/15/30 1,700 2,648 CBS Corp. 2.300% 8/15/19 350 354 CBS Corp. 5.750% 4/15/20 360 407 CBS Corp. 4.300% 2/15/21 550 590 CBS Corp. 3.375% 3/1/22 725 750 CBS Corp. 4.000% 1/15/26 500 520 CBS Corp. 7.875% 7/30/30 300 405 CBS Corp. 5.500% 5/15/33 200 210 CBS Corp. 4.850% 7/1/42 225 218 CBS Corp. 4.900% 8/15/44 550 532 CBS Corp. 4.600% 1/15/45 650 612 CC Holdings GS V LLC / Crown Castle GS III Corp. 3.849% 4/15/23 1,000 1,032 8 CCO Safari II LLC 3.579% 7/23/20 850 868 8 CCO Safari II LLC 4.464% 7/23/22 1,750 1,831 8 CCO Safari II LLC 4.908% 7/23/25 2,950 3,114 8 CCO Safari II LLC 6.384% 10/23/35 1,300 1,433 8 CCO Safari II LLC 6.484% 10/23/45 2,275 2,531 8 CCO Safari II LLC 6.834% 10/23/55 325 351 Comcast Cable Communications Holdings Inc. 9.455% 11/15/22 1,108 1,567 Comcast Cable Communications LLC 8.875% 5/1/17 850 921 Comcast Corp. 5.700% 5/15/18 1,475 1,613 Comcast Corp. 5.700% 7/1/19 1,305 1,481 Comcast Corp. 3.125% 7/15/22 100 106 Comcast Corp. 2.750% 3/1/23 1,625 1,678 Comcast Corp. 3.600% 3/1/24 350 379 Comcast Corp. 3.375% 8/15/25 1,000 1,063 Comcast Corp. 3.150% 3/1/26 3,000 3,122 Comcast Corp. 4.250% 1/15/33 2,450 2,598 Comcast Corp. 7.050% 3/15/33 1,000 1,374 Comcast Corp. 5.650% 6/15/35 1,450 1,786 Comcast Corp. 6.500% 11/15/35 1,075 1,445 Comcast Corp. 6.450% 3/15/37 900 1,194 Comcast Corp. 6.950% 8/15/37 1,220 1,709 Comcast Corp. 6.400% 5/15/38 600 799 Comcast Corp. 4.650% 7/15/42 1,410 1,543 Comcast Corp. 4.500% 1/15/43 225 241 Comcast Corp. 4.600% 8/15/45 925 1,024 Crown Castle International Corp. 3.400% 2/15/21 1,600 1,620 Crown Castle International Corp. 4.875% 4/15/22 550 587 Crown Castle International Corp. 5.250% 1/15/23 1,000 1,077 Crown Castle International Corp. 4.450% 2/15/26 1,200 1,251 Deutsche Telekom International Finance BV 6.750% 8/20/18 325 364 Deutsche Telekom International Finance BV 6.000% 7/8/19 675 756 Deutsche Telekom International Finance BV 8.750% 6/15/30 2,750 4,092 Discovery Communications LLC 5.050% 6/1/20 1,150 1,230 Discovery Communications LLC 4.375% 6/15/21 205 215 Discovery Communications LLC 3.300% 5/15/22 125 121 Discovery Communications LLC 3.250% 4/1/23 500 477 Discovery Communications LLC 3.450% 3/15/25 1,000 944 Discovery Communications LLC 4.900% 3/11/26 500 516 Discovery Communications LLC 4.875% 4/1/43 125 109 Electronic Arts Inc. 3.700% 3/1/21 375 390 Grupo Televisa SAB 6.000% 5/15/18 1,400 1,514 Grupo Televisa SAB 6.625% 3/18/25 450 537 Grupo Televisa SAB 6.625% 1/15/40 500 551 GTE Corp. 6.940% 4/15/28 325 406 Historic TW Inc. 6.625% 5/15/29 200 242 Interpublic Group of Cos. Inc. 3.750% 2/15/23 500 493 Interpublic Group of Cos. Inc. 4.200% 4/15/24 825 850 Koninklijke KPN NV 8.375% 10/1/30 600 797 Moody's Corp. 2.750% 7/15/19 400 410 Moody's Corp. 4.500% 9/1/22 1,300 1,421 Moody's Corp. 5.250% 7/15/44 275 306 NBCUniversal Media LLC 5.150% 4/30/20 925 1,051 NBCUniversal Media LLC 4.375% 4/1/21 205 230 NBCUniversal Media LLC 2.875% 1/15/23 750 778 NBCUniversal Media LLC 6.400% 4/30/40 350 466 NBCUniversal Media LLC 5.950% 4/1/41 1,075 1,376 NBCUniversal Media LLC 4.450% 1/15/43 400 427 New Cingular Wireless Services Inc. 8.750% 3/1/31 155 229 Nippon Telegraph & Telephone Corp. 1.400% 7/18/17 100 100 Omnicom Group Inc. 6.250% 7/15/19 175 197 Omnicom Group Inc. 4.450% 8/15/20 500 546 Omnicom Group Inc. 3.625% 5/1/22 1,100 1,156 Omnicom Group Inc. 3.650% 11/1/24 900 925 Omnicom Group Inc. 3.600% 4/15/26 1,950 1,996 Orange SA 5.375% 7/8/19 1,025 1,141 Orange SA 4.125% 9/14/21 902 986 Orange SA 9.000% 3/1/31 2,235 3,411 Orange SA 5.375% 1/13/42 575 670 Orange SA 5.500% 2/6/44 575 682 Pacific Bell Telephone Co. 7.125% 3/15/26 200 250 Qwest Corp. 6.500% 6/1/17 275 288 Qwest Corp. 6.750% 12/1/21 410 443 Qwest Corp. 7.250% 9/15/25 175 188 Qwest Corp. 6.875% 9/15/33 1,018 994 Qwest Corp. 7.125% 11/15/43 550 527 RELX Capital Inc. 8.625% 1/15/19 259 301 RELX Capital Inc. 3.125% 10/15/22 705 702 Rogers Communications Inc. 6.800% 8/15/18 950 1,058 Rogers Communications Inc. 3.000% 3/15/23 230 235 Rogers Communications Inc. 4.100% 10/1/23 225 243 Rogers Communications Inc. 3.625% 12/15/25 475 495 Rogers Communications Inc. 4.500% 3/15/43 540 543 Rogers Communications Inc. 5.000% 3/15/44 1,100 1,213 S&P Global Inc. 5.900% 11/15/17 150 160 S&P Global Inc. 3.300% 8/14/20 450 467 S&P Global Inc. 4.000% 6/15/25 450 469 S&P Global Inc. 4.400% 2/15/26 875 952 S&P Global Inc. 6.550% 11/15/37 350 406 Scripps Networks Interactive Inc. 2.750% 11/15/19 500 502 Scripps Networks Interactive Inc. 2.800% 6/15/20 325 324 Scripps Networks Interactive Inc. 3.900% 11/15/24 250 245 Telefonica Emisiones SAU 3.192% 4/27/18 1,025 1,054 Telefonica Emisiones SAU 5.877% 7/15/19 910 1,018 Telefonica Emisiones SAU 5.134% 4/27/20 705 781 Telefonica Emisiones SAU 5.462% 2/16/21 350 397 Telefonica Emisiones SAU 4.570% 4/27/23 1,000 1,092 Telefonica Emisiones SAU 7.045% 6/20/36 1,485 1,886 Telefonica Europe BV 8.250% 9/15/30 750 1,051 Thomson Reuters Corp. 6.500% 7/15/18 50 55 Thomson Reuters Corp. 4.700% 10/15/19 125 136 Thomson Reuters Corp. 4.300% 11/23/23 600 643 Thomson Reuters Corp. 5.500% 8/15/35 350 376 Thomson Reuters Corp. 5.850% 4/15/40 1,425 1,563 Thomson Reuters Corp. 5.650% 11/23/43 625 667 Time Warner Cable Inc. 5.850% 5/1/17 825 861 Time Warner Cable Inc. 6.750% 7/1/18 475 522 Time Warner Cable Inc. 8.750% 2/14/19 1,250 1,466 Time Warner Cable Inc. 8.250% 4/1/19 700 815 Time Warner Cable Inc. 5.000% 2/1/20 2,045 2,221 Time Warner Cable Inc. 4.125% 2/15/21 500 525 Time Warner Cable Inc. 4.000% 9/1/21 850 891 Time Warner Cable Inc. 6.550% 5/1/37 550 600 Time Warner Cable Inc. 7.300% 7/1/38 1,400 1,646 Time Warner Cable Inc. 6.750% 6/15/39 1,600 1,801 Time Warner Cable Inc. 5.500% 9/1/41 750 744 Time Warner Cable Inc. 4.500% 9/15/42 800 710 Time Warner Cos. Inc. 7.570% 2/1/24 1,000 1,258 Time Warner Cos. Inc. 6.950% 1/15/28 1,795 2,229 Time Warner Entertainment Co. LP 8.375% 3/15/23 800 1,023 Time Warner Entertainment Co. LP 8.375% 7/15/33 650 826 Time Warner Inc. 2.100% 6/1/19 550 555 Time Warner Inc. 4.875% 3/15/20 1,240 1,361 Time Warner Inc. 4.700% 1/15/21 700 771 Time Warner Inc. 4.750% 3/29/21 600 665 Time Warner Inc. 4.000% 1/15/22 205 219 Time Warner Inc. 4.050% 12/15/23 75 80 Time Warner Inc. 3.550% 6/1/24 525 541 Time Warner Inc. 3.600% 7/15/25 825 847 Time Warner Inc. 3.875% 1/15/26 350 366 Time Warner Inc. 7.625% 4/15/31 835 1,065 Time Warner Inc. 7.700% 5/1/32 1,840 2,360 Time Warner Inc. 6.200% 3/15/40 150 172 Time Warner Inc. 6.100% 7/15/40 825 938 Time Warner Inc. 6.250% 3/29/41 325 376 Time Warner Inc. 5.375% 10/15/41 205 219 Time Warner Inc. 4.900% 6/15/42 250 253 Time Warner Inc. 5.350% 12/15/43 125 132 Time Warner Inc. 4.650% 6/1/44 525 514 Time Warner Inc. 4.850% 7/15/45 200 204 Verizon Communications Inc. 1.350% 6/9/17 2,500 2,507 Verizon Communications Inc. 1.100% 11/1/17 200 200 Verizon Communications Inc. 5.500% 2/15/18 925 994 Verizon Communications Inc. 6.100% 4/15/18 155 169 Verizon Communications Inc. 3.650% 9/14/18 2,630 2,770 Verizon Communications Inc. 6.350% 4/1/19 1,000 1,135 Verizon Communications Inc. 2.625% 2/21/20 1,223 1,258 Verizon Communications Inc. 4.500% 9/15/20 1,105 1,221 Verizon Communications Inc. 3.450% 3/15/21 300 318 Verizon Communications Inc. 4.600% 4/1/21 1,440 1,600 Verizon Communications Inc. 3.000% 11/1/21 850 883 Verizon Communications Inc. 3.500% 11/1/21 1,040 1,105 Verizon Communications Inc. 2.450% 11/1/22 1,925 1,913 Verizon Communications Inc. 5.150% 9/15/23 5,515 6,348 Verizon Communications Inc. 4.150% 3/15/24 1,300 1,413 Verizon Communications Inc. 3.500% 11/1/24 1,000 1,047 Verizon Communications Inc. 7.750% 12/1/30 785 1,073 Verizon Communications Inc. 6.400% 9/15/33 1,538 1,893 Verizon Communications Inc. 5.050% 3/15/34 675 731 Verizon Communications Inc. 4.400% 11/1/34 1,525 1,534 Verizon Communications Inc. 5.850% 9/15/35 500 581 Verizon Communications Inc. 4.272% 1/15/36 1,469 1,454 Verizon Communications Inc. 6.250% 4/1/37 775 924 Verizon Communications Inc. 6.400% 2/15/38 835 1,011 Verizon Communications Inc. 6.900% 4/15/38 225 287 Verizon Communications Inc. 7.350% 4/1/39 1,200 1,581 Verizon Communications Inc. 6.000% 4/1/41 445 535 Verizon Communications Inc. 4.750% 11/1/41 625 644 Verizon Communications Inc. 3.850% 11/1/42 1,250 1,128 Verizon Communications Inc. 6.550% 9/15/43 2,698 3,543 Verizon Communications Inc. 4.862% 8/21/46 3,317 3,499 Verizon Communications Inc. 4.522% 9/15/48 3,816 3,823 Verizon Communications Inc. 5.012% 8/21/54 3,638 3,651 Verizon Communications Inc. 4.672% 3/15/55 4,302 4,131 Verizon Maryland LLC 5.125% 6/15/33 500 502 Verizon New England Inc. 7.875% 11/15/29 250 320 Verizon New York Inc. 7.375% 4/1/32 500 577 Viacom Inc. 3.500% 4/1/17 540 549 Viacom Inc. 2.500% 9/1/18 175 176 Viacom Inc. 2.200% 4/1/19 625 626 Viacom Inc. 5.625% 9/15/19 750 821 Viacom Inc. 2.750% 12/15/19 825 831 Viacom Inc. 3.875% 12/15/21 495 514 Viacom Inc. 3.125% 6/15/22 75 71 Viacom Inc. 4.250% 9/1/23 175 179 Viacom Inc. 3.875% 4/1/24 625 623 Viacom Inc. 4.850% 12/15/34 375 333 Viacom Inc. 6.875% 4/30/36 915 958 Viacom Inc. 4.375% 3/15/43 212 164 Viacom Inc. 5.850% 9/1/43 1,075 1,036 Viacom Inc. 5.250% 4/1/44 650 583 Vodafone Group plc 1.625% 3/20/17 625 628 Vodafone Group plc 1.250% 9/26/17 1,000 997 Vodafone Group plc 1.500% 2/19/18 1,450 1,450 Vodafone Group plc 4.625% 7/15/18 125 133 Vodafone Group plc 5.450% 6/10/19 775 856 Vodafone Group plc 2.500% 9/26/22 200 196 Vodafone Group plc 2.950% 2/19/23 545 542 Vodafone Group plc 7.875% 2/15/30 425 544 Vodafone Group plc 6.250% 11/30/32 350 402 Vodafone Group plc 6.150% 2/27/37 1,105 1,245 Vodafone Group plc 4.375% 2/19/43 1,375 1,238 Walt Disney Co. 0.875% 5/30/17 700 701 Walt Disney Co. 1.100% 12/1/17 850 854 Walt Disney Co. 1.650% 1/8/19 350 356 Walt Disney Co. 1.850% 5/30/19 725 740 Walt Disney Co. 2.150% 9/17/20 1,100 1,130 Walt Disney Co. 2.300% 2/12/21 550 568 Walt Disney Co. 2.350% 12/1/22 25 26 Walt Disney Co. 3.150% 9/17/25 1,200 1,283 Walt Disney Co. 3.000% 2/13/26 1,000 1,059 Walt Disney Co. 4.375% 8/16/41 225 247 Walt Disney Co. 4.125% 12/1/41 350 371 Walt Disney Co. 3.700% 12/1/42 450 451 Walt Disney Co. 4.125% 6/1/44 1,400 1,501 WPP Finance 2010 4.750% 11/21/21 221 244 WPP Finance 2010 3.750% 9/19/24 525 528 WPP Finance 2010 5.125% 9/7/42 1,050 1,024 Consumer Cyclical (0.8%) Advance Auto Parts Inc. 5.750% 5/1/20 100 109 Advance Auto Parts Inc. 4.500% 1/15/22 175 183 Advance Auto Parts Inc. 4.500% 12/1/23 400 417 Alibaba Group Holding Ltd. 1.625% 11/28/17 1,025 1,024 Alibaba Group Holding Ltd. 2.500% 11/28/19 1,325 1,338 Alibaba Group Holding Ltd. 3.125% 11/28/21 300 306 Alibaba Group Holding Ltd. 3.600% 11/28/24 1,400 1,416 Alibaba Group Holding Ltd. 4.500% 11/28/34 600 617 Amazon.com Inc. 1.200% 11/29/17 650 652 Amazon.com Inc. 2.600% 12/5/19 900 936 Amazon.com Inc. 3.300% 12/5/21 750 797 Amazon.com Inc. 2.500% 11/29/22 475 485 Amazon.com Inc. 3.800% 12/5/24 400 437 Amazon.com Inc. 4.800% 12/5/34 975 1,090 Amazon.com Inc. 4.950% 12/5/44 975 1,116 American Honda Finance Corp. 1.200% 7/14/17 300 300 American Honda Finance Corp. 1.550% 12/11/17 1,700 1,711 American Honda Finance Corp. 1.600% 7/13/18 500 503 American Honda Finance Corp. 2.125% 10/10/18 450 458 American Honda Finance Corp. 2.250% 8/15/19 800 818 American Honda Finance Corp. 2.450% 9/24/20 725 746 Automatic Data Processing Inc. 2.250% 9/15/20 650 669 Automatic Data Processing Inc. 3.375% 9/15/25 675 724 AutoNation Inc. 6.750% 4/15/18 250 269 AutoNation Inc. 5.500% 2/1/20 180 195 AutoNation Inc. 3.350% 1/15/21 500 507 AutoZone Inc. 7.125% 8/1/18 750 838 AutoZone Inc. 3.700% 4/15/22 600 627 AutoZone Inc. 2.875% 1/15/23 200 197 AutoZone Inc. 3.125% 7/15/23 275 278 Bed Bath & Beyond Inc. 3.749% 8/1/24 100 101 Bed Bath & Beyond Inc. 4.915% 8/1/34 175 158 Bed Bath & Beyond Inc. 5.165% 8/1/44 525 443 Best Buy Co. Inc. 5.500% 3/15/21 125 131 Block Financial LLC 4.125% 10/1/20 313 324 Block Financial LLC 5.500% 11/1/22 300 325 Block Financial LLC 5.250% 10/1/25 350 369 BorgWarner Inc. 4.625% 9/15/20 50 54 BorgWarner Inc. 3.375% 3/15/25 250 245 BorgWarner Inc. 4.375% 3/15/45 500 477 Brinker International Inc. 2.600% 5/15/18 25 25 Brinker International Inc. 3.875% 5/15/23 350 344 Carnival Corp. 3.950% 10/15/20 450 478 Coach Inc. 4.250% 4/1/25 450 446 Costco Wholesale Corp. 5.500% 3/15/17 875 915 Costco Wholesale Corp. 1.125% 12/15/17 1,525 1,533 Costco Wholesale Corp. 1.750% 2/15/20 25 25 Cummins Inc. 3.650% 10/1/23 350 369 Cummins Inc. 7.125% 3/1/28 50 66 Cummins Inc. 4.875% 10/1/43 400 441 CVS Health Corp. 5.750% 6/1/17 307 324 CVS Health Corp. 1.900% 7/20/18 4,500 4,567 CVS Health Corp. 2.250% 12/5/18 375 384 CVS Health Corp. 4.750% 5/18/20 625 689 CVS Health Corp. 2.800% 7/20/20 500 519 CVS Health Corp. 3.500% 7/20/22 950 1,019 CVS Health Corp. 2.750% 12/1/22 975 1,003 8 CVS Health Corp. 4.750% 12/1/22 250 280 CVS Health Corp. 3.375% 8/12/24 660 694 CVS Health Corp. 3.875% 7/20/25 2,775 3,001 CVS Health Corp. 4.875% 7/20/35 1,325 1,478 CVS Health Corp. 5.750% 5/15/41 955 1,178 CVS Health Corp. 5.300% 12/5/43 500 589 CVS Health Corp. 5.125% 7/20/45 2,250 2,607 Daimler Finance North America LLC 8.500% 1/18/31 1,105 1,691 Delphi Automotive plc 3.150% 11/19/20 350 358 Delphi Automotive plc 4.250% 1/15/26 700 731 Delphi Corp. 5.000% 2/15/23 450 474 Delphi Corp. 4.150% 3/15/24 475 489 Dollar General Corp. 3.250% 4/15/23 800 797 Dollar General Corp. 4.150% 11/1/25 500 526 eBay Inc. 2.500% 3/9/18 100 102 eBay Inc. 2.200% 8/1/19 1,100 1,105 eBay Inc. 3.250% 10/15/20 125 129 eBay Inc. 2.875% 8/1/21 450 453 eBay Inc. 3.800% 3/9/22 500 515 eBay Inc. 2.600% 7/15/22 1,000 960 eBay Inc. 3.450% 8/1/24 800 790 eBay Inc. 4.000% 7/15/42 400 312 Expedia Inc. 5.950% 8/15/20 1,750 1,953 Expedia Inc. 4.500% 8/15/24 335 337 8 Expedia Inc. 5.000% 2/15/26 200 200 Ford Motor Co. 6.625% 10/1/28 575 695 Ford Motor Co. 6.375% 2/1/29 275 323 Ford Motor Co. 7.450% 7/16/31 1,425 1,858 Ford Motor Co. 4.750% 1/15/43 750 749 Ford Motor Co. 7.400% 11/1/46 300 382 Ford Motor Credit Co. LLC 4.250% 2/3/17 650 664 Ford Motor Credit Co. LLC 6.625% 8/15/17 2,025 2,147 Ford Motor Credit Co. LLC 1.724% 12/6/17 600 596 Ford Motor Credit Co. LLC 2.145% 1/9/18 2,000 1,998 Ford Motor Credit Co. LLC 2.375% 1/16/18 163 163 Ford Motor Credit Co. LLC 5.000% 5/15/18 2,150 2,271 Ford Motor Credit Co. LLC 2.875% 10/1/18 390 396 Ford Motor Credit Co. LLC 2.551% 10/5/18 625 627 Ford Motor Credit Co. LLC 2.597% 11/4/19 750 753 Ford Motor Credit Co. LLC 8.125% 1/15/20 775 919 Ford Motor Credit Co. LLC 3.157% 8/4/20 1,100 1,123 Ford Motor Credit Co. LLC 3.200% 1/15/21 850 868 Ford Motor Credit Co. LLC 3.336% 3/18/21 1,500 1,545 Ford Motor Credit Co. LLC 5.875% 8/2/21 1,175 1,341 Ford Motor Credit Co. LLC 3.219% 1/9/22 2,850 2,904 Ford Motor Credit Co. LLC 4.250% 9/20/22 575 612 Ford Motor Credit Co. LLC 4.375% 8/6/23 850 904 Ford Motor Credit Co. LLC 3.664% 9/8/24 500 504 Ford Motor Credit Co. LLC 4.134% 8/4/25 900 933 Gap Inc. 5.950% 4/12/21 950 1,033 General Motors Co. 3.500% 10/2/18 425 435 General Motors Co. 4.875% 10/2/23 980 1,027 General Motors Co. 4.000% 4/1/25 325 317 General Motors Co. 5.000% 4/1/35 680 644 General Motors Co. 6.600% 4/1/36 100 110 General Motors Co. 6.250% 10/2/43 960 1,022 General Motors Co. 5.200% 4/1/45 1,995 1,870 General Motors Co. 6.750% 4/1/46 665 758 General Motors Financial Co. Inc. 4.750% 8/15/17 475 493 General Motors Financial Co. Inc. 3.000% 9/25/17 155 156 General Motors Financial Co. Inc. 3.250% 5/15/18 335 340 General Motors Financial Co. Inc. 6.750% 6/1/18 825 893 General Motors Financial Co. Inc. 3.100% 1/15/19 1,150 1,167 General Motors Financial Co. Inc. 3.500% 7/10/19 1,025 1,051 General Motors Financial Co. Inc. 3.150% 1/15/20 555 559 General Motors Financial Co. Inc. 3.200% 7/13/20 1,950 1,930 General Motors Financial Co. Inc. 3.700% 11/24/20 975 990 General Motors Financial Co. Inc. 4.200% 3/1/21 625 644 General Motors Financial Co. Inc. 4.375% 9/25/21 375 387 General Motors Financial Co. Inc. 3.450% 4/10/22 815 807 General Motors Financial Co. Inc. 4.250% 5/15/23 425 427 General Motors Financial Co. Inc. 4.000% 1/15/25 650 630 General Motors Financial Co. Inc. 5.250% 3/1/26 575 601 Harley-Davidson Inc. 3.500% 7/28/25 400 415 Harley-Davidson Inc. 4.625% 7/28/45 500 508 Harman International Industries Inc. 4.150% 5/15/25 275 272 Home Depot Inc. 2.250% 9/10/18 725 747 Home Depot Inc. 2.000% 6/15/19 1,300 1,334 Home Depot Inc. 2.000% 4/1/21 300 303 Home Depot Inc. 4.400% 4/1/21 600 673 Home Depot Inc. 2.625% 6/1/22 840 870 Home Depot Inc. 2.700% 4/1/23 600 622 Home Depot Inc. 3.750% 2/15/24 900 995 Home Depot Inc. 3.350% 9/15/25 500 542 Home Depot Inc. 3.000% 4/1/26 1,500 1,566 Home Depot Inc. 5.875% 12/16/36 2,245 2,915 Home Depot Inc. 5.950% 4/1/41 375 495 Home Depot Inc. 4.200% 4/1/43 1,250 1,345 Home Depot Inc. 4.875% 2/15/44 1,250 1,482 Home Depot Inc. 4.250% 4/1/46 620 681 Hyatt Hotels Corp. 3.375% 7/15/23 800 784 Johnson Controls Inc. 1.400% 11/2/17 175 175 Johnson Controls Inc. 5.000% 3/30/20 200 216 Johnson Controls Inc. 4.250% 3/1/21 345 365 Johnson Controls Inc. 3.750% 12/1/21 175 180 Johnson Controls Inc. 3.625% 7/2/24 300 306 Johnson Controls Inc. 6.000% 1/15/36 275 303 Johnson Controls Inc. 5.700% 3/1/41 205 222 Johnson Controls Inc. 5.250% 12/1/41 100 102 Johnson Controls Inc. 4.625% 7/2/44 200 191 Johnson Controls Inc. 4.950% 7/2/64 300 272 Kohl's Corp. 4.000% 11/1/21 845 883 Kohl's Corp. 4.250% 7/17/25 325 321 Kohl's Corp. 5.550% 7/17/45 300 271 Lowe's Cos. Inc. 1.625% 4/15/17 225 227 Lowe's Cos. Inc. 6.100% 9/15/17 200 215 Lowe's Cos. Inc. 4.625% 4/15/20 445 490 Lowe's Cos. Inc. 3.750% 4/15/21 205 223 Lowe's Cos. Inc. 3.800% 11/15/21 250 274 Lowe's Cos. Inc. 3.120% 4/15/22 450 477 Lowe's Cos. Inc. 3.875% 9/15/23 300 328 Lowe's Cos. Inc. 3.125% 9/15/24 300 316 Lowe's Cos. Inc. 3.375% 9/15/25 475 509 Lowe's Cos. Inc. 6.875% 2/15/28 192 255 Lowe's Cos. Inc. 5.500% 10/15/35 850 1,023 Lowe's Cos. Inc. 5.800% 4/15/40 1,280 1,631 Lowe's Cos. Inc. 5.125% 11/15/41 100 117 Lowe's Cos. Inc. 4.650% 4/15/42 1,025 1,161 Lowe's Cos. Inc. 5.000% 9/15/43 100 119 Lowe's Cos. Inc. 4.250% 9/15/44 225 242 Lowe's Cos. Inc. 4.375% 9/15/45 475 523 Macy's Retail Holdings Inc. 7.450% 7/15/17 300 321 Macy's Retail Holdings Inc. 3.450% 1/15/21 310 320 Macy's Retail Holdings Inc. 3.875% 1/15/22 150 155 Macy's Retail Holdings Inc. 4.375% 9/1/23 750 771 Macy's Retail Holdings Inc. 3.625% 6/1/24 100 98 Macy's Retail Holdings Inc. 6.900% 4/1/29 475 512 Macy's Retail Holdings Inc. 4.500% 12/15/34 800 654 Macy's Retail Holdings Inc. 6.375% 3/15/37 275 269 Macy's Retail Holdings Inc. 5.125% 1/15/42 275 235 Magna International Inc. 3.625% 6/15/24 450 451 Magna International Inc. 4.150% 10/1/25 300 319 Marriott International Inc. 6.375% 6/15/17 50 53 Marriott International Inc. 3.375% 10/15/20 850 883 Marriott International Inc. 2.875% 3/1/21 500 505 Marriott International Inc. 3.125% 10/15/21 350 355 Marriott International Inc. 3.750% 10/1/25 300 308 MasterCard Inc. 2.000% 4/1/19 250 256 MasterCard Inc. 3.375% 4/1/24 625 669 McDonald's Corp. 5.300% 3/15/17 400 417 McDonald's Corp. 5.800% 10/15/17 550 589 McDonald's Corp. 5.350% 3/1/18 880 947 McDonald's Corp. 2.100% 12/7/18 200 204 McDonald's Corp. 1.875% 5/29/19 250 253 McDonald's Corp. 2.750% 12/9/20 425 440 McDonald's Corp. 2.625% 1/15/22 410 424 McDonald's Corp. 3.375% 5/26/25 1,480 1,550 McDonald's Corp. 3.700% 1/30/26 1,125 1,192 McDonald's Corp. 4.700% 12/9/35 575 619 McDonald's Corp. 6.300% 3/1/38 100 127 McDonald's Corp. 5.700% 2/1/39 375 439 McDonald's Corp. 3.700% 2/15/42 1,225 1,143 McDonald's Corp. 3.625% 5/1/43 275 247 McDonald's Corp. 4.600% 5/26/45 625 655 McDonald's Corp. 4.875% 12/9/45 1,125 1,225 Metropolitan Museum of Art New York Revenue 3.400% 7/1/45 225 216 NIKE Inc. 2.250% 5/1/23 50 51 NIKE Inc. 3.625% 5/1/43 125 124 NIKE Inc. 3.875% 11/1/45 1,025 1,074 Nordstrom Inc. 4.750% 5/1/20 750 813 Nordstrom Inc. 4.000% 10/15/21 585 618 Nordstrom Inc. 6.950% 3/15/28 200 244 Nordstrom Inc. 5.000% 1/15/44 272 284 NVR Inc. 3.950% 9/15/22 400 416 O'Reilly Automotive Inc. 4.875% 1/14/21 50 55 O'Reilly Automotive Inc. 4.625% 9/15/21 300 329 O'Reilly Automotive Inc. 3.800% 9/1/22 255 267 O'Reilly Automotive Inc. 3.850% 6/15/23 300 313 O'Reilly Automotive Inc. 3.550% 3/15/26 200 206 PACCAR Financial Corp. 1.600% 3/15/17 400 403 PACCAR Financial Corp. 1.400% 11/17/17 275 276 PACCAR Financial Corp. 1.450% 3/9/18 250 250 PACCAR Financial Corp. 1.750% 8/14/18 75 76 PACCAR Financial Corp. 2.200% 9/15/19 150 152 PACCAR Financial Corp. 2.500% 8/14/20 225 230 PACCAR Financial Corp. 2.250% 2/25/21 200 200 QVC Inc. 3.125% 4/1/19 525 526 QVC Inc. 5.125% 7/2/22 25 26 QVC Inc. 4.375% 3/15/23 75 71 QVC Inc. 4.850% 4/1/24 525 516 QVC Inc. 5.950% 3/15/43 325 282 Ralph Lauren Corp. 2.125% 9/26/18 200 203 Ralph Lauren Corp. 2.625% 8/18/20 225 231 Ross Stores Inc. 3.375% 9/15/24 150 152 Signet UK Finance plc 4.700% 6/15/24 250 247 Staples Inc. 4.375% 1/12/23 300 300 Starbucks Corp. 2.100% 2/4/21 150 153 Starbucks Corp. 2.700% 6/15/22 350 368 Starbucks Corp. 3.850% 10/1/23 800 874 Starbucks Corp. 4.300% 6/15/45 175 194 Starwood Hotels & Resorts Worldwide Inc. 3.125% 2/15/23 250 248 Starwood Hotels & Resorts Worldwide Inc. 3.750% 3/15/25 525 545 Starwood Hotels & Resorts Worldwide Inc. 4.500% 10/1/34 175 164 Target Corp. 5.375% 5/1/17 200 210 Target Corp. 6.000% 1/15/18 495 539 Target Corp. 2.300% 6/26/19 1,550 1,598 Target Corp. 3.875% 7/15/20 145 159 Target Corp. 2.900% 1/15/22 900 953 Target Corp. 3.500% 7/1/24 925 1,010 Target Corp. 6.350% 11/1/32 450 582 Target Corp. 6.500% 10/15/37 750 1,038 Target Corp. 7.000% 1/15/38 500 716 Target Corp. 4.000% 7/1/42 900 954 Tiffany & Co. 4.900% 10/1/44 175 164 TJX Cos. Inc. 6.950% 4/15/19 175 204 TJX Cos. Inc. 2.750% 6/15/21 400 418 TJX Cos. Inc. 2.500% 5/15/23 700 697 Toyota Motor Credit Corp. 1.250% 10/5/17 1,450 1,453 Toyota Motor Credit Corp. 1.375% 1/10/18 825 830 Toyota Motor Credit Corp. 1.450% 1/12/18 300 301 Toyota Motor Credit Corp. 2.000% 10/24/18 1,125 1,144 Toyota Motor Credit Corp. 2.100% 1/17/19 1,000 1,021 Toyota Motor Credit Corp. 1.700% 2/19/19 800 808 Toyota Motor Credit Corp. 2.125% 7/18/19 1,000 1,022 Toyota Motor Credit Corp. 2.150% 3/12/20 1,250 1,274 Toyota Motor Credit Corp. 4.250% 1/11/21 300 332 Toyota Motor Credit Corp. 2.750% 5/17/21 500 516 Toyota Motor Credit Corp. 3.400% 9/15/21 305 326 Toyota Motor Credit Corp. 3.300% 1/12/22 650 694 Toyota Motor Credit Corp. 2.800% 7/13/22 500 513 Toyota Motor Credit Corp. 2.625% 1/10/23 550 558 VF Corp. 5.950% 11/1/17 250 267 VF Corp. 3.500% 9/1/21 380 406 VF Corp. 6.450% 11/1/37 300 395 Visa Inc. 1.200% 12/14/17 2,200 2,213 Visa Inc. 2.200% 12/14/20 2,200 2,255 Visa Inc. 2.800% 12/14/22 1,500 1,565 Visa Inc. 3.150% 12/14/25 2,725 2,838 Visa Inc. 4.150% 12/14/35 900 964 Visa Inc. 4.300% 12/14/45 2,250 2,449 Wal-Mart Stores Inc. 5.375% 4/5/17 200 209 Wal-Mart Stores Inc. 5.800% 2/15/18 655 715 Wal-Mart Stores Inc. 1.125% 4/11/18 2,225 2,243 Wal-Mart Stores Inc. 1.950% 12/15/18 750 770 Wal-Mart Stores Inc. 3.625% 7/8/20 50 55 Wal-Mart Stores Inc. 3.250% 10/25/20 1,135 1,230 Wal-Mart Stores Inc. 4.250% 4/15/21 1,215 1,364 Wal-Mart Stores Inc. 2.550% 4/11/23 575 590 Wal-Mart Stores Inc. 3.300% 4/22/24 225 242 Wal-Mart Stores Inc. 5.875% 4/5/27 2,365 3,047 Wal-Mart Stores Inc. 5.250% 9/1/35 455 562 Wal-Mart Stores Inc. 6.500% 8/15/37 1,910 2,659 Wal-Mart Stores Inc. 6.200% 4/15/38 800 1,083 Wal-Mart Stores Inc. 5.000% 10/25/40 1,265 1,515 Wal-Mart Stores Inc. 5.625% 4/15/41 1,615 2,082 Wal-Mart Stores Inc. 4.000% 4/11/43 1,120 1,185 Wal-Mart Stores Inc. 4.750% 10/2/43 1,625 1,917 Wal-Mart Stores Inc. 4.300% 4/22/44 450 503 Walgreen Co. 5.250% 1/15/19 231 250 Walgreen Co. 4.400% 9/15/42 300 280 Walgreens Boots Alliance Inc. 1.750% 11/17/17 800 802 Walgreens Boots Alliance Inc. 2.700% 11/18/19 600 612 Walgreens Boots Alliance Inc. 3.300% 11/18/21 1,500 1,546 Walgreens Boots Alliance Inc. 3.800% 11/18/24 1,025 1,055 Walgreens Boots Alliance Inc. 4.500% 11/18/34 500 486 Walgreens Boots Alliance Inc. 4.800% 11/18/44 880 874 Western Union Co. 6.200% 11/17/36 325 333 Western Union Co. 6.200% 6/21/40 150 146 Wyndham Worldwide Corp. 2.950% 3/1/17 425 429 Wyndham Worldwide Corp. 2.500% 3/1/18 250 249 Wyndham Worldwide Corp. 4.250% 3/1/22 500 515 Wyndham Worldwide Corp. 3.900% 3/1/23 175 175 Consumer Noncyclical (1.7%) Abbott Laboratories 5.125% 4/1/19 646 709 Abbott Laboratories 2.000% 3/15/20 750 759 Abbott Laboratories 2.550% 3/15/22 500 508 Abbott Laboratories 2.950% 3/15/25 100 102 Abbott Laboratories 6.150% 11/30/37 350 448 Abbott Laboratories 6.000% 4/1/39 200 253 Abbott Laboratories 5.300% 5/27/40 345 410 AbbVie Inc. 1.750% 11/6/17 2,525 2,539 AbbVie Inc. 1.800% 5/14/18 1,950 1,972 AbbVie Inc. 2.000% 11/6/18 1,675 1,692 AbbVie Inc. 2.500% 5/14/20 2,375 2,419 AbbVie Inc. 2.900% 11/6/22 2,450 2,487 AbbVie Inc. 3.200% 11/6/22 650 672 AbbVie Inc. 3.600% 5/14/25 2,420 2,547 AbbVie Inc. 4.500% 5/14/35 1,495 1,553 AbbVie Inc. 4.400% 11/6/42 1,614 1,631 AbbVie Inc. 4.700% 5/14/45 2,147 2,285 Actavis Funding SCS 1.300% 6/15/17 1,200 1,198 Actavis Funding SCS 2.350% 3/12/18 2,850 2,879 Actavis Funding SCS 2.450% 6/15/19 325 329 Actavis Funding SCS 3.000% 3/12/20 2,237 2,300 Actavis Funding SCS 3.450% 3/15/22 1,957 2,025 Actavis Funding SCS 3.850% 6/15/24 750 792 Actavis Funding SCS 3.800% 3/15/25 2,557 2,659 Actavis Funding SCS 4.550% 3/15/35 1,550 1,595 Actavis Funding SCS 4.850% 6/15/44 1,795 1,906 Actavis Funding SCS 4.750% 3/15/45 775 818 Actavis Inc. 1.875% 10/1/17 1,000 1,005 Actavis Inc. 3.250% 10/1/22 1,200 1,238 Actavis Inc. 4.625% 10/1/42 1,125 1,164 Agilent Technologies Inc. 5.000% 7/15/20 200 222 Agilent Technologies Inc. 3.200% 10/1/22 1,000 1,019 Agilent Technologies Inc. 3.875% 7/15/23 300 314 Allergan Inc. 1.350% 3/15/18 175 174 Allergan Inc. 2.800% 3/15/23 225 221 5 Allina Health System 4.805% 11/15/45 175 193 Altria Group Inc. 9.250% 8/6/19 613 757 Altria Group Inc. 2.625% 1/14/20 950 982 Altria Group Inc. 4.750% 5/5/21 950 1,078 Altria Group Inc. 2.850% 8/9/22 1,150 1,193 Altria Group Inc. 2.950% 5/2/23 200 207 Altria Group Inc. 4.000% 1/31/24 100 110 Altria Group Inc. 9.950% 11/10/38 869 1,529 Altria Group Inc. 10.200% 2/6/39 778 1,406 Altria Group Inc. 4.500% 5/2/43 350 376 Altria Group Inc. 5.375% 1/31/44 775 951 AmerisourceBergen Corp. 1.150% 5/15/17 200 199 AmerisourceBergen Corp. 3.500% 11/15/21 850 899 AmerisourceBergen Corp. 3.400% 5/15/24 300 308 AmerisourceBergen Corp. 3.250% 3/1/25 375 381 AmerisourceBergen Corp. 4.250% 3/1/45 400 384 Amgen Inc. 1.250% 5/22/17 700 702 Amgen Inc. 5.850% 6/1/17 375 395 Amgen Inc. 5.700% 2/1/19 780 870 Amgen Inc. 2.200% 5/22/19 1,600 1,637 Amgen Inc. 2.125% 5/1/20 495 502 Amgen Inc. 3.450% 10/1/20 275 293 Amgen Inc. 4.100% 6/15/21 1,360 1,483 Amgen Inc. 3.875% 11/15/21 840 911 Amgen Inc. 2.700% 5/1/22 225 229 Amgen Inc. 3.625% 5/15/22 625 669 Amgen Inc. 3.625% 5/22/24 1,000 1,055 Amgen Inc. 6.375% 6/1/37 400 498 Amgen Inc. 6.900% 6/1/38 625 814 Amgen Inc. 6.400% 2/1/39 700 876 Amgen Inc. 5.750% 3/15/40 669 787 Amgen Inc. 4.950% 10/1/41 100 108 Amgen Inc. 5.150% 11/15/41 1,761 1,942 Amgen Inc. 5.650% 6/15/42 685 805 Amgen Inc. 5.375% 5/15/43 925 1,054 Amgen Inc. 4.400% 5/1/45 650 664 Anheuser-Busch Cos. LLC 5.500% 1/15/18 250 269 Anheuser-Busch Cos. LLC 6.800% 8/20/32 900 1,165 Anheuser-Busch Cos. LLC 6.500% 5/1/42 325 421 Anheuser-Busch InBev Finance Inc. 1.250% 1/17/18 500 502 Anheuser-Busch InBev Finance Inc. 1.900% 2/1/19 3,000 3,040 Anheuser-Busch InBev Finance Inc. 2.150% 2/1/19 1,800 1,839 Anheuser-Busch InBev Finance Inc. 2.650% 2/1/21 4,610 4,736 Anheuser-Busch InBev Finance Inc. 2.625% 1/17/23 500 503 Anheuser-Busch InBev Finance Inc. 3.300% 2/1/23 3,945 4,096 Anheuser-Busch InBev Finance Inc. 3.700% 2/1/24 400 427 Anheuser-Busch InBev Finance Inc. 3.650% 2/1/26 7,000 7,353 Anheuser-Busch InBev Finance Inc. 4.700% 2/1/36 4,020 4,350 Anheuser-Busch InBev Finance Inc. 4.000% 1/17/43 1,000 984 Anheuser-Busch InBev Finance Inc. 4.625% 2/1/44 475 515 Anheuser-Busch InBev Finance Inc. 4.900% 2/1/46 7,490 8,389 Anheuser-Busch InBev Worldwide Inc. 1.375% 7/15/17 867 872 Anheuser-Busch InBev Worldwide Inc. 7.750% 1/15/19 3,020 3,519 Anheuser-Busch InBev Worldwide Inc. 6.875% 11/15/19 375 442 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 1,835 2,071 Anheuser-Busch InBev Worldwide Inc. 5.000% 4/15/20 2,265 2,537 Anheuser-Busch InBev Worldwide Inc. 2.500% 7/15/22 1,850 1,865 Anheuser-Busch InBev Worldwide Inc. 8.200% 1/15/39 735 1,114 Anheuser-Busch InBev Worldwide Inc. 6.375% 1/15/40 250 319 Anheuser-Busch InBev Worldwide Inc. 3.750% 7/15/42 650 616 Archer-Daniels-Midland Co. 5.450% 3/15/18 120 130 Archer-Daniels-Midland Co. 4.479% 3/1/21 631 703 Archer-Daniels-Midland Co. 5.935% 10/1/32 280 345 Archer-Daniels-Midland Co. 4.535% 3/26/42 350 382 Archer-Daniels-Midland Co. 4.016% 4/16/43 300 306 5 Ascension Health 4.847% 11/15/53 250 290 AstraZeneca plc 5.900% 9/15/17 285 304 AstraZeneca plc 1.750% 11/16/18 700 707 AstraZeneca plc 1.950% 9/18/19 625 630 AstraZeneca plc 2.375% 11/16/20 1,400 1,427 AstraZeneca plc 3.375% 11/16/25 1,250 1,294 AstraZeneca plc 6.450% 9/15/37 1,705 2,255 AstraZeneca plc 4.375% 11/16/45 900 958 Baptist Health South Florida Obligated Group Revenue 4.590% 8/15/21 100 111 8 Baxalta Inc. 2.000% 6/22/18 225 223 8 Baxalta Inc. 2.875% 6/23/20 675 675 8 Baxalta Inc. 3.600% 6/23/22 325 332 8 Baxalta Inc. 4.000% 6/23/25 1,150 1,169 8 Baxalta Inc. 5.250% 6/23/45 705 745 Beam Suntory Inc. 1.750% 6/15/18 350 349 Beam Suntory Inc. 3.250% 5/15/22 25 25 Beam Suntory Inc. 3.250% 6/15/23 50 49 Becton Dickinson & Co. 1.450% 5/15/17 179 179 Becton Dickinson & Co. 1.800% 12/15/17 800 804 Becton Dickinson & Co. 5.000% 5/15/19 50 54 Becton Dickinson & Co. 6.375% 8/1/19 240 273 Becton Dickinson & Co. 2.675% 12/15/19 775 794 Becton Dickinson & Co. 3.250% 11/12/20 1,500 1,565 Becton Dickinson & Co. 3.125% 11/8/21 440 455 Becton Dickinson & Co. 3.734% 12/15/24 1,050 1,118 Becton Dickinson & Co. 6.000% 5/15/39 400 483 Becton Dickinson & Co. 4.685% 12/15/44 750 815 Becton Dickinson and Co. 3.875% 5/15/24 436 466 Biogen Inc. 6.875% 3/1/18 225 247 Biogen Inc. 2.900% 9/15/20 1,460 1,504 Biogen Inc. 3.625% 9/15/22 500 529 Biogen Inc. 4.050% 9/15/25 725 775 Biogen Inc. 5.200% 9/15/45 1,175 1,304 Boston Scientific Corp. 2.650% 10/1/18 1,600 1,628 Boston Scientific Corp. 6.000% 1/15/20 525 593 Boston Scientific Corp. 3.375% 5/15/22 200 204 Boston Scientific Corp. 4.125% 10/1/23 125 131 Boston Scientific Corp. 3.850% 5/15/25 300 311 Boston Scientific Corp. 7.000% 11/15/35 200 243 Boston Scientific Corp. 7.375% 1/15/40 400 508 Bottling Group LLC 5.125% 1/15/19 525 581 Bristol-Myers Squibb Co. 1.750% 3/1/19 175 178 Bristol-Myers Squibb Co. 2.000% 8/1/22 1,075 1,084 Bristol-Myers Squibb Co. 3.250% 11/1/23 250 267 Bristol-Myers Squibb Co. 5.875% 11/15/36 402 516 Bristol-Myers Squibb Co. 6.125% 5/1/38 85 112 Bristol-Myers Squibb Co. 3.250% 8/1/42 295 277 Bristol-Myers Squibb Co. 4.500% 3/1/44 375 426 Brown-Forman Corp. 1.000% 1/15/18 350 347 Brown-Forman Corp. 2.250% 1/15/23 100 99 Brown-Forman Corp. 3.750% 1/15/43 150 146 Brown-Forman Corp. 4.500% 7/15/45 325 356 Bunge Ltd. Finance Corp. 3.200% 6/15/17 250 252 Bunge Ltd. Finance Corp. 8.500% 6/15/19 775 901 Campbell Soup Co. 3.050% 7/15/17 50 51 Campbell Soup Co. 3.300% 3/19/25 700 724 Campbell Soup Co. 3.800% 8/2/42 200 185 Cardinal Health Inc. 1.700% 3/15/18 250 251 Cardinal Health Inc. 1.950% 6/15/18 800 804 Cardinal Health Inc. 4.625% 12/15/20 590 655 Cardinal Health Inc. 3.200% 3/15/23 325 333 Cardinal Health Inc. 3.750% 9/15/25 325 345 Cardinal Health Inc. 4.600% 3/15/43 175 179 Cardinal Health Inc. 4.500% 11/15/44 225 229 Cardinal Health Inc. 4.900% 9/15/45 450 477 Catholic Health Initiatives Colorado GO 1.600% 11/1/17 200 200 5 Catholic Health Initiatives Colorado GO 4.350% 11/1/42 650 640 Celgene Corp. 1.900% 8/15/17 250 252 Celgene Corp. 2.125% 8/15/18 475 480 Celgene Corp. 2.300% 8/15/18 600 610 Celgene Corp. 2.250% 5/15/19 450 457 Celgene Corp. 2.875% 8/15/20 950 978 Celgene Corp. 3.950% 10/15/20 800 857 Celgene Corp. 3.250% 8/15/22 500 517 Celgene Corp. 3.550% 8/15/22 625 656 Celgene Corp. 4.000% 8/15/23 450 478 Celgene Corp. 3.625% 5/15/24 650 672 Celgene Corp. 3.875% 8/15/25 1,575 1,656 Celgene Corp. 5.700% 10/15/40 75 88 Celgene Corp. 5.250% 8/15/43 750 838 Celgene Corp. 4.625% 5/15/44 650 665 Celgene Corp. 5.000% 8/15/45 1,000 1,081 Children's Hospital Medical Center Ohio GO 4.268% 5/15/44 150 155 Church & Dwight Co. Inc. 2.450% 12/15/19 400 408 Cleveland Clinic Foundation Ohio Revenue 4.858% 1/1/14 325 344 Clorox Co. 3.800% 11/15/21 225 240 Clorox Co. 3.500% 12/15/24 600 623 Coca-Cola Bottling Co. Consolidated 3.800% 11/25/25 350 367 Coca-Cola Co. 1.150% 4/1/18 757 763 Coca-Cola Co. 1.650% 11/1/18 425 434 Coca-Cola Co. 1.875% 10/27/20 750 762 Coca-Cola Co. 2.450% 11/1/20 800 835 Coca-Cola Co. 3.150% 11/15/20 1,052 1,128 Coca-Cola Co. 3.300% 9/1/21 1,210 1,308 Coca-Cola Co. 3.200% 11/1/23 1,650 1,770 Coca-Cola Co. 2.875% 10/27/25 1,025 1,064 Coca-Cola Enterprises Inc. 3.500% 9/15/20 600 633 Coca-Cola Enterprises Inc. 4.500% 9/1/21 200 221 Coca-Cola Femsa SAB de CV 4.625% 2/15/20 375 407 Coca-Cola Femsa SAB de CV 3.875% 11/26/23 1,200 1,240 Coca-Cola Femsa SAB de CV 5.250% 11/26/43 800 914 Colgate-Palmolive Co. 1.750% 3/15/19 450 461 Colgate-Palmolive Co. 2.450% 11/15/21 165 172 Colgate-Palmolive Co. 1.950% 2/1/23 500 499 Colgate-Palmolive Co. 2.100% 5/1/23 275 276 Colgate-Palmolive Co. 3.250% 3/15/24 375 405 Colgate-Palmolive Co. 4.000% 8/15/45 375 410 ConAgra Foods Inc. 3.250% 9/15/22 1,500 1,530 ConAgra Foods Inc. 3.200% 1/25/23 1,133 1,140 ConAgra Foods Inc. 7.125% 10/1/26 205 253 ConAgra Foods Inc. 7.000% 10/1/28 100 122 Covidien International Finance SA 6.000% 10/15/17 905 972 Covidien International Finance SA 3.200% 6/15/22 1,500 1,578 Covidien International Finance SA 2.950% 6/15/23 1,000 1,018 Covidien International Finance SA 6.550% 10/15/37 630 837 CR Bard Inc. 1.375% 1/15/18 1,825 1,826 CR Bard Inc. 4.400% 1/15/21 90 97 Delhaize America LLC 9.000% 4/15/31 175 234 Diageo Capital plc 1.500% 5/11/17 700 704 Diageo Capital plc 5.750% 10/23/17 690 736 Diageo Capital plc 4.828% 7/15/20 500 563 Diageo Capital plc 2.625% 4/29/23 2,000 2,030 Diageo Capital plc 5.875% 9/30/36 250 308 Diageo Investment Corp. 2.875% 5/11/22 300 311 Diageo Investment Corp. 4.250% 5/11/42 650 687 Dignity Health California GO 2.637% 11/1/19 200 205 Dignity Health California GO 3.125% 11/1/22 150 154 Dignity Health California GO 3.812% 11/1/24 100 106 Dignity Health California GO 4.500% 11/1/42 550 551 Dignity Health California GO 5.267% 11/1/64 200 215 Dr Pepper Snapple Group Inc. 6.820% 5/1/18 925 1,027 Dr Pepper Snapple Group Inc. 2.600% 1/15/19 40 41 Dr Pepper Snapple Group Inc. 2.000% 1/15/20 500 499 Dr Pepper Snapple Group Inc. 3.400% 11/15/25 250 258 Dr Pepper Snapple Group Inc. 7.450% 5/1/38 200 279 Edwards Lifesciences Corp. 2.875% 10/15/18 375 384 Eli Lilly & Co. 1.250% 3/1/18 650 655 Eli Lilly & Co. 1.950% 3/15/19 650 665 Eli Lilly & Co. 2.750% 6/1/25 525 537 Eli Lilly & Co. 3.700% 3/1/45 775 787 Estee Lauder Cos. Inc. 2.350% 8/15/22 225 228 Estee Lauder Cos. Inc. 6.000% 5/15/37 150 189 Estee Lauder Cos. Inc. 3.700% 8/15/42 775 761 Estee Lauder Cos. Inc. 4.375% 6/15/45 200 218 Express Scripts Holding Co. 3.300% 2/25/21 175 180 Express Scripts Holding Co. 4.750% 11/15/21 650 708 Express Scripts Holding Co. 3.900% 2/15/22 2,175 2,269 Express Scripts Holding Co. 4.500% 2/25/26 1,305 1,354 Express Scripts Holding Co. 6.125% 11/15/41 650 730 Flowers Foods Inc. 4.375% 4/1/22 275 294 Fomento Economico Mexicano SAB de CV 4.375% 5/10/43 325 316 Genentech Inc. 5.250% 7/15/35 200 249 General Mills Inc. 1.400% 10/20/17 400 402 General Mills Inc. 5.650% 2/15/19 1,650 1,835 General Mills Inc. 2.200% 10/21/19 200 205 General Mills Inc. 3.150% 12/15/21 425 445 General Mills Inc. 3.650% 2/15/24 325 345 General Mills Inc. 5.400% 6/15/40 245 294 Gilead Sciences Inc. 1.850% 9/4/18 650 662 Gilead Sciences Inc. 2.050% 4/1/19 1,400 1,428 Gilead Sciences Inc. 2.350% 2/1/20 600 615 Gilead Sciences Inc. 2.550% 9/1/20 1,125 1,159 Gilead Sciences Inc. 4.500% 4/1/21 300 335 Gilead Sciences Inc. 4.400% 12/1/21 800 893 Gilead Sciences Inc. 3.250% 9/1/22 625 660 Gilead Sciences Inc. 3.700% 4/1/24 1,500 1,609 Gilead Sciences Inc. 3.500% 2/1/25 825 871 Gilead Sciences Inc. 3.650% 3/1/26 2,100 2,235 Gilead Sciences Inc. 4.600% 9/1/35 500 542 Gilead Sciences Inc. 5.650% 12/1/41 600 727 Gilead Sciences Inc. 4.800% 4/1/44 1,100 1,208 Gilead Sciences Inc. 4.500% 2/1/45 750 792 Gilead Sciences Inc. 4.750% 3/1/46 1,925 2,097 GlaxoSmithKline Capital Inc. 5.650% 5/15/18 2,895 3,171 GlaxoSmithKline Capital Inc. 2.800% 3/18/23 75 77 GlaxoSmithKline Capital Inc. 5.375% 4/15/34 300 356 GlaxoSmithKline Capital Inc. 6.375% 5/15/38 1,895 2,551 GlaxoSmithKline Capital Inc. 4.200% 3/18/43 300 322 GlaxoSmithKline Capital plc 1.500% 5/8/17 1,875 1,888 GlaxoSmithKline Capital plc 2.850% 5/8/22 200 209 Hasbro Inc. 6.300% 9/15/17 550 585 Hasbro Inc. 3.150% 5/15/21 200 205 Hasbro Inc. 6.350% 3/15/40 400 470 Hasbro Inc. 5.100% 5/15/44 300 304 Hershey Co. 1.600% 8/21/18 215 217 Hershey Co. 4.125% 12/1/20 215 238 Hershey Co. 2.625% 5/1/23 250 255 Hershey Co. 3.200% 8/21/25 170 178 Hillshire Brands Co. 4.100% 9/15/20 175 183 Hormel Foods Corp. 4.125% 4/15/21 75 82 Ingredion Inc. 4.625% 11/1/20 50 54 Ingredion Inc. 6.625% 4/15/37 75 92 JM Smucker Co. 1.750% 3/15/18 225 226 JM Smucker Co. 2.500% 3/15/20 325 329 JM Smucker Co. 3.500% 10/15/21 480 506 JM Smucker Co. 3.000% 3/15/22 250 258 JM Smucker Co. 3.500% 3/15/25 550 577 JM Smucker Co. 4.250% 3/15/35 400 415 JM Smucker Co. 4.375% 3/15/45 425 445 Johnson & Johnson 1.125% 11/21/17 300 302 Johnson & Johnson 5.150% 7/15/18 125 137 Johnson & Johnson 1.650% 12/5/18 275 280 Johnson & Johnson 1.125% 3/1/19 500 501 Johnson & Johnson 1.875% 12/5/19 300 308 Johnson & Johnson 2.950% 9/1/20 400 427 Johnson & Johnson 1.650% 3/1/21 750 755 Johnson & Johnson 2.450% 12/5/21 200 208 Johnson & Johnson 2.050% 3/1/23 350 352 Johnson & Johnson 6.730% 11/15/23 245 320 Johnson & Johnson 3.375% 12/5/23 650 717 Johnson & Johnson 2.450% 3/1/26 1,225 1,226 Johnson & Johnson 6.950% 9/1/29 975 1,422 Johnson & Johnson 4.950% 5/15/33 550 665 Johnson & Johnson 4.375% 12/5/33 700 800 Johnson & Johnson 3.550% 3/1/36 350 364 Johnson & Johnson 5.950% 8/15/37 645 874 Johnson & Johnson 5.850% 7/15/38 325 444 Johnson & Johnson 4.500% 9/1/40 419 494 Johnson & Johnson 3.700% 3/1/46 1,350 1,418 Kaiser Foundation Hospitals 3.500% 4/1/22 100 104 Kaiser Foundation Hospitals 4.875% 4/1/42 400 450 Kellogg Co. 1.750% 5/17/17 100 101 Kellogg Co. 3.250% 5/21/18 875 906 Kellogg Co. 4.150% 11/15/19 250 269 Kellogg Co. 4.000% 12/15/20 570 619 Kellogg Co. 3.250% 4/1/26 950 974 Kellogg Co. 4.500% 4/1/46 400 409 Kimberly-Clark Corp. 6.125% 8/1/17 200 214 Kimberly-Clark Corp. 1.400% 2/15/19 400 404 Kimberly-Clark Corp. 1.850% 3/1/20 1,325 1,343 Kimberly-Clark Corp. 3.625% 8/1/20 250 271 Kimberly-Clark Corp. 2.150% 8/15/20 100 103 Kimberly-Clark Corp. 3.875% 3/1/21 560 612 Kimberly-Clark Corp. 2.400% 6/1/23 150 152 Kimberly-Clark Corp. 3.050% 8/15/25 100 104 Kimberly-Clark Corp. 2.750% 2/15/26 250 256 Kimberly-Clark Corp. 5.300% 3/1/41 825 1,021 Kimberly-Clark Corp. 3.700% 6/1/43 175 182 Koninklijke Philips NV 5.750% 3/11/18 750 800 Koninklijke Philips NV 3.750% 3/15/22 825 867 Koninklijke Philips NV 6.875% 3/11/38 180 213 Koninklijke Philips NV 5.000% 3/15/42 335 337 Kraft Foods Group Inc. 2.250% 6/5/17 500 505 Kraft Foods Group Inc. 6.125% 8/23/18 1,060 1,169 Kraft Foods Group Inc. 5.375% 2/10/20 78 87 Kraft Foods Group Inc. 6.875% 1/26/39 725 931 Kraft Foods Group Inc. 6.500% 2/9/40 600 748 Kraft Foods Group Inc. 5.000% 6/4/42 1,530 1,664 8 Kraft Heinz Foods Co. 1.600% 6/30/17 775 778 8 Kraft Heinz Foods Co. 2.000% 7/2/18 765 771 8 Kraft Heinz Foods Co. 2.800% 7/2/20 800 820 8 Kraft Heinz Foods Co. 3.500% 7/15/22 250 262 8 Kraft Heinz Foods Co. 3.950% 7/15/25 2,025 2,156 8 Kraft Heinz Foods Co. 5.000% 7/15/35 650 718 8 Kraft Heinz Foods Co. 5.200% 7/15/45 775 868 Kroger Co. 6.400% 8/15/17 165 176 Kroger Co. 2.300% 1/15/19 650 664 Kroger Co. 6.150% 1/15/20 1,010 1,166 Kroger Co. 3.300% 1/15/21 700 739 Kroger Co. 2.600% 2/1/21 200 206 Kroger Co. 2.950% 11/1/21 1,200 1,251 Kroger Co. 3.850% 8/1/23 325 350 Kroger Co. 4.000% 2/1/24 400 433 Kroger Co. 3.500% 2/1/26 250 263 Kroger Co. 7.700% 6/1/29 200 268 Kroger Co. 8.000% 9/15/29 750 1,022 Kroger Co. 6.900% 4/15/38 375 493 Kroger Co. 5.150% 8/1/43 350 407 Laboratory Corp. of America Holdings 2.625% 2/1/20 250 251 Laboratory Corp. of America Holdings 3.200% 2/1/22 375 378 Laboratory Corp. of America Holdings 3.750% 8/23/22 225 233 Laboratory Corp. of America Holdings 3.600% 2/1/25 600 608 Laboratory Corp. of America Holdings 4.700% 2/1/45 550 549 Life Technologies Corp. 6.000% 3/1/20 485 545 Life Technologies Corp. 5.000% 1/15/21 275 300 Mattel Inc. 1.700% 3/15/18 125 125 Mattel Inc. 2.350% 5/6/19 500 506 Mattel Inc. 3.150% 3/15/23 75 74 Mattel Inc. 5.450% 11/1/41 205 213 5 Mayo Clinic 3.774% 11/15/43 625 624 5 Mayo Clinic 4.000% 11/15/47 150 153 5 Mayo Clinic 4.128% 11/15/52 125 129 McCormick & Co. Inc. 3.900% 7/15/21 100 110 McCormick & Co. Inc. 3.500% 9/1/23 125 132 McKesson Corp. 7.500% 2/15/19 740 853 McKesson Corp. 2.284% 3/15/19 700 708 McKesson Corp. 4.750% 3/1/21 485 531 McKesson Corp. 2.700% 12/15/22 250 249 McKesson Corp. 3.796% 3/15/24 100 104 McKesson Corp. 6.000% 3/1/41 1,025 1,217 Mead Johnson Nutrition Co. 4.900% 11/1/19 625 686 Mead Johnson Nutrition Co. 3.000% 11/15/20 500 514 Mead Johnson Nutrition Co. 4.125% 11/15/25 475 504 Mead Johnson Nutrition Co. 5.900% 11/1/39 390 450 Medco Health Solutions Inc. 7.125% 3/15/18 805 885 Medco Health Solutions Inc. 4.125% 9/15/20 410 435 Medtronic Inc. 1.500% 3/15/18 500 505 Medtronic Inc. 1.375% 4/1/18 1,075 1,082 Medtronic Inc. 2.500% 3/15/20 2,031 2,104 Medtronic Inc. 4.450% 3/15/20 175 194 Medtronic Inc. 4.125% 3/15/21 410 452 Medtronic Inc. 3.125% 3/15/22 400 419 Medtronic Inc. 3.150% 3/15/22 1,350 1,429 Medtronic Inc. 2.750% 4/1/23 800 822 Medtronic Inc. 3.625% 3/15/24 1,650 1,767 Medtronic Inc. 3.500% 3/15/25 3,000 3,197 Medtronic Inc. 4.375% 3/15/35 1,700 1,838 Medtronic Inc. 5.550% 3/15/40 225 271 Medtronic Inc. 4.500% 3/15/42 438 478 Medtronic Inc. 4.000% 4/1/43 275 282 Medtronic Inc. 4.625% 3/15/44 293 326 Medtronic Inc. 4.625% 3/15/45 2,550 2,835 Memorial Sloan-Kettering Cancer Center 4.200% 7/1/55 150 153 Memorial Sloan-Kettering Cancer Center New York GO 5.000% 7/1/42 100 117 Memorial Sloan-Kettering Cancer Center New York GO 4.125% 7/1/52 450 451 Merck & Co. Inc. 1.100% 1/31/18 175 176 Merck & Co. Inc. 1.850% 2/10/20 1,000 1,019 Merck & Co. Inc. 3.875% 1/15/21 625 685 Merck & Co. Inc. 2.350% 2/10/22 100 102 Merck & Co. Inc. 2.400% 9/15/22 600 613 Merck & Co. Inc. 2.800% 5/18/23 3,825 3,983 Merck & Co. Inc. 2.750% 2/10/25 1,250 1,281 Merck & Co. Inc. 6.550% 9/15/37 260 353 Merck & Co. Inc. 3.600% 9/15/42 150 150 Merck & Co. Inc. 4.150% 5/18/43 530 577 Merck & Co. Inc. 3.700% 2/10/45 2,295 2,335 Merck Sharp & Dohme Corp. 5.750% 11/15/36 150 187 Molson Coors Brewing Co. 2.000% 5/1/17 125 126 Molson Coors Brewing Co. 3.500% 5/1/22 75 77 Molson Coors Brewing Co. 5.000% 5/1/42 275 288 Mondelez International Inc. 6.500% 8/11/17 175 187 Mondelez International Inc. 6.125% 2/1/18 285 309 Mondelez International Inc. 2.250% 2/1/19 750 763 Mondelez International Inc. 5.375% 2/10/20 709 800 Mondelez International Inc. 4.000% 2/1/24 1,075 1,156 Mondelez International Inc. 6.500% 11/1/31 225 280 Mondelez International Inc. 6.500% 2/9/40 580 735 Mylan Inc. 2.600% 6/24/18 72 72 Mylan Inc. 2.550% 3/28/19 511 511 Mylan Inc. 4.200% 11/29/23 825 838 Mylan Inc. 5.400% 11/29/43 325 324 New York & Presbyterian Hospital 4.024% 8/1/45 300 301 Newell Brands Inc. 2.050% 12/1/17 775 778 Newell Brands Inc. 2.150% 10/15/18 200 200 Newell Brands Inc. 2.600% 3/29/19 465 471 Newell Brands Inc. 2.875% 12/1/19 225 228 Newell Brands Inc. 3.150% 4/1/21 200 205 Newell Brands Inc. 3.850% 4/1/23 525 544 Newell Brands Inc. 4.000% 12/1/24 400 408 Newell Brands Inc. 3.900% 11/1/25 350 348 Newell Brands Inc. 4.200% 4/1/26 1,275 1,336 Newell Brands Inc. 5.375% 4/1/36 375 402 Newell Brands Inc. 5.500% 4/1/46 1,625 1,764 Novant Health Inc. 5.850% 11/1/19 300 342 Novant Health Inc. 4.371% 11/1/43 475 480 Novartis Capital Corp. 4.400% 4/24/20 225 250 Novartis Capital Corp. 2.400% 9/21/22 1,000 1,025 Novartis Capital Corp. 3.400% 5/6/24 1,000 1,073 Novartis Capital Corp. 3.000% 11/20/25 900 936 Novartis Capital Corp. 4.400% 5/6/44 1,200 1,373 Novartis Capital Corp. 4.000% 11/20/45 1,200 1,291 Novartis Securities Investment Ltd. 5.125% 2/10/19 2,285 2,528 NYU Hospitals Center 4.784% 7/1/44 375 406 Partners Healthcare System Inc. 4.117% 7/1/55 150 146 Partners Healthcare System Massachusetts GO 3.443% 7/1/21 200 212 PepsiAmericas Inc. 5.000% 5/15/17 450 471 PepsiCo Inc. 1.250% 8/13/17 500 503 PepsiCo Inc. 1.000% 10/13/17 325 326 PepsiCo Inc. 1.250% 4/30/18 450 454 PepsiCo Inc. 5.000% 6/1/18 375 407 PepsiCo Inc. 7.900% 11/1/18 1,725 2,009 PepsiCo Inc. 2.250% 1/7/19 525 541 PepsiCo Inc. 1.850% 4/30/20 1,475 1,505 PepsiCo Inc. 2.150% 10/14/20 1,075 1,101 PepsiCo Inc. 3.125% 11/1/20 30 32 PepsiCo Inc. 3.000% 8/25/21 1,070 1,140 PepsiCo Inc. 2.750% 3/5/22 2,725 2,855 PepsiCo Inc. 3.600% 3/1/24 600 657 PepsiCo Inc. 2.750% 4/30/25 725 743 PepsiCo Inc. 3.500% 7/17/25 425 460 PepsiCo Inc. 5.500% 1/15/40 500 612 PepsiCo Inc. 4.875% 11/1/40 165 190 PepsiCo Inc. 4.000% 3/5/42 741 761 PepsiCo Inc. 3.600% 8/13/42 725 710 PepsiCo Inc. 4.250% 10/22/44 800 854 PepsiCo Inc. 4.600% 7/17/45 785 889 PepsiCo Inc. 4.450% 4/14/46 575 639 PerkinElmer Inc. 5.000% 11/15/21 340 372 Perrigo Co. plc 2.300% 11/8/18 370 368 Perrigo Co. plc 4.000% 11/15/23 650 662 Perrigo Co. plc 5.300% 11/15/43 125 124 Perrigo Finance plc 3.900% 12/15/24 400 397 Perrigo Finance plc 4.900% 12/15/44 500 471 Perrigo Finance Unlimited Co. 3.500% 3/15/21 400 410 Perrigo Finance Unlimited Co. 4.375% 3/15/26 375 386 Pfizer Inc. 6.200% 3/15/19 3,035 3,452 Pfizer Inc. 2.100% 5/15/19 750 773 Pfizer Inc. 3.000% 6/15/23 450 475 Pfizer Inc. 3.400% 5/15/24 400 430 Pfizer Inc. 7.200% 3/15/39 410 600 Pfizer Inc. 4.300% 6/15/43 1,500 1,650 Pfizer Inc. 4.400% 5/15/44 400 453 Philip Morris International Inc. 1.250% 8/11/17 225 226 Philip Morris International Inc. 1.125% 8/21/17 75 75 Philip Morris International Inc. 1.250% 11/9/17 375 377 Philip Morris International Inc. 5.650% 5/16/18 2,935 3,209 Philip Morris International Inc. 1.875% 2/25/21 475 478 Philip Morris International Inc. 4.125% 5/17/21 195 216 Philip Morris International Inc. 2.625% 3/6/23 1,050 1,076 Philip Morris International Inc. 3.250% 11/10/24 875 936 Philip Morris International Inc. 3.375% 8/11/25 475 511 Philip Morris International Inc. 2.750% 2/25/26 450 458 Philip Morris International Inc. 6.375% 5/16/38 475 634 Philip Morris International Inc. 4.375% 11/15/41 2,595 2,754 Philip Morris International Inc. 4.500% 3/20/42 450 481 Philip Morris International Inc. 3.875% 8/21/42 75 74 Philip Morris International Inc. 4.125% 3/4/43 300 311 5 Procter & Gamble - Esop 9.360% 1/1/21 573 688 Procter & Gamble Co. 4.700% 2/15/19 485 534 Procter & Gamble Co. 1.900% 11/1/19 275 283 Procter & Gamble Co. 1.850% 2/2/21 400 411 Procter & Gamble Co. 3.100% 8/15/23 1,100 1,176 Procter & Gamble Co. 6.450% 1/15/26 350 466 Procter & Gamble Co. 2.700% 2/2/26 400 411 Procter & Gamble Co. 5.800% 8/15/34 100 131 Procter & Gamble Co. 5.550% 3/5/37 1,630 2,157 Quest Diagnostics Inc. 2.700% 4/1/19 650 662 Quest Diagnostics Inc. 4.750% 1/30/20 300 325 Quest Diagnostics Inc. 2.500% 3/30/20 160 161 Quest Diagnostics Inc. 4.250% 4/1/24 200 210 Quest Diagnostics Inc. 3.500% 3/30/25 225 227 Quest Diagnostics Inc. 5.750% 1/30/40 61 65 Quest Diagnostics Inc. 4.700% 3/30/45 125 121 Reynolds American Inc. 2.300% 8/21/17 2,125 2,153 Reynolds American Inc. 2.300% 6/12/18 750 765 Reynolds American Inc. 8.125% 6/23/19 450 538 Reynolds American Inc. 3.250% 6/12/20 680 712 Reynolds American Inc. 4.000% 6/12/22 600 653 Reynolds American Inc. 4.850% 9/15/23 75 85 Reynolds American Inc. 4.450% 6/12/25 1,980 2,177 Reynolds American Inc. 5.700% 8/15/35 500 585 Reynolds American Inc. 8.125% 5/1/40 400 518 Reynolds American Inc. 7.000% 8/4/41 75 89 Reynolds American Inc. 6.150% 9/15/43 300 369 Reynolds American Inc. 5.850% 8/15/45 1,635 1,989 Sanofi 1.250% 4/10/18 650 654 Sanofi 4.000% 3/29/21 1,360 1,496 Southern Baptist Hospital of Florida Inc. 4.857% 7/15/45 150 167 St. Jude Medical Inc. 2.000% 9/15/18 355 359 St. Jude Medical Inc. 2.800% 9/15/20 355 362 St. Jude Medical Inc. 3.250% 4/15/23 700 709 St. Jude Medical Inc. 4.750% 4/15/43 450 478 Stryker Corp. 2.000% 3/8/19 400 404 Stryker Corp. 4.375% 1/15/20 100 108 Stryker Corp. 2.625% 3/15/21 500 510 Stryker Corp. 3.375% 5/15/24 1,000 1,031 Stryker Corp. 3.375% 11/1/25 550 565 Stryker Corp. 3.500% 3/15/26 640 663 Stryker Corp. 4.375% 5/15/44 175 179 Stryker Corp. 4.625% 3/15/46 790 841 Sysco Corp. 5.250% 2/12/18 500 530 Sysco Corp. 1.900% 4/1/19 325 327 Sysco Corp. 2.600% 10/1/20 425 434 Sysco Corp. 2.500% 7/15/21 300 303 Sysco Corp. 3.750% 10/1/25 175 184 Sysco Corp. 3.300% 7/15/26 500 507 Sysco Corp. 5.375% 9/21/35 600 688 Sysco Corp. 4.850% 10/1/45 125 135 Sysco Corp. 4.500% 4/1/46 325 331 Teva Pharmaceutical Finance Co. BV 3.650% 11/10/21 775 810 Teva Pharmaceutical Finance Co. BV 2.950% 12/18/22 1,533 1,544 Teva Pharmaceutical Finance Co. LLC 6.150% 2/1/36 220 260 Teva Pharmaceutical Finance IV LLC 2.250% 3/18/20 175 175 5 Texas Health Resources 4.330% 11/15/55 100 103 The Pepsi Bottling Group Inc. 7.000% 3/1/29 625 869 Thermo Fisher Scientific Inc. 2.150% 12/14/18 300 302 Thermo Fisher Scientific Inc. 4.500% 3/1/21 500 541 Thermo Fisher Scientific Inc. 3.600% 8/15/21 700 728 Thermo Fisher Scientific Inc. 3.300% 2/15/22 600 612 Thermo Fisher Scientific Inc. 3.150% 1/15/23 2,575 2,558 Thermo Fisher Scientific Inc. 3.650% 12/15/25 425 433 Trinity Health Corp. 4.125% 12/1/45 200 201 Tupperware Brands Corp. 4.750% 6/1/21 300 311 Tyson Foods Inc. 2.650% 8/15/19 500 514 Tyson Foods Inc. 4.500% 6/15/22 725 796 Tyson Foods Inc. 3.950% 8/15/24 1,200 1,275 Tyson Foods Inc. 4.875% 8/15/34 600 643 Tyson Foods Inc. 5.150% 8/15/44 300 336 Unilever Capital Corp. 0.850% 8/2/17 2,100 2,101 Unilever Capital Corp. 2.200% 3/6/19 150 154 Unilever Capital Corp. 2.100% 7/30/20 625 638 Unilever Capital Corp. 4.250% 2/10/21 805 900 Unilever Capital Corp. 3.100% 7/30/25 550 589 Whirlpool Corp. 1.650% 11/1/17 50 50 Whirlpool Corp. 4.700% 6/1/22 775 842 Whirlpool Corp. 4.000% 3/1/24 175 183 Whirlpool Corp. 3.700% 5/1/25 400 406 Whirlpool Corp. 5.150% 3/1/43 150 154 8 Whole Foods Market Inc. 5.200% 12/3/25 1,300 1,367 Wyeth LLC 7.250% 3/1/23 350 445 Wyeth LLC 6.450% 2/1/24 1,705 2,174 Wyeth LLC 6.500% 2/1/34 500 662 Wyeth LLC 6.000% 2/15/36 585 747 Wyeth LLC 5.950% 4/1/37 1,080 1,388 Zeneca Wilmington Inc. 7.000% 11/15/23 600 766 Zimmer Biomet Holdings Inc. 1.450% 4/1/17 425 425 Zimmer Biomet Holdings Inc. 2.000% 4/1/18 750 752 Zimmer Biomet Holdings Inc. 4.625% 11/30/19 205 221 Zimmer Biomet Holdings Inc. 2.700% 4/1/20 775 789 Zimmer Biomet Holdings Inc. 3.375% 11/30/21 25 26 Zimmer Biomet Holdings Inc. 3.150% 4/1/22 650 660 Zimmer Biomet Holdings Inc. 3.550% 4/1/25 1,000 1,013 Zimmer Biomet Holdings Inc. 4.250% 8/15/35 500 489 Zimmer Biomet Holdings Inc. 5.750% 11/30/39 400 460 Zimmer Biomet Holdings Inc. 4.450% 8/15/45 700 686 Zoetis Inc. 1.875% 2/1/18 75 75 Zoetis Inc. 3.450% 11/13/20 325 334 Zoetis Inc. 3.250% 2/1/23 1,000 986 Zoetis Inc. 4.500% 11/13/25 350 373 Zoetis Inc. 4.700% 2/1/43 550 517 Energy (1.0%) Anadarko Finance Co. 7.500% 5/1/31 500 526 Anadarko Petroleum Corp. 6.375% 9/15/17 1,250 1,309 Anadarko Petroleum Corp. 8.700% 3/15/19 300 335 Anadarko Petroleum Corp. 6.950% 6/15/19 50 54 Anadarko Petroleum Corp. 4.850% 3/15/21 200 203 Anadarko Petroleum Corp. 5.550% 3/15/26 2,400 2,424 Anadarko Petroleum Corp. 6.450% 9/15/36 1,000 998 Anadarko Petroleum Corp. 7.950% 6/15/39 125 136 Anadarko Petroleum Corp. 6.200% 3/15/40 450 433 Anadarko Petroleum Corp. 4.500% 7/15/44 400 313 Anadarko Petroleum Corp. 6.600% 3/15/46 500 510 Apache Corp. 6.900% 9/15/18 500 542 Apache Corp. 3.625% 2/1/21 265 264 Apache Corp. 3.250% 4/15/22 862 832 Apache Corp. 6.000% 1/15/37 725 721 Apache Corp. 5.100% 9/1/40 850 769 Apache Corp. 5.250% 2/1/42 475 437 Apache Corp. 4.750% 4/15/43 900 816 Apache Finance Canada Corp. 7.750% 12/15/29 225 267 Baker Hughes Inc. 7.500% 11/15/18 425 474 Baker Hughes Inc. 6.875% 1/15/29 400 479 Baker Hughes Inc. 5.125% 9/15/40 595 596 BJ Services Co. 6.000% 6/1/18 400 424 Boardwalk Pipelines LP 3.375% 2/1/23 325 274 Boardwalk Pipelines LP 4.950% 12/15/24 525 480 BP Capital Markets plc 1.846% 5/5/17 1,375 1,380 BP Capital Markets plc 1.375% 11/6/17 975 970 BP Capital Markets plc 1.674% 2/13/18 375 375 BP Capital Markets plc 1.375% 5/10/18 750 746 BP Capital Markets plc 2.241% 9/26/18 900 909 BP Capital Markets plc 4.750% 3/10/19 600 647 BP Capital Markets plc 2.237% 5/10/19 125 126 BP Capital Markets plc 2.315% 2/13/20 375 379 BP Capital Markets plc 4.500% 10/1/20 1,425 1,559 BP Capital Markets plc 4.742% 3/11/21 1,010 1,120 BP Capital Markets plc 3.561% 11/1/21 650 685 BP Capital Markets plc 3.062% 3/17/22 450 457 BP Capital Markets plc 3.245% 5/6/22 1,076 1,103 BP Capital Markets plc 2.500% 11/6/22 325 319 BP Capital Markets plc 2.750% 5/10/23 1,825 1,790 BP Capital Markets plc 3.994% 9/26/23 350 369 BP Capital Markets plc 3.535% 11/4/24 2,335 2,384 BP Capital Markets plc 3.506% 3/17/25 1,100 1,117 Buckeye Partners LP 6.050% 1/15/18 25 26 Buckeye Partners LP 2.650% 11/15/18 100 99 Buckeye Partners LP 5.850% 11/15/43 250 219 Buckeye Partners LP 5.600% 10/15/44 175 149 Burlington Resources Finance Co. 7.400% 12/1/31 600 661 Cameron International Corp. 3.600% 4/30/22 775 788 Cameron International Corp. 4.000% 12/15/23 1,250 1,281 Cameron International Corp. 3.700% 6/15/24 300 299 Cameron International Corp. 5.125% 12/15/43 300 312 Canadian Natural Resources Ltd. 5.700% 5/15/17 615 634 Canadian Natural Resources Ltd. 7.200% 1/15/32 500 485 Canadian Natural Resources Ltd. 6.450% 6/30/33 400 377 Canadian Natural Resources Ltd. 6.500% 2/15/37 500 464 Canadian Natural Resources Ltd. 6.250% 3/15/38 750 682 Chevron Corp. 1.344% 11/9/17 1,000 1,006 Chevron Corp. 1.365% 3/2/18 575 577 Chevron Corp. 1.718% 6/24/18 1,250 1,263 Chevron Corp. 1.790% 11/16/18 1,000 1,013 Chevron Corp. 4.950% 3/3/19 475 521 Chevron Corp. 2.193% 11/15/19 1,800 1,840 Chevron Corp. 1.961% 3/3/20 2,452 2,485 Chevron Corp. 2.419% 11/17/20 600 616 Chevron Corp. 2.411% 3/3/22 475 483 Chevron Corp. 2.355% 12/5/22 1,825 1,822 Chevron Corp. 3.191% 6/24/23 1,175 1,212 Chevron Corp. 3.326% 11/17/25 200 206 Cimarex Energy Co. 4.375% 6/1/24 900 884 8 Columbia Pipeline Group Inc. 2.450% 6/1/18 350 347 8 Columbia Pipeline Group Inc. 3.300% 6/1/20 500 497 8 Columbia Pipeline Group Inc. 4.500% 6/1/25 650 645 ConocoPhillips 5.200% 5/15/18 425 449 ConocoPhillips 5.750% 2/1/19 1,985 2,154 ConocoPhillips 6.000% 1/15/20 180 200 ConocoPhillips 5.900% 10/15/32 150 154 ConocoPhillips 5.900% 5/15/38 305 312 ConocoPhillips 6.500% 2/1/39 1,410 1,561 ConocoPhillips Canada Funding Co. I 5.950% 10/15/36 400 409 ConocoPhillips Co. 1.500% 5/15/18 500 493 ConocoPhillips Co. 2.200% 5/15/20 400 393 ConocoPhillips Co. 4.200% 3/15/21 1,000 1,044 ConocoPhillips Co. 2.875% 11/15/21 1,000 981 ConocoPhillips Co. 3.350% 11/15/24 1,765 1,687 ConocoPhillips Co. 4.950% 3/15/26 2,000 2,078 ConocoPhillips Co. 4.150% 11/15/34 350 308 ConocoPhillips Co. 4.300% 11/15/44 500 430 ConocoPhillips Co. 5.950% 3/15/46 250 269 ConocoPhillips Holding Co. 6.950% 4/15/29 275 310 Devon Energy Corp. 6.300% 1/15/19 1,500 1,515 Devon Energy Corp. 4.000% 7/15/21 300 266 Devon Energy Corp. 5.850% 12/15/25 900 866 Devon Energy Corp. 7.950% 4/15/32 525 536 Devon Energy Corp. 5.600% 7/15/41 1,310 1,036 Devon Energy Corp. 4.750% 5/15/42 450 332 Devon Financing Co. LLC 7.875% 9/30/31 425 418 Dominion Gas Holdings LLC 2.800% 11/15/20 500 511 Dominion Gas Holdings LLC 3.550% 11/1/23 250 254 Dominion Gas Holdings LLC 3.600% 12/15/24 250 254 Dominion Gas Holdings LLC 4.800% 11/1/43 500 504 Dominion Gas Holdings LLC 4.600% 12/15/44 400 393 El Paso Natural Gas Co. LLC 5.950% 4/15/17 710 731 Enable Midstream Partners LP 2.400% 5/15/19 300 261 Enable Midstream Partners LP 5.000% 5/15/44 350 247 Enbridge Energy Partners LP 9.875% 3/1/19 1,595 1,786 Enbridge Energy Partners LP 5.875% 10/15/25 400 404 Enbridge Energy Partners LP 7.500% 4/15/38 300 297 Enbridge Energy Partners LP 5.500% 9/15/40 350 285 Enbridge Inc. 4.500% 6/10/44 525 402 Encana Corp. 6.500% 8/15/34 1,625 1,381 Encana Corp. 6.500% 2/1/38 375 317 Energy Transfer Partners LP 2.500% 6/15/18 300 290 Energy Transfer Partners LP 9.700% 3/15/19 500 543 Energy Transfer Partners LP 9.000% 4/15/19 254 272 Energy Transfer Partners LP 4.150% 10/1/20 1,125 1,089 Energy Transfer Partners LP 4.650% 6/1/21 365 353 Energy Transfer Partners LP 5.200% 2/1/22 675 641 Energy Transfer Partners LP 3.600% 2/1/23 1,825 1,581 Energy Transfer Partners LP 4.050% 3/15/25 1,000 880 Energy Transfer Partners LP 4.750% 1/15/26 300 274 Energy Transfer Partners LP 4.900% 3/15/35 250 196 Energy Transfer Partners LP 6.625% 10/15/36 150 137 Energy Transfer Partners LP 7.500% 7/1/38 500 489 Energy Transfer Partners LP 6.050% 6/1/41 1,150 989 Energy Transfer Partners LP 6.500% 2/1/42 300 270 Energy Transfer Partners LP 5.150% 2/1/43 425 332 Energy Transfer Partners LP 5.150% 3/15/45 250 196 Energy Transfer Partners LP 6.125% 12/15/45 400 358 EnLink Midstream Partners LP 4.400% 4/1/24 425 340 EnLink Midstream Partners LP 4.150% 6/1/25 400 309 EnLink Midstream Partners LP 5.600% 4/1/44 175 121 Ensco plc 4.700% 3/15/21 100 70 Enterprise Products Operating LLC 6.300% 9/15/17 175 185 Enterprise Products Operating LLC 6.650% 4/15/18 50 54 Enterprise Products Operating LLC 1.650% 5/7/18 450 449 Enterprise Products Operating LLC 6.500% 1/31/19 50 55 Enterprise Products Operating LLC 2.550% 10/15/19 300 301 Enterprise Products Operating LLC 5.200% 9/1/20 2,235 2,446 Enterprise Products Operating LLC 4.050% 2/15/22 175 179 Enterprise Products Operating LLC 3.350% 3/15/23 350 348 Enterprise Products Operating LLC 3.900% 2/15/24 2,050 2,087 Enterprise Products Operating LLC 3.750% 2/15/25 650 649 Enterprise Products Operating LLC 3.700% 2/15/26 400 397 Enterprise Products Operating LLC 6.875% 3/1/33 1,400 1,567 Enterprise Products Operating LLC 7.550% 4/15/38 450 532 Enterprise Products Operating LLC 5.950% 2/1/41 495 507 Enterprise Products Operating LLC 4.850% 8/15/42 850 783 Enterprise Products Operating LLC 4.450% 2/15/43 300 268 Enterprise Products Operating LLC 4.850% 3/15/44 1,450 1,361 Enterprise Products Operating LLC 5.100% 2/15/45 775 751 Enterprise Products Operating LLC 4.900% 5/15/46 800 767 Enterprise Products Operating LLC 4.950% 10/15/54 200 176 5 Enterprise Products Operating LLC 7.000% 6/1/67 200 145 5 Enterprise Products Operating LLC 7.034% 1/15/68 600 606 EOG Resources Inc. 5.625% 6/1/19 925 1,010 EOG Resources Inc. 4.100% 2/1/21 150 159 EOG Resources Inc. 2.625% 3/15/23 2,700 2,559 EQT Corp. 8.125% 6/1/19 400 431 EQT Corp. 4.875% 11/15/21 600 576 Exxon Mobil Corp. 1.439% 3/1/18 2,500 2,520 Exxon Mobil Corp. 1.305% 3/6/18 2,000 2,009 Exxon Mobil Corp. 1.819% 3/15/19 237 241 Exxon Mobil Corp. 1.912% 3/6/20 1,413 1,430 Exxon Mobil Corp. 2.222% 3/1/21 1,500 1,527 Exxon Mobil Corp. 2.397% 3/6/22 750 760 Exxon Mobil Corp. 2.726% 3/1/23 2,000 2,032 Exxon Mobil Corp. 2.709% 3/6/25 100 100 Exxon Mobil Corp. 3.043% 3/1/26 1,350 1,380 Exxon Mobil Corp. 3.567% 3/6/45 650 635 Exxon Mobil Corp. 4.114% 3/1/46 1,000 1,054 FMC Technologies Inc. 2.000% 10/1/17 200 194 FMC Technologies Inc. 3.450% 10/1/22 125 112 Gulf South Pipeline Co. LP 4.000% 6/15/22 300 274 Halliburton Co. 2.000% 8/1/18 400 402 Halliburton Co. 5.900% 9/15/18 25 27 Halliburton Co. 2.700% 11/15/20 600 609 Halliburton Co. 3.250% 11/15/21 40 41 Halliburton Co. 3.375% 11/15/22 1,300 1,326 Halliburton Co. 3.500% 8/1/23 950 957 Halliburton Co. 3.800% 11/15/25 1,250 1,251 Halliburton Co. 4.850% 11/15/35 600 600 Halliburton Co. 6.700% 9/15/38 580 698 Halliburton Co. 7.450% 9/15/39 450 575 Halliburton Co. 4.500% 11/15/41 675 614 Halliburton Co. 4.750% 8/1/43 150 140 Halliburton Co. 5.000% 11/15/45 1,200 1,169 Hess Corp. 8.125% 2/15/19 795 873 Hess Corp. 3.500% 7/15/24 200 183 Hess Corp. 7.875% 10/1/29 150 163 Hess Corp. 7.125% 3/15/33 375 377 Hess Corp. 6.000% 1/15/40 1,025 933 Hess Corp. 5.600% 2/15/41 825 730 Husky Energy Inc. 7.250% 12/15/19 505 550 Husky Energy Inc. 3.950% 4/15/22 300 298 Husky Energy Inc. 4.000% 4/15/24 500 475 Husky Energy Inc. 6.800% 9/15/37 300 280 Kerr-McGee Corp. 6.950% 7/1/24 1,000 1,059 Kerr-McGee Corp. 7.875% 9/15/31 150 164 Kinder Morgan Energy Partners LP 5.950% 2/15/18 750 785 Kinder Morgan Energy Partners LP 2.650% 2/1/19 25 25 Kinder Morgan Energy Partners LP 6.500% 4/1/20 2,000 2,137 Kinder Morgan Energy Partners LP 5.800% 3/1/21 750 787 Kinder Morgan Energy Partners LP 5.000% 10/1/21 1,923 1,973 Kinder Morgan Energy Partners LP 4.150% 3/1/22 175 170 Kinder Morgan Energy Partners LP 3.950% 9/1/22 1,125 1,090 Kinder Morgan Energy Partners LP 3.500% 9/1/23 1,225 1,110 Kinder Morgan Energy Partners LP 4.250% 9/1/24 425 402 Kinder Morgan Energy Partners LP 7.300% 8/15/33 175 178 Kinder Morgan Energy Partners LP 5.800% 3/15/35 300 271 Kinder Morgan Energy Partners LP 6.500% 2/1/37 400 380 Kinder Morgan Energy Partners LP 6.950% 1/15/38 335 335 Kinder Morgan Energy Partners LP 6.500% 9/1/39 1,575 1,492 Kinder Morgan Energy Partners LP 6.550% 9/15/40 1,000 941 Kinder Morgan Energy Partners LP 5.000% 8/15/42 275 229 Kinder Morgan Energy Partners LP 4.700% 11/1/42 950 749 Kinder Morgan Energy Partners LP 5.000% 3/1/43 500 413 Kinder Morgan Energy Partners LP 5.500% 3/1/44 500 442 Kinder Morgan Inc. 7.000% 6/15/17 500 525 Kinder Morgan Inc. 2.000% 12/1/17 350 347 Kinder Morgan Inc. 3.050% 12/1/19 175 173 Kinder Morgan Inc. 4.300% 6/1/25 1,000 945 Kinder Morgan Inc. 7.800% 8/1/31 330 365 Kinder Morgan Inc. 7.750% 1/15/32 600 623 Kinder Morgan Inc. 5.300% 12/1/34 500 433 Kinder Morgan Inc. 5.550% 6/1/45 950 848 Kinder Morgan Inc. 5.050% 2/15/46 500 425 Magellan Midstream Partners LP 6.550% 7/15/19 625 698 Magellan Midstream Partners LP 3.200% 3/15/25 700 665 Magellan Midstream Partners LP 5.000% 3/1/26 450 486 Magellan Midstream Partners LP 4.200% 12/1/42 150 123 Magellan Midstream Partners LP 5.150% 10/15/43 350 327 Magellan Midstream Partners LP 4.200% 3/15/45 100 85 Marathon Oil Corp. 6.000% 10/1/17 100 101 Marathon Oil Corp. 5.900% 3/15/18 225 225 Marathon Oil Corp. 2.700% 6/1/20 500 423 Marathon Oil Corp. 2.800% 11/1/22 600 486 Marathon Oil Corp. 3.850% 6/1/25 500 406 Marathon Oil Corp. 6.800% 3/15/32 1,080 934 Marathon Oil Corp. 5.200% 6/1/45 300 209 Marathon Petroleum Corp. 2.700% 12/14/18 450 449 Marathon Petroleum Corp. 3.400% 12/15/20 400 394 Marathon Petroleum Corp. 5.125% 3/1/21 750 779 Marathon Petroleum Corp. 6.500% 3/1/41 750 744 Marathon Petroleum Corp. 4.750% 9/15/44 250 202 Marathon Petroleum Corp. 5.850% 12/15/45 200 180 Marathon Petroleum Corp. 5.000% 9/15/54 500 391 8 MPLX LP 4.500% 7/15/23 1,200 1,104 8 MPLX LP 4.875% 12/1/24 500 460 Nabors Industries Inc. 6.150% 2/15/18 870 866 Nabors Industries Inc. 9.250% 1/15/19 125 126 Nabors Industries Inc. 5.000% 9/15/20 100 85 National Fuel Gas Co. 6.500% 4/15/18 750 806 National Fuel Gas Co. 3.750% 3/1/23 500 444 National Oilwell Varco Inc. 1.350% 12/1/17 300 292 National Oilwell Varco Inc. 2.600% 12/1/22 1,575 1,339 National Oilwell Varco Inc. 3.950% 12/1/42 300 213 Noble Energy Inc. 8.250% 3/1/19 1,690 1,859 Noble Energy Inc. 4.150% 12/15/21 875 874 Noble Energy Inc. 6.000% 3/1/41 1,750 1,620 Noble Energy Inc. 5.250% 11/15/43 450 388 Occidental Petroleum Corp. 4.100% 2/1/21 1,700 1,836 Occidental Petroleum Corp. 3.125% 2/15/22 750 767 Occidental Petroleum Corp. 3.500% 6/15/25 1,750 1,786 Occidental Petroleum Corp. 3.400% 4/15/26 400 403 Occidental Petroleum Corp. 4.625% 6/15/45 750 781 Occidental Petroleum Corp. 4.400% 4/15/46 700 702 Oceaneering International Inc. 4.650% 11/15/24 300 257 ONEOK Partners LP 2.000% 10/1/17 625 606 ONEOK Partners LP 8.625% 3/1/19 400 435 ONEOK Partners LP 4.900% 3/15/25 450 424 ONEOK Partners LP 6.650% 10/1/36 360 335 ONEOK Partners LP 6.125% 2/1/41 1,400 1,286 Panhandle Eastern Pipe Line Co. LP 6.200% 11/1/17 800 826 Petro-Canada 6.050% 5/15/18 1,350 1,430 Petro-Canada 7.875% 6/15/26 100 118 Petro-Canada 5.350% 7/15/33 450 427 Petro-Canada 5.950% 5/15/35 500 507 Petro-Canada 6.800% 5/15/38 250 272 Phillips 66 2.950% 5/1/17 3,250 3,310 Phillips 66 4.300% 4/1/22 1,175 1,252 Phillips 66 4.650% 11/15/34 300 297 Phillips 66 5.875% 5/1/42 900 978 Phillips 66 4.875% 11/15/44 1,250 1,253 Phillips 66 Partners LP 2.646% 2/15/20 135 130 Phillips 66 Partners LP 3.605% 2/15/25 350 309 Phillips 66 Partners LP 4.680% 2/15/45 150 125 Pioneer Natural Resources Co. 6.875% 5/1/18 500 532 Pioneer Natural Resources Co. 7.500% 1/15/20 100 113 Pioneer Natural Resources Co. 3.950% 7/15/22 1,075 1,093 Pioneer Natural Resources Co. 4.450% 1/15/26 250 252 Plains All American Pipeline LP / PAA Finance Corp. 6.500% 5/1/18 50 52 Plains All American Pipeline LP / PAA Finance Corp. 8.750% 5/1/19 925 1,007 Plains All American Pipeline LP / PAA Finance Corp. 5.000% 2/1/21 1,125 1,128 Plains All American Pipeline LP / PAA Finance Corp. 2.850% 1/31/23 300 254 Plains All American Pipeline LP / PAA Finance Corp. 3.600% 11/1/24 2,155 1,859 Plains All American Pipeline LP / PAA Finance Corp. 6.700% 5/15/36 205 194 Plains All American Pipeline LP / PAA Finance Corp. 6.650% 1/15/37 350 329 Plains All American Pipeline LP / PAA Finance Corp. 4.300% 1/31/43 1,350 980 Pride International Inc. 6.875% 8/15/20 700 511 Regency Energy Partners LP / Regency Energy Finance Corp. 6.500% 7/15/21 902 898 Regency Energy Partners LP / Regency Energy Finance Corp. 5.875% 3/1/22 1,200 1,164 Regency Energy Partners LP / Regency Energy Finance Corp. 5.000% 10/1/22 1,050 984 Regency Energy Partners LP / Regency Energy Finance Corp. 5.500% 4/15/23 500 450 Regency Energy Partners LP / Regency Energy Finance Corp. 4.500% 11/1/23 200 175 Repsol Oil & Gas Canada Inc. 7.750% 6/1/19 445 452 Repsol Oil & Gas Canada Inc. 3.750% 2/1/21 350 315 Schlumberger Investment SA 3.650% 12/1/23 790 820 Shell International Finance BV 5.200% 3/22/17 300 312 Shell International Finance BV 1.125% 8/21/17 700 699 Shell International Finance BV 1.250% 11/10/17 650 650 Shell International Finance BV 1.900% 8/10/18 400 404 Shell International Finance BV 1.625% 11/10/18 1,000 1,003 Shell International Finance BV 2.000% 11/15/18 1,550 1,570 Shell International Finance BV 4.300% 9/22/19 3,000 3,252 Shell International Finance BV 4.375% 3/25/20 625 680 Shell International Finance BV 2.125% 5/11/20 400 403 Shell International Finance BV 2.250% 11/10/20 400 405 Shell International Finance BV 2.375% 8/21/22 1,025 1,011 Shell International Finance BV 2.250% 1/6/23 175 171 Shell International Finance BV 3.400% 8/12/23 400 416 Shell International Finance BV 3.250% 5/11/25 400 402 Shell International Finance BV 4.125% 5/11/35 400 411 Shell International Finance BV 6.375% 12/15/38 820 1,002 Shell International Finance BV 5.500% 3/25/40 1,250 1,416 Shell International Finance BV 3.625% 8/21/42 450 404 Shell International Finance BV 4.550% 8/12/43 1,000 1,041 Shell International Finance BV 4.375% 5/11/45 1,600 1,606 8 Southern Natural Gas Co. LLC 5.900% 4/1/17 150 155 Southern Natural Gas Co. LLC 8.000% 3/1/32 350 370 Southern Natural Gas Co. LLC / Southern Natural Issuing Corp. 4.400% 6/15/21 1,250 1,238 Spectra Energy Capital LLC 6.200% 4/15/18 850 893 Spectra Energy Capital LLC 8.000% 10/1/19 165 181 Spectra Energy Capital LLC 7.500% 9/15/38 175 182 Spectra Energy Partners LP 2.950% 9/25/18 75 75 Spectra Energy Partners LP 3.500% 3/15/25 800 773 Spectra Energy Partners LP 4.500% 3/15/45 700 621 Suncor Energy Inc. 6.100% 6/1/18 100 107 Suncor Energy Inc. 6.500% 6/15/38 1,540 1,657 Suncor Energy Inc. 6.850% 6/1/39 310 342 Sunoco Logistics Partners Operations LP 4.400% 4/1/21 1,250 1,231 Sunoco Logistics Partners Operations LP 4.250% 4/1/24 400 367 Sunoco Logistics Partners Operations LP 5.950% 12/1/25 300 302 Sunoco Logistics Partners Operations LP 6.850% 2/15/40 419 396 Sunoco Logistics Partners Operations LP 4.950% 1/15/43 300 236 Sunoco Logistics Partners Operations LP 5.300% 4/1/44 950 782 Texas Eastern Transmission LP 7.000% 7/15/32 500 568 Tosco Corp. 8.125% 2/15/30 1,350 1,634 Total Capital Canada Ltd. 1.450% 1/15/18 1,225 1,232 Total Capital Canada Ltd. 2.750% 7/15/23 425 424 Total Capital International SA 2.100% 6/19/19 1,900 1,926 Total Capital International SA 2.750% 6/19/21 1,350 1,388 Total Capital International SA 2.875% 2/17/22 1,400 1,434 Total Capital International SA 2.700% 1/25/23 700 698 Total Capital International SA 3.700% 1/15/24 650 681 Total Capital International SA 3.750% 4/10/24 1,000 1,049 Total Capital SA 2.125% 8/10/18 850 864 Total Capital SA 4.450% 6/24/20 425 465 Total Capital SA 4.125% 1/28/21 512 556 TransCanada PipeLines Ltd. 1.625% 11/9/17 200 200 TransCanada PipeLines Ltd. 6.500% 8/15/18 300 330 TransCanada PipeLines Ltd. 3.800% 10/1/20 2,660 2,758 TransCanada PipeLines Ltd. 2.500% 8/1/22 1,000 943 TransCanada PipeLines Ltd. 3.750% 10/16/23 600 599 TransCanada PipeLines Ltd. 4.875% 1/15/26 505 534 TransCanada PipeLines Ltd. 5.600% 3/31/34 800 807 TransCanada PipeLines Ltd. 5.850% 3/15/36 125 130 TransCanada PipeLines Ltd. 6.200% 10/15/37 1,200 1,265 TransCanada PipeLines Ltd. 7.625% 1/15/39 560 674 TransCanada PipeLines Ltd. 6.100% 6/1/40 200 218 TransCanada PipeLines Ltd. 5.000% 10/16/43 1,200 1,180 5 TransCanada PipeLines Ltd. 6.350% 5/15/67 400 271 Transcontinental Gas Pipe Line Co. LLC 6.050% 6/15/18 230 233 Valero Energy Corp. 9.375% 3/15/19 425 501 Valero Energy Corp. 6.125% 2/1/20 850 932 Valero Energy Corp. 3.650% 3/15/25 400 394 Valero Energy Corp. 7.500% 4/15/32 675 770 Valero Energy Corp. 6.625% 6/15/37 855 931 Valero Energy Corp. 4.900% 3/15/45 400 357 Western Gas Partners LP 5.375% 6/1/21 500 483 Western Gas Partners LP 3.950% 6/1/25 300 257 Western Gas Partners LP 5.450% 4/1/44 600 475 Williams Partners LP 5.250% 3/15/20 1,395 1,336 Williams Partners LP 4.000% 11/15/21 400 347 Williams Partners LP 3.600% 3/15/22 750 613 Williams Partners LP 3.350% 8/15/22 500 407 Williams Partners LP 4.500% 11/15/23 560 475 Williams Partners LP 3.900% 1/15/25 700 565 Williams Partners LP 4.000% 9/15/25 1,100 884 Williams Partners LP 6.300% 4/15/40 475 394 Williams Partners LP 5.800% 11/15/43 700 546 Williams Partners LP 5.400% 3/4/44 300 224 Williams Partners LP 4.900% 1/15/45 325 233 Williams Partners LP 5.100% 9/15/45 950 683 Williams Partners LP / ACMP Finance Corp. 4.875% 5/15/23 450 390 Williams Partners LP / ACMP Finance Corp. 4.875% 3/15/24 500 434 XTO Energy Inc. 6.250% 8/1/17 400 429 XTO Energy Inc. 5.500% 6/15/18 400 434 Other Industrial (0.0%) California Institute of Technology GO 4.700% 11/1/11 950 981 CBRE Services Inc. 5.000% 3/15/23 500 515 CBRE Services Inc. 5.250% 3/15/25 275 283 CBRE Services Inc. 4.875% 3/1/26 375 380 Cintas Corp. No 2 6.125% 12/1/17 400 430 Cintas Corp. No 2 3.250% 6/1/22 150 156 Fluor Corp. 3.375% 9/15/21 150 156 Fluor Corp. 3.500% 12/15/24 1,000 1,030 Howard Hughes Medical Institute Revenue 3.500% 9/1/23 725 778 5 Johns Hopkins University Maryland GO 4.083% 7/1/53 500 529 Massachusetts Institute of Technology GO 5.600% 7/1/11 400 512 Massachusetts Institute of Technology GO 4.678% 7/1/14 700 764 5 Northwestern University Illinois GO 3.688% 12/1/38 300 314 5 Northwestern University Illinois GO 4.643% 12/1/44 350 425 President & Fellows of Harvard College Massachusetts GO 3.619% 10/1/37 500 513 5 University of Notre Dame DU LAC Indiana GO 3.438% 2/15/45 300 299 University of Pennsylvania GO 4.674% 9/1/12 625 672 Yale University Connecticut GO 2.086% 4/15/19 150 154 Technology (0.7%) Adobe Systems Inc. 4.750% 2/1/20 325 358 Adobe Systems Inc. 3.250% 2/1/25 700 723 Altera Corp. 1.750% 5/15/17 150 151 Altera Corp. 2.500% 11/15/18 625 642 Altera Corp. 4.100% 11/15/23 750 827 Amphenol Corp. 1.550% 9/15/17 175 175 Amphenol Corp. 2.550% 1/30/19 1,650 1,668 Amphenol Corp. 3.125% 9/15/21 250 255 Amphenol Corp. 4.000% 2/1/22 75 79 Analog Devices Inc. 2.875% 6/1/23 1,375 1,396 Apple Inc. 1.050% 5/5/17 1,275 1,280 Apple Inc. 0.900% 5/12/17 100 100 Apple Inc. 1.000% 5/3/18 1,300 1,302 Apple Inc. 2.100% 5/6/19 1,650 1,696 Apple Inc. 1.550% 2/7/20 1,550 1,556 Apple Inc. 2.000% 5/6/20 700 716 Apple Inc. 2.250% 2/23/21 1,200 1,224 Apple Inc. 2.850% 5/6/21 1,825 1,914 Apple Inc. 2.150% 2/9/22 2,500 2,523 Apple Inc. 2.700% 5/13/22 1,500 1,547 Apple Inc. 2.400% 5/3/23 2,800 2,809 Apple Inc. 3.450% 5/6/24 1,875 1,997 Apple Inc. 2.500% 2/9/25 1,300 1,290 Apple Inc. 3.200% 5/13/25 1,300 1,360 Apple Inc. 3.250% 2/23/26 2,950 3,082 Apple Inc. 4.500% 2/23/36 1,000 1,074 Apple Inc. 3.850% 5/4/43 1,400 1,361 Apple Inc. 4.450% 5/6/44 1,150 1,215 Apple Inc. 3.450% 2/9/45 1,275 1,151 Apple Inc. 4.650% 2/23/46 4,600 5,024 Applied Materials Inc. 2.625% 10/1/20 475 491 Applied Materials Inc. 4.300% 6/15/21 1,435 1,578 Applied Materials Inc. 3.900% 10/1/25 1,000 1,061 Applied Materials Inc. 5.100% 10/1/35 350 380 Applied Materials Inc. 5.850% 6/15/41 125 148 Arrow Electronics Inc. 3.000% 3/1/18 200 202 Arrow Electronics Inc. 3.500% 4/1/22 325 325 Arrow Electronics Inc. 4.500% 3/1/23 400 420 Arrow Electronics Inc. 4.000% 4/1/25 400 402 Autodesk Inc. 1.950% 12/15/17 550 547 Autodesk Inc. 3.125% 6/15/20 225 228 Autodesk Inc. 3.600% 12/15/22 100 100 Autodesk Inc. 4.375% 6/15/25 175 179 AVNET Inc. 4.625% 4/15/26 800 808 Baidu Inc. 2.750% 6/9/19 350 354 Baidu Inc. 3.500% 11/28/22 1,500 1,536 Broadridge Financial Solutions Inc. 3.950% 9/1/20 250 263 CA Inc. 5.375% 12/1/19 205 224 CA Inc. 3.600% 8/1/20 800 826 CA Inc. 4.500% 8/15/23 150 159 Cadence Design Systems Inc. 4.375% 10/15/24 125 126 Cisco Systems Inc. 1.100% 3/3/17 425 426 Cisco Systems Inc. 3.150% 3/14/17 1,100 1,125 Cisco Systems Inc. 1.400% 2/28/18 1,050 1,060 Cisco Systems Inc. 4.950% 2/15/19 1,550 1,714 Cisco Systems Inc. 1.600% 2/28/19 1,650 1,673 Cisco Systems Inc. 2.125% 3/1/19 1,325 1,366 Cisco Systems Inc. 4.450% 1/15/20 2,775 3,077 Cisco Systems Inc. 2.450% 6/15/20 1,000 1,039 Cisco Systems Inc. 2.200% 2/28/21 1,600 1,634 Cisco Systems Inc. 2.900% 3/4/21 225 237 Cisco Systems Inc. 3.625% 3/4/24 400 439 Cisco Systems Inc. 2.950% 2/28/26 400 415 Cisco Systems Inc. 5.900% 2/15/39 425 547 Cisco Systems Inc. 5.500% 1/15/40 1,205 1,500 Corning Inc. 1.500% 5/8/18 875 870 Corning Inc. 6.625% 5/15/19 50 56 Corning Inc. 2.900% 5/15/22 625 627 Corning Inc. 3.700% 11/15/23 500 509 Corning Inc. 4.700% 3/15/37 175 171 Corning Inc. 5.750% 8/15/40 340 376 EMC Corp. 1.875% 6/1/18 1,460 1,428 EMC Corp. 2.650% 6/1/20 1,445 1,355 EMC Corp. 3.375% 6/1/23 710 593 Equifax Inc. 6.300% 7/1/17 125 132 Fidelity National Information Services Inc. 2.000% 4/15/18 100 100 Fidelity National Information Services Inc. 2.850% 10/15/18 300 305 Fidelity National Information Services Inc. 3.625% 10/15/20 1,625 1,679 Fidelity National Information Services Inc. 5.000% 3/15/22 350 364 Fidelity National Information Services Inc. 3.500% 4/15/23 625 624 Fidelity National Information Services Inc. 3.875% 6/5/24 325 324 Fidelity National Information Services Inc. 5.000% 10/15/25 950 1,026 Fiserv Inc. 2.700% 6/1/20 525 534 Fiserv Inc. 3.850% 6/1/25 700 740 Flextronics International Ltd. 4.625% 2/15/20 275 285 Google Inc. 3.625% 5/19/21 350 387 8 Hewlett Packard Enterprise Co. 2.450% 10/5/17 1,250 1,259 8 Hewlett Packard Enterprise Co. 2.850% 10/5/18 1,300 1,322 8 Hewlett Packard Enterprise Co. 3.600% 10/15/20 1,625 1,690 8 Hewlett Packard Enterprise Co. 4.400% 10/15/22 1,450 1,521 8 Hewlett Packard Enterprise Co. 4.900% 10/15/25 2,500 2,575 8 Hewlett Packard Enterprise Co. 6.200% 10/15/35 350 344 8 Hewlett Packard Enterprise Co. 6.350% 10/15/45 1,450 1,429 HP Inc. 3.750% 12/1/20 113 118 HP Inc. 4.300% 6/1/21 150 156 HP Inc. 4.375% 9/15/21 650 677 HP Inc. 4.650% 12/9/21 2,175 2,290 HP Inc. 6.000% 9/15/41 610 551 Ingram Micro Inc. 4.950% 12/15/24 925 900 Intel Corp. 1.350% 12/15/17 4,510 4,548 Intel Corp. 2.450% 7/29/20 500 517 Intel Corp. 3.300% 10/1/21 200 215 Intel Corp. 3.100% 7/29/22 625 661 Intel Corp. 2.700% 12/15/22 700 722 Intel Corp. 3.700% 7/29/25 500 547 Intel Corp. 4.000% 12/15/32 475 496 Intel Corp. 4.800% 10/1/41 1,205 1,344 Intel Corp. 4.250% 12/15/42 775 803 Intel Corp. 4.900% 7/29/45 900 1,010 International Business Machines Corp. 1.250% 2/6/17 1,150 1,156 International Business Machines Corp. 5.700% 9/14/17 4,000 4,272 International Business Machines Corp. 1.250% 2/8/18 2,555 2,566 International Business Machines Corp. 1.950% 2/12/19 675 687 International Business Machines Corp. 1.800% 5/17/19 2,000 2,026 International Business Machines Corp. 1.625% 5/15/20 670 672 International Business Machines Corp. 2.900% 11/1/21 200 210 International Business Machines Corp. 2.875% 11/9/22 500 519 International Business Machines Corp. 3.375% 8/1/23 600 637 International Business Machines Corp. 3.625% 2/12/24 1,400 1,502 International Business Machines Corp. 5.600% 11/30/39 1,114 1,375 International Business Machines Corp. 4.000% 6/20/42 423 429 International Business Machines Corp. 4.700% 2/19/46 1,000 1,103 Jabil Circuit Inc. 5.625% 12/15/20 250 259 Juniper Networks Inc. 3.125% 2/26/19 250 254 Juniper Networks Inc. 3.300% 6/15/20 475 482 Juniper Networks Inc. 4.600% 3/15/21 360 380 Juniper Networks Inc. 4.350% 6/15/25 200 198 Juniper Networks Inc. 5.950% 3/15/41 150 137 Keysight Technologies Inc. 3.300% 10/30/19 350 352 Keysight Technologies Inc. 4.550% 10/30/24 325 316 KLA-Tencor Corp. 2.375% 11/1/17 100 101 KLA-Tencor Corp. 3.375% 11/1/19 100 102 KLA-Tencor Corp. 4.125% 11/1/21 2,000 2,087 KLA-Tencor Corp. 4.650% 11/1/24 400 404 Lam Research Corp. 2.750% 3/15/20 325 320 Lam Research Corp. 3.800% 3/15/25 425 406 Lender Processing Services Inc / Black Knight Lending Solutions Inc 5.750% 4/15/23 344 356 Lexmark International Inc. 6.650% 6/1/18 375 397 Maxim Integrated Products Inc. 3.375% 3/15/23 50 51 Microsoft Corp. 1.000% 5/1/18 400 401 Microsoft Corp. 1.300% 11/3/18 2,400 2,423 Microsoft Corp. 4.200% 6/1/19 460 504 Microsoft Corp. 3.000% 10/1/20 250 268 Microsoft Corp. 2.000% 11/3/20 1,975 2,022 Microsoft Corp. 2.375% 2/12/22 1,600 1,646 Microsoft Corp. 2.650% 11/3/22 1,650 1,714 Microsoft Corp. 2.125% 11/15/22 225 228 Microsoft Corp. 2.375% 5/1/23 225 228 Microsoft Corp. 3.625% 12/15/23 750 822 Microsoft Corp. 2.700% 2/12/25 925 943 Microsoft Corp. 3.125% 11/3/25 2,000 2,097 Microsoft Corp. 3.500% 2/12/35 1,000 974 Microsoft Corp. 4.200% 11/3/35 875 935 Microsoft Corp. 5.200% 6/1/39 629 755 Microsoft Corp. 4.500% 10/1/40 125 137 Microsoft Corp. 5.300% 2/8/41 600 726 Microsoft Corp. 3.500% 11/15/42 850 810 Microsoft Corp. 3.750% 5/1/43 185 185 Microsoft Corp. 4.875% 12/15/43 350 406 Microsoft Corp. 4.450% 11/3/45 2,650 2,919 Microsoft Corp. 4.000% 2/12/55 2,000 1,957 Microsoft Corp. 4.750% 11/3/55 650 720 Motorola Solutions Inc. 3.750% 5/15/22 400 392 Motorola Solutions Inc. 3.500% 3/1/23 1,100 1,009 Motorola Solutions Inc. 4.000% 9/1/24 400 369 Motorola Solutions Inc. 7.500% 5/15/25 75 85 Motorola Solutions Inc. 5.500% 9/1/44 300 234 NetApp Inc. 3.375% 6/15/21 900 897 Oracle Corp. 1.200% 10/15/17 1,150 1,157 Oracle Corp. 5.750% 4/15/18 1,415 1,547 Oracle Corp. 2.375% 1/15/19 525 544 Oracle Corp. 5.000% 7/8/19 1,175 1,317 Oracle Corp. 2.250% 10/8/19 2,850 2,940 Oracle Corp. 2.500% 5/15/22 1,250 1,275 Oracle Corp. 3.400% 7/8/24 2,350 2,501 Oracle Corp. 2.950% 5/15/25 1,000 1,023 Oracle Corp. 3.250% 5/15/30 275 277 Oracle Corp. 4.300% 7/8/34 1,350 1,420 Oracle Corp. 3.900% 5/15/35 1,350 1,346 Oracle Corp. 6.500% 4/15/38 625 830 Oracle Corp. 6.125% 7/8/39 645 833 Oracle Corp. 5.375% 7/15/40 1,375 1,633 Oracle Corp. 4.500% 7/8/44 775 822 Oracle Corp. 4.125% 5/15/45 400 409 Oracle Corp. 4.375% 5/15/55 1,000 1,001 Pitney Bowes Inc. 4.625% 3/15/24 1,050 1,081 QUALCOMM Inc. 1.400% 5/18/18 1,000 1,006 QUALCOMM Inc. 2.250% 5/20/20 1,000 1,025 QUALCOMM Inc. 3.000% 5/20/22 1,275 1,330 QUALCOMM Inc. 3.450% 5/20/25 975 1,010 QUALCOMM Inc. 4.650% 5/20/35 475 493 QUALCOMM Inc. 4.800% 5/20/45 1,200 1,185 Seagate HDD Cayman 4.750% 6/1/23 1,500 1,245 Seagate HDD Cayman 4.750% 1/1/25 750 585 8 Seagate HDD Cayman 4.875% 6/1/27 450 340 Symantec Corp. 2.750% 6/15/17 500 504 Symantec Corp. 4.200% 9/15/20 75 78 Symantec Corp. 3.950% 6/15/22 400 402 Telefonaktiebolaget LM Ericsson 4.125% 5/15/22 475 501 Texas Instruments Inc. 1.650% 8/3/19 1,000 1,009 Total System Services Inc. 2.375% 6/1/18 125 124 Total System Services Inc. 4.800% 4/1/26 675 694 Trimble Navigation Ltd. 4.750% 12/1/24 225 229 Tyco Electronics Group SA 6.550% 10/1/17 355 381 Tyco Electronics Group SA 2.350% 8/1/19 200 202 Tyco Electronics Group SA 3.500% 2/3/22 750 780 Tyco Electronics Group SA 3.450% 8/1/24 350 356 Tyco Electronics Group SA 7.125% 10/1/37 700 908 Verisk Analytics Inc. 4.125% 9/12/22 1,300 1,349 Verisk Analytics Inc. 5.500% 6/15/45 250 244 Xerox Corp. 6.350% 5/15/18 1,580 1,685 Xerox Corp. 2.750% 3/15/19 250 246 Xerox Corp. 5.625% 12/15/19 550 568 Xerox Corp. 2.800% 5/15/20 300 283 Xerox Corp. 4.500% 5/15/21 835 845 Xilinx Inc. 2.125% 3/15/19 325 327 Xilinx Inc. 3.000% 3/15/21 1,275 1,319 Transportation (0.3%) 5 American Airlines 2013-1 Class A Pass Through Trust 4.000% 1/15/27 236 243 5 American Airlines 2013-2 Class A Pass Through Trust 4.950% 7/15/24 1,029 1,099 5 American Airlines 2014-1 Class A Pass Through Trust 3.700% 4/1/28 471 474 5 American Airlines 2015-1 Class A Pass Through Trust 3.375% 11/1/28 882 869 5 American Airlines 2015-1 Class B Pass Through Trust 3.700% 11/1/24 144 138 5 American Airlines 2015-2 Class AA Pass Through Trust 3.600% 9/22/27 278 286 5 American Airlines 2016-1 Class A Pass Through Trust 4.100% 1/15/28 225 233 5 American Airlines 2016-1 Class AA Pass Through Trust 3.575% 1/15/28 500 513 5 BNSF Funding Trust I 6.613% 12/15/55 325 352 Burlington Northern Santa Fe LLC 5.650% 5/1/17 75 79 Burlington Northern Santa Fe LLC 5.750% 3/15/18 625 675 Burlington Northern Santa Fe LLC 3.600% 9/1/20 275 293 Burlington Northern Santa Fe LLC 4.100% 6/1/21 410 449 Burlington Northern Santa Fe LLC 3.450% 9/15/21 410 439 Burlington Northern Santa Fe LLC 3.050% 3/15/22 425 448 Burlington Northern Santa Fe LLC 3.050% 9/1/22 400 420 Burlington Northern Santa Fe LLC 3.000% 3/15/23 625 646 Burlington Northern Santa Fe LLC 3.850% 9/1/23 275 301 Burlington Northern Santa Fe LLC 3.750% 4/1/24 400 433 Burlington Northern Santa Fe LLC 3.400% 9/1/24 400 425 Burlington Northern Santa Fe LLC 3.000% 4/1/25 250 259 Burlington Northern Santa Fe LLC 3.650% 9/1/25 1,050 1,134 Burlington Northern Santa Fe LLC 7.000% 12/15/25 700 925 Burlington Northern Santa Fe LLC 6.200% 8/15/36 125 159 Burlington Northern Santa Fe LLC 5.750% 5/1/40 450 556 Burlington Northern Santa Fe LLC 5.050% 3/1/41 375 426 Burlington Northern Santa Fe LLC 5.400% 6/1/41 925 1,095 Burlington Northern Santa Fe LLC 4.400% 3/15/42 575 609 Burlington Northern Santa Fe LLC 4.375% 9/1/42 200 210 Burlington Northern Santa Fe LLC 4.450% 3/15/43 350 373 Burlington Northern Santa Fe LLC 5.150% 9/1/43 500 582 Burlington Northern Santa Fe LLC 4.900% 4/1/44 300 341 Burlington Northern Santa Fe LLC 4.550% 9/1/44 600 649 Burlington Northern Santa Fe LLC 4.150% 4/1/45 300 307 Burlington Northern Santa Fe LLC 4.700% 9/1/45 300 334 Canadian National Railway Co. 5.550% 3/1/19 265 294 Canadian National Railway Co. 2.850% 12/15/21 550 576 Canadian National Railway Co. 2.750% 3/1/26 750 772 Canadian National Railway Co. 6.250% 8/1/34 350 462 Canadian National Railway Co. 6.200% 6/1/36 350 464 Canadian National Railway Co. 6.375% 11/15/37 350 466 Canadian Pacific Railway Co. 4.450% 3/15/23 225 244 Canadian Pacific Railway Co. 2.900% 2/1/25 100 97 Canadian Pacific Railway Co. 3.700% 2/1/26 450 460 Canadian Pacific Railway Co. 7.125% 10/15/31 225 290 Canadian Pacific Railway Co. 5.750% 3/15/33 425 479 Canadian Pacific Railway Co. 5.950% 5/15/37 775 898 Canadian Pacific Railway Co. 6.125% 9/15/15 230 249 Canadian Pacific Railway Ltd. 4.500% 1/15/22 691 751 Canadian Pacific Railway Ltd. 5.750% 1/15/42 110 127 5 Continental Airlines 2009-2 Class A Pass Through Trust 7.250% 5/10/21 937 1,054 5 Continental Airlines 2012-1 Class A Pass Through Trust 4.150% 10/11/25 789 814 5 Continental Airlines 2012-2 Class A Pass Through Trust 4.000% 4/29/26 404 416 CSX Corp. 5.600% 5/1/17 25 26 CSX Corp. 7.900% 5/1/17 126 135 CSX Corp. 6.250% 3/15/18 725 790 CSX Corp. 7.375% 2/1/19 2,065 2,377 CSX Corp. 3.700% 10/30/20 205 217 CSX Corp. 3.350% 11/1/25 400 412 CSX Corp. 6.220% 4/30/40 174 214 CSX Corp. 5.500% 4/15/41 425 486 CSX Corp. 4.750% 5/30/42 1,310 1,376 CSX Corp. 4.100% 3/15/44 800 788 CSX Corp. 3.950% 5/1/50 650 595 5 Delta Air Lines 2007-1 Class A Pass Through Trust 6.821% 2/10/24 166 191 5 Delta Air Lines 2009-1 Class A Pass Through Trust 7.750% 6/17/21 94 106 5 Delta Air Lines 2010-1 Class A Pass Through Trust 6.200% 1/2/20 26 28 5 Delta Air Lines 2010-2 Class A Pass Through Trust 4.950% 11/23/20 58 61 5 Delta Air Lines 2012-1 Class A Pass Through Trust 4.750% 11/7/21 59 62 5 Delta Air Lines 2015-1 Class AA Pass Through Trust 3.625% 7/30/27 368 380 FedEx Corp. 8.000% 1/15/19 475 557 FedEx Corp. 2.625% 8/1/22 50 51 FedEx Corp. 4.000% 1/15/24 450 487 FedEx Corp. 3.250% 4/1/26 100 103 FedEx Corp. 3.900% 2/1/35 200 192 FedEx Corp. 3.875% 8/1/42 200 186 FedEx Corp. 4.100% 4/15/43 300 286 FedEx Corp. 5.100% 1/15/44 500 557 FedEx Corp. 4.750% 11/15/45 525 556 FedEx Corp. 4.550% 4/1/46 550 564 FedEx Corp. 4.500% 2/1/65 150 140 5 Hawaiian Airlines 2013-1 Class A Pass Through Certificates 3.900% 1/15/26 902 875 JB Hunt Transport Services Inc. 3.300% 8/15/22 400 408 JB Hunt Transport Services Inc. 3.850% 3/15/24 200 208 8 Kansas City Southern 2.350% 5/15/20 25 25 8 Kansas City Southern 3.000% 5/15/23 500 485 8 Kansas City Southern 4.950% 8/15/45 325 332 5,8 Latam Airlines 2015-1 Pass Through Trust A 4.200% 11/15/27 250 217 Norfolk Southern Corp. 7.700% 5/15/17 400 428 Norfolk Southern Corp. 5.750% 4/1/18 200 216 Norfolk Southern Corp. 5.900% 6/15/19 335 375 Norfolk Southern Corp. 3.250% 12/1/21 325 335 Norfolk Southern Corp. 2.903% 2/15/23 780 783 Norfolk Southern Corp. 5.590% 5/17/25 164 193 Norfolk Southern Corp. 7.800% 5/15/27 100 136 Norfolk Southern Corp. 4.837% 10/1/41 565 615 Norfolk Southern Corp. 3.950% 10/1/42 425 408 Norfolk Southern Corp. 4.450% 6/15/45 275 284 Norfolk Southern Corp. 7.900% 5/15/97 200 286 Norfolk Southern Corp. 6.000% 3/15/05 275 307 Norfolk Southern Corp. 6.000% 5/23/11 925 1,029 5 Northwest Airlines 2007-1 Class A Pass Through Trust 7.027% 5/1/21 172 193 Ryder System Inc. 2.450% 11/15/18 1,000 1,010 Ryder System Inc. 2.350% 2/26/19 1,350 1,359 Ryder System Inc. 2.550% 6/1/19 800 802 Ryder System Inc. 2.500% 5/11/20 200 196 Ryder System Inc. 2.875% 9/1/20 125 125 Southern Railway Co. 9.750% 6/15/20 116 149 Southwest Airlines Co. 2.750% 11/6/19 25 26 Southwest Airlines Co. 2.650% 11/5/20 540 551 5 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 2/1/24 102 114 5 Spirit Airlines Class A Pass Through Certificates Series 2015-1 4.100% 10/1/29 325 326 Trinity Industries Inc. 4.550% 10/1/24 225 188 Union Pacific Corp. 1.800% 2/1/20 450 451 Union Pacific Corp. 2.250% 6/19/20 300 306 Union Pacific Corp. 2.750% 4/15/23 200 204 Union Pacific Corp. 3.250% 1/15/25 300 317 Union Pacific Corp. 3.250% 8/15/25 1,000 1,069 Union Pacific Corp. 2.750% 3/1/26 100 102 Union Pacific Corp. 6.625% 2/1/29 400 542 Union Pacific Corp. 3.375% 2/1/35 900 866 Union Pacific Corp. 4.750% 9/15/41 250 278 Union Pacific Corp. 4.250% 4/15/43 400 416 Union Pacific Corp. 4.750% 12/15/43 325 365 Union Pacific Corp. 4.821% 2/1/44 189 214 Union Pacific Corp. 4.850% 6/15/44 75 85 Union Pacific Corp. 4.150% 1/15/45 400 413 Union Pacific Corp. 4.050% 11/15/45 250 256 Union Pacific Corp. 4.050% 3/1/46 500 515 Union Pacific Corp. 3.875% 2/1/55 400 377 Union Pacific Corp. 4.375% 11/15/65 800 791 5 United Airlines 2013-1 Class A Pass Through Trust 4.300% 2/15/27 649 677 5 United Airlines 2014-1 Class A Pass Through Trust 4.000% 10/11/27 728 750 United Airlines 2015-1 Class A Pass Through Trust 3.700% 12/1/22 200 202 5 United Airlines 2015-1 Class AA Pass Through Trust 3.450% 12/1/27 425 430 United Parcel Service Inc. 1.125% 10/1/17 800 804 United Parcel Service Inc. 5.500% 1/15/18 1,000 1,080 United Parcel Service Inc. 5.125% 4/1/19 175 194 United Parcel Service Inc. 3.125% 1/15/21 990 1,059 United Parcel Service Inc. 2.450% 10/1/22 925 962 United Parcel Service Inc. 6.200% 1/15/38 820 1,121 United Parcel Service Inc. 4.875% 11/15/40 350 419 United Parcel Service Inc. 3.625% 10/1/42 675 674 5 US Airways 2013-1 Class A Pass Through Trust 3.950% 5/15/27 181 185 5 US Airways Inc. 2012-2 Class A Pass Through Trust 4.625% 12/3/26 62 66 Utilities (0.8%) Electric (0.7%) AEP Texas Central Co. 6.650% 2/15/33 400 509 Alabama Power Co. 5.500% 10/15/17 550 581 Alabama Power Co. 3.550% 12/1/23 700 745 Alabama Power Co. 2.800% 4/1/25 200 202 Alabama Power Co. 4.100% 1/15/42 700 716 Alabama Power Co. 3.850% 12/1/42 125 124 Alabama Power Co. 4.150% 8/15/44 300 313 Alabama Power Co. 3.750% 3/1/45 650 637 Alabama Power Co. 4.300% 1/2/46 250 267 Ameren Corp. 2.700% 11/15/20 2,025 2,064 Ameren Corp. 3.650% 2/15/26 465 477 Ameren Illinois Co. 6.125% 11/15/17 25 27 Ameren Illinois Co. 2.700% 9/1/22 250 255 Ameren Illinois Co. 3.250% 3/1/25 275 289 Ameren Illinois Co. 4.150% 3/15/46 500 534 American Electric Power Co. Inc. 1.650% 12/15/17 325 323 Appalachian Power Co. 3.400% 6/1/25 400 410 Appalachian Power Co. 5.800% 10/1/35 100 117 Appalachian Power Co. 6.700% 8/15/37 500 606 Appalachian Power Co. 7.000% 4/1/38 260 336 Arizona Public Service Co. 3.150% 5/15/25 500 518 Arizona Public Service Co. 5.500% 9/1/35 150 181 Arizona Public Service Co. 5.050% 9/1/41 575 670 Arizona Public Service Co. 4.500% 4/1/42 25 28 Arizona Public Service Co. 4.700% 1/15/44 400 452 Arizona Public Service Co. 4.350% 11/15/45 50 54 Atlantic City Electric Co. 7.750% 11/15/18 150 173 Baltimore Gas & Electric Co. 3.350% 7/1/23 950 990 Berkshire Hathaway Energy Co. 1.100% 5/15/17 235 235 Berkshire Hathaway Energy Co. 2.000% 11/15/18 125 126 Berkshire Hathaway Energy Co. 2.400% 2/1/20 200 204 Berkshire Hathaway Energy Co. 3.750% 11/15/23 525 560 Berkshire Hathaway Energy Co. 3.500% 2/1/25 500 527 Berkshire Hathaway Energy Co. 6.125% 4/1/36 975 1,204 Berkshire Hathaway Energy Co. 5.950% 5/15/37 1,225 1,488 Berkshire Hathaway Energy Co. 6.500% 9/15/37 370 483 Berkshire Hathaway Energy Co. 5.150% 11/15/43 475 551 Berkshire Hathaway Energy Co. 4.500% 2/1/45 500 534 Black Hills Corp. 2.500% 1/11/19 425 431 Black Hills Corp. 3.950% 1/15/26 250 266 CenterPoint Energy Houston Electric LLC 2.250% 8/1/22 250 247 CenterPoint Energy Houston Electric LLC 3.550% 8/1/42 700 674 Cleco Power LLC 6.000% 12/1/40 175 196 Cleveland Electric Illuminating Co. 5.700% 4/1/17 259 267 Cleveland Electric Illuminating Co. 7.880% 11/1/17 200 219 Cleveland Electric Illuminating Co. 5.500% 8/15/24 1,775 2,076 CMS Energy Corp. 8.750% 6/15/19 500 604 CMS Energy Corp. 6.250% 2/1/20 600 690 CMS Energy Corp. 5.050% 3/15/22 500 559 CMS Energy Corp. 3.875% 3/1/24 175 185 CMS Energy Corp. 4.700% 3/31/43 350 364 CMS Energy Corp. 4.875% 3/1/44 300 320 Commonwealth Edison Co. 6.150% 9/15/17 600 642 Commonwealth Edison Co. 5.800% 3/15/18 150 162 Commonwealth Edison Co. 5.900% 3/15/36 100 125 Commonwealth Edison Co. 6.450% 1/15/38 1,030 1,382 Commonwealth Edison Co. 4.600% 8/15/43 550 612 Commonwealth Edison Co. 4.700% 1/15/44 900 1,023 Commonwealth Edison Co. 3.700% 3/1/45 1,500 1,476 Connecticut Light & Power Co. 5.500% 2/1/19 150 166 Connecticut Light & Power Co. 6.350% 6/1/36 250 325 Connecticut Light & Power Co. 4.150% 6/1/45 75 79 Consolidated Edison Co. of New York Inc. 6.650% 4/1/19 1,100 1,251 Consolidated Edison Co. of New York Inc. 4.450% 6/15/20 850 933 Consolidated Edison Co. of New York Inc. 5.300% 3/1/35 300 354 Consolidated Edison Co. of New York Inc. 5.850% 3/15/36 860 1,077 Consolidated Edison Co. of New York Inc. 6.200% 6/15/36 400 506 Consolidated Edison Co. of New York Inc. 6.750% 4/1/38 400 548 Consolidated Edison Co. of New York Inc. 3.950% 3/1/43 475 472 Consolidated Edison Co. of New York Inc. 4.450% 3/15/44 1,530 1,656 Consolidated Edison Co. of New York Inc. 4.500% 12/1/45 375 408 Constellation Energy Group Inc. 5.150% 12/1/20 495 549 Consumers Energy Co. 6.125% 3/15/19 250 282 Consumers Energy Co. 6.700% 9/15/19 300 349 Consumers Energy Co. 2.850% 5/15/22 250 257 Consumers Energy Co. 3.375% 8/15/23 225 237 Consumers Energy Co. 4.100% 11/15/45 375 396 Consumers Energy Co. 4.350% 8/31/64 150 155 Delmarva Power & Light Co. 3.500% 11/15/23 125 133 Delmarva Power & Light Co. 4.000% 6/1/42 225 227 Dominion Resources Inc. 1.400% 9/15/17 650 648 Dominion Resources Inc. 2.500% 12/1/19 400 404 Dominion Resources Inc. 4.450% 3/15/21 125 135 Dominion Resources Inc. 2.750% 9/15/22 100 99 Dominion Resources Inc. 3.625% 12/1/24 800 812 Dominion Resources Inc. 3.900% 10/1/25 425 437 Dominion Resources Inc. 6.300% 3/15/33 500 586 Dominion Resources Inc. 5.250% 8/1/33 200 211 Dominion Resources Inc. 4.900% 8/1/41 550 561 Dominion Resources Inc. 4.050% 9/15/42 325 300 5 Dominion Resources Inc. 5.750% 10/1/54 375 360 Dominion Resources Inc. 4.700% 12/1/44 600 602 DTE Electric Co. 3.450% 10/1/20 410 438 DTE Electric Co. 3.900% 6/1/21 100 109 DTE Electric Co. 2.650% 6/15/22 325 331 DTE Electric Co. 3.375% 3/1/25 225 240 DTE Electric Co. 5.700% 10/1/37 125 156 DTE Electric Co. 3.950% 6/15/42 1,150 1,186 DTE Energy Co. 2.400% 12/1/19 350 354 DTE Energy Co. 3.500% 6/1/24 525 540 Duke Energy Carolinas LLC 4.300% 6/15/20 500 552 Duke Energy Carolinas LLC 3.900% 6/15/21 1,030 1,128 Duke Energy Carolinas LLC 6.000% 12/1/28 300 375 Duke Energy Carolinas LLC 6.100% 6/1/37 425 544 Duke Energy Carolinas LLC 6.000% 1/15/38 25 32 Duke Energy Carolinas LLC 6.050% 4/15/38 25 32 Duke Energy Carolinas LLC 5.300% 2/15/40 710 875 Duke Energy Carolinas LLC 4.250% 12/15/41 800 856 Duke Energy Carolinas LLC 4.000% 9/30/42 425 440 Duke Energy Corp. 5.050% 9/15/19 425 465 Duke Energy Corp. 3.050% 8/15/22 200 202 Duke Energy Corp. 3.950% 10/15/23 225 237 Duke Energy Corp. 3.750% 4/15/24 475 497 Duke Energy Corp. 4.800% 12/15/45 700 745 Duke Energy Florida LLC 5.650% 6/15/18 50 55 Duke Energy Florida LLC 4.550% 4/1/20 1,375 1,510 Duke Energy Florida LLC 6.350% 9/15/37 525 705 Duke Energy Florida LLC 6.400% 6/15/38 600 809 Duke Energy Indiana LLC 3.750% 7/15/20 185 199 Duke Energy Indiana LLC 6.120% 10/15/35 1,500 1,829 Duke Energy Indiana LLC 4.200% 3/15/42 475 496 Duke Energy Indiana LLC 4.900% 7/15/43 250 285 Duke Energy Progress LLC 5.300% 1/15/19 675 746 Duke Energy Progress LLC 3.000% 9/15/21 750 787 Duke Energy Progress LLC 3.250% 8/15/25 1,800 1,889 Duke Energy Progress LLC 4.375% 3/30/44 525 571 Duke Energy Progress LLC 4.150% 12/1/44 300 315 Duke Energy Progress LLC 4.200% 8/15/45 525 559 Edison International 3.750% 9/15/17 1,000 1,035 Edison International 2.950% 3/15/23 950 963 El Paso Electric Co. 6.000% 5/15/35 175 213 El Paso Electric Co. 5.000% 12/1/44 250 270 Entergy Arkansas Inc. 3.750% 2/15/21 1,250 1,348 Entergy Gulf States Louisiana LLC 6.000% 5/1/18 150 164 Entergy Gulf States Louisiana LLC 5.590% 10/1/24 1,500 1,767 Entergy Louisiana LLC 5.400% 11/1/24 175 206 Entergy Louisiana LLC 4.950% 1/15/45 400 413 Entergy Texas Inc. 7.125% 2/1/19 300 341 Entergy Texas Inc. 5.150% 6/1/45 300 311 Eversource Energy 4.500% 11/15/19 2,357 2,548 Exelon Corp. 1.550% 6/9/17 250 250 Exelon Corp. 2.850% 6/15/20 225 230 8 Exelon Corp. 3.950% 6/15/25 500 518 8 Exelon Corp. 4.950% 6/15/35 800 854 Exelon Corp. 5.625% 6/15/35 365 412 8 Exelon Corp. 5.100% 6/15/45 200 219 Exelon Generation Co. LLC 6.200% 10/1/17 430 458 Exelon Generation Co. LLC 4.000% 10/1/20 575 604 Exelon Generation Co. LLC 5.600% 6/15/42 1,121 1,094 FirstEnergy Solutions Corp. 6.800% 8/15/39 275 255 Florida Power & Light Co. 5.550% 11/1/17 75 80 Florida Power & Light Co. 2.750% 6/1/23 325 333 Florida Power & Light Co. 3.250% 6/1/24 300 318 Florida Power & Light Co. 5.625% 4/1/34 225 283 Florida Power & Light Co. 4.950% 6/1/35 50 59 Florida Power & Light Co. 5.950% 2/1/38 175 230 Florida Power & Light Co. 5.960% 4/1/39 225 297 Florida Power & Light Co. 4.125% 2/1/42 1,575 1,694 Florida Power & Light Co. 3.800% 12/15/42 925 947 Florida Power & Light Co. 4.050% 10/1/44 500 534 Georgia Power Co. 1.950% 12/1/18 450 455 Georgia Power Co. 2.400% 4/1/21 875 884 Georgia Power Co. 3.250% 4/1/26 1,800 1,846 Georgia Power Co. 5.950% 2/1/39 150 182 Georgia Power Co. 4.750% 9/1/40 125 134 Georgia Power Co. 4.300% 3/15/42 675 694 Georgia Power Co. 4.300% 3/15/43 250 254 Iberdrola International BV 6.750% 7/15/36 175 218 Indiana Michigan Power Co. 7.000% 3/15/19 300 340 Indiana Michigan Power Co. 3.200% 3/15/23 475 485 Interstate Power & Light Co. 3.250% 12/1/24 150 156 Interstate Power & Light Co. 3.400% 8/15/25 550 576 Interstate Power & Light Co. 6.250% 7/15/39 100 131 ITC Holdings Corp. 4.050% 7/1/23 175 182 ITC Holdings Corp. 5.300% 7/1/43 300 311 Jersey Central Power & Light Co. 5.650% 6/1/17 350 364 Jersey Central Power & Light Co. 6.150% 6/1/37 200 228 5 John Sevier Combined Cycle Generation LLC 4.626% 1/15/42 165 186 Kansas City Power & Light Co. 6.050% 11/15/35 200 249 Kansas City Power & Light Co. 5.300% 10/1/41 830 952 Kentucky Utilities Co. 3.250% 11/1/20 200 211 Kentucky Utilities Co. 4.650% 11/15/43 875 993 LG&E & KU Energy LLC 3.750% 11/15/20 1,150 1,214 Louisville Gas & Electric Co. 5.125% 11/15/40 100 119 Louisville Gas & Electric Co. 4.650% 11/15/43 625 705 MidAmerican Energy Co. 5.950% 7/15/17 560 594 MidAmerican Energy Co. 6.750% 12/30/31 725 969 MidAmerican Energy Co. 4.800% 9/15/43 225 261 Mississippi Power Co. 4.250% 3/15/42 375 289 National Rural Utilities Cooperative Finance Corp. 10.375% 11/1/18 1,100 1,342 National Rural Utilities Cooperative Finance Corp. 1.650% 2/8/19 1,050 1,053 National Rural Utilities Cooperative Finance Corp. 2.300% 11/15/19 75 77 National Rural Utilities Cooperative Finance Corp. 2.000% 1/27/20 1,300 1,309 National Rural Utilities Cooperative Finance Corp. 2.350% 6/15/20 900 915 National Rural Utilities Cooperative Finance Corp. 2.300% 11/1/20 1,300 1,324 National Rural Utilities Cooperative Finance Corp. 2.700% 2/15/23 675 686 National Rural Utilities Cooperative Finance Corp. 3.250% 11/1/25 75 79 National Rural Utilities Cooperative Finance Corp. 4.023% 11/1/32 789 818 5 National Rural Utilities Cooperative Finance Corp. 4.750% 4/30/43 100 97 Nevada Power Co. 6.500% 5/15/18 1,200 1,322 Nevada Power Co. 6.650% 4/1/36 410 532 Nevada Power Co. 5.450% 5/15/41 500 603 NextEra Energy Capital Holdings Inc. 2.400% 9/15/19 200 200 NextEra Energy Capital Holdings Inc. 2.700% 9/15/19 475 480 NextEra Energy Capital Holdings Inc. 4.500% 6/1/21 615 665 NextEra Energy Capital Holdings Inc. 3.625% 6/15/23 1,125 1,157 5 NextEra Energy Capital Holdings Inc. 6.650% 6/15/67 275 213 Northern States Power Co. 2.200% 8/15/20 200 204 Northern States Power Co. 5.250% 7/15/35 100 121 Northern States Power Co. 6.250% 6/1/36 650 863 Northern States Power Co. 6.200% 7/1/37 250 337 Northern States Power Co. 5.350% 11/1/39 375 462 Northern States Power Co. 4.125% 5/15/44 100 107 Northern States Power Co. 4.000% 8/15/45 200 208 NorthWestern Corp. 4.176% 11/15/44 250 268 NSTAR Electric Co. 5.625% 11/15/17 525 559 NSTAR Electric Co. 3.250% 11/15/25 175 183 NSTAR Electric Co. 5.500% 3/15/40 550 678 Oglethorpe Power Corp. 6.100% 3/15/19 200 222 Oglethorpe Power Corp. 5.950% 11/1/39 100 120 Oglethorpe Power Corp. 5.375% 11/1/40 380 432 Oglethorpe Power Corp. 4.550% 6/1/44 300 306 Ohio Edison Co. 8.250% 10/15/38 400 592 Ohio Power Co. 6.050% 5/1/18 100 108 Oklahoma Gas & Electric Co. 5.850% 6/1/40 150 189 Oklahoma Gas & Electric Co. 3.900% 5/1/43 625 622 Oklahoma Gas & Electric Co. 4.000% 12/15/44 175 176 Oncor Electric Delivery Co. LLC 6.800% 9/1/18 330 368 Oncor Electric Delivery Co. LLC 2.150% 6/1/19 1,075 1,084 Oncor Electric Delivery Co. LLC 7.000% 9/1/22 200 248 Oncor Electric Delivery Co. LLC 7.250% 1/15/33 1,100 1,467 Oncor Electric Delivery Co. LLC 4.550% 12/1/41 500 517 Pacific Gas & Electric Co. 5.625% 11/30/17 250 267 Pacific Gas & Electric Co. 8.250% 10/15/18 275 320 Pacific Gas & Electric Co. 3.500% 10/1/20 410 436 Pacific Gas & Electric Co. 4.250% 5/15/21 225 247 Pacific Gas & Electric Co. 3.250% 9/15/21 1,000 1,049 Pacific Gas & Electric Co. 3.250% 6/15/23 575 597 Pacific Gas & Electric Co. 3.750% 2/15/24 150 160 Pacific Gas & Electric Co. 3.400% 8/15/24 625 652 Pacific Gas & Electric Co. 6.050% 3/1/34 1,235 1,590 Pacific Gas & Electric Co. 5.800% 3/1/37 1,025 1,274 Pacific Gas & Electric Co. 6.250% 3/1/39 1,000 1,291 Pacific Gas & Electric Co. 5.400% 1/15/40 500 606 Pacific Gas & Electric Co. 4.450% 4/15/42 300 324 Pacific Gas & Electric Co. 4.600% 6/15/43 225 245 Pacific Gas & Electric Co. 4.750% 2/15/44 1,000 1,138 Pacific Gas & Electric Co. 4.250% 3/15/46 375 400 PacifiCorp 5.650% 7/15/18 300 328 PacifiCorp 2.950% 2/1/22 1,000 1,042 PacifiCorp 3.600% 4/1/24 500 536 PacifiCorp 5.250% 6/15/35 475 562 PacifiCorp 6.100% 8/1/36 500 647 PacifiCorp 5.750% 4/1/37 410 508 PacifiCorp 6.250% 10/15/37 600 787 PacifiCorp 4.100% 2/1/42 350 367 Peco Energy Co. 5.350% 3/1/18 125 134 Pennsylvania Electric Co. 6.050% 9/1/17 75 79 Pennsylvania Electric Co. 5.200% 4/1/20 205 216 PG&E Corp. 2.400% 3/1/19 1,650 1,672 Potomac Electric Power Co. 6.500% 11/15/37 400 540 PPL Capital Funding Inc. 3.500% 12/1/22 375 390 PPL Capital Funding Inc. 3.950% 3/15/24 225 238 PPL Capital Funding Inc. 5.000% 3/15/44 1,450 1,555 PPL Electric Utilities Corp. 3.000% 9/15/21 410 431 PPL Electric Utilities Corp. 6.250% 5/15/39 100 134 PPL Electric Utilities Corp. 4.750% 7/15/43 200 228 Progress Energy Inc. 3.150% 4/1/22 500 507 Progress Energy Inc. 7.750% 3/1/31 625 850 Progress Energy Inc. 6.000% 12/1/39 285 338 PSEG Power LLC 5.125% 4/15/20 150 162 PSEG Power LLC 4.150% 9/15/21 50 53 Public Service Co. of Colorado 5.125% 6/1/19 175 194 Public Service Co. of Colorado 3.200% 11/15/20 700 739 Public Service Co. of Colorado 2.900% 5/15/25 500 514 Public Service Co. of Colorado 3.600% 9/15/42 225 222 Public Service Co. of Colorado 4.300% 3/15/44 200 219 Public Service Co. of New Hampshire 3.500% 11/1/23 150 159 Public Service Co. of New Mexico 3.850% 8/1/25 150 156 Public Service Co. of Oklahoma 5.150% 12/1/19 600 662 Public Service Co. of Oklahoma 4.400% 2/1/21 500 541 Public Service Co. of Oklahoma 6.625% 11/15/37 275 344 Public Service Electric & Gas Co. 5.300% 5/1/18 394 427 Public Service Electric & Gas Co. 2.300% 9/15/18 450 460 Public Service Electric & Gas Co. 1.800% 6/1/19 200 202 Public Service Electric & Gas Co. 1.900% 3/15/21 200 201 Public Service Electric & Gas Co. 2.375% 5/15/23 225 226 Public Service Electric & Gas Co. 3.000% 5/15/25 500 516 Public Service Electric & Gas Co. 5.375% 11/1/39 300 371 Public Service Electric & Gas Co. 3.950% 5/1/42 1,525 1,583 Public Service Electric & Gas Co. 4.000% 6/1/44 100 104 Public Service Electric & Gas Co. 4.050% 5/1/45 500 526 Public Service Electric & Gas Co. 3.800% 3/1/46 1,000 1,018 Puget Energy Inc. 6.500% 12/15/20 250 290 Puget Energy Inc. 6.000% 9/1/21 400 456 Puget Energy Inc. 3.650% 5/15/25 1,550 1,558 Puget Sound Energy Inc. 5.483% 6/1/35 100 119 Puget Sound Energy Inc. 6.274% 3/15/37 500 654 Puget Sound Energy Inc. 5.757% 10/1/39 495 627 Puget Sound Energy Inc. 5.638% 4/15/41 390 490 Puget Sound Energy Inc. 4.434% 11/15/41 275 299 San Diego Gas & Electric Co. 3.000% 8/15/21 150 159 San Diego Gas & Electric Co. 6.000% 6/1/26 500 634 San Diego Gas & Electric Co. 5.350% 5/15/35 100 122 San Diego Gas & Electric Co. 6.125% 9/15/37 252 336 San Diego Gas & Electric Co. 5.350% 5/15/40 500 622 San Diego Gas & Electric Co. 4.500% 8/15/40 255 284 San Diego Gas & Electric Co. 4.300% 4/1/42 150 162 SCANA Corp. 4.750% 5/15/21 205 214 SCANA Corp. 4.125% 2/1/22 150 153 Sierra Pacific Power Co. 6.750% 7/1/37 400 537 South Carolina Electric & Gas Co. 6.500% 11/1/18 1,100 1,236 South Carolina Electric & Gas Co. 6.625% 2/1/32 450 567 South Carolina Electric & Gas Co. 6.050% 1/15/38 150 186 South Carolina Electric & Gas Co. 5.450% 2/1/41 100 117 South Carolina Electric & Gas Co. 4.350% 2/1/42 200 203 South Carolina Electric & Gas Co. 4.600% 6/15/43 225 239 South Carolina Electric & Gas Co. 4.500% 6/1/64 200 203 South Carolina Electric & Gas Co. 5.100% 6/1/65 350 396 Southern California Edison Co. 1.125% 5/1/17 550 550 Southern California Edison Co. 3.875% 6/1/21 350 381 5 Southern California Edison Co. 1.845% 2/1/22 300 296 Southern California Edison Co. 3.500% 10/1/23 300 321 Southern California Edison Co. 6.650% 4/1/29 225 286 Southern California Edison Co. 5.750% 4/1/35 508 638 Southern California Edison Co. 5.350% 7/15/35 1,460 1,762 Southern California Edison Co. 4.500% 9/1/40 205 224 Southern California Edison Co. 4.050% 3/15/42 425 442 Southern California Edison Co. 3.900% 3/15/43 475 488 Southern California Edison Co. 4.650% 10/1/43 600 681 Southern California Edison Co. 3.600% 2/1/45 150 147 Southern Co. 1.300% 8/15/17 225 225 Southern Co. 2.150% 9/1/19 200 201 Southern Co. 2.750% 6/15/20 400 406 Southern Power Co. 4.150% 12/1/25 175 180 Southern Power Co. 5.150% 9/15/41 960 954 Southern Power Co. 5.250% 7/15/43 500 506 Southwestern Electric Power Co. 5.875% 3/1/18 25 27 Southwestern Electric Power Co. 6.450% 1/15/19 250 279 Southwestern Electric Power Co. 6.200% 3/15/40 75 91 Southwestern Electric Power Co. 3.900% 4/1/45 1,500 1,384 Southwestern Public Service Co. 3.300% 6/15/24 1,850 1,923 Southwestern Public Service Co. 4.500% 8/15/41 100 110 System Energy Resources Inc. 4.100% 4/1/23 150 155 Tampa Electric Co. 6.100% 5/15/18 1,575 1,720 Tampa Electric Co. 2.600% 9/15/22 75 75 Tampa Electric Co. 6.550% 5/15/36 150 200 Tampa Electric Co. 4.200% 5/15/45 500 519 TECO Finance Inc. 6.572% 11/1/17 330 354 TECO Finance Inc. 5.150% 3/15/20 125 137 TransAlta Corp. 6.900% 5/15/18 100 99 TransAlta Corp. 4.500% 11/15/22 325 241 TransAlta Corp. 6.500% 3/15/40 175 102 Tri-State Generation & Transmission Association Inc. 3.700% 11/1/24 550 570 Tri-State Generation & Transmission Association Inc. 4.700% 11/1/44 150 148 Tucson Electric Power Co. 5.150% 11/15/21 130 146 Tucson Electric Power Co. 3.050% 3/15/25 200 195 UIL Holdings Corp. 4.625% 10/1/20 300 318 Union Electric Co. 6.700% 2/1/19 235 267 Union Electric Co. 3.500% 4/15/24 1,450 1,549 Union Electric Co. 3.900% 9/15/42 425 437 Virginia Electric & Power Co. 2.950% 1/15/22 750 779 Virginia Electric & Power Co. 3.100% 5/15/25 500 514 Virginia Electric & Power Co. 6.000% 1/15/36 500 634 Virginia Electric & Power Co. 6.000% 5/15/37 550 697 Virginia Electric & Power Co. 6.350% 11/30/37 600 791 Virginia Electric & Power Co. 8.875% 11/15/38 450 722 Virginia Electric & Power Co. 4.000% 1/15/43 850 870 Virginia Electric & Power Co. 4.450% 2/15/44 200 219 WEC Energy Group Inc. 2.450% 6/15/20 250 254 WEC Energy Group Inc. 3.550% 6/15/25 750 780 5 WEC Energy Group Inc. 6.250% 5/15/67 1,025 830 Westar Energy Inc. 3.250% 12/1/25 325 341 Westar Energy Inc. 4.125% 3/1/42 525 549 Westar Energy Inc. 4.100% 4/1/43 225 237 Westar Energy Inc. 4.625% 9/1/43 150 170 Westar Energy Inc. 4.250% 12/1/45 100 108 Wisconsin Electric Power Co. 4.250% 12/15/19 175 189 Wisconsin Electric Power Co. 2.950% 9/15/21 635 661 Wisconsin Electric Power Co. 5.625% 5/15/33 200 246 Wisconsin Electric Power Co. 4.250% 6/1/44 100 107 Wisconsin Electric Power Co. 4.300% 12/15/45 125 136 Wisconsin Power & Light Co. 5.000% 7/15/19 25 27 Wisconsin Power & Light Co. 2.250% 11/15/22 275 272 Wisconsin Power & Light Co. 6.375% 8/15/37 300 405 Wisconsin Power & Light Co. 4.100% 10/15/44 200 210 Wisconsin Public Service Corp. 1.650% 12/4/18 500 502 Wisconsin Public Service Corp. 3.671% 12/1/42 75 73 Xcel Energy Inc. 4.700% 5/15/20 305 335 Xcel Energy Inc. 3.300% 6/1/25 150 154 Xcel Energy Inc. 6.500% 7/1/36 635 824 Natural Gas (0.1%) AGL Capital Corp. 3.500% 9/15/21 1,250 1,279 AGL Capital Corp. 3.875% 11/15/25 425 441 AGL Capital Corp. 5.875% 3/15/41 125 145 AGL Capital Corp. 4.400% 6/1/43 125 115 Atmos Energy Corp. 8.500% 3/15/19 1,140 1,350 Atmos Energy Corp. 5.500% 6/15/41 800 968 British Transco Finance Inc. 6.625% 6/1/18 430 473 CenterPoint Energy Resources Corp. 6.000% 5/15/18 150 161 CenterPoint Energy Resources Corp. 4.500% 1/15/21 265 279 CenterPoint Energy Resources Corp. 5.850% 1/15/41 675 760 KeySpan Corp. 8.000% 11/15/30 200 272 KeySpan Corp. 5.803% 4/1/35 250 291 NiSource Finance Corp. 6.400% 3/15/18 314 341 NiSource Finance Corp. 6.800% 1/15/19 550 615 NiSource Finance Corp. 5.450% 9/15/20 350 391 NiSource Finance Corp. 6.125% 3/1/22 450 528 NiSource Finance Corp. 6.250% 12/15/40 400 506 NiSource Finance Corp. 5.950% 6/15/41 500 609 NiSource Finance Corp. 5.800% 2/1/42 300 365 NiSource Finance Corp. 4.800% 2/15/44 200 215 ONE Gas Inc. 2.070% 2/1/19 300 301 ONE Gas Inc. 4.658% 2/1/44 125 136 Piedmont Natural Gas Co. Inc. 4.650% 8/1/43 150 164 Sempra Energy 6.150% 6/15/18 750 814 Sempra Energy 9.800% 2/15/19 250 301 Sempra Energy 2.400% 3/15/20 300 301 Sempra Energy 2.850% 11/15/20 1,225 1,246 Sempra Energy 4.050% 12/1/23 850 895 Sempra Energy 3.750% 11/15/25 330 338 Sempra Energy 6.000% 10/15/39 705 805 Southern California Gas Co. 5.750% 11/15/35 25 31 Southern California Gas Co. 3.750% 9/15/42 300 300 Southern California Gas Co. 4.450% 3/15/44 150 168 Spire Inc. 4.700% 8/15/44 350 336 Other Utility (0.0%) American Water Capital Corp. 6.085% 10/15/17 125 134 American Water Capital Corp. 3.850% 3/1/24 1,575 1,702 American Water Capital Corp. 6.593% 10/15/37 500 680 American Water Capital Corp. 4.300% 12/1/42 125 132 United Utilities plc 5.375% 2/1/19 200 214 Veolia Environnement SA 6.750% 6/1/38 200 260 Total Corporate Bonds (Cost $2,851,708) Sovereign Bonds (U.S. Dollar-Denominated) (1.9%) African Development Bank 1.125% 3/15/17 1,550 1,556 African Development Bank 0.875% 3/15/18 1,500 1,499 African Development Bank 1.625% 10/2/18 300 305 African Development Bank 1.375% 2/12/20 350 351 African Development Bank 2.375% 9/23/21 1,500 1,564 Agricultural Bank Of China 2.000% 5/21/18 300 301 Agricultural Bank Of China 2.750% 5/21/20 250 255 Asian Development Bank 1.125% 3/15/17 1,325 1,330 Asian Development Bank 1.125% 6/5/18 2,300 2,306 Asian Development Bank 5.593% 7/16/18 500 549 Asian Development Bank 1.750% 9/11/18 1,650 1,681 Asian Development Bank 1.875% 10/23/18 530 542 Asian Development Bank 1.375% 1/15/19 1,000 1,007 Asian Development Bank 1.750% 3/21/19 575 586 Asian Development Bank 1.875% 4/12/19 1,550 1,586 Asian Development Bank 1.500% 1/22/20 2,500 2,520 Asian Development Bank 1.375% 3/23/20 2,250 2,258 Asian Development Bank 1.625% 3/16/21 2,600 2,629 Asian Development Bank 1.875% 2/18/22 1,850 1,877 Asian Development Bank 2.000% 1/22/25 1,000 1,002 8 Bank of England 1.250% 3/14/19 150 151 Canada 1.125% 3/19/18 2,100 2,111 Canada 1.625% 2/27/19 800 814 CNOOC Finance 2013 Ltd. 3.000% 5/9/23 1,950 1,891 CNOOC Finance 2015 Australia Pty Ltd. 2.625% 5/5/20 1,500 1,495 CNOOC Finance 2 3.500% 5/5/25 1,500 1,477 CNOOC Nexen Finance 2014 ULC 1.625% 4/30/17 1,650 1,649 CNOOC Nexen Finance 2014 ULC 4.250% 4/30/24 1,000 1,034 CNOOC Nexen Finance 2014 ULC 4.875% 4/30/44 400 417 Corp. Andina de Fomento 1.500% 8/8/17 900 900 Corp. Andina de Fomento 4.375% 6/15/22 1,875 2,055 Council Of Europe Development Bank 1.500% 6/19/17 1,000 1,008 Council Of Europe Development Bank 1.000% 3/7/18 525 526 Council Of Europe Development Bank 1.125% 5/31/18 975 977 Council Of Europe Development Bank 1.625% 3/10/20 1,300 1,315 Council Of Europe Development Bank 1.625% 3/16/21 600 598 Ecopetrol SA 7.625% 7/23/19 1,125 1,239 Ecopetrol SA 5.875% 9/18/23 850 838 Ecopetrol SA 4.125% 1/16/25 850 723 Ecopetrol SA 5.375% 6/26/26 450 409 Ecopetrol SA 7.375% 9/18/43 500 454 Ecopetrol SA 5.875% 5/28/45 1,075 845 Emirates Telecommunications Group Co PJSC 3.500% 6/18/24 200 207 European Bank for Reconstruction & Development 1.000% 2/16/17 1,000 1,002 European Bank for Reconstruction & Development 0.750% 9/1/17 1,000 999 European Bank for Reconstruction & Development 1.000% 6/15/18 700 700 European Bank for Reconstruction & Development 1.000% 9/17/18 400 400 European Bank for Reconstruction & Development 1.625% 11/15/18 50 51 European Bank for Reconstruction & Development 1.750% 6/14/19 2,050 2,086 European Bank for Reconstruction & Development 1.750% 11/26/19 500 509 European Bank for Reconstruction & Development 1.500% 3/16/20 1,650 1,664 European Bank for Reconstruction & Development 1.875% 2/23/22 1,300 1,320 European Investment Bank 1.750% 3/15/17 1,125 1,135 European Investment Bank 0.875% 4/18/17 1,500 1,501 European Investment Bank 5.125% 5/30/17 800 840 European Investment Bank 1.625% 6/15/17 100 101 European Investment Bank 1.000% 8/17/17 1,475 1,478 European Investment Bank 1.125% 9/15/17 450 452 European Investment Bank 1.000% 12/15/17 300 300 European Investment Bank 1.000% 3/15/18 4,075 4,075 European Investment Bank 1.250% 5/15/18 3,400 3,422 European Investment Bank 1.000% 6/15/18 3,500 3,505 European Investment Bank 1.125% 8/15/18 2,000 2,003 European Investment Bank 1.625% 12/18/18 3,200 3,246 European Investment Bank 1.875% 3/15/19 4,400 4,496 European Investment Bank 1.750% 6/17/19 4,675 4,752 European Investment Bank 1.625% 3/16/20 4,100 4,149 European Investment Bank 1.375% 6/15/20 2,000 2,003 European Investment Bank 2.875% 9/15/20 5,000 5,309 European Investment Bank 1.625% 12/15/20 2,500 2,517 European Investment Bank 4.000% 2/16/21 4,000 4,466 European Investment Bank 2.000% 3/15/21 3,000 3,073 European Investment Bank 2.500% 4/15/21 3,650 3,827 European Investment Bank 2.125% 10/15/21 350 359 European Investment Bank 2.250% 8/15/22 1,000 1,033 European Investment Bank 3.250% 1/29/24 1,550 1,708 European Investment Bank 1.875% 2/10/25 2,600 2,582 Export Development Canada 1.250% 10/26/16 1,970 1,979 Export Development Canada 0.750% 12/15/17 900 898 Export Development Canada 1.000% 6/15/18 150 150 Export Development Canada 1.500% 10/3/18 1,375 1,392 Export Development Canada 1.250% 2/4/19 800 804 Export-Import Bank of Korea 3.750% 10/20/16 300 304 Export-Import Bank of Korea 2.875% 9/17/18 700 719 Export-Import Bank of Korea 2.375% 8/12/19 600 609 Export-Import Bank of Korea 4.000% 1/29/21 1,000 1,091 Export-Import Bank of Korea 2.500% 5/10/21 1,000 1,019 Export-Import Bank of Korea 5.000% 4/11/22 1,475 1,705 Export-Import Bank of Korea 4.000% 1/14/24 2,100 2,293 Export-Import Bank of Korea 3.250% 11/10/25 300 316 FMS Wertmanagement AoeR 1.125% 9/5/17 700 702 FMS Wertmanagement AoeR 1.000% 11/21/17 475 476 FMS Wertmanagement AoeR 1.625% 11/20/18 1,600 1,623 FMS Wertmanagement AoeR 1.750% 3/17/20 750 762 Hydro-Quebec 1.375% 6/19/17 1,000 1,005 Hydro-Quebec 8.400% 1/15/22 1,235 1,630 Hydro-Quebec 8.050% 7/7/24 1,175 1,627 Industrial & Commercial Bank of China Ltd. 2.351% 11/13/17 500 505 Industrial & Commercial Bank of China Ltd. 3.231% 11/13/19 2,200 2,281 Inter-American Development Bank 1.125% 3/15/17 100 100 Inter-American Development Bank 1.000% 7/14/17 1,400 1,404 Inter-American Development Bank 2.375% 8/15/17 250 255 Inter-American Development Bank 0.875% 3/15/18 350 350 Inter-American Development Bank 1.750% 8/24/18 5,105 5,196 Inter-American Development Bank 1.125% 8/28/18 3,700 3,707 Inter-American Development Bank 3.875% 9/17/19 100 109 Inter-American Development Bank 1.250% 10/15/19 1,700 1,701 Inter-American Development Bank 1.750% 10/15/19 2,200 2,239 Inter-American Development Bank 3.875% 2/14/20 500 548 Inter-American Development Bank 1.875% 6/16/20 1,000 1,023 Inter-American Development Bank 2.125% 11/9/20 350 361 Inter-American Development Bank 1.750% 4/14/22 3,500 3,531 Inter-American Development Bank 3.000% 2/21/24 2,600 2,822 Inter-American Development Bank 7.000% 6/15/25 250 341 Inter-American Development Bank 3.875% 10/28/41 800 932 Inter-American Development Bank 4.375% 1/24/44 450 566 International Bank for Reconstruction & Development 0.875% 4/17/17 4,750 4,753 International Bank for Reconstruction & Development 1.125% 7/18/17 950 953 International Bank for Reconstruction & Development 1.000% 11/15/17 500 501 International Bank for Reconstruction & Development 1.375% 4/10/18 3,200 3,227 International Bank for Reconstruction & Development 1.000% 6/15/18 3,500 3,499 International Bank for Reconstruction & Development 1.875% 3/15/19 3,300 3,374 International Bank for Reconstruction & Development 1.250% 7/26/19 4,500 4,506 International Bank for Reconstruction & Development 1.875% 10/7/19 1,500 1,533 International Bank for Reconstruction & Development 1.375% 3/30/20 2,200 2,208 International Bank for Reconstruction & Development 2.125% 11/1/20 2,200 2,272 International Bank for Reconstruction & Development 1.625% 3/9/21 600 604 International Bank for Reconstruction & Development 2.250% 6/24/21 1,700 1,763 International Bank for Reconstruction & Development 1.625% 2/10/22 2,025 2,028 International Bank for Reconstruction & Development 7.625% 1/19/23 25 34 International Bank for Reconstruction & Development 2.500% 11/25/24 4,500 4,692 International Bank for Reconstruction & Development 2.500% 7/29/25 2,500 2,619 International Finance Corp. 1.125% 11/23/16 2,150 2,153 International Finance Corp. 1.000% 4/24/17 575 576 International Finance Corp. 2.125% 11/17/17 950 966 International Finance Corp. 0.625% 12/21/17 625 620 International Finance Corp. 1.250% 7/16/18 2,200 2,209 International Finance Corp. 1.750% 9/4/18 1,300 1,320 International Finance Corp. 1.750% 9/16/19 1,100 1,121 International Finance Corp. 1.625% 7/16/20 1,000 1,016 International Finance Corp. 2.125% 4/7/26 2,000 2,006 9 Japan Bank for International Cooperation 1.125% 7/19/17 650 649 9 Japan Bank for International Cooperation 1.750% 7/31/18 925 931 9 Japan Bank for International Cooperation 1.750% 11/13/18 3,000 3,016 9 Japan Bank for International Cooperation 2.125% 2/7/19 1,000 1,019 9 Japan Bank for International Cooperation 1.750% 5/28/20 1,000 1,001 9 Japan Bank for International Cooperation 3.375% 7/31/23 325 352 9 Japan Bank for International Cooperation 3.000% 5/29/24 650 688 9 Japan Bank for International Cooperation 2.125% 2/10/25 2,400 2,355 9 Japan Bank for International Cooperation 2.500% 5/28/25 1,000 1,014 9 Japan Finance Organization for Municipalities 5.000% 5/16/17 500 521 10 KFW 0.750% 3/17/17 3,400 3,399 10 KFW 0.875% 9/5/17 2,000 2,001 10 KFW 0.875% 12/15/17 1,475 1,475 10 KFW 1.000% 1/26/18 2,300 2,304 10 KFW 4.375% 3/15/18 3,450 3,677 10 KFW 1.000% 6/11/18 2,200 2,200 10 KFW 4.500% 7/16/18 350 378 10 KFW 1.125% 8/6/18 1,500 1,504 10 KFW 1.875% 4/1/19 3,925 4,012 10 KFW 4.875% 6/17/19 4,775 5,324 10 KFW 1.750% 10/15/19 1,300 1,322 10 KFW 4.000% 1/27/20 150 165 10 KFW 1.500% 4/20/20 3,550 3,567 10 KFW 2.750% 9/8/20 4,500 4,757 10 KFW 2.750% 10/1/20 3,200 3,384 10 KFW 2.375% 8/25/21 2,710 2,823 10 KFW 2.625% 1/25/22 1,500 1,581 10 KFW 2.000% 10/4/22 1,575 1,600 10 KFW 2.125% 1/17/23 1,750 1,791 10 KFW 2.500% 11/20/24 3,800 3,962 10 KFW 2.000% 5/2/25 2,500 2,502 10 KFW 0.000% 4/18/36 500 279 Korea Development Bank 4.000% 9/9/16 750 760 Korea Development Bank 3.875% 5/4/17 1,000 1,028 Korea Development Bank 4.625% 11/16/21 1,375 1,554 Korea Development Bank 3.000% 9/14/22 1,400 1,456 Korea Development Bank 3.750% 1/22/24 1,500 1,611 10 Landwirtschaftliche Rentenbank 2.375% 9/13/17 1,000 1,021 10 Landwirtschaftliche Rentenbank 1.000% 4/4/18 1,000 1,000 10 Landwirtschaftliche Rentenbank 1.875% 9/17/18 600 612 10 Landwirtschaftliche Rentenbank 1.750% 4/15/19 350 356 10 Landwirtschaftliche Rentenbank 1.375% 10/23/19 425 426 10 Landwirtschaftliche Rentenbank 2.000% 1/13/25 2,500 2,508 10 Landwirtschaftliche Rentenbank 2.375% 6/10/25 975 999 Nexen Energy ULC 7.875% 3/15/32 100 130 Nexen Energy ULC 5.875% 3/10/35 410 450 Nexen Energy ULC 6.400% 5/15/37 800 921 Nexen Energy ULC 7.500% 7/30/39 625 808 Nordic Investment Bank 0.750% 1/17/18 2,700 2,696 Nordic Investment Bank 1.125% 3/19/18 800 803 Nordic Investment Bank 1.875% 6/14/19 850 870 North American Development Bank 2.300% 10/10/18 325 332 North American Development Bank 4.375% 2/11/20 650 707 North American Development Bank 2.400% 10/26/22 350 351 11 Oesterreichische Kontrollbank AG 5.000% 4/25/17 300 313 11 Oesterreichische Kontrollbank AG 1.125% 5/29/18 1,275 1,278 11 Oesterreichische Kontrollbank AG 1.375% 2/10/20 1,400 1,395 11 Oesterreichische Kontrollbank AG 1.500% 10/21/20 2,000 2,004 11 Oesterreichische Kontrollbank AG 1.875% 1/20/21 800 811 11 Oesterreichische Kontrollbank AG 2.375% 10/1/21 1,000 1,038 5 Oriental Republic of Uruguay 4.500% 8/14/24 1,000 1,072 5 Oriental Republic of Uruguay 4.375% 10/27/27 375 383 5 Oriental Republic of Uruguay 4.125% 11/20/45 2,029 1,717 5 Oriental Republic of Uruguay 5.100% 6/18/50 2,050 1,896 Petroleos Mexicanos 5.750% 3/1/18 1,275 1,341 8 Petroleos Mexicanos 5.500% 2/4/19 1,250 1,307 Petroleos Mexicanos 8.000% 5/3/19 700 780 Petroleos Mexicanos 6.000% 3/5/20 1,700 1,799 Petroleos Mexicanos 3.500% 7/23/20 500 490 Petroleos Mexicanos 5.500% 1/21/21 1,830 1,896 8 Petroleos Mexicanos 6.375% 2/4/21 2,360 2,518 Petroleos Mexicanos 4.875% 1/24/22 4,250 4,191 Petroleos Mexicanos 3.500% 1/30/23 1,250 1,134 Petroleos Mexicanos 4.875% 1/18/24 750 736 5 Petroleos Mexicanos 2.290% 2/15/24 160 163 Petroleos Mexicanos 2.378% 4/15/25 190 193 Petroleos Mexicanos 4.500% 1/23/26 375 348 8 Petroleos Mexicanos 6.875% 8/4/26 3,483 3,770 Petroleos Mexicanos 6.625% 6/15/35 1,000 965 Petroleos Mexicanos 6.625% 6/15/38 375 361 Petroleos Mexicanos 6.500% 6/2/41 300 283 Petroleos Mexicanos 5.500% 6/27/44 3,475 2,892 Petroleos Mexicanos 6.375% 1/23/45 1,750 1,623 Petroleos Mexicanos 5.625% 1/23/46 1,700 1,416 Province of British Columbia 2.650% 9/22/21 500 527 Province of British Columbia 2.000% 10/23/22 300 303 Province of Manitoba 1.125% 6/1/18 850 850 Province of Manitoba 2.100% 9/6/22 300 302 Province of Manitoba 3.050% 5/14/24 1,600 1,704 Province of New Brunswick 2.750% 6/15/18 725 747 Province of Ontario 1.100% 10/25/17 2,050 2,054 Province of Ontario 3.150% 12/15/17 100 104 Province of Ontario 1.200% 2/14/18 1,200 1,202 Province of Ontario 3.000% 7/16/18 400 416 Province of Ontario 2.000% 9/27/18 1,650 1,680 Province of Ontario 1.625% 1/18/19 4,000 4,045 Province of Ontario 2.000% 1/30/19 1,875 1,907 Province of Ontario 1.650% 9/27/19 925 930 Province of Ontario 4.000% 10/7/19 850 921 Province of Ontario 4.400% 4/14/20 475 527 Province of Ontario 2.450% 6/29/22 100 103 Province of Ontario 3.200% 5/16/24 1,000 1,075 Quebec 4.625% 5/14/18 2,100 2,247 Quebec 3.500% 7/29/20 1,530 1,645 Quebec 2.750% 8/25/21 1,375 1,431 Quebec 2.625% 2/13/23 2,050 2,102 Quebec 7.125% 2/9/24 400 525 Quebec 2.875% 10/16/24 700 731 Quebec 7.500% 9/15/29 475 703 Republic of Chile 2.250% 10/30/22 150 149 Republic of Chile 3.125% 1/21/26 2,960 2,982 Republic of Chile 3.625% 10/30/42 800 762 Republic of Colombia 7.375% 3/18/19 825 932 Republic of Colombia 4.375% 7/12/21 2,130 2,215 5 Republic of Colombia 2.625% 3/15/23 1,125 1,046 Republic of Colombia 4.000% 2/26/24 2,500 2,487 Republic of Colombia 8.125% 5/21/24 400 501 5 Republic of Colombia 4.500% 1/28/26 500 506 Republic of Colombia 7.375% 9/18/37 1,000 1,178 Republic of Colombia 6.125% 1/18/41 1,775 1,862 5 Republic of Colombia 5.625% 2/26/44 800 796 5 Republic of Colombia 5.000% 6/15/45 2,450 2,275 Republic of Italy 5.375% 6/12/17 950 992 Republic of Italy 6.875% 9/27/23 1,500 1,892 Republic of Italy 5.375% 6/15/33 1,400 1,641 Republic of Korea 3.875% 9/11/23 1,800 2,017 Republic of Korea 4.125% 6/10/44 850 1,063 Republic of Panama 5.200% 1/30/20 2,045 2,255 5 Republic of Panama 4.000% 9/22/24 600 632 5 Republic of Panama 3.750% 3/16/25 1,450 1,497 Republic of Panama 7.125% 1/29/26 900 1,163 Republic of Panama 9.375% 4/1/29 200 298 5 Republic of Panama 6.700% 1/26/36 1,584 2,020 5 Republic of Panama 4.300% 4/29/53 250 236 Republic of Peru 7.125% 3/30/19 700 804 Republic of Peru 7.350% 7/21/25 1,600 2,115 Republic of Peru 4.125% 8/25/27 800 839 Republic of Peru 8.750% 11/21/33 1,425 2,109 Republic of Peru 5.625% 11/18/50 2,275 2,560 Republic of Poland 6.375% 7/15/19 3,340 3,802 Republic of Poland 5.125% 4/21/21 900 1,007 Republic of Poland 5.000% 3/23/22 1,415 1,584 Republic of Poland 3.000% 3/17/23 2,000 2,008 Republic of Poland 4.000% 1/22/24 1,225 1,312 Republic of Poland 3.250% 4/6/26 150 149 Republic of South Africa 6.875% 5/27/19 575 633 Republic of South Africa 5.500% 3/9/20 1,985 2,102 Republic of South Africa 5.875% 5/30/22 100 108 Republic of South Africa 4.665% 1/17/24 2,700 2,731 Republic of South Africa 5.875% 9/16/25 300 327 Republic of South Africa 6.250% 3/8/41 700 770 Republic of the Philippines 8.375% 6/17/19 800 972 Republic of the Philippines 4.000% 1/15/21 3,475 3,818 Republic of the Philippines 4.200% 1/21/24 1,400 1,573 Republic of the Philippines 9.500% 10/21/24 550 831 Republic of the Philippines 10.625% 3/16/25 425 696 Republic of the Philippines 5.500% 3/30/26 1,500 1,877 Republic of the Philippines 9.500% 2/2/30 825 1,394 Republic of the Philippines 7.750% 1/14/31 775 1,180 Republic of the Philippines 6.375% 1/15/32 800 1,104 Republic of the Philippines 6.375% 10/23/34 1,675 2,370 Republic of the Philippines 5.000% 1/13/37 400 502 Republic of the Philippines 3.950% 1/20/40 300 326 Republic of the Philippines 3.700% 3/1/41 534 559 Republic of Turkey 7.500% 7/14/17 1,325 1,415 Republic of Turkey 6.750% 4/3/18 2,100 2,260 Republic of Turkey 7.000% 3/11/19 1,325 1,465 Republic of Turkey 7.000% 6/5/20 1,625 1,840 Republic of Turkey 5.625% 3/30/21 1,175 1,268 Republic of Turkey 5.125% 3/25/22 1,125 1,184 Republic of Turkey 3.250% 3/23/23 1,000 941 Republic of Turkey 5.750% 3/22/24 2,500 2,713 Republic of Turkey 7.375% 2/5/25 2,075 2,490 Republic of Turkey 4.250% 4/14/26 1,300 1,261 Republic of Turkey 4.875% 10/9/26 1,200 1,210 Republic of Turkey 11.875% 1/15/30 350 596 Republic of Turkey 8.000% 2/14/34 175 229 Republic of Turkey 6.875% 3/17/36 3,000 3,540 Republic of Turkey 6.750% 5/30/40 1,250 1,468 Republic of Turkey 6.000% 1/14/41 2,150 2,321 Republic of Turkey 4.875% 4/16/43 2,800 2,607 State of Israel 5.125% 3/26/19 300 331 State of Israel 4.000% 6/30/22 900 989 State of Israel 3.150% 6/30/23 1,100 1,152 State of Israel 2.875% 3/16/26 1,500 1,506 State of Israel 4.500% 1/30/43 900 958 Statoil ASA 3.125% 8/17/17 1,085 1,109 Statoil ASA 1.250% 11/9/17 600 599 Statoil ASA 1.200% 1/17/18 2,000 1,986 Statoil ASA 1.950% 11/8/18 200 201 Statoil ASA 5.250% 4/15/19 1,510 1,653 Statoil ASA 2.250% 11/8/19 1,000 1,016 Statoil ASA 2.900% 11/8/20 150 154 Statoil ASA 2.750% 11/10/21 1,100 1,113 Statoil ASA 3.150% 1/23/22 125 128 Statoil ASA 2.450% 1/17/23 400 388 Statoil ASA 2.650% 1/15/24 275 268 Statoil ASA 3.700% 3/1/24 500 521 Statoil ASA 3.250% 11/10/24 550 558 Statoil ASA 7.150% 1/15/29 250 314 Statoil ASA 5.100% 8/17/40 300 328 Statoil ASA 4.250% 11/23/41 325 319 Statoil ASA 3.950% 5/15/43 175 168 Statoil ASA 4.800% 11/8/43 600 645 Svensk Exportkredit AB 1.750% 5/30/17 125 126 Svensk Exportkredit AB 1.875% 6/17/19 1,550 1,579 Svensk Exportkredit AB 1.875% 6/23/20 600 609 Svensk Exportkredit AB 1.750% 3/10/21 800 801 United Mexican States 5.950% 3/19/19 2,113 2,358 United Mexican States 3.500% 1/21/21 600 619 United Mexican States 3.625% 3/15/22 2,350 2,425 United Mexican States 4.000% 10/2/23 2,742 2,859 United Mexican States 3.600% 1/30/25 1,175 1,195 United Mexican States 6.750% 9/27/34 309 398 United Mexican States 6.050% 1/11/40 2,420 2,837 United Mexican States 4.750% 3/8/44 4,342 4,331 United Mexican States 5.550% 1/21/45 1,100 1,215 United Mexican States 4.600% 1/23/46 600 588 United Mexican States 5.750% 10/12/10 4,292 4,367 Total Sovereign Bonds (Cost $510,988) Taxable Municipal Bonds (0.4%) American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 6.449% 2/15/44 200 249 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 7.834% 2/15/41 100 144 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 6.053% 2/15/43 50 61 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.939% 2/15/47 925 1,124 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 6.270% 2/15/50 160 195 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 7.499% 2/15/50 75 106 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 8.084% 2/15/50 175 268 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.793% 4/1/30 100 128 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.918% 4/1/40 175 241 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.263% 4/1/49 1,075 1,523 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 7.043% 4/1/50 125 184 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.907% 10/1/50 810 1,189 California GO 5.750% 3/1/17 150 157 California GO 6.200% 10/1/19 1,600 1,857 California GO 5.700% 11/1/21 1,000 1,197 California GO 7.500% 4/1/34 2,270 3,305 California GO 7.550% 4/1/39 2,005 3,062 California GO 7.300% 10/1/39 350 512 California GO 7.350% 11/1/39 1,325 1,948 California GO 7.625% 3/1/40 800 1,223 California GO 7.600% 11/1/40 350 542 Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue 5.491% 11/1/39 100 129 Chicago IL GO 7.375% 1/1/33 550 562 Chicago IL GO 7.781% 1/1/35 100 106 Chicago IL Metropolitan Water Reclamation District GO 5.720% 12/1/38 350 425 Chicago IL O'Hare International Airport Revenue 6.845% 1/1/38 50 57 Chicago IL O'Hare International Airport Revenue 6.395% 1/1/40 425 560 Chicago IL Transit Authority Sales Tax Receipts Revenue 6.200% 12/1/40 200 224 Chicago IL Transit Authority Transfer Tax Receipts Revenue 6.899% 12/1/40 735 879 Chicago IL Wastewater Transmission Revenue 6.900% 1/1/40 75 89 Chicago IL Water Revenue 6.742% 11/1/40 575 673 Clark County NV Airport System Revenue 6.881% 7/1/42 75 84 Clark County NV Airport System Revenue 6.820% 7/1/45 275 408 Colorado Bridge Enterprise Revenue 6.078% 12/1/40 700 911 Commonwealth Financing Authority Pennsylvania Revenue 6.218% 6/1/39 325 395 Connecticut GO 5.090% 10/1/30 575 668 Connecticut GO 5.850% 3/15/32 610 750 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.459% 11/1/30 150 181 Cook County IL GO 6.229% 11/15/34 400 444 Curators of the University of Missouri System Facilities Revenue 5.792% 11/1/41 50 68 Dallas County TX Hospital District Revenue 5.621% 8/15/44 100 127 Dallas TX Area Rapid Transit Revenue 4.922% 12/1/41 675 819 Dallas TX Area Rapid Transit Revenue 5.999% 12/1/44 200 276 Dallas TX Area Rapid Transit Revenue 5.022% 12/1/48 75 94 Dallas TX Convention Center Hotel Development Corp. Hotel Revenue 7.088% 1/1/42 1,020 1,382 Dallas TX Independent School District GO 6.450% 2/15/35 150 177 Dartmouth College New Hampshire GO 4.750% 6/1/19 25 28 Denver CO City & County School District No. 1 COP 7.017% 12/15/37 100 139 Denver CO City & County School District No. 1 GO 5.664% 12/1/33 75 97 District of Columbia Income Tax Revenue 5.591% 12/1/34 50 63 District of Columbia Income Tax Revenue 5.582% 12/1/35 75 96 District of Columbia Water & Sewer Authority Public Utility Revenue 4.814% 10/1/14 925 1,002 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 2.197% 7/1/19 250 257 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 2.107% 7/1/18 425 429 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 2.995% 7/1/20 700 724 George Washington University District of Columbia GO 3.485% 9/15/22 500 524 George Washington University District of Columbia GO 4.300% 9/15/44 400 411 Georgia GO 4.503% 11/1/25 325 371 Georgia Municipal Electric Power Authority Revenue 6.637% 4/1/57 610 755 Georgia Municipal Electric Power Authority Revenue 6.655% 4/1/57 800 958 Georgia Municipal Electric Power Authority Revenue 7.055% 4/1/57 150 176 Houston TX GO 6.290% 3/1/32 300 374 Houston TX Utility System Revenue 3.828% 5/15/28 275 299 Illinois GO 5.365% 3/1/17 375 387 Illinois GO 5.877% 3/1/19 600 645 Illinois GO 4.950% 6/1/23 1,450 1,517 Illinois GO 5.100% 6/1/33 2,920 2,736 Illinois GO 6.630% 2/1/35 480 505 Illinois GO 6.725% 4/1/35 475 504 Illinois GO 7.350% 7/1/35 1,500 1,636 Illinois Toll Highway Authority Revenue 6.184% 1/1/34 300 392 Illinois Toll Highway Authority Revenue 5.851% 12/1/34 75 94 Indianapolis IN Local Public Improvement Revenue 6.116% 1/15/40 475 629 12 Industry CA Sales Tax Revenue 5.125% 1/1/51 200 210 JobsOhio Beverage System Statewide Liquor Profits Revenue 3.985% 1/1/29 300 330 JobsOhio Beverage System Statewide Liquor Profits Revenue 4.532% 1/1/35 225 251 Kansas Development Finance Authority Revenue 4.727% 4/15/37 500 527 Kentucky Asset/Liability Commission General Fund Revenue 3.165% 4/1/18 23 23 Los Angeles CA Community College District GO 6.600% 8/1/42 250 358 Los Angeles CA Community College District GO 6.750% 8/1/49 235 351 Los Angeles CA Department of Airports International Airport Revenue 6.582% 5/15/39 300 397 Los Angeles CA Department of Water & Power Revenue 5.716% 7/1/39 100 127 Los Angeles CA Department of Water & Power Revenue 6.008% 7/1/39 325 409 Los Angeles CA Department of Water & Power Revenue 6.166% 7/1/40 100 114 Los Angeles CA Department of Water & Power Revenue 6.574% 7/1/45 410 583 Los Angeles CA Department of Water & Power Revenue 6.603% 7/1/50 500 720 Los Angeles CA Unified School District GO 5.750% 7/1/34 1,060 1,338 Los Angeles CA Unified School District GO 6.758% 7/1/34 100 138 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.735% 6/1/39 125 161 Los Angeles County CA Public Works Financing Authority Lease Revenue 7.488% 8/1/33 200 275 Los Angeles County CA Public Works Financing Authority Lease Revenue 7.618% 8/1/40 50 74 Maryland Transportation Authority Facilities Projects Revenue 5.888% 7/1/43 100 130 Massachusetts GO 4.200% 12/1/21 225 249 Massachusetts GO 5.456% 12/1/39 845 1,063 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.715% 8/15/39 500 632 Massachusetts Transportation Fund Revenue 5.731% 6/1/40 50 65 Massachusetts Water Pollution Abatement Trust Revenue 5.192% 8/1/40 435 527 Metropolitan Government of Nashville & Davidson County TN Convention Center Authority Tourism Tax Revenue 6.731% 7/1/43 100 133 Metropolitan Government of Nashville & Davidson County TN GO 5.707% 7/1/34 125 155 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University Medical Center) 4.053% 7/1/26 125 131 Metropolitan Washington DC/VA Airports Authority Dulles Toll Road Revenue 7.462% 10/1/46 75 105 Metropolitan Water District of Southern California Revenue 6.947% 7/1/40 75 88 Mississippi GO 5.245% 11/1/34 50 60 Missouri Highways & Transportation Commission Road Revenue 5.445% 5/1/33 100 124 13 New Jersey Economic Development Authority Revenue (State Pension Funding) 7.425% 2/15/29 1,435 1,738 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.754% 12/15/28 460 480 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.104% 12/15/28 1,150 1,198 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.561% 12/15/40 450 501 New Jersey Turnpike Authority Revenue 7.414% 1/1/40 375 561 New Jersey Turnpike Authority Revenue 7.102% 1/1/41 1,705 2,475 New York City NY GO 6.246% 6/1/35 100 115 New York City NY GO 5.968% 3/1/36 160 206 New York City NY GO 5.985% 12/1/36 75 96 New York City NY GO 5.517% 10/1/37 400 496 New York City NY GO 6.271% 12/1/37 700 940 New York City NY GO 5.846% 6/1/40 100 131 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.750% 6/15/41 100 132 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.790% 6/15/41 500 557 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.952% 6/15/42 100 136 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 6.011% 6/15/42 75 103 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.440% 6/15/43 100 128 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.882% 6/15/44 1,510 2,057 New York City NY Transitional Finance Authority Building Aid Revenue 6.828% 7/15/40 250 344 New York City NY Transitional Finance Authority Future Tax Revenue 5.767% 8/1/36 300 378 New York City NY Transitional Finance Authority Future Tax Revenue 5.508% 8/1/37 150 188 New York City NY Transitional Finance Authority Future Tax Revenue 5.572% 11/1/38 625 787 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 7.336% 11/15/39 1,025 1,568 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 6.089% 11/15/40 50 66 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.871% 11/15/39 100 124 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 6.648% 11/15/39 585 793 New York State Dormitory Authority Revenue (Personal Income Tax) 5.500% 3/15/30 530 652 New York State Dormitory Authority Revenue (Personal Income Tax) 5.628% 3/15/39 95 120 New York State Dormitory Authority Revenue (Personal Income Tax) 5.389% 3/15/40 100 126 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.770% 3/15/39 300 379 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.838% 3/15/40 75 95 New York University Hospitals Center GO 4.428% 7/1/42 200 204 New York University Hospitals Center Revenue 5.750% 7/1/43 375 456 North Texas Tollway Authority System Revenue 6.718% 1/1/49 700 1,015 Ohio State University General Receipts Revenue 4.910% 6/1/40 175 207 Ohio State University General Receipts Revenue 4.800% 6/1/11 665 716 Ohio State University General Receipts Revenue 5.590% 12/1/14 200 225 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 4.879% 12/1/34 100 118 Orange County CA Local Transportation Authority Sales Tax Revenue 6.908% 2/15/41 75 105 Oregon Department of Transportation Highway User Tax Revenue 5.834% 11/15/34 225 297 Oregon GO 5.762% 6/1/23 500 586 Oregon GO 5.892% 6/1/27 375 465 14 Oregon School Boards Association GO 4.759% 6/30/28 500 568 12 Oregon School Boards Association GO 5.528% 6/30/28 125 149 Pennsylvania GO 4.650% 2/15/26 250 273 Pennsylvania GO 5.350% 5/1/30 400 442 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 9/15/27 100 106 Pennsylvania Turnpike Commission Revenue 5.511% 12/1/45 375 469 Pennsylvania Turnpike Commission Revenue 5.561% 12/1/49 75 96 Philadelphia PA Industrial Development Authority City Service Agreement Revenue 3.964% 4/15/26 250 258 Port Authority of New York & New Jersey Revenue 6.040% 12/1/29 125 157 Port Authority of New York & New Jersey Revenue 5.647% 11/1/40 800 996 Port Authority of New York & New Jersey Revenue 4.960% 8/1/46 975 1,136 Port Authority of New York & New Jersey Revenue 5.310% 8/1/46 375 405 Port Authority of New York & New Jersey Revenue 4.926% 10/1/51 535 613 Port Authority of New York & New Jersey Revenue 4.458% 10/1/62 1,075 1,123 President & Fellows of Harvard College Massachusetts GO 4.875% 10/15/40 275 338 Princeton University New Jersey GO 4.950% 3/1/19 1,375 1,521 Princeton University New Jersey GO 5.700% 3/1/39 300 410 Regional Transportation District of Colorado Sales Tax Revenue 5.844% 11/1/50 150 207 Rutgers State University New Jersey Revenue 5.665% 5/1/40 325 400 Sacramento CA Public Financing Authority Lease Revenue 5.637% 4/1/50 350 392 Salt River Project Arizona Agricultural Improvement & Power District Revenue 4.839% 1/1/41 75 90 San Antonio TX Electric & Gas Systems Revenue 5.985% 2/1/39 225 301 San Antonio TX Electric & Gas Systems Revenue 5.718% 2/1/41 100 131 San Antonio TX Electric & Gas Systems Revenue 5.808% 2/1/41 500 663 San Antonio TX Electric & Gas Systems Revenue 4.427% 2/1/42 450 503 San Diego County CA Regional Airport Authority Revenue 5.594% 7/1/43 300 329 San Diego County CA Water Authority Revenue 6.138% 5/1/49 850 1,149 San Francisco CA City & County Public Utilities Commission Water Revenue 6.000% 11/1/40 75 96 San Francisco CA City & County Public Utilities Commission Water Revenue 6.950% 11/1/50 500 725 Santa Clara Valley CA Transportation Authority Sales Tax Revenue 5.876% 4/1/32 645 809 Sonoma County CA Pension Obligation Revenue 6.000% 12/1/29 250 306 South Carolina Public Service Authority Revenue 6.454% 1/1/50 375 500 Texas GO 5.517% 4/1/39 660 870 Texas Transportation Commission Revenue 5.028% 4/1/26 100 118 Texas Transportation Commission Revenue 5.178% 4/1/30 275 338 Texas Transportation Commission Revenue 4.631% 4/1/33 300 344 Texas Transportation Commission Revenue 4.681% 4/1/40 100 118 Tufts University Massachusetts GO 5.017% 4/15/12 550 620 University of California Regents General Revenue 4.601% 5/15/31 500 559 University of California Regents Medical Center Revenue 6.548% 5/15/48 150 204 University of California Regents Medical Center Revenue 6.583% 5/15/49 125 170 University of California Revenue 1.796% 7/1/19 1,400 1,431 University of California Revenue 6.270% 5/15/31 500 562 University of California Revenue 5.770% 5/15/43 410 526 University of California Revenue 4.765% 5/15/44 150 156 University of California Revenue 5.946% 5/15/45 275 354 University of California Revenue 4.858% 5/15/12 330 340 University of Massachusetts Building Authority Revenue 5.450% 11/1/40 75 93 University of Southern California GO 5.250% 10/1/11 200 243 University of Texas System Revenue Financing System Revenue 5.262% 7/1/39 100 126 University of Texas System Revenue Financing System Revenue 6.276% 8/15/41 75 85 University of Texas System Revenue Financing System Revenue 5.134% 8/15/42 150 187 University of Virginia Revenue 6.200% 9/1/39 450 647 Utah GO 4.554% 7/1/24 125 145 Utah GO 3.539% 7/1/25 50 55 Virginia Commonwealth Transportation Board Revenue 5.350% 5/15/35 160 191 Washington GO 5.481% 8/1/39 50 63 Washington GO 5.140% 8/1/40 480 594 12 Wisconsin GO 5.700% 5/1/26 325 389 Total Taxable Municipal Bonds (Cost $90,795) Temporary Cash Investments (1.7%) 1 U.S. Government and Agency Obligations (0.0%) 2,15 Federal Home Loan Bank Discount Notes 0.617% 6/10/16 3,000 2,998 15 United States Treasury Bill 0.386% 5/26/16 4,500 4,499 Shares Money Market Fund (1.7%) 16,17 Vanguard Market Liquidity Fund 0.495% 465,113,000 465,113 Total Temporary Cash Investments (Cost $472,606) Total Investments (101.3%) (Cost $19,682,122) Other Assets and Liabilities-Net (-1.3%) Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $56,452,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 60.4% and 1.5%, respectively, of net assets. 2 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 3 U.S. government-guaranteed. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 5 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 6 Includes securities purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of March 31, 2016. 7 Adjustable-rate security. 8 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2016, the aggregate value of these securities was $84,293,000, representing 0.3% of net assets. 9 Guaranteed by the Government of Japan. 10 Guaranteed by the Federal Republic of Germany. 11 Guaranteed by the Republic of Austria. 12 Scheduled principal and interest payments are guaranteed by AGM (Assured Guaranty Municipal Corporation). 13 Scheduled principal and interest payments are guaranteed by National Public Finance Guarantee Corp. 14 Scheduled principal and interest payments are guaranteed by AMBAC (Ambac Assurance Corporation). 15 Securities with a value of $3,098,000 have been segregated as initial margin for open futures contracts. 16 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 17 Includes $58,896,000 of collateral received for securities on loan. COP—Certificate of Participation. CVR—Contingent Value Rights. GO—General Obligation Bond. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average Balanced Index Fund coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The fund may be a seller of TBA transactions to reduce its exposure to the mortgage-backed securities market or in order to sell mortgage-backed securities it owns under delayed-delivery arrangements. When the fund is a buyer of TBA transactions, it maintains cash or short-term investments in an amount sufficient to meet the purchase price at the settlement date of the TBA transaction. The primary risk associated with TBA transactions is that a counterparty may default on its obligations. The fund mitigates its counterparty risk by, among other things, performing a credit analysis of counterparties, allocating transactions among numerous counterparties, and monitoring its exposure to each counterparty. The fund may also enter into a Master Securities Forward Transaction Agreement (MSFTA) with certain counterparties and require them to transfer collateral as security for their performance. Under an MSFTA, upon a counterparty default (including bankruptcy), the fund may terminate any TBA transactions with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. C. Mortgage Dollar Rolls: The fund enters into mortgage-dollar-roll transactions, in which the fund sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The fund forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The fund has also entered into mortgage-dollar-roll transactions in which the fund buys mortgage-backed securities from a dealer pursuant to a TBA transaction and simultaneously agrees to sell similar securities in the future at a predetermined price. The securities bought in mortgage-dollar-roll transactions are used to cover an open TBA sell position. The fund continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The fund accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the fund's portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold or Payables for Investment Securities Purchased. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of March 31, 2016, based on the inputs used to value them: Balanced Index Fund Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 16,400,668 — 320 U.S. Government and Agency Obligations — 6,851,932 — Asset-Backed/Commercial Mortgage-Backed Securities — 300,646 463 Corporate Bonds — 2,937,625 1,997 Sovereign Bonds — 522,303 149 Taxable Municipal Bonds — 102,552 — Temporary Cash Investments 465,113 7,497 — Futures Contracts—Assets 1 22 — — Futures Contracts—Liabilities 1 (76) — — Total 16,865,727 10,722,555 2,929 1 Represents variation margin on the last day of the reporting period. E. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At March 31, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini S&P 500 Index June 2016 410 42,056 720 E-mini S&P MidCap Index June 2016 63 9,079 305 E-mini Russell 2000 Index June 2016 77 8,544 242 1,267 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. Balanced Index Fund F. At March 31, 2016, the cost of investment securities for tax purposes was $19,682,393,000. Net unrealized appreciation of investment securities for tax purposes was $7,908,872,000, consisting of unrealized gains of $8,124,493,000 on securities that had risen in value since their purchase and $215,621,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Managed Payout Fund Consolidated Schedule of Investments As of March 31, 2016 Market Value Shares ($000) Investment Companies (95.0%) U.S. Stock Fund (20.2%) Vanguard Total Stock Market Index Fund Investor Shares 6,359,728 324,410 Global Stock Fund (15.1%) Vanguard Global Minimum Volatility Fund Investor Shares 20,949,483 241,757 International Stock Funds (25.3%) Vanguard Total International Stock Index Fund Investor Shares 22,446,854 323,684 Vanguard Emerging Markets Stock Index Fund Investor Shares 3,803,806 83,265 U.S. Bond Fund (12.0%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 17,802,132 193,331 International Bond Fund (6.0%) Vanguard Total International Bond Index Fund Investor Shares 8,853,174 96,323 Alternative Funds (16.4%) Vanguard Alternative Strategies Fund Investor Shares 7,293,484 157,393 Vanguard Market Neutral Fund Investor Shares 8,595,715 106,673 Total Investment Companies (Cost $1,349,768) Temporary Cash Investments (4.9%) 2 Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund, 0.495% 933,927 934 Face Maturity Amount Coupon Date ($000) U.S. Government and Agency Obligations (4.8%) Fannie Mae Discount Notes 0.300% 4/4/16 133 133 Fannie Mae Discount Notes 0.300% 4/6/16 1,468 1,468 Fannie Mae Discount Notes 0.310% 4/7/16 1,551 1,551 Fannie Mae Discount Notes 0.300%–0.320% 4/13/16 1,290 1,290 Fannie Mae Discount Notes 0.320% 4/20/16 879 879 Fannie Mae Discount Notes 0.360% 4/21/16 100 100 Fannie Mae Discount Notes 0.330%–0.360% 5/2/16 1,880 1,879 Fannie Mae Discount Notes 0.360% 5/4/16 6,970 6,968 Fannie Mae Discount Notes 0.370% 5/11/16 2,550 2,549 Fannie Mae Discount Notes 0.330% 5/13/16 950 950 Fannie Mae Discount Notes 0.380% 5/23/16 324 324 Fannie Mae Discount Notes 0.400% 6/1/16 550 550 Fannie Mae Discount Notes 0.380% 6/8/16 2,000 1,999 Federal Home Loan Bank Discount Notes 0.410% 4/1/16 260 260 Federal Home Loan Bank Discount Notes 0.330% 4/6/16 700 700 Federal Home Loan Bank Discount Notes 0.350%–0.400% 4/8/16 1,408 1,408 Federal Home Loan Bank Discount Notes 0.370% 4/12/16 700 700 Federal Home Loan Bank Discount Notes 0.350% 4/13/16 500 500 Federal Home Loan Bank Discount Notes 0.380% 4/15/16 536 536 Federal Home Loan Bank Discount Notes 0.400% 4/20/16 400 400 Federal Home Loan Bank Discount Notes 0.370%–0.400% 4/22/16 2,021 2,021 Federal Home Loan Bank Discount Notes 0.370% 4/25/16 1,000 1,000 Federal Home Loan Bank Discount Notes 0.370%–0.380% 4/29/16 1,000 1,000 Federal Home Loan Bank Discount Notes 0.350%–0.360% 5/3/16 1,147 1,147 Federal Home Loan Bank Discount Notes 0.380%–0.400% 5/4/16 1,355 1,354 Federal Home Loan Bank Discount Notes 0.400% 5/6/16 599 599 Federal Home Loan Bank Discount Notes 0.380%–0.400% 5/11/16 1,466 1,465 Federal Home Loan Bank Discount Notes 0.350%–0.400% 5/13/16 1,450 1,449 Federal Home Loan Bank Discount Notes 0.350% 5/16/16 500 500 Federal Home Loan Bank Discount Notes 0.400% 5/18/16 2,058 2,057 Federal Home Loan Bank Discount Notes 0.360%–0.400% 5/20/16 1,200 1,199 Federal Home Loan Bank Discount Notes 0.420% 5/25/16 500 500 Federal Home Loan Bank Discount Notes 0.400% 5/27/16 1,700 1,699 Federal Home Loan Bank Discount Notes 0.430% 6/1/16 345 345 Federal Home Loan Bank Discount Notes 0.400% 6/8/16 927 926 Federal Home Loan Bank Discount Notes 0.400% 6/10/16 900 899 Federal Home Loan Bank Discount Notes 0.410% 6/20/16 900 899 Federal Home Loan Bank Discount Notes 0.380% 6/22/16 471 470 Federal Home Loan Bank Discount Notes 0.400% 6/24/16 181 181 Freddie Mac Discount Notes 0.320%–0.330% 4/4/16 3,000 3,000 Freddie Mac Discount Notes 0.250%–0.370% 4/8/16 1,195 1,195 Freddie Mac Discount Notes 0.310%–0.350% 4/15/16 3,213 3,213 Freddie Mac Discount Notes 0.229%–0.320% 4/25/16 1,923 1,923 Freddie Mac Discount Notes 0.280% 4/29/16 328 328 Freddie Mac Discount Notes 0.360% 5/3/16 506 506 Freddie Mac Discount Notes 0.370% 5/10/16 350 350 Freddie Mac Discount Notes 0.380% 5/12/16 1,000 1,000 Freddie Mac Discount Notes 0.390% 5/18/16 400 400 Freddie Mac Discount Notes 0.390% 6/2/16 355 355 Freddie Mac Discount Notes 0.380% 6/3/16 645 645 Freddie Mac Discount Notes 0.400% 6/6/16 225 225 Freddie Mac Discount Notes 0.390% 6/14/16 200 200 Freddie Mac Discount Notes 0.400% 6/17/16 250 250 3 United States Treasury Bill 0.270% 4/14/16 1,106 1,106 3 United States Treasury Bill 0.345% 5/5/16 4,000 4,000 3 United States Treasury Bill 0.315% 5/12/16 5,000 4,999 3 United States Treasury Bill 0.320% 5/26/16 3,000 2,999 3 United States Treasury Bill 0.300% 6/23/16 4,187 4,185 3 United States Treasury Bill 0.308% 6/30/16 2,000 1,999 Total Temporary Cash Investments (Cost $78,657) Total Investments (99.9%) (Cost $1,428,425) Other Assets and Liabilities-Net (0.1%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. 2 The fund invests a portion of its assets in commodities through its investment in Vanguard MPF Portfolio, a wholly owned subsidiary of the fund. After giving effect to swap investments, the fund's effective commodity and temporary cash investment positions represent 5.0% and -0.1%, respectively, of net assets. 3 Security is owned by the Vanguard MPF Portfolio, which is a wholly owned subsidiary of the Managed Payout Fund. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 5 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 6 Securities with a value of $1,633,000 have been segregated as collateral for open over-the-counter swap contracts. A. Basis for Consolidation : Vanguard MPF Portfolio ("the subsidiary"), which commenced operations on February 23, 2015. The subsidiary is wholly owned by the fund and is a unit trust established in the Cayman Islands under the Trusts Law (2011 Revision) of the Cayman Islands, which is organized to invest in certain commodity-linked investments on behalf of the fund, consistent with the fund's investment objectives and policies. The commodity-linked investments and other investments held by the subsidiary are subject to the same risks that apply to similar investments if held directly by the fund. As of March 31, 2016, the fund held $80,735,000 in the subsidiary, representing 5% of the fund's net assets. All inter-fund transactions and balances (including the fund's investment in the subsidiary) have been eliminated, and the Consolidated Schedule of Investments includes all investments and other accounts of the subsidiary as if held directly by the fund. B. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
